Exhibit 10.4
EXECUTION VERSION




SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION ASSET-BASED CREDIT AGREEMENT
Dated as of November 29, 2018
among
SEARS HOLDINGS CORPORATION,
a debtor and a debtor-in-possession,
as Holdings,
SEARS ROEBUCK ACCEPTANCE CORP.
and
KMART CORPORATION,
each debtors and debtors-in-possession,
as Borrowers,
THE LENDERS NAMED HEREIN,
THE ISSUING LENDERS NAMED HEREIN,
BANK OF AMERICA, N.A.,
as Administrative Agent, Co-Collateral Agent and Swingline Lender
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Collateral Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
CITIGROUP GLOBAL MARKETS INC.,
as Documentation Agent,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIBANK, N.A., and WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Joint Lead Arrangers and Bookrunners








Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
Section 1.01
Certain Defined Terms
3


Section 1.02
Computation of Time Periods
56


Section 1.03
Accounting Terms
56


Section 1.04
Other Interpretive Provisions
56


 
 
 
ARTICLE II
 
 
 
AMOUNTS AND TERMS OF THE ADVANCES AND THE TERM LOAN
 
 
 
Section 2.01
The Revolving Advances and the Term Loan.
57


Section 2.02
Making the Revolving Advances
58


Section 2.03
The Swingline Advances
59


Section 2.04
Making the Swingline Advances
60


Section 2.05
Commitment Fee; Other Fees
61


Section 2.06
Optional Termination or Reduction of the Revolving Commitments
62


Section 2.07
Repayment of Extensions of Credit
62


Section 2.08
Interest
62


Section 2.09
Interest Rate Determination
64


Section 2.10
Optional Conversion of Revolving Advances, Term Loan Borrowings
65


Section 2.11
Optional and Mandatory Prepayments of Revolving Advances and Term Loan;
Mandatory Reduction of the Revolving Commitments.
65


Section 2.12
Increased Costs
67


Section 2.13
Illegality
68


Section 2.14
Payments and Computations
69


Section 2.15
Taxes
70


Section 2.16
Sharing of Payments, Etc
74


Section 2.17
Use of Proceeds of Advances and Term Loan
74


Section 2.18
Permitted Overadvances
74


Section 2.19
Superpriority Claims; Security and Priority of Liens
75


Section 2.20
MIRE Event.
76


 
 
 
ARTICLE III
 
 
 
AMOUNT AND TERMS OF THE LETTERS OF CREDIT
 
 
 
Section 3.01
L/C Commitment
76


Section 3.02
Procedure for Issuance of Letter of Credit
77


Section 3.03
Fees and Other Charges
77


Section 3.04
Letter of Credit Participations
78


Section 3.05
Reimbursement Obligation of the Borrowers
79


Section 3.06
Obligations Absolute
79





i

--------------------------------------------------------------------------------




Section 3.07
Letter of Credit Payments
79


Section 3.08
Applications
80


Section 3.09
Use of Letters of Credit
80


 
 
 
ARTICLE IV
 
 
 
CONDITIONS TO EFFECTIVENESS
 
 
 
Section 4.01
Conditions Precedent to Effectiveness
80


Section 4.02
Conditions Precedent to Each Extension of Credit
83


 
 
 
ARTICLE V
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 5.01
Representations and Warranties of Holdings and the Borrowers.
84


 
 
 
ARTICLE VI
 
 
 
COVENANTS
 
 
 
Section 6.01
Affirmative Covenants
93


Section 6.02
Negative Covenants
110


Section 6.03
Approved Budget.
114


 
 
 
ARTICLE VII
 
 
 
EVENTS OF DEFAULT
 
 
 
Section 7.01
Events of Default
115


Section 7.02
Remedies.
121


Section 7.03
Application of Proceeds.
122


Section 7.04
Lift of Automatic Stay.
124


Section 7.05
License; Cooperation.
124


 
 
 
Article VIII
 
 
 
 
 
THE AGENT AND CO-COLLATERAL AGENTS
 
 
 
 
 
Section 8.01
Appointment
124


Section 8.02
Delegation of Duties; Agent Advisors
125


Section 8.03
Exculpatory Provisions
125


Section 8.04
Reliance by Agent
126


Section 8.05
Notice of Default
126


Section 8.06
Non-Reliance on Agents and Other Lenders
126


Section 8.07
Reports and Financial Statements
127


Section 8.08
Indemnification of Agent Indemnitees.
128


Section 8.09
Agent in Its Individual Capacity
129


Section 8.10
Successor Agent
129


Section 8.11
Documentation Agent and Syndication Agent; Bank Product and Cash Management
Services Providers
130





ii

--------------------------------------------------------------------------------




Section 8.12
Defaulting Lenders
130


Section 8.13
Certain ERISA Matters
133


Section 8.14
Credit Bidding
134


 
 
 
ARTICLE IX
 
 
 
MISCELLANEOUS
 
 
 
Section 9.01
Amendments, Etc.
135


Section 9.02
Notices, Etc.
136


Section 9.03
No Waiver; Remedies
139


Section 9.04
Costs and Expenses
139


Section 9.05
Right of Set-off
141


Section 9.06
Binding Effect; Effectiveness
141


Section 9.07
Assignments and Participations
141


Section 9.08
Confidentiality
145


Section 9.09
Governing Law
145


Section 9.10
Execution in Counterparts
145


Section 9.11
Jurisdiction, Etc.
146


Section 9.12
WAIVER OF JURY TRIAL
146


Section 9.13
Release of Collateral or Guarantee Obligation
146


Section 9.14
PATRIOT Act Notice
147


Section 9.15
Integration
147


Section 9.16
Replacement of Lenders
147


Section 9.17
No Advisory or Fiduciary Capacity
148


Section 9.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
148


Section 9.19
Interim DIP Term Sheet Amended and Restated.
149


Section 9.20
Keepwell
149


Section 9.21
DIP Intercreditor Agreement; Financing Orders.
149





iii

--------------------------------------------------------------------------------




SCHEDULES
Schedule I
Bank Products/Cash Management Services
Schedule 1.01 
Revolving Lenders; Revolving Commitments
Schedule 1.02
Existing Letters of Credit
Schedule 1.04
Existing Debt
Schedule 1.05
Existing Investments
Schedule 1.06
Existing Liens
Schedule 1.07
Initial Specified Store Closing Locations
Schedule 1.08
Secondary Specified Store Closing Locations
Schedule 1.09
Go Forward Stores
Schedule 4.01
Effective Date Loan Documents
Schedule 5.01(l)(A)
Owned and Ground Leased Unencumbered Real Property
Schedule 5.01(l)(B)
Leased Unencumbered Real Property
Schedule 5.01(n)
Pension Plan Issues
Schedule 5.01(p) 
UCC Filing Jurisdictions
Schedule 5.01(s)
Equity Interests in Subsidiaries
Schedule 5.01(t)
Labor Matters
Schedule 6.01(q)
Post-Effective Date Requirements
Schedule 6.01(r)(i)
Case Milestones
Schedule 6.01(r)(ii)
Go Forward Plan

EXHIBITS
Exhibit A
Form of Notice of Borrowing
Exhibit B
Form of Assignment and Acceptance
Exhibit C
Form of Borrowing Base Certificate
Exhibit D
Form of Debtor-in-Possession Guarantee and Collateral Agreement







iv

--------------------------------------------------------------------------------




Exhibit E
Form of Credit Card Notification
Exhibit F
Form of DIP Intercreditor Agreement
Exhibit G
Form of Customs Broker Agreement
Exhibit H
Form of Third Party Payor Notification
Exhibit I
Form of Compliance Certificate
Exhibit J
Form of Approved Budget
Exhibit K
Form of Final Financing Order
Exhibit M
Form of Budget Certificate





v

--------------------------------------------------------------------------------





SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION ASSET-BASED CREDIT AGREEMENT
(this “Agreement”), dated as of November 29, 2018, among SEARS HOLDINGS
CORPORATION, a Delaware corporation and a debtor and debtor-in-possession
(“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation and a
debtor and debtor-in-possession (“SRAC”), KMART CORPORATION, a Michigan
corporation and a debtor and debtor-in-possession (“Kmart Corp.”; Kmart Corp.
together with SRAC, the “Borrowers”), the banks, financial institutions and
other institutional lenders listed on the signature pages hereof or through an
assignment as provided in Section 9.07 hereof, as Revolving Lenders or Term
Lenders, as applicable (collectively, the “Lenders”), the ISSUING LENDERS party
hereto, BANK OF AMERICA, N.A. (“Bank of America”), as administrative agent (in
such capacity, the “Agent”), co-collateral agent, and Swingline Lender, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as co-collateral agent (collectively with Bank
of America in such capacity, the “Co-Collateral Agents”) WELLS FARGO BANK,
NATIONAL ASSOCIATION, as syndication agent (in such capacity, the “Syndication
Agent”), CITIGROUP GLOBAL MARKETS INC., as documentation agent (in such
capacity, the” Documentation Agent”), and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (“MLPFS”), CITIBANK, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as joint lead arrangers and bookrunners (in such capacities, the
“Joint Lead Arrangers”).
W I T N E S S E T H:
WHEREAS, on October 15, 2018 (the “Petition Date”), Holdings, SRAC, Kmart Corp.
and certain of the Borrowers’ Subsidiaries (together with any Subsidiary joining
in the Chapter 11 Cases after the Petition Date, collectively, the “Debtors”)
filed voluntary petitions for relief under Chapter 11 of Title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the Southern District of New York (together with any other court having
jurisdiction over the Chapter 11 Cases or any proceeding therein from time to
time, the “Bankruptcy Court”);
WHEREAS, the Debtors are continuing to operate their businesses and manage their
properties as debtors-in-possession under Sections 1107 and 1108 of the
Bankruptcy Code;
WHEREAS, prior to the Petition Date, the Lenders provided loans and other
financial accommodations to the Borrowers pursuant to the Prepetition First Lien
ABL Credit Agreement (as defined herein);
WHEREAS, on the Petition Date, the outstanding principal amount of the
Prepetition 2016 Term Loan Facility (as defined herein) was $570,776,250 and the
outstanding principal amount of the Prepetition Revolving Facility (as defined
herein), including outstanding Prepetition L/C Obligations (as defined herein)
was $959,602,130;
WHEREAS, on October 16, 2018, pursuant to the Interim DIP Term Sheet and the
Interim Financing Order, the Initial Lenders provided to the Borrowers a senior
secured superpriority priming post-petition debtor-in-possession asset-based
credit facility (the “Interim DIP Facility”) consisting of (a) a new money
asset-based term loan in an aggregate principal amount of $111,889,241 (the
“Incremental DIP Term Loan”) and (b) a new money asset-based revolving




--------------------------------------------------------------------------------




credit facility with aggregate revolving commitments of $188,110,759 (the
“Incremental DIP Revolving Commitments”); and the revolving loans made
thereunder, (the “Incremental DIP Revolving Loans”) for operating, working
capital and general corporate purposes of the Loan Parties, in each case
consistent with, subject to and within the limitations contained in, the
Approved Initial Budget (as defined in the Interim DIP Term Sheet), including to
pay fees, costs and expenses incurred in connection with the transactions
contemplated thereby and other administration costs incurred in connection with
the Chapter 11 Cases;
WHEREAS, the Borrowers have requested, and the Lenders have agreed, on the terms
set forth herein, that the Interim DIP Facility be amended and restated in its
entirety to (a) refinance the Interim DIP Facility, (b) increase the facility
size to refinance certain amounts under the Prepetition 2016 Term Loan Facility
and the Prepetition Revolving Facility, as well as to refinance certain
Prepetition L/C Obligations, and (c) more fully set forth the terms of the Total
Extensions of Credit hereunder;
WHEREAS, each Borrower and each other Loan Party has agreed to secure all of its
Obligations under the Loan Documents by granting to the Control Co-Collateral
Agent, for the benefit of the Co-Collateral Agents and the other Credit Parties,
a security interest in and lien upon substantially all of their existing and
after-acquired personal and real property;
WHEREAS, the business of the Borrowers and the other Loan Parties is a mutual
and collective enterprise and the Borrower and the other Loan Parties believe
that the Total Extensions of Credit and other financial accommodations provided
to the Borrowers under this Agreement will enhance the aggregate borrowing
powers of the Borrowers and facilitate the administration of the Chapter 11
Cases and their loan relationship with the Agent, the Co-Collateral Agents and
the Lenders, all to the mutual advantage of the Borrowers and the other Loan
Parties;
WHEREAS, each Borrower and each other Loan Party acknowledges that it will
receive substantial direct and indirect benefits by reason of the making of
Extensions of Credit and other financial accommodations to the Borrowers as
provided in this Agreement and the Financing Orders; and
WHEREAS, the willingness of the Agent, the Co-Collateral Agents and the Lenders
to extend financial accommodations to the Borrowers, as more fully set forth in
this Agreement and the other Loan Documents, is done solely as an accommodation
to the Borrowers and the other Loan Parties and at the request of the Borrowers
and the other Loan Parties and in furtherance of the mutual and collective
enterprise of the Borrowers and the other Loan Parties.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged (these recitals being an integral part of this
Agreement), the parties hereto hereby agree as follows:


2

--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
        
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“Acceptable Plan of Reorganization” means a plan of reorganization for each of
the Chapter 11 Cases that (i) provides for the termination of the Revolving
Commitments and the payment in full in cash and full discharge of the
Obligations (including L/C Obligations and Obligations related to Bank Products
and Cash Management Services) and Prepetition ABL Obligations at emergence, (ii)
contains releases and other exculpatory provisions for the Credit Parties,
Prepetition Credit Parties, the Joint Lead Arrangers and each of their
respective affiliates in form and substance satisfactory to the Agent and the
Co-Collateral Agents in their sole and absolute discretion and (iii) is
otherwise in form and substance reasonably satisfactory to the Agent with
respect to any provision related to the payment of Prepetition ABL Obligations
or that may adversely affect the DIP Credit Parties and/or the Prepetition
Credit Parties.
“ACH” means automated clearing house transfers.
“Acquisition” means, with respect to any Person (a) a purchase or other
acquisition of more than 50% of, or other controlling interest in, the Equity
Interests of any other Person, (b) a purchase or other acquisition of all or
substantially all of the assets or properties of, another Person or of any
business unit of another Person, or (c) any merger or consolidation of such
Person with any other Person or other transaction or series of transactions
resulting in the acquisition of all or substantially all of the assets of any
Person, or more than 50% of, or other controlling interest in, the Equity
Interests of any Person, in each case in any single transaction or series of
related transactions.
“Adequate Protection Liens” has the meaning assigned to the term “Adequate
Protection Liens” in the Final Financing Order.
“Adequate Protection Superpriority Claims” has the meaning assigned to the term
“Adequate Protection Claims” in the Final Financing Order.
“Adjusted Revolving Exposure” means, at any time of determination, an amount
equal to the lesser of (i) the then-outstanding Aggregate Revolving Commitments
and (ii) the sum of (A) $50,000,000 plus (B) the Borrowing Base minus (C) the
principal amount of Term Loan outstanding as of such time of determination.
“Advance” means any advance by a Revolving Lender to any Borrower as part of a
Borrowing.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, any Borrower, and Subsidiary Guarantor or
any Subsidiary of the foregoing), at law or in equity, or before or by any
Governmental Authority, domestic or foreign, whether pending or, to


3

--------------------------------------------------------------------------------




the knowledge of Holding, any Borrower or any Subsidiary Guarantor, threatened
against Holdings, any Borrower, any Subsidiary Guarantor or any Subsidiary of
the foregoing or any property thereof.
“Affiliate” means, as to any Person, any other Person, (a) that directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person, (b) that beneficially owns
10% or more of the Voting Stock or any class of Equity Interests of such first
Person; (c) at least 10% of whose Voting Stock or any class of Equity Interests
is beneficially owned, directly or indirectly, by such first Person; or (d) who
is an officer, director, partner or managing member of such first Person. For
purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person by contract or
otherwise.
“Agent” has the meaning specified in the Preamble.
“Agent Advisors” has the meaning specified in Section 8.02(b).
“Agent Indemnitees” means the Agent, each Co-Collateral Agent and their
respective Related Parties.
“Agent Professionals” means attorneys, accountants, appraisers (including real
estate appraisers), auditors, business valuation experts, environmental
engineers or consultants, turnaround consultants, and other professionals and
experts retained by the Agent or the Co-Collateral Agents, including, for the
avoidance of doubt, the Agent Advisors.
“Agent’s Account” means the account of the Agent maintained by the Agent at Bank
of America, N.A., designated by the Agent in writing to the Borrowers, the
Co-Collateral Agents and the Lenders.
“Agreement” has the meaning specified in the Preamble.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.
“AML Laws” means (i) the Currency and Foreign Transactions Reporting Act, its
amendments, and other statutes relating to the subject matter of that Act (which
have come to be collectively referred to as the Bank Secrecy Act), including
applicable provisions of the PATRIOT Act, and regulations promulgated under any
of the foregoing, including 31 C.F.R. Chapter X; and (ii) similar laws,
regulations, directives adopted by the European Union, any European Union Member
State, the United Kingdom, and any jurisdiction where any Group Member operates.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means (a) 4.50% per annum for Eurodollar Rate Advances and
(b) 3.50% per annum for Base Rate Advances.


4

--------------------------------------------------------------------------------




“Application” means an application, in such form as the applicable Issuing
Lender may specify from time to time, requesting such Issuing Lender to open a
Letter of Credit.
“Approved Budget” means the budget prepared by the Borrowers in the form of
Exhibit J and which is approved by, and in form and substance satisfactory to,
the Co-Collateral Agents, each in its sole discretion, as the same may be
updated, modified or supplemented from time to time as provided in Section 6.03.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit B hereto.
“Authorized Officer” means, as to Holdings, any Borrower or any other Loan
Party, its Chief Restructuring Officer, president, chief executive officer,
chief financial officer, vice president and controller, vice president and
treasurer, vice president, finance or executive vice president, finance. Any
document delivered hereunder that is signed by an Authorized Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Authorized Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Automatic Stay” means the automatic stay provided under Section 362 of the
Bankruptcy Code.
“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Co-Collateral Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Co-Collateral Agents’ ability to realize upon the Collateral, (b) to reflect
claims and liabilities that such Co-Collateral Agent determines may need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in any Co-Collateral Agent’s Permitted
Discretion (but are not limited to) reserves based on: (i) customs duties, and
other costs to release Inventory which is being imported into the United States,
(ii) accrued and unpaid Taxes and other governmental charges, including, but not
limited to, ad valorem, real property, excise, personal property sales, use and
other Taxes and claims of the PBGC that any Co-Collateral Agent determines rank
senior to or pari passu with (in payment or Lien priority) the Obligations or
the Prepetition ABL Obligations, (iii) salaries, wages and benefits due to
employees of any Loan Party, (iv) reasonably anticipated changes in the Net
Orderly Liquidation Value and/or Store Closing Net Orderly Liquidation Value
between appraisals, (v) warehousemen’s or bailees’ charges and other Permitted
Encumbrances, (vi) Cash Management Reserves, (vii) Bank Product Reserves, (viii)
amounts due to vendors on account of consigned goods, (ix) rent expense at
leased Stores and DC locations, (x) royalties payable to non-


5

--------------------------------------------------------------------------------




Loan Parties in respect of licensed merchandise, (xi) the Gift Card Liability
Reserve, (xii) Customer Deposits Reserve, (xiii) PACA Liability Reserves, (xiv)
PASA Liability Reserves, (xv) amounts due to any state’s lottery commission or
other equivalent agency, authority or entity, or to any other Governmental
Authority involved in the administration or regulation of lotteries, (xvi)
Credit Card Receivables owed to Sears Protection Company (PR), Inc. and its
Subsidiaries, (xvii) amounts due to Sears Authorized Hometown Stores, LLC, Sears
Home Appliance Showrooms, LLC, Sears Outlet Stores, LLC and their subsidiaries,
(xviii) amounts of any court-ordered charges or other liabilities that any
Co-Collateral Agent determines rank senior to or pari passu with (in payment or
Lien priority) the Obligations or Prepetition ABL Obligations, (xix) amounts in
respect of any reclamation, setoff, recoupment or similar claims as may relate
to or arise during the Chapter 11 Cases that are or that any Co-Collateral Agent
reasonably believes may become senior to the Liens securing the Obligations,
(xx) accrued and unpaid interest or fees on the Obligations, (xxi) the Credit
Card Accounts Receivable Reserve and (xxii) amounts due with respect to fees of
any professional for any liquidation, going out of business or similar sale.
Upon the determination by any Co-Collateral Agent that an Availability Reserve
should be established or modified, such Co-Collateral Agent shall notify the
Agent in writing and the Agent shall thereupon establish or modify such
Availability Reserve and, to the extent practicable, promptly provide the
Borrowers with notice thereof; provided that failure to provide such notice
shall not impair the effectiveness of such Availability Reserve.
“Available Commitment” means as to any Revolving Lender at any time, an amount
equal to the excess, if any, of (a) such Revolving Lender’s Revolving Commitment
then in effect over (b) such Revolving Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Revolving Lender’s Revolving
Extensions of Credit for the purpose of determining such Revolving Lender’s
Available Commitment pursuant to Section 2.05(a), the aggregate principal amount
of Swingline Advances then outstanding shall be deemed to be zero.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” has the meaning specified in the Preamble.
“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates on account of (a) each Swap Contract that is
entered into after the date hereof with any counterparty that is a Credit Party
at the time such Swap Contract is entered into, (b) leasing facilities, and (c)
other banking products or services (other than Letters of Credit and excluding
Cash Management Services) to or for the benefit of any Loan Party agreed by the
Agent and the Borrowers as being a “Bank Product” for purposes of this
Agreement, provided that in each case, such Bank Product is added to Schedule I
by the Borrowers (which addition may be made by the Borrowers by notice to the
Agent in writing); provided further, that such notice shall be deemed given with
respect to any Bank Products provided by the Agent or its Affiliates.


6

--------------------------------------------------------------------------------




“Bank Product Reserves” means such reserves as any Co-Collateral Agent may from
time to time determine in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial L/C which has been accepted by the
applicable Issuing Lender.
“Bankruptcy Code” has the meaning specified in the recitals to this Agreement.
“Bankruptcy Court” has the meaning specified in the recitals to this Agreement.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b)
the Eurodollar Rate (calculated utilizing a one-month Interest Period) plus one
percent (1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Advance” means an Advance or a Term Loan Borrowing that bears
interest as provided in Section 2.08(a)(i) or Section 2.08(b)(i), as applicable.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Blocked Accounts” means any deposit accounts that become subject to Blocked
Account Agreements pursuant to Section 6.01(i)(iii).
“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Co-Collateral Agents, establishing control (as defined in the UCC) of such
account by the Agent (as “Control Co-Collateral Agent”) and whereby the bank
maintaining such account agrees to comply only with the instructions originated
by the Agent (or any other Co-Collateral Agent which shall succeed the Agent as
“Control Co-Collateral Agent” thereunder), without the further consent of any
other Person.
“Blocked Account Bank” means Bank of America, N.A. and each other bank with whom
deposit accounts are maintained in which funds of any of the Loan Parties are
concentrated and


7

--------------------------------------------------------------------------------




with whom a Blocked Account Agreement has been, or is required to be, executed
in accordance with the terms hereof.
“Board of Governors” means the Board of Governors of the Federal Reserve System.
“Borrower Information” has the meaning specified in Section 9.08.
“Borrower Materials” has the meaning specified in Section 9.02(d).
“Borrowers” has the meaning specified in the Preamble.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the applicable Lenders pursuant to Section 2.01 or Section
2.03 provided that no more than six (6) Interest Periods in the aggregate for
Borrowings and Term Loan Borrowings constituting Eurodollar Rate Advances may be
outstanding at any time.
“Borrowing Base” means, at any time, an amount equal to (a) 87.5% of the
aggregate outstanding Eligible Credit Card Accounts Receivable at such time,
plus (b) 87.5% of the Eligible Pharmacy Receivables at such time plus (c) (i)
87.5% of the Net Orderly Liquidation Value of Net Eligible Inventory (other than
Eligible Inventory at a Store being closed) at such time and (ii) 87.5% of the
Store Closing Net Orderly Liquidation Value of Net Eligible Inventory at Stores
being closed, minus (d) 100% of the then Availability Reserves, minus (e) the
Borrowing Base Carve-Out Reserve, minus (f) Prepetition Revolver/Term Exposure,
minus (g) the Prepetition FILO Reserve; it being understood that the Agent may,
in its Permitted Discretion, adjust Availability Reserves and Inventory Reserves
and any other reserves used in computing the Borrowing Base.
“Borrowing Base Carve-Out Reserve” means, at any time, (a) the Carve-Out Reserve
Amount (as defined in paragraph 21(e) of the Final Financing Order) minus (b)
the then current balance of the Carve-Out Account.
“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of Holdings, substantially in the form of Exhibit C or another form
which is reasonably acceptable to the Co-Collateral Agents in their Permitted
Discretion.
“Borrowing Base Loan Party” means each Borrower and each guarantor of the
Obligations under the Guarantee and Collateral Agreement that is also a
“Subsidiary Guarantor” under and as defined in the Prepetition First Lien ABL
Credit Agreement.
“BRG” means Berkeley Research Group, LLC, in its capacity as an Agent Advisor.
“Budget Certificate” mean a certificate, substantially in the form of Exhibit M
hereto, by which Holdings certifies, among other things, compliance with the
covenants contained in Section 6.03(b).
“Budget Variance Report” means a weekly report certified by an Authorized
Officer of Holdings to the Agent and the Co-Collateral Agents (a) showing, in
each case, by line item the actual cash receipts, disbursements, inventory
receipts and consignment receipts for each week, in


8

--------------------------------------------------------------------------------




a comparable form to the Approved Budget, noting therein the variance of the
Borrower’s Net Cash Flow, on a cumulative basis, for the Cumulative Four-Week
Period, from the projected Net Cash Flow set forth for the Cumulative Four-Week
Period in the Approved Budget, (b) including explanations for all material
variances (including whether such variance is permanent in nature or timing
related) and (b) for any report delivered on the Wednesday following a Budget
Testing Date, containing an analysis demonstrating the Borrowers are in
compliance with the budget covenant set forth in Section 6.03(b), all in a form,
and containing such supporting information, as is satisfactory to the Agent and
the Co-Collateral Agents in their sole discretion.
“Budget Testing Date” has the meaning specified in Section 6.03(b).
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Boston, Massachusetts and,
if the applicable Business Day relates to any Eurodollar Rate Advances, a day of
the year on which dealings are carried on in the London interbank market.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Carve-Out” has the meaning specified in paragraph 21(a) of the Final Financing
Order.
“Carve-Out Account” has the meaning specified in paragraph 21(f) of the Final
Financing Order.
“Carve-Out Reserve” has the meaning specified in paragraph 21(e) of the Final
Financing Order.
“Case Milestones” has the meaning specified in Section 6.01(r)(i).
“Cash Collateral” means cash delivered to Agent to Cash Collateralize any
Obligations, and all interest, dividends, earnings and other proceeds relating
thereto.
“Cash Collateralize” means the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to 105% of the aggregate L/C
Obligations. “Cash Collateralization” has a correlative meaning.
“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time


9

--------------------------------------------------------------------------------




of acquisition, and (unless issued by a Lender) not subject to offset rights;
(c) repurchase obligations with a term of not more than 30 days for underlying
investments of the types described in clauses (a) and (b) entered into with any
bank described in clause (b); (d) commercial paper issued by Bank of America or
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and maturing within
nine months of the date of acquisition; and (e) shares of any money market fund
that has substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.
“Cash Management Order” means that certain Interim Order Authorizing Debtors to
(I) Continue Using Existing Cash Management System, Bank Accounts, and Business
Forms, (II) Implement Ordinary Course Changes to Cash Management System, (III)
Continue Intercompany Transactions, and (IV) Provide Administrative Expense
Priority for Postpetition Intercompany Claims and Granting Related Relief,
(Docket No. 102) entered by the Bankruptcy Court on October 16, 2018 and any
similar final order entered by the Bankruptcy Court.
“Cash Management Reserves” means such reserves as any Co-Collateral Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services and private label letters of
credit, (e) credit or debit cards, and (f) purchase cards; provided that in each
case, such Cash Management Service is added to Schedule I by the Borrowers
(which addition may be made by the Borrowers by notice to the Agent in writing);
provided further, that such notice shall be deemed given with respect to any
Bank Products provided by the Agent or its Affiliates.
“Class” means (a) the class consisting of Revolving Lenders and (b) the class
consisting of Term Lenders. For clarity, except as expressly provided herein,
each Lender shall have the same rights and obligations under this Agreement and
the other Loan Documents.
“Change in Law” means the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.
“Chapter 11 Cases” means the chapter 11 cases of the Debtors pending in the
Bankruptcy Court.


10

--------------------------------------------------------------------------------




“Co-Collateral Agents” has the meaning specified in the Preamble.
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
including the Prepetition ABL Collateral and all other assets of the Loan
Parties, whether now owned or hereafter acquired, and all proceeds thereof,
including, without limitation, any claims and causes of action of the Loan
Parties of any kind or nature (including proceeds of any actions for
preferences, fraudulent conveyances and other avoidance power claims under
Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code);
it being understood that “Collateral” shall include all such property
irrespective of whether any such property was excluded pursuant to the
Prepetition Loan Documents.
“Commercial L/C” means a commercial documentary Letter of Credit under which an
Issuing Lender agrees to make payments in Dollars for the account of any
Borrower, on behalf of any Group Member, in respect of obligations of such Group
Member in connection with the purchase of goods or services in the ordinary
course of business.
“Commitments” means, collectively, the Revolving Commitments and the Term
Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Internal Revenue Code.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
or a Term Loan Borrowing of one Type into Advances or a Term Loan Borrowing of
the other Type pursuant to Section 2.09 or 2.10.
“Control Co-Collateral Agent” has the meaning specified in the Guarantee and
Collateral Agreement.
“Credit Card Accounts Receivable” means each Account or Payment Intangible (each
as defined in the UCC) together with all income, payments and proceeds thereof,
owed by a credit card payment processor or an issuer of credit cards to a Loan
Party resulting from charges by a customer of a Loan Party on credit cards
processed by such processor or issued by such issuer in connection with the sale
of goods by a Loan Party or services performed by a Loan Party, in each case in
the ordinary course of its business.
“Credit Card Accounts Receivable Reserve” means reserves, established by the
Agent in its Permitted Discretion, to reflect factors that may negatively impact
the value of Credit Card Accounts Receivable (including, without limitation, for
chargeback or other accrued liabilities or offsets by Credit Card Processors and
amounts to adjust for material claims, offsets, defenses or counterclaims or
other material disputes with an account debtor).


11

--------------------------------------------------------------------------------




“Credit Card Notification” has the meaning specified in Section 6.01(m)(iii).
“Credit Card Processors” means the credit card clearinghouses and processors
used by the Loan Parties and listed in the Perfection Certificate as of the date
of this Agreement, or otherwise disclosed in writing to the Agent by the Loan
Parties from time to time following the date of this Agreement.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each Co-Collateral Agent, (iv) each
Issuing Lender, and (v) each Joint Lead Arranger and (b) collectively, all of
the foregoing.
“Cumulative Four-Week Period” means the four-week period up to and through the
Saturday of the most recent week then ended.
“Customer Deposits Reserve” means, at any time, a reserve calculated in a manner
consistent with past practice under the Prepetition First Lien ABL Credit
Agreement.
“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit G, or such other form as the Co-Collateral Agents may
reasonably agree, among a Loan Party, a customs broker or other carrier, and the
Co-Collateral Agents, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Co-Collateral Agents and agrees, upon
notice from the Co-Collateral Agents, to hold and dispose of the subject
Inventory solely as directed by the Co-Collateral Agents.
“DC” means any distribution center owned or leased and operated by any Loan
Party.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.
“De Minimis Asset Sale Order” means the (CORRECTED) Order Signed on 11/21/2018
Authorizing and Establishing Procedures for De Minimis Asset Sales and De
Minimis Asset Abandonments (Docket No. 856) entered by the Bankruptcy Court on
November 21, 2018.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred and
being paid in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all direct and contingent obligations of such Person
arising under banker’s acceptances, letters of credit (including standby and
commercial), bank guaranties, surety bonds and similar instruments, (e) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as Capital Lease Obligations, (g) all direct recourse payment
obligations of such Person in respect of any accounts receivable sold by such
Person, (h) all net obligations of


12

--------------------------------------------------------------------------------




such Person under any Swap Obligations, (i) all obligations of such Person in
respect of Disqualified Equity Interests, (j) all Debt of others referred to in
clauses (a) through (i) above or clause (k) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (k) all Debt referred to in clauses (a) through
(i) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.
“Debtor Advisors” has the meaning specified in Section 6.01(s).
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Debtors” has the meaning specified in the recitals to this Agreement.
“Default” means any Event of Default or any event or condition that, with the
lapse of time or giving of notice or both, would constitute an Event of Default.
“Defaulting Lender” means any Lender (as reasonably determined by the Agent)
that (a) has failed to fund any portion of the Advances, participations in
Letters of Credit or participations in Swingline Advances required to be funded
by it hereunder within two Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (c) has failed, within three Business Days after request by
the Agent, to confirm in writing that it will comply with the terms of this
Agreement relating to its Commitments, provided that such Lender shall cease to
be a Defaulting Lender under this clause (c) upon the Agent’s receipt of such
confirmation, (d) has notified the Borrowers, the Agent, the Issuing Banks or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect, or
(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law or Bail-In Action, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States


13

--------------------------------------------------------------------------------




or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.
“DIP ABL Facility” means the superpriority senior secured debtor-in-possession
asset-based credit facility provided by the Credit Parties to the Borrowers
hereunder.
“DIP Intercreditor Agreement” means the DIP Intercreditor Agreement dated the
date hereof among the Agent and the Co-Collateral Agents, as Senior DIP Agents,
the Junior DIP Term Loan Agent, as Junior DIP Agent, and the Loan Parties,
substantially in the form of Exhibit F hereto and as amended, restated,
supplemented or otherwise modified from time to time.
“DIP Superpriority Claims” has the meaning specified in Section 2.19(a).
“Disposition” means any sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction), whether in one transaction or in
a series of transactions, of any property (including, without limitation, the
issuance or sale, transfer or other disposition of any Equity Interests).
“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Scheduled Termination Date.
“Dollars” and “$” refers to lawful money of the United States.
“Documentation Agent” has the meaning specified in the Preamble.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on the signature pages hereof
or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Agent.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.


14

--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the first day on which all of the conditions precedent
set forth in Section 4.01 are satisfied or waived in accordance with the terms
hereof.
“Eligible Assignee” means (a) a commercial bank or any other Person (other than
a natural Person) engaged in the business of making asset based or commercial
loans, or (other than in the case of a Revolving Commitment) any fund or other
Person (other than a natural Person) that invests in loans, which bank, Person
or fund, together with its Affiliates, has a combined capital and surplus in
excess of $1,000,000,000 and which bank, Person or fund is approved by the Agent
in its discretion, (b) an existing Lender or an Affiliate of an existing Lender
or an Approved Fund; provided that neither the Borrowers nor any Affiliate of
the Borrowers, nor any Permitted Holder Lender, nor any holder of any Debt under
the Prepetition Second Lien Facilities or the Junior DIP Term Loan Facility, nor
any other Loan Party, nor any Subsidiary of any of the foregoing, shall qualify
as an Eligible Assignee under clauses (a) or (b) of this definition and (c)
during any Event of Default, any other Person (other than a natural Person)
acceptable to Agent in its discretion.
“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Account Receivable that satisfies the
following criteria at the time of its creation and continues to meet the same at
the time of such determination: such Credit Card Account Receivable (i) has been
earned and represents the bona fide amounts due to a Borrowing Base Loan Party
from a Credit Card Processor and/or credit card issuer, and in each case
originated in the ordinary course of business of the applicable Borrowing Base
Loan Party and (ii) is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (k) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Account
Receivable, a Credit Card Account Receivable shall indicate no person other than
a Borrowing Base Loan Party as payee or remittance party. In determining the
amount to be so included, the face amount of a Credit Card Account Receivable
shall be reduced by, without duplication, to the extent not reflected in such
face amount, (i) the amount of all accrued and actual discounts, claims, credits
or credits pending, promotional program allowances, price adjustments, finance
charges, credit card processor fees or other allowances (including any amount
that the applicable Borrowing Base Loan Party may be obligated to rebate to a
customer, a Credit Card Processor, or credit card issuer pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Credit Card Account Receivable
but not yet applied by the applicable Borrowing Base Loan Party to reduce the
amount of such Credit Card Account Receivable. Unless otherwise approved from
time to time in writing by the Co-Collateral Agents in their Permitted
Discretion, no Credit Card Account Receivable shall be Eligible Credit Card
Account Receivable if, without duplication:


15

--------------------------------------------------------------------------------




(a)such Credit Card Account Receivable is not owned by a Borrowing Base Loan
Party and such Borrowing Base Loan Party does not have good or marketable title
to such Credit Card Account Receivable;
(b)such Credit Card Account Receivable does not constitute a “payment
intangible” or “account” (as defined in the UCC) or such Credit Card Account
Receivable has been outstanding for more than five (5) Business Days from the
date of sale;
(c)the issuer or payment processor of the applicable credit card with respect to
such Credit Card Account Receivable is the subject of any bankruptcy or
insolvency proceedings;
(d)such Credit Card Account Receivable is not the valid, legally enforceable
obligation of the applicable issuer with respect thereto;
(e)such Credit Card Account Receivable is subject to any Lien whatsoever other
than Liens in favor of the Co-Collateral Agents and Liens of the types specified
in clauses (a), (g), (h), (m), (s), (t) and (u) of the definition of Permitted
Liens;
(f)such Credit Card Account Receivable is not subject to a valid and perfected
Lien in favor of the Co-Collateral Agents, for the benefit of the Credit
Parties, senior in priority to all other Liens other than Liens of the types
specified in clauses (a), (g), (h) and (t) of the definition of Permitted Liens;
(g)the Credit Card Account Receivable does not conform to all representations,
warranties, covenants or other provisions in the Loan Documents relating to
Credit Card Account Receivable;
(h)such Credit Card Account Receivable is subject to a right to repurchase or
risk of set-off, non-collection or not being processed due to unpaid and/or
accrued credit card processor fee balances, limited to the lesser of the balance
of Credit Card Account Receivable or unpaid credit card processor fees;
(i)such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is subject
to the perfected security interest of the Co-Collateral Agents;
(j)such Credit Card Account Receivable does not meet such other reasonable
eligibility criteria for Credit Card Account Receivable as the Agent (or any
Co-Collateral Agent upon written notice to the Agent) may determine from time to
time in its Permitted Discretion; or
(k)such Credit Card Account Receivable is disputed between a Borrower and a
Credit Card Processor, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted by the related Credit Card Processor (but only to
the extent of such dispute, claim, counterclaim, offset or chargeback).
    
Notwithstanding the above, the Agent reserves the right, at any time and from
time to time after the Effective Date, to adjust the criteria set forth above,
to establish new criteria and to adjust the applicable advance rate with respect
to Eligible Credit Card Accounts Receivable, in its Permitted Discretion,
subject to the approval of the Supermajority Lenders in the case of adjustments
of criteria or establishment of new criteria which have the effect of making
more credit available, and subject to the approval of all Lenders in the case of
adjustments to the advance rate.


16

--------------------------------------------------------------------------------




“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, finished goods Inventory:
(a)for which full payment has been delivered to the vendor of such Inventory and
evidence of such payment has been received by the Agent; provided that in
transit Inventory purchased under “private label” letters of credit issued by
SRAC or Letters of Credit issued hereunder shall be deemed Eligible In-Transit
Inventory, subject to (x) an Inventory Reserve equal to (i) such percentage as
the Agent may determine in its Permitted Discretion, multiplied by (ii) the
Inventory Value of such Inventory, and (y) satisfaction of all of the other
conditions of this definition;
(b)which has been shipped from a location outside of the United States, Puerto
Rico or the U.S. Virgin Islands for receipt by any Borrowing Base Loan Party,
but which has not yet been delivered to such Borrowing Base Loan Party, which
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;


(c)for which the purchase order is in the name of any Borrowing Base Loan Party
and title has passed to such Borrowing Base Loan Party;


(d)for which the document of title reflects a Borrowing Base Loan Party as
consignee or, if requested by a Co-Collateral Agent, names the Co-Collateral
Agents as consignee, and in each case as to which a Co-Collateral Agent has
control over the documents of title which evidence ownership of the subject
Inventory (such as, if requested by a Co-Collateral Agent, by the delivery of a
Customs Broker Agreement);


(e)which is insured as required pursuant to Section 6.01(c) hereof; and


(f)which would not be excluded from the definition of “Eligible Inventory” by
any of clauses (a), (c) through (g) or (i) through (s) of the definition
thereof;
provided that the Agent, or any Co-Collateral Agent upon written notice to the
Agent, may, in its Permitted Discretion, exclude any particular Inventory from
the definition of “Eligible In-Transit Inventory” in the event the Agent or such
Co-Collateral Agent determines that such Inventory is subject to any Person’s
right or claim which is (or is capable of being) senior to, or pari passu with,
the Lien of the Co-Collateral Agents (such as, without limitation, a right of
stoppage in transit) or may otherwise adversely impact the ability of the
Co-Collateral Agents to realize upon such Inventory. The Agent or any
Co-Collateral Agent upon written notice to the Agent, shall have the right
(without limiting any of its other rights as provided herein) to exclude
Eligible In-Transit Inventory described in clause (b) above (in whole or in
part) from the determination of the Borrowing Base in the event that the Agent,
or any Co-Collateral Agent upon written notice to the Agent, determines in its
Permitted Discretion that the Borrowers have commenced, or have determined to
commence, a full-chain liquidation, including a Specified Full-Chain
Liquidation.
“Eligible Inventory” means at any time, without duplication (i) Eligible
In-Transit Inventory, and (ii) items of Inventory of any Borrowing Base Loan
Party that are held for retail sale to the public in the ordinary course of
business, merchantable, and readily saleable to the public in the ordinary
course of business, that is not ineligible for inclusion in the calculation of
the Borrowing


17

--------------------------------------------------------------------------------




Base pursuant to any of clauses (a) through (s) below. Without limiting the
foregoing, to qualify as “Eligible Inventory” no Person other than the Borrowing
Base Loan Parties shall have any direct or indirect ownership, interest or title
to such Inventory and no Person other than the Borrowing Base Loan Parties shall
be indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein. Unless otherwise from time to
time approved in writing by the Agent (or any Co-Collateral Agent upon written
notice to the Agent) in its Permitted Discretion, no Inventory shall be deemed
Eligible Inventory if, without duplication:
(a)the Borrowing Base Loan Parties do not have sole and good, valid and
unencumbered title thereto (except for Liens of the types described in clauses
(a), (b), (c), (e), (g), (m), (s), (t) or (u) of the definition of Permitted
Liens); or


(b)it is not located in the United States, Puerto Rico, Guam or U.S. Virgin
Islands; or
(c)it is not located at property owned or leased by the Borrowing Base Loan
Parties (except to the extent such Inventory is (i) in transit between such
locations, or (ii) is at a customer location and is deemed eligible pursuant to
clause (g) below) or is located at a third party warehouse or is located at a
closed Store or is located at a closed DC; or


(d)it is not subject to a valid and perfected Lien in favor of the Co-Collateral
Agents for the benefit of the Credit Parties, senior in priority to all other
Liens other than Liens of the types described in clauses (a), (b), (c), (g) and
(t) of the definition of Permitted Liens; or
(e)it is subject to any Lien whatsoever other than Liens in favor of the
Co-Collateral Agents and Permitted Liens of the types described in clauses (a),
(b), (c), (e), (g), (m), (s), (t) or (u) of the definition thereof; or


(f)it is Inventory located at a Store which is being closed; provided however
that such Inventory will be deemed eligible for the first ten (10) weeks after
commencement of the Specified Store Closing Sale for such Store unless extended
by the Co-Collateral Agents in their sole and absolute discretion; or


(g)it is consigned from a vendor or is at a customer location but still
accounted for in the applicable Borrowing Base Loan Party’s inventory balance;
or


(h)it is in-transit (other than Eligible In-Transit Inventory) from a vendor and
has not yet been received into a DC or Store; or


(i)it is identified in the stock ledger of the applicable Borrowing Base Loan
Party as any of the following departments or consists of Inventory which is
ordinarily classified by such Borrowing Base Loan Party consistent with its
historical practices as the following: floral; gasoline; live plants;
miscellaneous or other as classified on the Borrowing Base Loan Party’s stock
ledger; produce; books; magazines; restaurant operations; or seafood; or it is
identified per the applicable Borrowing Base Loan Party’s stock ledger as candy;
or




18

--------------------------------------------------------------------------------




(j)it is Inventory that has been packed-away and stored for more than 12 months
at a DC or a Store for future sale, including merchandise of Sears and its
Subsidiaries that has been carried over for more than 12 months as currently
reported as “XOM” status per the RIM merchandising system; or


(k)it is identified as wholesaler freight fees; or


(l)it is Inventory on layaway or is Inventory which has been sold but not
delivered or as to which any Borrowing Base Loan Party has accepted a deposit
from a third party; or
(m)it is identified per the Borrowing Base Loan Parties’ stock ledger as
Inventory that is in a leased department, including Lands’ End, digital imaging,
photofinishing and 1 hour lab; or
(n)it is otherwise deemed ineligible by the Co-Collateral Agents in their
Permitted Discretion; or


(o)it is (i) operating supplies, packaging or shipping materials, cartons,
labels or other such materials not considered used for sale in the ordinary
course of business by the Agent in its Permitted Discretion (ii)
work-in-process, raw materials, (iii) not in material compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (iv) bill and hold goods; or


(p)it is Inventory which exhibits, includes or is identified by any trademark,
tradename or other Intellectual Property right which trademark, tradename or
other Intellectual Property right (i) is subject to a restriction that could
reasonably be expected to adversely affect the Agent’s ability to liquidate such
Inventory or (ii) the relevant Borrowing Base Loan Party does not have the right
to use in connection with the sale of such Inventory, either through direct
ownership or through a written license or sublicense; or


(q)it is Inventory that is not insured in compliance with the provisions of
Section 6.01(c); or


(r)it is Inventory that does not conform to all representations, warranties,
covenants or other provisions in the Loan Documents relating to Inventory; or


(s)it is Inventory acquired outside of the ordinary course of business and the
Co-Collateral Agents have not completed their diligence with respect thereto.
“Eligible Pharmacy Receivables” means each Pharmacy Receivable that satisfies
the following criteria at the time of creation and continues to meet the same at
the time of such determination: such Pharmacy Receivable (i) has been earned and
represents the bona fide amounts due to a Borrowing Base Loan Party from Third
Party Payors, and other Persons reasonably acceptable to the Co-Collateral
Agents, and in each case originated in the ordinary course of business of the
applicable Borrowing Base Loan Party (ii) is non-recourse to the Borrowing Base
Loan Parties and has been adjudicated or is otherwise due to a Borrowing Base
Loan Party for pharmacy related services, and (iii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant


19

--------------------------------------------------------------------------------




to any of clauses (a) through (m) below. Without limiting the foregoing, to
qualify as an Eligible Pharmacy Receivable, an Account shall indicate no person
other than a Borrowing Base Loan Party as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges, processing fees or other allowances (including any amount that the
applicable Borrowing Base Loan Party may be obligated to rebate to a customer,
or to pay to the Third Party Payors, direct customers or other Persons pursuant
to the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the applicable Borrowing Base Loan Party to reduce the amount of such
Pharmacy Receivable. Unless otherwise approved from time to time in writing by
the Co-Collateral Agents in their Permitted Discretion, none of the following
Pharmacy Receivables shall be an Eligible Pharmacy Receivable:
(a)Pharmacy Receivables that have been outstanding for more than ninety (90)
days past the invoice date or that are more than sixty (60) days past due;


(b)Pharmacy Receivables due from any Third Party Payor to the extent that fifty
percent (50%) or more of all Pharmacy Receivables from such Third Party Payor
are not Eligible Pharmacy Receivables under clause (a) above;


(c)Pharmacy Receivables which do not constitute an “Account” (as defined in the
UCC);


(d)Pharmacy Receivables with respect to which a Borrowing Base Loan Party does
not have good, valid and marketable title thereto;


(e)Pharmacy Receivables that are not subject to a valid and perfected Lien in
favor of the Co-Collateral Agents, for the benefit of the Credit Parties, senior
in priority to all other Liens other than Liens of the types described in
clauses (a), (g) and (t) of the definition of Permitted Liens;


(f)Pharmacy Receivables that are subject to any Lien whatsoever other than Liens
in favor of the Co-Collateral Agents for the benefit of the Credit Parties and
Liens of the types described in clauses (a), (e), (m), (s), (t) and (u) of the
definition of Permitted Liens;


(g)Pharmacy Receivables which are disputed, are with recourse, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback);


(h)Pharmacy Receivables due from Medicare, Medicaid and other Governmental
Authorities;


(i)Pharmacy Receivables due from a Third Party Payor who is not duly authorized
to conduct business in the United States of America, Puerto Rico, United States
Virgin Islands or Guam, as applicable;


20

--------------------------------------------------------------------------------




(j)Pharmacy Receivables which are acquired outside of the ordinary course of
business unless and until the Co-Collateral Agents have completed an appraisal
and audit of such Pharmacy Receivables and otherwise agree that such Pharmacy
Receivables shall be deemed Eligible Pharmacy Receivables;


(k)Pharmacy Receivables as to which (i) the Borrowing Base Loan Party making the
sale giving rise to such Pharmacy Receivables does not have a valid and
enforceable agreement with the Third Party Payor providing for payment to such
Borrowing Base Loan Party or there is a default thereunder that could be a basis
for such Third Party Payor ceasing or suspending any payments to such Borrowing
Base Loan Party, or (ii) the prescription drugs sold giving rise to such
Pharmacy Receivables are not of the type that are covered under the agreement
with the Third Party Payor or the party receiving such goods is not entitled to
coverage under such agreement, (iii) the Borrowing Base Loan Party making the
sale giving rise to such Pharmacy Receivables has not received confirmation from
such Third Party Payor that the party receiving the prescription drugs is
entitled to coverage under the terms of the agreement with such Third Party
Payor and the Borrowing Base Loan Party is entitled to reimbursement for such
Pharmacy Receivables, (iv) the amount of such Pharmacy Receivables exceeds the
amounts to which the Borrowing Base Loan Party making such sale is entitled to
reimbursement for the prescription drugs sold under the terms of such agreements
(but solely to the extent of such excess), (v) there are contractual or
statutory limitations or restrictions on the rights of the Borrowing Base Loan
Party making such sale to assign its rights to payment arising as a result
thereof or to grant any security interest therein which limitations or
restrictions have not been satisfied or waived, (vi) all authorization and
billing procedures and documentation required in order for the Borrowing Base
Loan Party making such sale to be reimbursed and paid on such Pharmacy
Receivables by the Third Party Payor have not been properly completed and
satisfied to the extent required for such Borrowing Base Loan Party to be so
reimbursed and paid, and (vii) the terms of the sale giving rise to such
Pharmacy Receivables and all practices of such Borrowing Base Loan Party with
respect to such Pharmacy Receivables do not comply in all material respects with
applicable federal, state, and local laws and regulations;


(l)Pharmacy Receivables which do not conform to all representations, warranties,
covenants, or other provisions in the Loan Documents relating to Pharmacy
Receivables; or


(m)Pharmacy Receivables which the Co-Collateral Agents determine in their
Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Pharmacy Receivables as the Agent (or
any Co-Collateral Agent upon written notice to the Agent) may determine in its
Permitted Discretion.
“Employee Wage Order” means the Final Order (I) Authorizing But Not Directing
the Debtors to (A) Pay Certain Prepetition Wages and Reimbursable Employee
Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and (C)
Continue Employee Benefits Programs, and (II) Granting Related Relief (Docket
No. 798) entered by the Bankruptcy Court on November 16, 2018.


21

--------------------------------------------------------------------------------




“Enforcement Action” means any rightful action to enforce any Obligations or
Loan Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of account debtors, exercise of setoff or recoupment, or
otherwise).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of Holdings, the Borrowers, or
any of their Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the presence, generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and issued thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a Reportable Event, as defined
herein, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to Section


22

--------------------------------------------------------------------------------




4043(b)(2)) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Sections 303(k) or 4068(a) of ERISA shall have been met with
respect to any Plan; (g) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan, or (h)
the Borrowers or any ERISA Affiliate incur liabilities under Section 4069 of
ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors, as in effect from time to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” on the signature pages
hereof or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.
“Eurodollar Rate” means,
(a)for any Interest Period with respect to a Eurodollar Rate Advance, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is chosen by the Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)for any interest calculation with respect to a Base Rate Advance on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
provided that (i) to the extent a comparable or successor rate is selected by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the


23

--------------------------------------------------------------------------------




Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Agent and (ii) in the event that the Eurodollar Rate as
determined above would otherwise be less than 0.00%, such Eurodollar Rate shall
be deemed to be 0.00%.
“Eurodollar Rate Advance” means an Advance or Term Loan Borrowing that bears
interest as provided in Section 2.08(a)(ii) or Section 2.08(b)(ii), as
applicable.
“Eurodollar Rate Reserve Percentage” for any Interest Period for a Eurodollar
Rate Advance by any Lender means the reserve percentage applicable to such
Lender two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors for determining
the minimum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities (or with respect to any other category
of liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
“Events of Default” has the meaning specified in Section 7.01.
“Excess Availability” means, at any time, an amount equal to the (A) the Line
Cap, minus (B) the Total Extensions of Credit.
“Excluded Accounts” means payroll, trust and Tax withholding accounts funded in
the ordinary course of business.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Guarantee and Collateral Agreement of, or the grant under a
Loan Document by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.20 hereof and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the guaranty of such Loan
Party, or grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including any Taxes imposed in lieu of income Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Recipient with respect to an applicable interest
in any Extension of Credit or Commitment pursuant to a law in effect on the


24

--------------------------------------------------------------------------------




date on which (i) such Recipient acquires such interest in such Extension of
Credit or Commitment (other than pursuant to an assignment request by the
Borrower under Section 9.16) or (ii) in the case of a Lender, such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.15(e) or Section 2.15(f) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
“Existing Letters of Credit” means each of the Letters of Credit described on
Schedule 1.02 issued and outstanding under the Prepetition First Lien ABL Credit
Agreement or the Interim DIP Term Sheet immediately prior to the Effective Date.
“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the aggregate Revolving Extensions of Credit of such Lender and
(b) the outstanding principal amount of the Term Loan held by such Lender.
“Extraordinary Expenses” means all reasonable and documented out-of-pocket
costs, expenses or advances that the Agent or any Co-Collateral Agent may incur,
whether prior to or after the occurrence and continuance of a Default or Event
of Default, and whether prior to, after or during the pendency of the Chapter 11
Cases or any other Insolvency Proceeding of any Loan Party, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the Agent, the
Co-Collateral Agents, any Lender, any Loan Party, any representative of
creditors of a Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of the
Control Co-Collateral Agent’s Liens with respect to any Collateral), Loan
Documents or Obligations, including any lender liability or other claims; (c)
the exercise, protection or enforcement of any rights or remedies of Agent or
the Co-Collateral Agents in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; or (g) Overadvances. Such costs, expenses and
advances include transfer fees, taxes, storage fees, insurance costs, permit
fees, utility reservation and standby fees, legal fees, financial advisor fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Loan Party or independent contractors in liquidating
any Collateral (including the Liquidation Agent), and travel expenses.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental


25

--------------------------------------------------------------------------------




agreement, treaty or convention among Governmental Authorities implementing such
sections of the Internal Revenue Code.
“Fee Letter” means the Fee Letter, dated October 15, 2018, among Holdings, the
Borrowers, and each Joint Lead Arranger.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing reasonably selected by it;
provided, that if such rate shall be less than zero, the Federal Funds Rate
shall be deemed to be zero for the purposes of this Agreement and the other Loan
Documents.
“Final Financing Order” means an order of the Bankruptcy Court, in the form of
Exhibit K, with any changes thereto that are satisfactory to the Agent and the
Co-Collateral Agents in their sole and absolute discretion, which order shall
have been entered not later than November 30, 2018, authorizing and approving
the DIP ABL Facility on a final basis in form and substance satisfactory to the
Agent and the Co-Collateral Agents in their sole and absolute discretion.
“Financing Orders” means, collectively, the Interim Financing Order and the
Final Financing Order.
“Flood Documentation” means, for any Real Property, (i) evidence as to whether
the applicable Real Property is located in a Special Flood Hazard Area pursuant
to a completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination form ordered and received by Agent (and if the flood hazard
determination states that such Real Property is located in a Special Flood
Hazard Area, the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Co-Collateral Agents), (ii) in the event such Real
Property is located in a Special Flood Hazard Area with respect to which flood
insurance has been made available under the Flood Insurance Laws, evidence of
flood insurance in an amount and otherwise sufficient to comply with the
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, in form and substance reasonably acceptable to Agent, and (iii) any other
reasonable documents or information reasonably requested by any Lender (through
the Agent) to enable such Lender to comply, in the determination of the
Co-Collateral Agents, with any applicable Flood Insurance Laws.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lenders, such Defaulting Lender’s Revolving Commitment
Percentage of the


26

--------------------------------------------------------------------------------




outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swingline Advances other than Swingline Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning specified in Section 1.03.
“Gift Card Liability Reserve” means, at any time, and without duplication of any
other Availability Reserves or Inventory Reserves, a reserve equal to the
aggregate remaining value at such time of (i) outstanding gift certificates and
gift cards of the Borrowing Base Loan Parties entitling the holder thereof to
use all or a portion of the certificate or gift card to pay all or a portion of
the purchase price for any Inventory and (ii) outstanding merchandise credits.
“Global Bidding Procedures Order” means that certain Order Signed on 11/19/2018
Approving Global Bidding Procedures and Granting Related Relief (Docket No. 816)
entered by the Bankruptcy Court.
“Go Forward Plan” means that certain Go Forward Plan of the Debtors attached
hereto as Schedule 6.01(r)(ii).
“Go Forward Stores” means the stores identified on Schedule 1.09.
“Go Forward Stores Qualified Bid” means (i) a Qualified Stalking Horse Bid, (ii)
any subsequently submitted non-contingent and fully-financed (with committed
financing containing customary limited conditionality consistent with
acquisition financing commitments (e.g., SunGard-style certain funds
provisions)) qualified bid or bids accepted by the Debtors as the highest or
best bid or bids for the Go Forward Stores in accordance with the Global Bidding
Procedures Order and otherwise reasonably acceptable to the Administrative Agent
and Co-Collateral Agents, and (iii) any bid accepted by Debtors as a replacement
or substitute bid for any of the foregoing, so long as it meets the requirements
of a Qualified Stalking Horse Bid or the requirements set forth in clause (ii)
above; in each case of clauses (i), (ii) and (iii), that will result,
individually or in the aggregate, in Net Proceeds to satisfy in full, in cash,
all Obligations (after taking into account the funding in full of the Winddown
Account with the proceeds of any Prepetition Unencumbered Assets included in
such bids).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any group or body charged with
setting regulatory capital rules or


27

--------------------------------------------------------------------------------




standards (including the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing) and any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).
“Group Members” means, collectively, Holdings, the Borrowers and their
respective Subsidiaries.
“Guarantee and Collateral Agreement” means a Debtor-in-Possession Guarantee and
Collateral Agreement in the form of Exhibit D.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous, toxic; a
pollutant, contaminant or words of a similar import under any Environmental Law.
“Holdings” has the meaning specified in the Preamble.
“Incremental DIP Revolving Commitments” has the meaning specified in the
recitals to this Agreement.
“Incremental DIP Revolving Loans” has the meaning specified in the recitals to
this Agreement.
“Incremental DIP Term Loan” has the meaning specified in the recitals to this
Agreement.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnified Party” has the meaning specified in Section 9.04(b).
“Initial Lenders” means Bank of America, N.A., Wells Fargo Bank, National
Association and Citibank, N.A.
“Initial Term Loan” means the term loan made by the Term Lenders pursuant to
Section 2.01(b) in an aggregate principal amount of $111,889,241 as further
described on Schedule 1.01.
“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency Proceeding” means any case or proceeding (other than the Chapter 11
Cases) commenced by or against a Person under any state, federal or foreign law
for, or any agreement of such Person to, (a) the entry of an order for relief
under the Bankruptcy Code, or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.


28

--------------------------------------------------------------------------------




“Insolvent” means pertaining to a condition of Insolvency.
“Intellectual Property” has the meaning specified in the Guarantee and
Collateral Agreement.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing or Term Loan Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be two weeks or one month, as the applicable Borrower
may, upon notice received by the Agent not later than 12:00 noon on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
(a)a Borrower may not select any Interest Period with respect to a Revolving
Advance or Term Loan Borrowing that ends after the Scheduled Termination Date;


(b)Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;


(c)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one month
or longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and


(d)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Interim DIP Facility” has the meaning specified in the recitals to this
Agreement.
“Interim DIP Term Sheet” means the $1,830,000,000 Senior Secured Superpriority
Priming Debtor-in-Possession Asset Based Credit Facility Summary of Terms and
Conditions, dated October 15, 2018, by and among Holdings, the Borrowers, the
other Loan Parties, and the Initial Lenders, as amended, restated, supplemented
or otherwise modified from time to time.
“Interim Financing Order” means that certain Interim Order (I) Authorizing the
Debtors to (A) Obtain Postpetition Financing, (B) Grant Senior Secured Priming
Liens and Superpriority Administrative Expense Claims, and (C) Utilize Cash
Collateral; (II) Granting Adequate Protection to the Prepetition Secured
Parties; (III) Modifying the Automatic Stay; (IV) Scheduling Final


29

--------------------------------------------------------------------------------




Hearing; and (V) Granting Related Relief (Docket No. 101), entered by the
Bankruptcy Court on October 16, 2018.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Inventory” has the meaning specified in the UCC.
“Inventory Reserves” means the following:
(a)a reserve for shrink, or discrepancies that arise between Inventory
quantities on hand per the Borrowing Base Loan Parties’ unit inventory system,
and physical counts of the Inventory which will be equal to the greater of (i)
the mathematical average of the historical shrink results expressed as a percent
of sales, multiplied by sales for the relevant year-to-date period and adjusted
for the cost complement for the relevant year-to-date period, but only to the
extent such amount exceeds reserves already netted out of the Inventory Value
per the stock ledger; or (ii) an amount determined by the Agent in its Permitted
Discretion or any Co-Collateral Agent in its Permitted Discretion upon written
notice to the Agent, and the Agent shall, to the extent practicable, promptly
provide the Borrowers with notice thereof; provided that failure to provide such
notice shall not impair the effectiveness of such Inventory Reserve;


(b)a reserve for intracompany profit, equal to the most recent three (3) fiscal
months of capitalized cost of the foreign buying offices owned and operated by
any Borrowing Base Loan Party, with the time frame subject to change based on
Inventory performance, or the Agent’s (or any Co-Collateral Agent’s upon written
notice to the Agent) Permitted Discretion;


(c)to the extent not already netted out of the Inventory Value per the stock
ledger or not treated as ineligible pursuant to the definition of Eligible
Inventory, a reserve determined in the Agent’s (or any Co-Collateral Agent upon
written notice to the Agent) Permitted Discretion for (i) hard (permanent)
markdowns, (ii) seasonal merchandise (including, without limitation, seasonal
apparel which is more than four weeks past a specified selling season, and
Inventory for sale during a specified holiday or event (other than seasonal
apparel), after the specified holiday or event has occurred), (iii) discontinued
and clearance merchandise, (iv) change in product mix of merchandise, (v) change
in pricing strategy or markon percentages, (vi) damaged merchandise, (vii) price
changes, or (viii) other adjustments as deemed appropriate;


(d)a reserve established in the Agent’s (or any Co-Collateral Agent’s upon
written notice to the Agent) Permitted Discretion for Inventory returned (other
than as a result of reclamations) to either the return goods center (“RGC”), the
vendor, given to charity, or otherwise considered non-saleable, whether
defective or non-defective, and the Agent shall, to the extent practicable,
promptly provide the Borrowers with notice thereof; provided that failure to
provide such notice shall not impair the effectiveness of such Inventory
Reserve. This reserve is to be calculated as the monthly average for the most
recent rolling 12 fiscal month period of return (other than as a result of
reclamations) activity to the vendors, the RGC, given to charity, or otherwise
considered non-saleable, whether defective or non-defective, both from the
Stores and DCs, and is subject to change at the Agent’s (or any Co-Collateral
Agent’s upon written notice to the Agent)


30

--------------------------------------------------------------------------------




Permitted Discretion; and such reserve is to be recalculated on the Thursday
after each Prior Week and to be reflected on each Borrowing Base Certificate
delivered by Holdings on such date;


(e)without duplication of any Reserve imposed under clause (a) of the definition
of “Eligible In-Transit Inventory”, a reserve for that in transit Inventory
purchased under “private label” letters of credit issued by SRAC or Letters of
Credit issued hereunder; and


(f)a reserve for Inventory ordinarily classified as repair services.
“Inventory Value” means, with respect to any Inventory of the Borrowing Base
Loan Parties, the value of such Inventory valued at the lower of cost or market
value on a basis consistent with the Borrowing Base Loan Parties’ current and
historical accounting practice in effect on the date of this Agreement, per the
stock ledger (without giving effect to LIFO reserves and general ledger reserves
for discontinued inventory, markdowns, intercompany profit, rebates and
discounts, any cut off adjustments, revaluation adjustments, purchase price
adjustments or adjustments with respect to the capitalization of buying,
occupancy, distribution and other overhead costs reflected on the balance sheet
of the Borrowing Base Loan Parties in respect of Inventory). The value of the
Inventory as set forth above will be calculated net of the reserve established
by the Borrowing Base Loan Parties on a basis consistent with the Borrowing Base
Loan Parties’ current and historical practices, in effect on the date of this
Agreement, in respect of lost, misplaced or stolen Inventory (but the
establishment of such reserves by the Borrowers shall not preclude the
Co-Collateral Agents, in their Permitted Discretion, from establishing other or
larger Inventory Reserves with respect to such Inventory as otherwise provided
herein).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.
“Issuing Lender” means, collectively, Bank of America, N.A. and Wells Fargo
Bank, National Association, it being understood that with the consent of the
requesting Borrower (not to be unreasonably withheld) the Issuing Lender may
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Lender, in which case the term “Issuing Lender” shall include any such
affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender with respect to the relevant Letter of Credit.
“Joint Lead Arrangers” has the meaning specified in the Preamble.
“Junior DIP Final Financing Order” means an order of the Bankruptcy Court,
satisfactory to the Agent and the Co-Collateral Agents in their sole and
absolute discretion, which order shall have been entered” not later than
December 28, 2018, authorizing and approving the Junior DIP Term Loan Facility
on a final basis in form and substance satisfactory to the Agent and the
Co-Collateral Agents in their sole and absolute discretion.


31

--------------------------------------------------------------------------------




“Junior DIP Financing Orders” means the Junior DIP Interim Financing Order and
the Junior DIP Final Financing Order.
“Junior DIP Interim Financing Order” means that certain Interim Order (I)
Authorizing the Debtors to (A) Obtain Post-Petition Financing, (B) Grant Secured
Priming Liens and Superpriority Administrative Expense Claims, and (C) Utilize
Cash Collateral; (II) Granting Adequate Protection to the Prepetition Secured
Parties; (III) Modifying the Automatic Stay; (IV) Scheduling Final Hearing; and
(V) Granting Related Relief entered by the Bankruptcy Court on November 30,
2018.
“Junior DIP Term Loan Facility” means the secured debtor-in-possession multiple
draw term loan facility provided pursuant to and evidenced by the Junior DIP
Term Loan Agreement and the other Junior DIP Term Loan Documents.
“Junior DIP Term Loans” means the loans or other extensions of credit made by or
on behalf of any lender under the Junior DIP Term Loan Agreement or by the
Junior DIP Term Loan Agent pursuant to the Junior DIP Term Loan Agreement.
“Junior DIP Term Loan Agent” means Cantor Fitzgerald Securities.
“Junior DIP Term Loan Agreement” means that certain Superpriority Junior Lien
Secured Debtor-in-Possession Credit Agreement dated the date hereof among the
Junior DIP Term Loan Agent and the Loan Parties, as amended, restated,
supplemented or otherwise modified from time to time as permitted herein.
“Junior DIP Term Loan Documents” means the Junior DIP Term Loan Agreement, any
note issued thereunder, the Junior DIP Financing Orders, and the other “Loan
Documents” under and as defined in the Junior DIP Term Loan Agreement, as each
may be amended, restated, supplemented or otherwise modified from time to time
as permitted herein.
“Junior DIP Term Loan Obligations” means the “Obligations” as defined in the
Junior DIP Term Loan Agreement.
“Kmart” means Kmart Holding Corporation, a Delaware corporation.
“Kmart Corp.” has the meaning specified in the Preamble.
“L/C Commitment” means $50,000,000 plus the amount of Prepetition L/C
Obligations refinanced hereunder pursuant to Section 2.01(d)(iii).
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed or discharged pursuant to Section 3.05.


32

--------------------------------------------------------------------------------




“Lease” means any agreement, whether written or oral, no matter how styled or
structured, and all amendments, guaranties and other agreements relating
thereto, pursuant to which a Loan Party is entitled to the use or occupancy of
any Real Property for any period of time.
“Lenders” has the meaning specified in the Preamble.
“Letters of Credit” means the collective reference to Commercial L/Cs, Banker’s
Acceptances, and Standby L/Cs; individually, a “Letter of Credit”. Without
limiting the foregoing, the Existing Letters of Credit shall be deemed Letters
of Credit issued under this Agreement.
“Lien” means any lien, security interest, mortgage or other charge or
encumbrance of any kind or any other type of preferential arrangement, including
the lien or retained security title of a conditional vendor, and any easement,
right of way or other encumbrance on title to real property, but excluding
consignments or bailments of goods of third parties and the interests of lessors
under operating leases.
“Line Cap” means, at any time of determination, the lesser of (i) the Aggregate
Revolving Commitments plus the principal amount of the Term Loan outstanding at
such time and (ii) the Borrowing Base.
“Liquidation” means the exercise by the Agent or the Co-Collateral Agents of
those rights and remedies accorded to the Agent and/or the Co-Collateral Agents
under the Loan Documents and applicable law as a creditor of the Loan Parties
with respect to the realization on the Collateral, including (after the
occurrence and continuation of an Event of Default) the conduct by the Loan
Parties acting with the consent of the Agent and the Co-Collateral Agents, of
any public, private or “going-out-of-business”, “store closing” or other similar
sale or any other Disposition of the Collateral for the purpose of liquidating
the Collateral.
“Liquidation Agent” has the meaning assigned to such term in Section 6.01(s).
“Loan Documents” means this Agreement, the Security Documents, the DIP
Intercreditor Agreement, the Notes, the Fee Letter, the Financing Orders, any
Application, each Borrowing Base Certificate, each Approved Budget, each Rolling
Budget, any other document or instrument now or hereafter designated by the
Borrowers and the Agent as a “Loan Document” and any amendment, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties” means each Group Member that is a party to a Loan Document.
“LTV Formula Amount” means, at any time, (a) the aggregate outstanding Eligible
Credit Card Accounts Receivable at such time, plus (b) the Eligible Pharmacy
Receivables at such time plus (c) (i) the Net Orderly Liquidation Value of Net
Eligible Inventory (other than Eligible Inventory at Stores to be closed
pursuant to Specified Store Closing Sales) at such time and (ii) the Store
Closing Net Orderly Liquidation Value of Net Eligible Inventory at Stores to be
closed pursuant to Specified Store Closing Sales at such time.
“LTV Provisions” means the ratios set forth in Section 6.02(n).


33

--------------------------------------------------------------------------------




“Luxottica Reserve Account” has the meaning specified in paragraph 67(b) of the
Final Financing Order.
“Material Adverse Effect” means the effect of any event, condition, circumstance
or contingency that, taken alone or in conjunction with other events,
conditions, circumstances or contingencies (in each case, other than as
customarily occurs as a result of events leading up to and following the
commencement of a proceeding under chapter 11 of the Bankruptcy Code and the
commencement of the Chapter 11 Cases), has or could reasonably be expected to
have a material adverse effect on (a) the business, condition (financial or
otherwise), operations or assets of Holdings and its Subsidiaries taken as a
whole, (b) the ability of the Loan Parties taken as a whole to perform their
obligations under the Loan Documents or (c) the validity or enforceability of
the Loan Documents or the rights and remedies of the Agent, the Co-Collateral
Agents or the Lenders thereunder (including, but not limited to, the
enforceability or priority of any Liens granted to the Co-Collateral Agents
under the Loan Documents).
“Material Documents” means all pleadings, documents, proposed forms of order, or
other items filed by the Debtors in the Chapter 11 Cases that relate to the
following: (a) rejection or assumption of material leases, (b) any plan of
reorganization or liquidation, (c) any debtor-in-possession financing or use of
cash collateral that does not result in payment in full in cash of all
Obligations and Prepetition First Lien ABL Obligations upon consummation of such
financing or use of cash collateral, (d) any sale or other disposition of
Collateral outside of the ordinary course of business, (e) any other item that
would materially and adversely affect the Credit Parties’ or Prepetition Credit
Parties’ claims or (f) the Junior DIP Term Loan Facility.
“MLPFS” has the meaning specified in the Preamble.
“Mortgaged Properties” means each Real Property that, upon request of the
Co-Collateral Agents, shall be encumbered by a Mortgage pursuant to Section
6.01(i)(v).
“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, debentures, and other
security documents securing the Obligations (including amendments to any of the
foregoing) executed and delivered by a Loan Party to the Co-Collateral Agents
with respect to Mortgaged Properties (either as stand-alone documents or forming
part of other Security Documents), each in form and substance satisfactory to
the Co-Collateral Agents and the Borrowers, in each case, as amended,
supplemented or otherwise modified from time to time.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect


34

--------------------------------------------------------------------------------




of which Holdings or any ERISA Affiliate could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
“Net Cash Flow” means, for any Cumulative Four-Week Period, the Borrowers’ total
net cash flow, excluding (i) proceeds from Dispositions, except for proceeds
from the sale of Inventory, (ii) financing related items and (iii) fees and
expenses of the professionals and advisors of the Debtors and the Creditors'
Committee (as defined in the Final Financing Order).
“Net Eligible Inventory” means, at any time, an amount equal to the Inventory
Value of Eligible Inventory less Inventory Reserves.
“Net Proceeds” means, (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries of any property (other than property disposed of
pursuant to clauses (a), (b), (c), (e), (f) or (h) of the definition of
Permitted Dispositions) or any casualty or condemnation of such property, the
excess, if any, of (i) the sum of cash and cash equivalents received in such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Debt (other than Debt owed to Holdings or any of its Subsidiaries, the
payment of which in connection with any Permitted Disposition or other
transaction shall not, for the avoidance of doubt, be deemed to reduce the
amount of Net Proceeds for any purposes under this Agreement) that is secured by
the applicable asset by a Lien permitted hereunder which is senior to the
Co-Collateral Agents’ Lien, if any, on such asset and that is required, and
permitted under this Agreement, to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction, (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction (including, without
limitation, reasonable and customary attorneys’ fees, accountants’ fees,
investment banking fees, appraisals, and brokerage, legal, title and recording
or transfer Tax expenses and commissions) paid by any Loan Party or any of its
Subsidiaries to third parties (other than Affiliates), (C) transfer Taxes paid
as a result thereof and (D) amounts required to be paid by any Loan Party or any
of its Subsidiaries pursuant to the Financing Orders or other applicable order
of the Bankruptcy Court in order to consummate such transaction, and (b) with
respect to any issuance of Equity Interests of any Loan Party or capital
contribution made to any Loan Party (other than an issuance of Equity Interests
to a Loan Party or a capital contribution made by a Loan Party) or any
incurrence of Debt other than Permitted Debt, the excess, if any, of (i) the sum
of cash and cash equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Loan Party in connection
therewith.
“Net Orderly Liquidation Value” means the product of (x) clause (i) of Net
Recovery Rate and (y) the Net Eligible Inventory.
“Net Recovery Rate” means (i) with respect to Eligible Inventory located at
Stores not subject to a Store closing (the “Appraised Go Forward Stores”), the
appraised blended net orderly liquidation value (the “Go Forward Stores Net
Recovery Rate”) (on an “as is, where is” basis) of each Borrowing Base Loan
Party’s Eligible Inventory that is to be sold through Appraised Go Forward
Stores on a wholesale basis, net of costs and expenses estimated to be incurred
in connection with such liquidation, which value is expressed as a percentage of
the Inventory Value of Eligible


35

--------------------------------------------------------------------------------




Inventory located at the Appraised Go Forward Stores and shall be determined by
the Co-Collateral Agents from time to time based on the most recent appraisal
provided by an independent third-party appraiser retained by the Co-Collateral
Agents in accordance with Section 6.01(k), and (ii) with respect to Eligible
Inventory located at Stores that are closing (including Stores closing pursuant
to the Initial Store Rationalization (as defined on Schedule 6.01(r)(ii)), the
Secondary Store Rationalization (as defined on Schedule 6.01(r)(ii)) any
Specified Store Closing Sale or Specified Full Chain Liquidation), the lesser of
(x) the Go Forward Stores Net Recovery Rate for such Eligible Inventory
determined as if such store was a Go Forward Store and (y) the appraised orderly
liquidation value (on an “as is, where is” basis) for the applicable week of the
scheduled Store closing events of each Borrowing Base Loan Party’s Eligible
Inventory located at such closing Stores, net of costs and expenses estimated to
be incurred in connection with such liquidation, which value is expressed as a
percentage of the Inventory Value of Eligible Inventory located at such Stores
that are closing and shall be determined by the Co-Collateral Agents from time
to time in consultation with BRG and an independent third-party appraiser based
on the most recent appraisal provided by an independent third-party appraiser
retained by the Co-Collateral Agents in accordance with Section 6.01(k).
“Non-Consenting Lender” has the meaning specified in Section 9.16.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note of any Borrower payable to any Lender evidencing
the Revolving Commitment or Term Loan of such Lender, as applicable.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” has the meaning set forth in the Guarantee and Collateral
Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Extension of Credit or
Loan Document pursuant to an assignment request by the Borrowers under Section
9.16).
“Other Taxes” has the meaning specified in Section 2.15(b).
“Overadvance” means any Advance to the extent that, immediately after its having
been made, Excess Availability is less than zero.
“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.
“PACA Liability Reserve” means an amount calculated on a monthly basis by the
Agent to provide for vendor liabilities pursuant to PACA.


36

--------------------------------------------------------------------------------




“Participant Register” has the meaning specified in Section 9.07(f).
“Participating Prepetition Lender” has the meaning specified in Section 2.01(d).
“PASA” means the Packers and Stockyards Act of 1921, as amended.
“PASA Liability Reserve” means the liability for vendor liabilities pursuant to
PASA.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” means a certificate dated as of the Effective Date with
respect to the Borrowers and the other Loan Parties in form reasonably
satisfactory to the Co-Collateral Agents.
“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:
(a)Debt outstanding on the date of this Agreement and listed on Schedule 1.04;


(b)Debt of any Loan Party to any other Loan Party;


(c)Debt of any Group Member to any Subsidiary of Holdings which is not a Loan
Party; provided, that (1) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing and (2) such Debt is by its terms
subordinated or junior in right of payment or security to the Obligations on
terms acceptable to the Agent in its reasonable discretion;


(d)the Obligations;


(e)Debt under the Junior DIP Term Loan Agreement as in effect on the date hereof
and subject at all times to the Financing Orders and the DIP Intercreditor
Agreement;


(f)Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations (including, in each case,
letters of credit issued to provide such bonds, guaranties and similar
obligations), in each case provided in the


37

--------------------------------------------------------------------------------




ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;


(g)Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided, that (x) such Debt is extinguished within
ten Business Days of notification to the applicable Loan Party of its incurrence
and (y) such Debt is subject to the Cash Management Order;


(h)Debt arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations incurred in connection with any Specified
Store Closing Sales or any Specified Sale Transaction, in each case on terms and
pursuant to documentation (including documentation regarding subordination)
acceptable to the Agent and the Co-Collateral Agents in their sole and absolute
discretion; and


(i)any other Debt in an aggregate principal amount not to exceed $1,000,000 at
any one time outstanding.
Notwithstanding the foregoing, and except for the Carve-Out and except for the
Junior DIP Superpriority Claims (as defined in the Final Financing Order), no
Permitted Debt shall be permitted to have an administrative expense claim status
under the Bankruptcy Code senior to or pari passu with the superpriority
administrative expense claims of (i) the Credit Parties in respect of the
Obligations and (ii) the Prepetition Credit Parties in respect of the
Prepetition ABL Obligations, in each case as set forth in the Financing Orders,
as applicable.
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment (from the perspective of a
secured, asset-based lender).
“Permitted Dispositions” means any of the following, as long as, if so required
pursuant to Section 2.11 or Section 6.01(m), as applicable, all Net Proceeds are
remitted to Agent for application to the Obligations:
(a)transfers and Dispositions of Inventory in the ordinary course of business
(it being agreed and understood that bulk sales, “going-out-of-business sales,”
store closing sales and similar sales are not in the ordinary course of
business);


(b)transfers and Dispositions among the Loan Parties;


(c)transfers and Dispositions by any Subsidiary of Holdings which is not a Loan
Party to any Loan Party;


(d)the sale of surplus, obsolete or worn out equipment or other property (other
than Inventory) in the ordinary course of business by the Borrowers or any
Subsidiary;


(e)transfers and Dispositions which constitute Permitted Investments that are
otherwise permitted hereunder;


38

--------------------------------------------------------------------------------




(f)subleases of real property existing as of the Petition Date and entered into
in the ordinary course of business of any Loan Party;


(g)the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction;


(h)any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind (other
than, in each case, with respect to rights to license Intellectual Property,
unless the limited license granted to the Co-Collateral Agents in such
Intellectual Property pursuant to the Loan Documents remains in effect and is
acknowledged by the licensee) to the extent that any of the foregoing could not
reasonably be expected to have a Material Adverse Effect;


(i)sales of Inventory (other than Eligible Inventory) determined by the
management of the applicable Loan Party not to be saleable in the ordinary
course of business of such Loan Party or any of the Loan Parties;


(j)non-exclusive licenses to Intellectual Property granted to third parties in
the ordinary course of business or in connection with a Disposition permitted
under Section 6.02(i), and which do not materially interfere with the ordinary
conduct of business of the Loan Parties;
(k)dispositions in the ordinary course of business consisting of the abandonment
of Intellectual Property rights which, in the reasonable good faith
determination of the Borrowers, are no longer economically practicable to
maintain or useful in the conduct of the business of the Loan Parties;


(l)the Specified Store Closing Sales; and


(m)any Specified Sale Transaction.
“Permitted Encumbrances” means Permitted Liens of the types described in clauses
(a), (b), (e), (g), (j) or (t) of the definition thereof.
“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.
“Permitted Holder Lender” means (x) any Permitted Holder and/or (y) any
Significant Holder, provided, that, the Permitted Holder Lenders shall not
(taken as a whole) at any time hold more than the amount of the Aggregate
Revolving Commitments and the principal amount of the Term Loans held by such
Permitted Holder Lenders on the Effective Date; provided, further, that, such
Permitted Holder Lender shall execute a waiver in form and substance reasonably
satisfactory to the Agent that it shall have no right whatsoever with respect to
that portion of the Aggregate Revolving Commitments, the Advances or the Term
Loan which it holds (a) to consent to any amendment, modification, waiver,
consent or other such action with respect to any of the terms of


39

--------------------------------------------------------------------------------




any Loan Document, (b) otherwise to vote on any matter related to any Loan
Document, (c) to require Agents or any Lender to undertake any action (or
refrain from taking any action) with respect to any Loan Document, (d) to attend
any meeting with the Agent or any Lender or receive any information from the
Agent or any Lender, (e) to the benefit of any advice provided by counsel to the
Agents or the other Lenders or to challenge the attorney-client privilege of the
communications between the Agents, such other Lenders and such counsel, or (f)
make or bring any claim, in its capacity as Lender, against any Agent with
respect to the fiduciary duties of such Agent or Lender and the other duties and
obligations of the Agents hereunder; except that no amendment, modification or
waiver to any Loan Document shall, without such Permitted Holder Lender’s
consent, deprive any Permitted Holder Lender of its pro rata share of any
payments to which the Lenders as a group (or any Class thereof) are otherwise
entitled hereunder or otherwise single out, or intentionally discriminate
against the Permitted Holder Lender, as such. For purposes of this definition,
plural references to “Agents” contained in clauses (c) through (f) shall have
the meaning set forth in Section 8.03, and references to “such Agent” or “any
Agent” shall have corresponding meanings, as the context shall require.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment:
(a)Investments existing on the date of this Agreement and listed on Schedule
1.05;


(b)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date of this Agreement and described in the
Perfection Certificate, (ii) Investments by any Loan Party and its Subsidiaries
in Loan Parties, and (iii) Investments by Subsidiaries that are not Loan Parties
in Holdings or any Subsidiary provided that in the case of this clause (iii), if
such Investment is a loan it is subordinated to the Obligations on subordination
terms satisfactory to the Agent in its reasonable discretion;


(c)Investments in connection with Specified Sale Transactions and any Specified
Store Closing Sales; provided that such Investments are made pursuant to
agreements, documents or instruments, as applicable, in form and substance and
on terms satisfactory to the Agent and the Co-Collateral Agents in their sole
and absolute discretion;


(d)Investments arising out of the receipt of non-cash consideration for the sale
of assets otherwise permitted under this Agreement;


(e)Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent;


(f)to the extent not prohibited by applicable law, (1) advances to officers,
directors and employees and consultants of the Loan Parties made for travel,
entertainment, relocation and other ordinary business purposes and (2) advances
to officers, directors and employees and consultants of non-Loan Parties made
for travel, entertainment, relocation and other ordinary business purposes,
provided, in the case of this clause (2), such advances are made by non-


40

--------------------------------------------------------------------------------




Loan Parties and not with the proceeds of any Investments made by any Loan Party
in such non-Loan Party unless otherwise permitted hereunder; provided that such
Investments shall not exceed $1,000,000 in the aggregate at any one time
outstanding;


(g)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;


(h)accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;


(i)Guarantees by Holdings or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute Debt,
in each case entered into by Holdings or any Subsidiary in the ordinary course
of business;


(j)(1) advances in the form of a prepayment of expenses of any Loan Party, so
long as such expenses are being paid in accordance with customary trade terms of
the applicable Loan Party and (2) advances in the form of a prepayment of
expenses of any non-Loan Party, so long as such expenses are being paid in
accordance with customary trade terms of the applicable non-Loan Party,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder; and


(k)other Investments in an amount not to exceed $1,000,000 in the aggregate
outstanding at any time; provided that any cash returns on such Investments
shall be applied to the Obligations in accordance with Section 2.11(c)(i).
“Permitted Liens” means:
(a)Liens for Taxes, assessments and governmental charges or levies to the extent
such Taxes, assessments or governmental charges are being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained;


(b)Liens imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings and as
to which appropriate reserves are being maintained;


(c)Landlords’ Liens arising in the ordinary course of business securing (i)
rents not yet due and payable, (ii) rent for Stores in an amount not to exceed
the monthly base rent due for the immediately preceding calendar month and (iii)
rents for Stores in excess of the amount set forth in the preceding clause (ii)
so long as such amounts are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;


41

--------------------------------------------------------------------------------




(d)any attachment or judgment lien not constituting an Event of Default under
Section 7.01(e);


(e)Liens presently existing or hereafter created in favor of the Co-Collateral
Agents, on behalf of the Credit Parties;


(f)Liens arising by the terms of commercial letters of credit, entered into in
the ordinary course of business to secure reimbursement obligations thereunder,
provided that such Liens only encumber the title documents and underlying goods
relating to such letters of credit or cash;


(g)claims under PACA and PASA;


(h)Liens in favor of issuers of credit cards arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements;


(i)Liens incurred or deposits made by any Group Member in the ordinary course of
business in connection with workers’ compensation and other casualty insurance
lines, unemployment insurance and other types of social security, or to secure
the performance of tenders, statutory obligations, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money);


(j)easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business, or in respect of any Real Property over
which the Co-Collateral Agents have a Mortgage, any title defects, liens,
charges or encumbrances (other than monetary Liens) which the title company is
prepared to endorse or insure by exclusion or affirmative endorsement reasonably
acceptable to the Agent and which is included in any Title Policy;


(k)any interest or title of a lessor or sublessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Agreement;


(l)normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision, or
ordinary course contractual obligation, relating to bankers’ liens, rights of
setoff or similar rights in favor of banks or other depository institutions;


(m)Liens existing on the Effective Date and set forth on Schedule 1.06;


(n)Liens granted to consignors who have properly perfected on consigned
Inventory owned by such consignors and created in the ordinary course of
business;


(o)[reserved];


42

--------------------------------------------------------------------------------




(p)deposits (including retainers or other similar deposits provided to
professionals retained by any Group Member in connection with providing services
in the ordinary course of business) and other customary Liens to secure the
performance of bids, trade contracts (other than for Debt), leases (other than
Capital Lease Obligations), statutory and regulatory obligations, surety and
appeal bonds, performance and return of money bonds, bids, leases, government
contracts, agreements with utilities, and other obligations of a like nature
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;


(q)Liens that are contractual rights of set-off relating to the establishment of
depository relations with banks not given in connection with the issuance of
Debt;


(r)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(s)the Adequate Protection Liens and the Adequate Protection Superpriority
Claims;


(t)the Carve-Out;


(u)Liens securing the obligations under the Junior DIP Term Loan Agreement;
provided that such Liens shall be subject at all times to the Financing Orders
and the DIP Intercreditor Agreement; and


(v)non-exclusive licenses to Intellectual Property granted to third parties in
the ordinary course of business or in connection with a Disposition permitted
under Section 6.02(i), and which do not materially interfere with the ordinary
conduct of business of the Loan Parties.
“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, or at the direction of any Co-Collateral Agent, which:
(a)(i)    is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties;


(ii)is made to enhance the likelihood of, or to maximize the amount of,
repayment of the Obligations; or


(iii)is made to pay any other amount chargeable to any Loan Party hereunder; and


(b)together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base (calculated without giving
effect to clauses (f) or (g) thereof) at any time or (ii) unless a Liquidation
is occurring, remain outstanding for more than thirty (30) consecutive Business
Days, unless in each case, the Required Lenders otherwise agree;


43

--------------------------------------------------------------------------------




provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Article III regarding any Revolving Lender’s obligations with
respect to Letters of Credit, or (ii) result in any claim or liability against
the Agent or the Co-Collateral Agents (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Agent or the Co-Collateral
Agents (such as a reduction in the collateral value)), and such “inadvertent
Overadvances” shall not reduce the amount of Permitted Overadvances allowed
hereunder, and further, provided, that in no event shall the Agent make an
Overadvance, if after giving effect thereto, the principal amount of the
Revolving Extensions of Credit would exceed the Aggregate Revolving Commitments
(as in effect prior to any termination of the Revolving Commitments pursuant to
Section 2.06 hereof).
“Permitted Prior Liens” means valid, perfected and unavoidable liens (other than
Primed Liens) in favor of third parties that were in existence immediately prior
to the Petition Date and permitted under the Prepetition First Lien ABL Credit
Agreement.
“Permitted Variance” means, for any Cumulative Four-Week Period, the Borrowers’
actual Net Cash Flow for such period shall not be less than the Net Cash Flow
for such period set forth in the Approved Budget minus $42,000,000.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Petition Date” has the meaning specified in the recitals to this Agreement.
“Pharmacy Receivables” means Accounts arising from the sale of prescription
drugs or other Inventory which can be dispensed only through an order of a
licensed professional.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Prepetition” means the time period ending immediately prior to the filing of
the Chapter 11 Cases.
“Prepetition 2016 Term Loans” has the meaning specified in the definition of
“Prepetition First Lien ABL Credit Agreement.”
“Prepetition 2016 Term Loan Facility” has the meaning specified in the
definition of “Prepetition First Lien ABL Credit Agreement.”
“Prepetition ABL Agent” has the meaning specified in the definition of
“Prepetition First Lien ABL Credit Agreement.”
“Prepetition ABL Collateral” means the “Collateral” as defined in the
Prepetition First Lien ABL Credit Agreement, including any “cash collateral” as
defined in Section 363 of the Bankruptcy Code, and which includes, for the
avoidance of doubt, all “Collateral” now owned or hereafter acquired,
notwithstanding the filing of the Chapter 11 Cases.


44

--------------------------------------------------------------------------------




“Prepetition ABL Guarantee and Collateral Agreement” means the Third Amended and
Restated Guarantee and Collateral Agreement, dated as of July 21, 2015, among
Holdings, the Borrowers, the other grantors party thereto, the Prepetition ABL
Agent and the Prepetition ABL Co-Collateral Agents, as the same has been
amended, restated, supplemented or otherwise modified prior to the date of this
Agreement.
“Prepetition ABL Lenders” has the meaning specified in the definition of
“Prepetition First Lien ABL Credit Agreement.”
“Prepetition ABL Obligations” means “Obligations” as such term is defined in the
Prepetition First Lien ABL Credit Agreement.
“Prepetition Credit Parties” has the meaning specified in the definition of
“Prepetition First Lien ABL Credit Agreement.”
“Prepetition Facilities” has the meaning specified in the definition of
“Prepetition First Lien ABL Credit Agreement.”
“Prepetition FILO Loan Cap” means the sum of (i) 10% of the Net Orderly
Liquidation Value of Net Eligible Inventory at Stores other than closing Stores
plus (ii) 10% of the Store Closing Net Orderly Liquidation Value of Net Eligible
Inventory at closing Stores minus (iii) liabilities and obligations of the Loan
Parties with respect to Bank Products and Cash Management Services at such time
to the extent not already implemented and maintained as an Availability Reserve.
“Prepetition FILO Reserve” means a reserve in an amount equal to the excess of
$125,000,000 over the Prepetition FILO Loan Cap (but no event less than zero).
The Borrowers shall include reporting on the Prepetition FILO Reserve in each
Borrowing Base Certificate.
“Prepetition First Lien ABL Credit Agreement” means the certain Third Amended
and Restated Credit Agreement, dated as of July 21, 2015 (as amended, restated,
supplemented or otherwise modified from time to time prior to the Petition Date,
the “Prepetition First Lien ABL Credit Agreement”), by and among Holdings, the
Borrowers, the banks, financial institutions and other institutional lenders
from time to time party thereto (collectively, the “Prepetition ABL Lenders”),
the Issuing Lenders (as defined therein) from time to time party thereto (the
“Prepetition Issuing Lenders”), and Bank of America, as administrative agent (in
such capacity, the “Prepetition ABL Agent”), as a co-collateral agent, and as
swingline lender, Wells Fargo Bank, National Association, as a co-collateral
agent (together with Bank of America in such capacity, the “Prepetition
Co-Collateral Agents,” and together with the Prepetition ABL Lenders, the
Prepetition Administrative Agent, and the Prepetition Issuing Lenders, the
“Prepetition Credit Parties”), and the other parties from time to time party
thereto, providing for a $1,500,000,000 asset-based revolving credit facility
(the “Prepetition Revolving Facility”; and the revolving loans thereunder, the
“Prepetition Revolving Advances”), a term loan facility in an aggregate original
principal amount of $750,000,000 (the “Prepetition 2016 Term Loan Facility”; and
the term loans thereunder, the “Prepetition 2016 Term Loans”), and a “first-in,
last-out” facility in an original principal amount of $125,000,000 (the
“Prepetition FILO Facility,” and collectively with the


45

--------------------------------------------------------------------------------




Prepetition Revolving Facility and the Prepetition 2016 Term Loan Facility, the
“Prepetition Facilities”).
“Prepetition First Lien ABL Credit Agreement Primed Parties” has the meaning
specified in Section 2.19(d).
“Prepetition L/C Obligations” means “L/C Obligations” as such term is defined in
the Prepetition First Lien ABL Credit Agreement.
“Prepetition Loan Documents” means “Loan Documents” as such term is defined in
the Prepetition First Lien ABL Credit Agreement.
“Prepetition Revolver/Term Exposure” means the sum of (a) the outstanding
principal amount of Advances (under and as defined in the Prepetition First Lien
ABL Credit Agreement), plus (b) the outstanding principal amount of Swingline
Advances (under and as defined in the Prepetition First Lien ABL Credit
Agreement), plus (c) the amount of Prepetition L/C Obligations plus (d) the
outstanding principal amount of outstanding Prepetition 2016 Term Loans.
“Prepetition Revolving Advances” has the meaning specified in the definition of
“Prepetition First Lien ABL Credit Agreement.”
“Prepetition Revolving Facility” has the meaning specified in the definition of
“Prepetition First Lien ABL Credit Agreement.”
“Prepetition Second Lien Cash Notes Indenture” means that certain Indenture,
dated as of October 12, 2010 (as amended, supplemented or otherwise modified
from time to time), by and among Holdings, certain guarantors from time to time
party thereto, and Wilmington Trust, National Association, as successor trustee
and collateral agent thereunder.
“Prepetition Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement, dated as of September 1, 2016 (as amended, supplemented or otherwise
modified from time to time) by and among Holdings, the Borrowers, as borrowers,
and the lenders from time to time party thereto.
“Prepetition Second Lien Collateral” means, collectively, Collateral (as defined
in the Prepetition Second Lien Security Agreement).
“Prepetition Second Lien Facilities” means the Prepetition Second Lien Credit
Agreement, the Prepetition Second Lien Cash Notes Indenture, and the Prepetition
Second Lien PIK Notes Indenture.
“Prepetition Second Lien PIK Notes Indenture” means that certain Indenture,
dated as of March 20, 2018 (as amended, supplemented or otherwise modified from
time to time) by and among Holdings, certain guarantors from time to time party
thereto, and Computershare Trust Company, N.A., as trustee thereunder.
“Prepetition Second Lien Primed Parties” has the meaning specified in Section
2.19(d).


46

--------------------------------------------------------------------------------




“Prepetition Second Lien Secured Parties” means the secured parties under the
Prepetition Second Lien Facilities.
“Prepetition Second Lien Security Agreement” means that certain Amended and
Restated Security Agreement, dated as of March 20, 2018, by and among Holdings,
certain guarantors from time to time party thereto, in favor of Wilmington
Trust, National Association, in its capacity as collateral agent for the
Prepetition Second Lien Secured Parties, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Prepetition Total Extensions of Credit” means the “Total Extensions of Credit”
as defined in the Prepetition First Lien ABL Credit Agreement.
“Prepetition Unencumbered Assets” has the meaning specified in Section 2.19(b).
“Prepetition Unencumbered Assets Proceeds Account” means a fully blocked
segregated account established with Bank of America for the benefit of the
Lenders and otherwise on terms and conditions satisfactory to the Co-Collateral
Agents in their sole discretion, for the purpose of holding the Net Proceeds of
Prepetition Unencumbered Assets.
“Primed Liens” has the meaning specified in Section 2.19(d).
“Priming Liens” has the meaning specified in Section 2.19(d).
“Prior Week” means, as of any date of determination, the immediately preceding
week ended on a Saturday and commencing on the prior Sunday.
“Pro Rata Basis” means, with respect to any prepayment of the Term Loan pursuant
to Section 2.11(a)(ii), and corresponding reduction in the Aggregate Revolving
Commitments pursuant to the proviso thereto, that (i) the principal amount of
such prepayment as a percentage of the aggregate outstanding principal amount of
the Term Loan immediately prior to such prepayment is equal to (ii) the
aggregate amount of such reduction as a percentage of the Aggregate Revolving
Commitments immediately prior to such reduction.
“Pro Rata Share” means, as to any Lender as of any date of determination, a
percentage equal to (i) the sum of such Lender’s Revolving Commitment and/or
share of the outstanding principal amount of the Term Loan divided by (ii) the
Aggregate Revolving Commitments and the aggregate outstanding principal amount
of the Term Loan as of such date or, following termination of the Revolving
Commitments, a percentage equal to (x) the Extensions of Credit of such Lender
divided by the Total Extensions of Credit of all Lenders then outstanding.
“Public Lender” has the meaning specified in Section 9.02(d).
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


47

--------------------------------------------------------------------------------




“Qualified Stalking Horse Bid” has the meaning specified in Schedule
6.01(r)(ii).
“Rebalancing Date” means every other Friday, (i) beginning on Friday, December
21, 2018, if no Go Forward Stores Qualified Bid is obtained and found acceptable
by the Debtors on or prior to December 15, 2018 or (ii) if a Go Forward Stores
Qualified Bid is obtained and found acceptable by the Debtors on such date,
beginning on the second Friday following the date on which there ceases to be in
full force and effect a Go Forward Stores Qualified Bid.
“Recipient” means the Agent, the Co-Collateral Agents, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder.
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Refunded Swingline Advances” has the meaning specified in Section 2.04(b).
“Register” has the meaning specified in Section 9.07(e).
“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lenders pursuant to Section 3.05 for amounts drawn under Letters of
Credit.
“Related Parties” with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, attorneys and
advisors of such Person and of such Person’s Affiliates.
“Remedies Notice Period” has the meaning specified in paragraph 34(b) of the
Final Financing Order.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the Aggregate Revolving Commitments then in effect and the principal amount
of the Term Loan then outstanding (other than the portion of the Term Loan held
by Permitted Holder Lenders) or, if the Aggregate Revolving Commitments have
been terminated, the holders of more than 50% of the Total Extensions of Credit
then outstanding (other than Extensions of Credit held by Permitted Holder
Lenders), provided, that the Extensions of Credit of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.
“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case


48

--------------------------------------------------------------------------------




applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary of Holdings, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in Holdings or any Subsidiary of
Holdings or (c) any option, warrant or other right to acquire any such Equity
Interests in Holdings or any Subsidiary of Holdings.
“Revolving Advance” has the meaning specified in Section 2.01. A Revolving
Advance may be a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Revolving Advance).
“Revolving Availability Date” means any date after the Effective Date and prior
to the Termination Date on which the balance in the Term Loan Proceeds Account
is zero.
“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Advances and participate in Swingline
Advances and Letters of Credit in an aggregate principal amount and/or face
amount up to (a) the amount set forth opposite such Revolving Lender’s name on
Schedule 1.01 or (b) if such Revolving Lender has entered into any Assignment
and Acceptance, the amount set forth for such Revolving Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.06.
“Revolving Commitment Percentage” means, as to any Revolving Lender at any time,
the percentage which such Revolving Lender’s Revolving Commitment then
constitutes of the Aggregate Revolving Commitments or, at any time after the
Aggregate Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Revolving Lender’s Advances then
outstanding plus such Revolving Lender’s participation in Swingline Advances and
L/C Obligations constitutes of the aggregate principal amount of the Advances,
Swingline Advances and L/C Obligations then outstanding.
“Revolving Extensions of Credit” means as to any Revolving Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Advances held by such Revolving Lender then outstanding, (b) such
Revolving Lender’s Revolving Commitment Percentage of the aggregate principal
amount of Swingline Advances then outstanding and (c) such Revolving Lender’s
Revolving Commitment Percentage of the L/C Obligations then outstanding.
“Revolving Lenders” means, collectively, any Persons signatory hereto as a
Revolving Lender, and each Person that shall become a party hereto as a
revolving lender pursuant to Section 9.07.
“Rolling Budget” means a 13-week cash flow forecast delivered pursuant to
Section 6.03.


49

--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union Member State,
Her Majesty’s Treasury of the United Kingdom, or any jurisdiction where any
Group Member operates.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of sanctioned Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union Member State, Her Majesty’s Treasury of the United Kingdom, or by
any jurisdiction where any Group Member operates; (b) any Person located,
organized or resident in a Sanctioned Country; or (c) any Person directly or
indirectly owned fifty percent or more or otherwise controlled by any such
Person or Persons described in the foregoing clauses (a) and (b).
“Scheduled Termination Date” has the meaning specified in the definition of
“Termination Date.”
“Sears” means Sears, Roebuck and Co., a New York corporation.
“Sears Holdings Pension Plan” means collective reference to the Sears Holdings
Pension Plan 1, as amended and restated effective January 1, 2014, and the Sears
Holdings Pension Plan 2, as amended and restated effective December 1, 2016.
“SEC” means the United States Securities and Exchange Commission.
“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, each of the Mortgages, any short-form intellectual
property security agreement entered into in connection with the Guarantee and
Collateral Agreement, the Financing Orders and all other documents hereafter
delivered to the Co-Collateral Agents purporting to grant or granting a Lien on
any property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
“Senior Permitted Liens” means all Permitted Prior Liens, Permitted Liens to the
extent such liens are required to be senior pursuant to applicable law, and
Permitted Liens described in clauses (j) and (t) in the definition thereof.
“Significant Holder” means (i) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), which is the “beneficial owner” (as defined


50

--------------------------------------------------------------------------------




in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of 10% or
more of the equity securities of Holdings entitled to vote for members of the
Board of Directors of Holdings on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right), and (ii) any Affiliate of any such Person described in
clause (i) above.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Special Flood Hazard Area” has the meaning assigned to such term in Section
6.01(c)(vi).
“Specified Full-Chain Liquidation” means a liquidation on an equity basis (or,
if approved by the Agent and the Co-Collateral Agents in their sole and absolute
discretion, on a fee basis) of the entire chain of Stores (or the entire chain
of Stores remaining after completion of, or not contemplated to be included in,
the Specified Going Concern Sale) of the Debtors and all of the assets relating
thereto under Section 363 of the Bankruptcy Code. The Specified Full-Chain
Liquidation shall be conducted pursuant to bidding procedures, sales procedures,
approval orders, purchase agreements, agency documents or other agreements,
documents or instruments, as applicable, in form and substance and on terms
satisfactory to the Agent and the Co-Collateral Agents in their sole and
absolute discretion (or, with respect to price, satisfactory to the Agent and
the Co-Collateral Agents in their reasonable discretion).
“Specified Going Concern Sale” means a sale, in one or a series of related
transactions, of all or substantially all of (or, if approved in writing by the
Agent, certain of) the assets of the Debtors as a going concern under Section
363 of the Bankruptcy Code in accordance with the section of the Go Forward Plan
entitled “Go Forward Stores Sale Process.” The Specified Going Concern Sale
shall be conducted pursuant to bidding procedures, sales procedures, approval
orders, purchase agreements, agency documents or other agreements, documents or
instruments, as applicable, in form and substance and on terms satisfactory to
the Agent and the Co-Collateral Agents in their sole and absolute discretion
(or, with respect to price, satisfactory to the Agent and the Co-Collateral
Agents in their reasonable discretion).
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.20).
“Specified IP Sale” means a sale, in one or a series of related transactions, of
all of the Intellectual Property of the Debtors under Section 363 of the
Bankruptcy Code to the extent such assets are not otherwise included in any
Specified Going Concern Sale or Specified Full-Chain Liquidation required to be
consummated pursuant to the Go Forward Plan. The Specified IP Sale shall be
conducted pursuant to bidding procedures, sales procedures, approval orders,
purchase agreements, agency documents or other agreements, documents or
instruments, as applicable, in form and substance and on terms satisfactory to
the Agent and the Co-Collateral Agents in their


51

--------------------------------------------------------------------------------




sole and absolute discretion (or, with respect to price, satisfactory to the
Agent and the Co-Collateral Agents in their reasonable discretion).
“Specified Other Assets Sale” means the sale of any or all remaining assets of
the Debtors under Section 363 of the Bankruptcy Code (including mortgaged Real
Property interests and leasehold Real Property interests) to the extent such
assets are not otherwise included in any Specified Going Concern Sale or
Specified Full-Chain Liquidation required to be consummated pursuant to the Go
Forward Plan. The Specified Other Assets Sale shall be conducted pursuant to
bidding procedures, sales procedures, approval orders, purchase agreements,
agency documents or other agreements, documents or instruments, as applicable,
in form and substance and on terms satisfactory to the Agent and the
Co-Collateral Agents in their sole and absolute discretion (or, with respect to
price, satisfactory to the Agent and the Co-Collateral Agents in their
reasonable discretion).
“Specified Sale Transaction” means any or all of a Specified Going Concern Sale,
a Specified Full-Chain Liquidation, a Specified IP Sale, or a Specified Other
Assets Sale.
“Specified Store Closing Sale” means (a) certain store closures listed on
Schedule 1.07 in accordance with the Initial Store Rationalization described in
the Go Forward Plan and (b) certain store closures listed on Schedule 1.08 in
accordance with the Secondary Store Rationalization described in the Go Forward
Plan, and (c) the closure of any additional Stores approved in writing by the
Co-Collateral Agents in their discretion (subject to the performance of a
desktop appraisal in form and substance acceptable to the Co-Collateral Agents),
and the liquidation of assets related thereto by the Liquidation Agent, pursuant
to a liquidation agreement approved by the Agent and the Co-Collateral Agents
(including with respect to any augmentation arrangements) and any Specified
Store Closing Sales shall be conducted pursuant to bidding procedures, sales
procedures, approval orders, purchase agreements, agency documents or other
agreements, documents or instruments, as applicable, in form and substance and
on terms satisfactory to the Agent and the Co-Collateral Agents in their sole
and absolute discretion (or, with respect to price, satisfactory to the Agent
and the Co-Collateral Agents in their reasonable discretion).
“Specified Subsidiaries” mean SRC Sparrow 1 LLC, a Delaware limited liability
company, SRC Sparrow 2 LLC, a Delaware limited liability company, SRC O.P. LLC,
a Delaware limited liability company, SRC Facilities LLC, a Delaware limited
liability company, SRC Real Estate (TX) LLC, a Delaware limited liability
company, and KCD IP, LLC, a Delaware limited liability company.
“SRAC” has the meaning specified in the Preamble.
“Standby L/C” means an irrevocable letter of credit or similar instrument under
which the Issuing Lender agrees to make payments in Dollars for the account of
any Borrower, on behalf of any Group Member in respect of obligations of such
Group Member incurred pursuant to contracts made or performances undertaken or
to be undertaken or like matters relating to contracts to which such Group
Member is or proposes to become a party, including, without limiting the
foregoing, for insurance purposes or in respect of advance payments or as bid or
performance bonds or for any other purpose for which a standby letter of credit
might be issued.
“Store” means any store owned or leased and operated by any Loan Party.


52

--------------------------------------------------------------------------------




“Store Closing Net Orderly Liquidation Value” means the product of (x) clause
(ii) of Net Recovery Rate and (y) the Net Eligible Inventory.
“Store Footprint Plan” means, collectively, Schedule 1.07, Schedule 1.08, and
Schedule 1.09.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other business entity
(a) of which a majority of the shares of Voting Stock is at the time
beneficially owned by such Person, (b) over which such Person has the ability to
direct the management, or (c) whose financial results are consolidated into the
financial statements of such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Subsidiary Guarantor” means each direct or indirect wholly owned Domestic
Subsidiaries of Holdings that have commenced Chapter 11 Cases, except for
Specified Subsidiaries.
“Supermajority Lenders” means, at any time, the holders of 66-2/3% or more of
the sum of the Aggregate Revolving Commitments then in effect and the principal
amount of the Term Loan then outstanding or, if the Aggregate Revolving
Commitments have been terminated, the holders of 66-2/3% or more of the Total
Extensions of Credit then outstanding, provided, that the Extensions of Credit
of any Defaulting Lender shall be disregarded in determining Supermajority
Lenders at any time.
“Survey” has the meaning assigned to such term in Section 6.01(i)(v)(3)(B).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


53

--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, the termination value thereof.
“Swingline Advances” has the meaning specified in Section 2.03.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Advances pursuant to Section 2.03 in an aggregate principal amount at
any one time outstanding not to exceed $25,000,000.
“Swingline Lender” means Bank of America, in its capacity as the lender of
Swingline Advances.
“Swingline Participation Amount” has the meaning specified in Section 2.04(c).
“Syndication Agent” has the meaning specified in the Preamble.
“Target Sharing Ratio” means (i) if no Go Forward Stores Qualified Bid is
obtained and found acceptable on or prior to December 15, 2018, the ratio of the
Adjusted Revolving Exposure to the principal amount of Term Loan outstanding,
calculated by the Co-Collateral Agents as of 5 p.m. on December 15, 2018, and
(ii) if a Go Forward Stores Qualified Bid is obtained and found acceptable on or
prior to December 15, 2018, but thereafter on any date there ceases to be in
full force and effect a Go Forward Stores Qualified Bid, the ratio of the
Adjusted Revolving Exposure to the principal amount of Term Loan outstanding,
calculated by the Co-Collateral Agents as of 5 p.m. on the date such Go Forward
Stores Qualified Bid ceases to be in full force and effect.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means, as to any Term Lender, the obligation of such Term
Lender to make its portion of the Term Loan on the Effective Date.
“Term Lenders” means, collectively, any Persons party hereto as a Term Lender
(whether by a signature page hereto or by a joinder agreement hereto), and each
Person that shall become a party hereto as a Term Lender pursuant to Section
9.07.
“Term Loan” means, collectively, (i) the Initial Term Loan, (ii) the term loans
outstanding hereunder pursuant to Section 2.01(d)(ii) and (ii) as used in the
definitions of “Required Lenders” and “Supermajority Lenders”, the sum of (x)
the term loans of all the Term Lenders.
“Term Loan Borrowing” means a portion of the Term Loan of a particular Type;
provided that no Term Loan Borrowing shall be in an aggregate principal amount
of less than $5,000,000 and each Term Loan Borrowing constituting a Eurodollar
Rate Advance shall be in a principal amount that is an integral multiple of
$1,000,000 (unless no portion of the Term Loan constitutes a Base Rate Advance),
and no more than six (6) Interest Periods in the aggregate for Borrowings and
Term Loan Borrowings constituting Eurodollar Rate Advances may be outstanding at
any time.


54

--------------------------------------------------------------------------------




“Term Loan Margin” means (a) with respect to any outstanding portion of the Term
Loan that is a Eurodollar Rate Advance, 8.00% per annum, and (b) with respect to
any outstanding portion of the Term Loan that is a Base Rate Advance, 7.00% per
annum.
“Term Loan Proceeds Account” means the escrow account of the Borrowers
maintained at the Agent and designated by the Borrowers and the Agent as the
Term Loan Proceeds Account.
“Termination Date” means the earliest of (a) October 16, 2019 (such date, the
“Scheduled Termination Date”), (b) the substantial consummation (as defined in
Section 1101 of the Bankruptcy Code and which for purposes hereof shall be no
later than the “effective date” thereof) of a plan of reorganization filed in
the Chapter 11 Cases that is confirmed pursuant to an order entered by the
Bankruptcy Court, (c) the consummation of a sale of all or substantially all of
the Collateral of a type that is included in the Borrowing Base, (d) the date of
termination in whole of the Aggregate Revolving Commitments and the acceleration
of the Total Extensions of Credit pursuant to Section 2.06 or Section 7.02 and
(e) the occurrence of the “termination date” or “maturity date” (or any similar
term having the same meaning) under the Junior DIP Term Loan Agreement.
“Third Party Payor Notification” has the meaning specified in Section
6.01(m)(iii).
“Third Party Payors” means any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under any insurance contract with such
private health insurer.
“Title Insurer” has the meaning specified in Section 6.01(i)(v)(3)(A).
“Title Policy” has the meaning specified in Section 6.01(i)(v)(3)(A).
“Total Extensions of Credit” means at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
“Total Revolving Extensions of Credit” means at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.
“Trading With the Enemy Act” means 50 U.S.C. § 1 et seq., as amended.
“Type” means either a Base Rate Advance or a Eurodollar Rate Advance.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9 thereof; provided further
that, if by reason of mandatory provisions of law, perfection, or the effect of
perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.


55

--------------------------------------------------------------------------------




“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
“Utility Deposit Adequate Assurance Accounts” mean collectively, the deposit
accounts of any Loan Party and any cash deposited therein solely to the extent
such cash is deposited for the benefit of certain utilities pursuant to and
consistent with that certain Order (I) Approving Debtors’ Proposed Form of
Adequate Assurance of Payment to Utility Providers, (II) Establishing Procedures
For Determining Adequate Assurance of Payment For Future Utility Services, and
(III) Prohibiting Utility Providers From Altering, Refusing, or Discounting
Utility Service (Docket No. 461).
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Weekly Flash Reporting Package” means reports detailing operating and financial
performance, which shall include cash flow performance compared to the Approved
Budget for the Prior Week together with accompanying schedules supporting line
items included in the weekly cash flow results (such as rollforward of inventory
sales and receipts, rollforward of merchandise and other payables of each Loan
Party as of the end of the Prior Week, in each case, in reasonable detail).
“Winddown Account” means a deposit account at Bank of America that, prior to the
discharge in full of all obligations under the DIP ABL Facility, may only be
used to pay winddown costs of the Loan Parties at the discretion of the
Borrowers following entry of the Final Financing Order. Bank of America shall
not be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions of this
definition.
“Write-Down and Conversion Powers” means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.
Section 1.02    Computation of Time Periods. In this Agreement, unless otherwise
specified, (a) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” (b) “including” means “including
without limitation”; and (c) any reference to a time of day means Eastern time.


Section 1.03    Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting principles (“GAAP”) which shall be consistently
applied. If at any time any change in U.S. generally accepted accounting
principles would affect the computation of any financial ratio or requirement
set forth herein, and either the Borrowers or the Required Lenders


56

--------------------------------------------------------------------------------




shall so request, the Agent, the Lenders and the Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders which shall not be unreasonably withheld), provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change in principles, and (ii) the Borrowers
shall provide to the Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. For the avoidance of
doubt, no retroactive change in GAAP shall apply to the construction of
accounting terms under this Agreement in the absence of an amendment hereto in
accordance with the terms of this Section 1.03.


Section 1.04    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES AND THE TERM LOAN


Section 2.01    The Revolving Advances and the Term Loan.
 
(a)The Revolving Advances. Each Revolving Lender severally agrees, on the terms
and conditions hereinafter set forth, to make revolving advances (the “Revolving
Advances”) to the Borrowers from time to time on any Business Day during the
period from the Effective Date until the Termination Date, in an aggregate
amount at any one time outstanding which, when added to such Lender’s Revolving
Commitment Percentage of the sum of (i) the aggregate principal amount of the
Swingline Advances then outstanding and (ii) the L/C Obligations


57

--------------------------------------------------------------------------------




then outstanding, equals the amount of such Lender’s Revolving Commitment;
provided, that the aggregate principal amount of any Borrowing made at any time,
when aggregated with all other then outstanding Extensions of Credit, shall not
exceed the Line Cap at such time. Each Borrowing under this Section 2.01 shall
be in an aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (provided, that the Swingline Lender may request, on behalf of
the applicable Borrower, Borrowings that are Base Rate Advances in other amounts
pursuant to Section 2.04(b)) and shall consist of Revolving Advances of the same
Type made on the same day by the Revolving Lenders ratably according to their
respective Revolving Commitments. Within the limits set forth in this Section
2.01, the Borrowers may borrow under this Section 2.01, prepay pursuant to
Section 2.11 and reborrow under this Section 2.01.


(b)The Initial Term Loan. Each Term Lender severally agrees to make the Initial
Term Loan available to the Borrowers on the Effective Date in a principal amount
not to exceed its Term Commitment and the Term Commitments of each Lender shall
be subsequently reduced to zero. The Initial Term Loan Borrowing shall consist
of a Base Rate Advance requested by the Borrowers in a Notice of Borrowing
delivered not later than 1:00 p.m. on the second Business Day prior to the
Effective Date.


(c)Refinancing of the Interim DIP Facility. Subject to the terms of this
Agreement and the Final Financing Order:


(i)from and after the Effective Date, the Incremental DIP Revolving Commitments
shall be refinanced as Revolving Commitments hereunder and shall be allocated to
the Revolving Lenders as set forth on Schedule 1.01; and


(ii)on the Effective Date, the Incremental DIP Term Loans shall be refinanced
with the proceeds of the Initial Term Loan made to the Borrowers under this
Agreement.


(d)Refinancing of Certain Prepetition Facilities on the Effective Date.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, on the Effective Date for each Lender with Incremental DIP
Revolving Commitments or an Initial Term Loan hereunder (each, a “Participating
Prepetition Lender”):


(i)the aggregate principal amount of such Participating Prepetition Lender’s
Prepetition Revolving Advances shall be refinanced as and constitute Revolving
Advances under this Agreement on the Effective Date;


(ii) the aggregate principal amount of such Participating Prepetition Lender’s
Prepetition 2016 Term Loans shall be refinanced as and constitute part of the
Term Loan under this Agreement on the Effective Date; and


(iii) the outstanding amount of such Participating Prepetition Lender’s
Prepetition L/C Obligations shall be refinanced as and constitute L/C
Obligations under this Agreement on the Effective Date (including


58

--------------------------------------------------------------------------------




all Existing Letters of Credit issued under the Prepetition First Lien ABL
Credit Agreement being deemed issued under this Agreement on the Effective
Date).


(e)Cashless Settlement. The refinancing of the Interim DIP Facility, the
Prepetition Revolving Advances and the Prepetition 2016 Term Loan Facility as
described in Section 2.01(c) and Section 2.01(d) may be made pursuant to a
cashless settlement mechanism approved by the Agent.


(f)Outstandings on the Effective Date. After the refinancings described in
Section 2.01(c) and Section 2.01(d) above, (i) all Revolving Loans shall
constitute one Class, (ii) the Term Loan shall constitute one Class, (iii) the
Aggregate Revolving Commitments are as set forth on Schedule 1.01; (iv) the
Outstanding Revolving Advances are $959,602,131, (v) the aggregate L/C
Obligations outstanding are $120,205,977 and (vi) the aggregate outstanding
amount of the Term Loan is $682,665,490.69. Any portion of the Term Loan that is
prepaid or repaid may not be reborrowed.


Section 2.02    Making the Revolving Advances.


(a)Each Borrowing under Section 2.01 shall be made on notice, given not later
than (x) 12:00 noon on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
(y) 1:00 p.m. on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the applicable Borrower to the Agent, which
shall give to each Revolving Lender prompt notice thereof by email attachment or
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, by email attachment or by
telecopier, in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Revolving Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Revolving Advance. Each Notice of Borrowing shall be
irrevocable and binding on the applicable Borrower. Each Revolving Lender shall,
before 2:00 p.m. on the date of such Borrowing make available for the account of
its Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Revolving Lender’s ratable (in accordance with its Revolving
Commitment Percentage) portion of such Borrowing. After the Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article IV, the Agent will make such funds available to the Borrower requesting
such Borrowing at the Agent’s address for Revolving Advances referred to in
Section 9.02.


(b)Anything in subsection (a) above to the contrary notwithstanding, (i) a
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.09 or 2.13 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than six (6) separate Borrowings and Term Loan
Borrowings.


(c)Unless the Agent shall have received notice from a Revolving Lender prior to
the time of any Borrowing that such Revolving Lender will not make available to
the Agent


59

--------------------------------------------------------------------------------




such Revolving Lender’s ratable portion of such Borrowing, the Agent may assume
that such Revolving Lender has made such portion available to the Agent on the
date of such Borrowing in accordance with subsection (a) of this Section 2.02
and the Agent may, in reliance upon such assumption, make available to the
applicable Borrower on such date a corresponding amount. If and to the extent
that such Revolving Lender shall not have so made such ratable portion available
to the Agent, such Revolving Lender and the applicable Borrower severally agree
to repay to the Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Agent, at (i) in
the case of such Borrower, the interest rate applicable at the time to Revolving
Advances comprising such Borrowing and (ii) in the case of such Revolving
Lender, the Federal Funds Rate. If such Revolving Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall be made available
to the applicable Borrower and shall constitute such Revolving Lender’s
Revolving Advance as part of such Borrowing for purposes of this Agreement.


(d)The failure of any Revolving Lender to make the Revolving Advance to be made
by it as part of any Borrowing shall not relieve any other Revolving Lender of
its obligation, if any, hereunder to make its Revolving Advance on the date of
such Borrowing, but no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to make the Revolving Advance to be made by such
other Revolving Lender on the date of any Borrowing.


Section 2.03    The Swingline Advances.


(a)Subject to the terms and conditions hereof, the Swingline Lender may, in its
sole and absolute discretion, make a portion of the credit otherwise available
to the Borrowers under the Revolving Commitments from time to time during the
period from the Effective Date until the Termination Date by making swing line
advances (“Swingline Advances”) to the Borrowers; provided that (i) the
aggregate principal amount of Swingline Advances outstanding at any time shall
not exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Advances outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Advances, may exceed the Swingline
Commitment then in effect) and (ii) the amount of any Swingline Advance made at
any time, when aggregated with all other then outstanding Extensions of Credit,
shall not exceed the Line Cap at such time; provided that the Swingline Lender
shall not be obligated to make any Swingline Advance at any time when any
Revolving Lender is at such time a Defaulting Lender hereunder, and the
Swingline Lender has, or after giving effect to such Swingline Advance, may have
Fronting Exposure. During the period from the Effective Date until the
Termination Date, the Borrowers may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Advances shall only be available as Base Rate Advances.


(b)Each Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Advance made to it weekly, on Wednesday of each week;
provided that on each date that a Revolving Advance is borrowed by a Borrower,
such Borrower shall repay all Swingline Advances then outstanding, if any, and
may use all or a portion of such Revolving Advance to fund such repayment. In
all events the unpaid principal balance of all Swingline Advances shall be
repaid in full on the Termination Date.


60

--------------------------------------------------------------------------------




Section 2.04    Making the Swingline Advances.


(a)Each Borrowing under Section 2.03 shall be made on notice, given not later
than 1:00 p.m. on the date of the proposed Borrowing, by the applicable Borrower
to the Agent and Swingline Lender. Each such Notice of a Borrowing shall be by
telephone, confirmed immediately in writing, by email attachment or by
telecopier, in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing and (ii) aggregate amount of such
Borrowing. Each Borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Subject to
Section 2.03(a), not later than 3:00 p.m. on the date of the proposed Borrowing,
the Swingline Lender shall make available to the Agent at the Agent’s Account an
amount in immediately available funds equal to the amount of the Swingline
Advance to be made by the Swingline Lender. Upon fulfillment of the applicable
conditions set forth in Article IV, the Agent shall make the proceeds of such
Swingline Advance available to the Borrower requesting such Borrowing at the
Agent’s address referred to in Section 9.02.


(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), by notice given by the
Swingline Lender no later than 1:00 p.m., request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Advance, in an
amount equal to such Lender’s Revolving Commitment Percentage of the aggregate
amount of the Swingline Advances (the “Refunded Swingline Advances”) outstanding
on the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Advance available to the Agent at the
Agent’s Account in same day funds, not later than 2:00 p.m. on the date of such
notice. The proceeds of such Revolving Advances shall be immediately made
available by the Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Advances. Each Borrower
irrevocably authorizes the Swingline Lender to charge such Borrower’s accounts
with the Agent (up to the amount available in each such account) in order to
immediately pay the amount of such Refunded Swingline Advances to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Advances.


(c)If prior to the time a Revolving Advance would have otherwise been made
pursuant to Section 2.04(b), one of the events described in Section 7.01 shall
have occurred and be continuing or if for any other reason, as determined by the
Swingline Lender in its sole discretion, Revolving Advances may not be made as
contemplated by Section 2.04(b), each Revolving Lender shall, on the date such
Revolving Advance was to have been made pursuant to the notice referred to in
Section 2.04(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Advances by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Commitment Percentage multiplied by (ii) the sum of the aggregate
principal amount of Swingline Advances then outstanding that were to have been
repaid with such Revolving Advances.


(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Revolving Lender’s Swingline Participation Amount, the
Swingline


61

--------------------------------------------------------------------------------




Lender receives any payment on account of the Swingline Advances, the Swingline
Lender will distribute to such Revolving Lender its Swingline Participation
Amount to reflect the period of time during which such Revolving Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all Swingline Advances then due; provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Revolving Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.


(e)Each Revolving Lender’s obligation to make the Advances referred to in
Section 2.04(b) and to purchase participating interests pursuant to Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article IV, (iii)
any adverse change in the condition (financial or otherwise) of any Borrower or
any other Loan Party, (iv) any breach of this Agreement or any other Loan
Document by any Borrower, any other Loan Party or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.


Section 2.05    Commitment Fee; Other Fees.


(a)The Borrowers jointly and severally agree to pay to the Agent for the account
of each Revolving Lender a commitment fee on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made
at a rate per annum equal to 0.75%, payable in arrears monthly on the 5th day
subsequent to the last day of each month and on the Termination Date.


(b)Other Fees. Holdings and the Borrowers shall pay to the Agent, the
Co-Collateral Agents and the Joint Lead Arrangers, as applicable, the fees set
forth in the Fee Letter in the amounts and at the times specified therein.


Section 2.06    Optional Termination or Reduction of the Revolving Commitments.


(a)The Borrowers shall have the right, without penalty or premium and upon at
least three Business Days’ irrevocable notice to the Agent, to permanently
terminate in whole or permanently reduce in part the unused portions of the
respective Revolving Commitments of the Revolving Lenders, provided that no such
termination or reduction of the Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Advances made on the
effective date thereof, the Total Extensions of Credit would exceed the
aggregate amount of the Revolving Commitments as so reduced. Any partial
reduction of the Revolving Commitments shall be in the aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.


62

--------------------------------------------------------------------------------




(b)If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the L/C Commitment or the Swingline Commitment exceeds the amount
of the Aggregate Revolving Commitments, such L/C Commitment or Swingline
Commitment shall be automatically reduced by the amount of such excess.


(c)The Agent will promptly notify the Revolving Lenders of any termination or
reduction of the Aggregate Revolving Commitments under Section 2.06(a). Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Revolving Lender’s Revolving
Commitment Percentage of such reduction amount.


Section 2.07    Repayment of Extensions of Credit. Notwithstanding the
provisions of Section 362 of the Bankruptcy Code, and subject to the applicable
provisions of the Financing Orders, upon the Termination Date (whether by
acceleration or otherwise), (i) each Borrower shall repay to the Agent, for the
ratable account of the Lenders on the Termination Date, the aggregate principal
amount then outstanding of the Total Extensions of Credit made to it by the
Lenders and (ii) the Agent, the Co-Collateral Agents, the Issuing Lenders and
the Lenders shall be entitled to immediate payment of all Obligations and,
subject to the Remedies Notice Period, as applicable, to enforce the remedies
provided for under this Agreement and the other Loan Documents or under
applicable law, in each case, without further notice, motion or application to,
hearing before, or order from, the Bankruptcy Court.


Section 2.08    Interest.


(a)Scheduled Interest Owed to Revolving Lenders and Swingline Lender. Each
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Revolving Lender and Swingline Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances,
payable (I) in the case of any Base Rate Advance (other than a Swingline
Advance), in arrears monthly on the 5th day subsequent to the last day of each
month during such periods and on the date such Base Rate Advance shall be
Converted or paid in full and (II) in the case of any Swingline Advance, on the
date that such Swingline Advance is required to be repaid.


(ii)Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x)  the Eurodollar Rate for such
Interest Period for such Advance, plus (y) the Applicable Margin for Eurodollar
Rate Advances, payable in arrears on the last day of such Interest Period and on
the date such Eurodollar Rate Advance shall be Converted or paid in full.


63

--------------------------------------------------------------------------------




(b)Term Loan. Each Borrower shall pay interest on the unpaid principal amount of
the Term Loan made to it and owing to each Term Lender from the Effective Date
until such principal amount shall be paid in full, at the following rates per
annum:


(i)Base Rate Advances. During such periods as any outstanding portion of the
Term Loan is a Base Rate Advance, each such Term Loan Borrowing shall earn
interest at a rate per annum equal at all times to the sum of (x) the Base Rate
in effect from time to time plus (y) the Term Loan Margin for Base Rate
Advances, payable in arrears monthly on the 5th day subsequent to the last day
of each month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.


(ii)Eurodollar Rate Advances. During such periods as any outstanding portion of
the Term Loan is a Eurodollar Rate Advance, each such Term Loan Borrowing shall
earn interest at a rate per annum equal at all times during each Interest Period
for such Eurodollar Rate Advance to the greater of (A) 1.00% or (B) the
Eurodollar Rate for such Interest Period for such outstanding portion of the
Term Loan plus, in either case, the Term Loan Margin for Eurodollar Rate
Advances, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.


(c)Default Interest. Upon the occurrence and during the continuance of an Event
of Default, and notwithstanding the Automatic Stay, the Borrowers shall pay
interest on the unpaid principal amount of each Revolving Advance and
Reimbursement Obligation owing to each Revolving Lender, and on the principal
amount of the Term Loan, payable in arrears on the dates referred to in Section
2.08(a) or Section 2.08(b) above, as applicable (or, if earlier, at the time
payment thereof is demanded by the Agent), at a rate per annum equal to 2% per
annum above the rate per annum required to be paid on such Advance or
Reimbursement Obligation pursuant to Section 2.08(a)(i) or Section 2.08(b)(i)
above, as applicable. Further, the Borrowers shall pay interest, to the fullest
extent permitted by law, on the amount of any interest, fee or other amount
(other than principal) payable hereunder that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal to 2% per annum above the rate per annum required to be
paid on Base Rate Advances pursuant to Section 2.08(a)(i) or Section 2.08(b)(i)
above, as applicable.


(d)Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors may require the Borrowers to pay,
contemporaneously with each payment of interest on the Eurodollar Rate Advances,
additional interest on the related Eurodollar Rate Advances of such Lender at
the rate per annum equal to the excess of (i) (A) the applicable Eurodollar Rate
divided by (B) one minus the Eurodollar Rate Reserve Percentage over (ii) the
applicable Eurodollar Rate. Any Lender wishing to require payment of such
additional


64

--------------------------------------------------------------------------------




interest (x) shall so notify the Agent and the Borrowers, in which case such
additional interest on the Eurodollar Rate Advances of such Lender shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least five Business Days after the giving of
such notice and (y) shall notify the Agent and the Borrowers at least five
Business Days prior to each date on which interest is payable on the amount then
due it under this Section. Each such notification shall be accompanied by such
information as the Borrowers may reasonably request.


Section 2.09    Interest Rate Determination. (a) [Reserved].


(b)If, with respect to any Eurodollar Rate Advances,


(i)the Agent determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such proposed Eurodollar Rate Advance for
the applicable Interest Period; or


(ii)the Required Lenders notify the Agent prior to the commencement of any
Interest Period for a proposed Eurodollar Rate Advance that the Eurodollar Rate
for any Interest Period for such Eurodollar Rate Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurodollar Rate Advances for such Interest Period, then
the Agent shall forthwith so notify the Borrowers and the Lenders, whereupon (x)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and (y`)
the obligation of the Lenders to make, or to Convert Advances into, Eurodollar
Rate Advances shall be suspended until the Agent shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.
(c)If any Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, such Eurodollar Rate Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.


(d)On the date on which the aggregate unpaid principal amount of Eurodollar Rate
Advances comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $5,000,000, such Eurodollar Rate Advances shall
automatically Convert into Base Rate Advances.


(e)Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Revolving Advances or any
outstanding portion of the Term Loan, into, Eurodollar Rate Advances shall be
suspended.


Section 2.10    Optional Conversion of Revolving Advances, Term Loan Borrowings.
The Borrowers may on any Business Day, upon notice given to the Agent not later


65

--------------------------------------------------------------------------------




than 12:00 noon on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Revolving Advances of one Type comprising the same Borrowing into Revolving
Advances of the other Type; and/or Convert any Term Loan Borrowing, of one Type
into a Term Loan Borrowing, of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Revolving Advances or Term Loan Borrowings shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Revolving Advances or Term Loan Borrowings to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Revolving Advance or Term
Loan Borrowing. Each notice of Conversion shall be irrevocable and binding on
the applicable Borrower.


Section 2.11    Optional and Mandatory Prepayments of Revolving Advances and
Term Loan; Mandatory Reduction of the Revolving Commitments.


(a)(i)     Any Borrower may, without penalty or premium and upon notice given
not later than 12:00 noon three Business Days prior to the date of such
prepayment (or, in the case of a Base Rate Advance, one Business Day prior to
the date of such prepayment) to the Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given such
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or, in the case of partial prepayments of Swingline Advances, $100,000
or a whole multiple thereof) and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the applicable Borrower shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(c).
(ii)Any Borrower may, subject to the terms of this Section 2.11(a)(ii) and upon
notice given not later than 12:00 noon three Business Days prior to the date of
such prepayment (or, in the case of a Base Rate Advance, one Business Day prior
to the date of such prepayment) to the Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given such
Borrower shall, prepay the outstanding principal amount of the Term Loan in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (w) each
partial prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, (x) in connection with any
such prepayment of the Term Loan, the Aggregate Revolving Commitments shall be
reduced on a Pro Rata Basis (and make any necessary prepayment of Advances so
that the reduction in Aggregate Revolving Commitments does not result in an
Overadvance), and (y) in the event of any prepayment of a Eurodollar Rate
Advance, the applicable Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c).


66

--------------------------------------------------------------------------------




(b)If the Total Extensions of Credit exceed the Line Cap, the Borrowers shall
prepay Advances in an amount equal to such excess, at the earlier of: (x) the
demand by the Agent and (y) the next Business Day after either Borrower
obtaining knowledge thereof; provided that if the aggregate principal amount of
Advances then outstanding is less than the amount of such excess, the Borrowers
shall, to the extent of such excess, Cash Collateralize outstanding L/C
Obligations; provided further that if, after the prepayment of any Advances and
the Cash Collateralization of L/C Obligations under this clause (b), the Total
Extensions of Credit exceed the Line Cap, the Borrowers shall prepay the Term
Loan in an amount equal to such excess (with a Pro Rata reduction in the
Revolving Commitments). This Section shall be subject to the right of the Agent
to make Permitted Overadvances in its discretion pursuant to Section 2.18.


(c)Subject to the Financing Orders, (i) the Borrowers shall repay the Advances
(without a requirement to reduce the Revolving Commitments) in an amount equal
to any Net Proceeds (other than Net Proceeds of the sale of Prepetition
Unencumbered Assets and other than Net Proceeds received upon the consummation
of a Go Forward Stores Qualified Bid), provided that if the aggregate principal
amount of Advances then outstanding is less than the amount of such Net
Proceeds, the Borrowers shall, to the extent of such excess, Cash Collateralize
L/C Obligations; provided further that if the aggregate principal amount of
Advances then outstanding plus the amount of outstanding and non-Cash
Collateralized L/C Obligations is less than the amount of such Net Proceeds, the
Borrowers shall, to the extent of such excess, deposit such Net Proceeds into
the Term Loan Proceeds Account; provided further that if, after the prepayment
of any Revolving Advances and any Cash Collateralization of L/C Obligations as
set forth above under this clause (c)(i), an Event of Default shall have
occurred and be continuing, the Borrowers shall prepay the Term Loan to the
extent of such excess and (y) so long as no Event of Default shall have occurred
and be continuing, the Borrowers may use the Net Proceeds deposited in the Term
Loan Proceeds Account in accordance with the Approved Budget and (ii) in the
case of Net Proceeds received upon the consummation of a Go Forward Stores
Qualified Bid, the Borrowers shall repay the Obligations in full in cash.


(d)The Borrowers shall prepay the Advances in accordance with the provisions of
Section 6.01(m) hereof, and upon the occurrence and during the continuance of an
Event of Default, the Borrowers shall Cash Collateralize outstanding L/C
Obligations; provided that if, after the prepayment of any Revolving Advances
and any Cash Collateralization of L/C Obligations as set forth above under this
clause (d), an Event of Default exists, the Borrowers shall prepay the Term
Loan; provided further that upon acceleration of the Obligations or the
commencement of a Liquidation, all proceeds of Collateral shall be applied to
the Obligations in accordance with Section 7.03.


(e)If on any day the Borrowers are not in compliance with the LTV Provisions,
then, until the Borrowers are in compliance therewith, the Borrowers shall
prepay Advances in an amount required to comply with such provisions, provided
that if the aggregate principal amount of Advances then outstanding is less than
the amount required, the Borrowers shall, to the extent of the balance, Cash
Collateralize L/C Obligations; provided further that if, after the prepayment of
any Advances and the Cash Collateralization of L/C Obligations under this clause
(e), the Borrowers are not in compliance therewith, the Borrowers shall prepay
the Term Loan in


67

--------------------------------------------------------------------------------




an amount equal to the amount required to cause compliance therewith (with a Pro
Rata reduction in the Revolving Commitments).


(f)On each Rebalancing Date, (i) the Aggregate Revolving Commitments shall be
automatically reduced, if necessary, to an amount equal to the Adjusted
Revolving Exposure as of such Rebalancing Date (with the Revolving Commitment of
each Revolving Lender being reduced by such Revolving Lender’s Revolving
Commitment Percentage of such reduction amount), and (ii) Borrowers shall prepay
the Term Loan in an amount necessary to cause the ratio of the Adjusted
Revolving Exposure as of such Rebalancing Date to the Term Loan outstanding on
such Rebalancing Date to equal the Target Sharing Ratio. Notwithstanding
anything in this Agreement to the contrary, if the Borrowers fail to make such
prepayment of the Term Loan on any Rebalancing Date, whether or not any Borrower
submits a Notice of Borrowing in order to fund such prepayment, Borrowers shall
be deemed to have requested a Borrowing of Base Rate Advances in an amount
necessary to pay all amounts due pursuant to this Section 2.11(f) on any
Rebalancing Date, and each Lender shall fund its pro rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Article IV are satisfied. Any such
Borrowing shall be an Obligation and be secured by the Collateral.


(g)The Borrowers shall deliver to the Administrative Agent, in connection with
each prepayment required under Section 2.11(c), a certificate signed by an
Authorized Officer of the Borrowers setting forth in reasonable detail the
calculation of the amount of such prepayment.


(h)Any prepayment of Revolving Advances pursuant to this Section 2.11 shall be
applied, first, to any Base Rate Advances then outstanding and the balance of
such prepayment, if any, to the Eurodollar Rate Advances then outstanding.


Section 2.12    Increased Costs. (a) If, due to a Change in Law, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or issuing or participating in Letters of
Credit (excluding for purposes of this Section 2.12 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrowers shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided that a Lender claiming additional
amounts under this Section 2.12(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office and/or take other commercially reasonable
action if the making of such a designation or the taking of such actions would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Borrowers and the Agent by such Lender, shall
be


68

--------------------------------------------------------------------------------




conclusive and binding for all purposes, absent manifest error. If any Borrower
so notifies the Agent after any Lender notifies the Borrowers of any increased
cost pursuant to the foregoing provisions of this Section 2.12(a), such Borrower
may, upon payment of such increased cost to such Lender, replace such Lender
with a Person that is an Eligible Assignee in accordance with the terms of
Section 9.07 (and the Lender being so replaced shall take all action as may be
necessary to assign its rights and obligations under this Agreement to such
Eligible Assignee).


(b)If any Lender determines that any Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any entity controlling such Lender and that the amount of such capital
or liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Borrowers
shall pay to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such entity in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Borrowers and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.


(c)The Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or capital, liquidity or reserve requirement or
pursuant to Section 2.15 for any Taxes incurred more than nine months prior to
the date that such Lender notifies the Borrowers of the change or issuance
giving rise to such increased costs or capital, liquidity or reserve requirement
or Tax and of such Lender’s intention to claim compensation therefor; provided
that if the change or issuance giving rise to such increased costs or capital,
liquidity or reserve requirement or Tax is retroactive, then the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof.


Section 2.13    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that any Change in Law has made
it unlawful for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance or an Advance
that bears interest at the rate set forth in Sections 2.08(a)(i) or 2.08(b)(i),
as the case may be and (b) the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances or Term Loan Borrowings into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.


Section 2.14    Payments and Computations. (a) The Borrowers shall make each
payment hereunder and under the other Loan Documents, without any right of
counterclaim or set-off, not later than 1:00 p.m. on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.12, 2.15 or 9.04(c)) to the Lenders for the account of
their


69

--------------------------------------------------------------------------------




respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(e), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the other
Loan Documents in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.


(b)Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, L/C Obligations, Cash Collateral or Obligations relating
to Bank Products and Cash Management Services) shall be deemed to be a request
for a Base Rate Advance on the due date in the amount due and the proceeds of
such Advance shall be disbursed as direct payment of such Obligation, without
further application to or order of the Bankruptcy Court and notwithstanding that
an Overadvance may result thereby. In addition, Agent may, at its option, charge
such amount against any operating, investment or other account of a Borrower
maintained with Agent or any of its Affiliates, without further application to
or order of the Bankruptcy Court and notwithstanding that an Overadvance may
result thereby.


(c)All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of letter of credit fees, commitment fees and other fees shall be made by
the Agent on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or commitment fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.


(d)Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.


(e)Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such


70

--------------------------------------------------------------------------------




Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.


Section 2.15    Taxes. (a) Any and all payments by the Borrowers to or for the
account of any Lender, the Agent or any Co-Collateral Agent hereunder or under
the other Loan Documents or any other documents to be delivered hereunder shall
be made, in accordance with Section 2.14 or the applicable provisions of such
other documents, free and clear of and without deduction for any and all present
or future Taxes (excluding any Excluded Taxes). If the Borrowers shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document or any other documents to be
delivered hereunder to any Lender, the Agent or any Co-Collateral Agent, (i) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable shall be increased as may be necessary so that after
making all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section 2.15)
such Lender, the Agent and the Co-Collateral Agents (as the case may be) receive
an amount equal to the sum each would have received had no such deductions of
Indemnified Taxes been made, (ii) the Borrowers shall make such deductions as
are determined by such Borrowers to be required based upon the information and
documentation it has received pursuant to Sections 2.15(e) and (f)(i) and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.


(b)In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents or any
other documents to be delivered hereunder, but excluding (i) any such taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 9.16), and (ii) all other United States
federal taxes other than withholding Taxes (hereinafter referred to as “Other
Taxes”). Other Taxes shall not include any Taxes imposed on, or measured by
reference to, gross income, net income or gain.


(c)Without duplication of any additional amounts paid pursuant to Section
2.15(a), the Borrowers shall indemnify each Lender, the Agent and each
Co-Collateral Agent for and hold it harmless against the full amount of
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
2.15) imposed on or paid by such Lender, the Agent or any Co-Collateral Agent
(as the case may be) and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 10 days from the date such Lender, the
Agent or any Co-Collateral Agent (as the case may be) makes written demand
therefor.


(d)As soon as practicable after the date of any payment of Indemnified Taxes,
the Borrowers shall furnish to the Agent, at its address referred to in Section
9.02, the original or a certified copy of a receipt evidencing such payment to
the extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.


71

--------------------------------------------------------------------------------




(e)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Agent, at the time or times reasonably requested by the
Borrowers or the Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrowers or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Agent as will enable the Borrowers or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.


(f)Without limiting the generality of the foregoing:


(i)Each Lender that is a United States person, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers or the Agent, shall provide each of the
Agent and the Borrowers with two executed originals of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax on payments pursuant to this Agreement or the other Loan
Documents; and


(ii)Each Lender organized under the laws of a jurisdiction outside the United
States, and each other Lender that is not a domestic corporation within the
meaning of Section 7701(a)(30) of the Internal Revenue Code:


(1)represents that all payments to be made to it under this Agreement or any
other Loan Document are exempt from United States withholding Tax (including
backup withholding Tax) under an applicable statute or tax treaty;


(2)on or prior to the date of its execution and delivery of this Agreement in
the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrowers with two executed originals of Internal Revenue
Service Forms W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
Tax on payments pursuant to this Agreement or the other Loan Documents; and


(3)on or prior to the date of its execution and delivery of this Agreement in
the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the


72

--------------------------------------------------------------------------------




case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrowers with
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Agent to determine the withholding
or deduction required to be made.
If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding Tax rate in
excess of zero, withholding Tax at such rate shall be considered excluded from
Indemnified Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding Tax at such lesser
rate only shall be considered excluded from Indemnified Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding Tax with respect to interest paid at such
date, then, to such extent, the term Indemnified Taxes shall include (in
addition to withholding Taxes that may be imposed in the future or other amounts
otherwise includable in Indemnified Taxes) United States withholding Tax, if
any, applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (f) requires the disclosure of
information, other than information necessary to compute the Tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8BEN-E, or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrowers and shall not be obligated
to include in such form or document such confidential information. For purposes
of this subsection (f), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.
(g)For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.15(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.15(a) or (c) with respect to Indemnified Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
become subject to Indemnified Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrowers shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Indemnified Taxes. Further, if a payment made to the Agent or any Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), the Agent or such Lender, as
applicable, shall deliver to the Borrowers and the Agent at the time or times
prescribed by law and at such time


73

--------------------------------------------------------------------------------




or times reasonably requested by the Borrowers or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrowers or the Agent as may be necessary for the
Borrowers and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this paragraph (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(h)Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrowers and the Agent in writing of its legal inability to do so.


(i)Any Lender claiming any additional amounts payable pursuant to this Section
2.15 agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Eurodollar
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.


(j)If any Lender determines, in its sole discretion exercised in good faith,
that it has actually and finally realized, by reason of a refund, deduction or
credit of any Indemnified Taxes paid or reimbursed by the Borrowers pursuant to
subsection (a) or (c) above in respect of payments under this Agreement or the
other Loan Documents, a current monetary benefit that it would otherwise not
have obtained, and that would result in the total payments under this Section
2.15 exceeding the amount needed to make such Lender whole, such Lender shall
pay to the Borrowers, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the amount of such excess,
net of all out-of-pocket expenses incurred by such Lender reasonably allocable
in securing such refund, deduction or credit, provided that the Borrowers, upon
the request of such Lender, agree to repay the amount paid over to the Borrowers
to such Lender in the event such Lender is required to repay such refund to such
jurisdiction. Nothing in this subsection (j) shall be construed to require any
Lender to make available to the Borrowers or any other Person its tax returns or
any confidential tax information.


(k)If the Agent, any Co-Collateral Agent or any Lender, as the case may be,
shall become aware that it is entitled to claim a refund from a Governmental
Authority in respect of Indemnified Taxes or Other Taxes paid by Borrower
pursuant to this Section 2.15, including Indemnified Taxes or Other Taxes as to
which it has been indemnified by Borrower, or with respect to which Borrower or
a Group Member that is a signatory hereto has paid additional amounts pursuant
to this Section 2.15, it shall notify Borrower of the availability of such
refund claim and, if the Agent, any Co-Collateral Agent or any Lender, as the
case may be, determines in good faith that making a claim for refund will not
have any adverse consequence to its Taxes or business operations, shall, after
receipt of a request by Borrower, make a claim to such Governmental Authority
for such refund at Borrower’s expense.




74

--------------------------------------------------------------------------------




Section 2.16    Sharing of Payments, Etc. If any Lender shall obtain any payment
from any Group Member (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) on account of the Advances, or the Term Loan
or other amounts owing to it (other than pursuant to Section 2.12, 2.15 or
9.04(c)) in excess of its ratable share, such Lender shall forthwith purchase
from the other Lenders such participations in the Advances, the Term Loan or
other amounts owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrowers in the amount of such
participation.


Section 2.17    Use of Proceeds of Advances and Term Loan. The proceeds of the
Advances and the Term Loan shall be available (and each Borrower agrees that it
shall use such proceeds) for operating, working capital and general corporate
purposes of the Loan Parties, in each case consistent with, subject to and
within the limitations contained in, the Approved Budget, including to refinance
the Incremental DIP Term Loans outstanding on the Effective Date (in the case of
the Term Loan), fund the Carve-Out Reserve and to pay other fees, costs and
expenses incurred in connection with the transactions contemplated hereby and
other administration costs incurred in connection with the Chapter 11 Cases;
provided, however, that no proceeds of the Advances or the Term Loans or cash
collateral shall be used to, among other things, (x) object, contest or raise
any defense to the validity, perfection, priority, extent or enforceability of
any amount due under or the liens and security interests granted under the Loan
Documents or in connection with the Prepetition First Lien ABL Credit Agreement
and any Debt thereunder or (y) investigate, initiate or prosecute any claims and
defenses or commence causes of action against any Credit Party under or relating
to the Loan Documents or any Prepetition Credit Parties under the Prepetition
First Lien ABL Credit Agreement; and provided further, that the official
creditors’ committee or its counsel may use up to $100,000 to investigate, for a
sixty (60) day period from the date of entry of the Final Financing Order, the
validity, perfection, priority, extent or enforceability of the liens securing
the obligations under the Prepetition First Lien ABL Credit Agreement (but not
to litigate any of the foregoing).


Section 2.18    Permitted Overadvances. The Agent may, in its discretion, make
Permitted Overadvances without the consent of the Lenders, the Swingline Lender
and the Issuing Lenders, and each Lender shall be bound thereby. Any Permitted
Overadvance may constitute a Swingline Advance. A Permitted Overadvance is for
the account of the Borrowers and shall constitute a Base Rate Advance and an
Obligation secured by the Collateral, shall be treated for all purposes an
Extraordinary Expense, and shall be repaid by the Borrowers in accordance with
the provisions of Section 2.03(b) or 2.11(c)(i), as applicable. The making of


75

--------------------------------------------------------------------------------




any such Permitted Overadvance on any one occasion shall not obligate the Agent
or any Lender to make or permit any Permitted Overadvance on any other occasion
or to permit such Permitted Overadvances to remain outstanding. The making by
the Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Article III regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swingline
Advances. The Agent shall have no liability for, and no Loan Party or Credit
Party shall have the right to, or shall, bring any claim of any kind whatsoever
against the Agent with respect to “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the Agent
(such as a reduction in the collateral value)) regardless of the amount of any
such Overadvance(s).


Section 2.19    Superpriority Claims; Security and Priority of Liens. The
Obligations, including all obligations of Holdings and each Subsidiary Guarantor
in respect of its guarantee of the Obligations, shall, subject to the Carve-Out,
at all times:


(a)pursuant to Sections 364(c)(1), 503(b), and 507(a)(2) of the Bankruptcy Code,
be entitled to joint and several superpriority administrative expense claim
status in the Chapter 11 Case of each Loan Party, with priority over all other
allowed chapter 11 and chapter 7 administrative expense claims now existing or
hereinafter arising, of any kind whatsoever, including expenses of a chapter 11
and chapter 7 trustee (the “DIP Superpriority Claims”);


(b)pursuant to Section 364(c)(2) of the Bankruptcy Code, be secured by an
automatically perfected security interest and lien on all assets of the Loan
Parties that were not subject to a valid and perfected lien on the Petition Date
(the “Prepetition Unencumbered Assets”) and, upon entry of the Final Financing
Order, the Avoidance Action Proceeds (as defined in the Final Financing Order)
with lien priorities set forth in the Final Financing Order and the DIP
Intercreditor Agreement;


(c)pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by an
automatically perfected junior security interest and lien on all assets of each
Loan Party (other than Prepetition ABL Collateral) that is subject to valid and
perfected security interests in favor of third parties as of the Petition Date
and any Senior Permitted Liens; and


(d)pursuant to Section 364(d)(1) of the Bankruptcy Code, be secured by a
perfected first priority priming security interest and lien on the Prepetition
ABL Collateral of each Loan Party on which the Prepetition ABL Lenders held a
first priority security interest and lien and the Prepetition Second Lien
Secured Parties held a second priority security interest and lien (such liens
and security interests, the “Priming Liens”), in each case to the extent that
such Prepetition ABL Collateral is subject to existing liens that secure the
obligations of the applicable Loan Party, including under the Prepetition First
Lien ABL Credit Agreement and the Prepetition Second Lien Facilities
(collectively, the “Primed Liens”) and such Priming Liens (x) shall be senior in
all respects to the interests in such property of the Prepetition ABL Lenders
under the Prepetition First Lien ABL Credit Agreement and the other “secured
parties” referred to therein (collectively, the “Prepetition First Lien ABL
Credit Agreement Primed Parties”), and of the Prepetition Second


76

--------------------------------------------------------------------------------




Lien Secured Parties under the Prepetition Second Lien Facilities (collectively,
the “Prepetition Second Lien Primed Parties”), (y) shall also be senior to any
liens granted to provide adequate protection in respect of any of the Primed
Liens, and (z) shall be subject to Senior Permitted Liens.


Section 2.20    MIRE Event. Notwithstanding anything to the contrary herein, the
making, increasing, extension or renewal of any Advances pursuant to this
Agreement (excluding any continuation or conversion of Borrowings) after the
Effective Date shall be subject to flood insurance due diligence in accordance
with Section 6.01(i)(v)(1) and flood insurance compliance in accordance with
Section 6.01(c) hereto.


ARTICLE III


AMOUNT AND TERMS OF THE LETTERS OF CREDIT


Section 3.01    L/C Commitment.


(a)Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.04(a),
agrees to issue Letters of Credit for the account of any Borrower (on behalf of
such Borrower or on behalf of any other Group Member) on any Business Day during
the period from the Effective Date until the Termination Date in such form as
may be approved from time to time by such Issuing Lender; provided that no
Issuing Lender shall have any obligation to issue any Letter of Credit if (i)
after giving effect to such issuance, the L/C Obligations would exceed the L/C
Commitment or (ii) the face amount of the requested Letter of Credit, when
aggregated with all other then outstanding Extensions of Credit, shall exceed
the Line Cap at such time; provided further that each Issuing Lender may, but
shall not be required to, issue Letters of Credit such that the aggregate L/C
Obligations attributable to all such outstanding Letters of Credit issued by
such Issuing Lender exceed $85,102,988.50. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance, or (y) subject to the provisions of
Section 6.01(p), the date that is thirty (30) day prior to the Scheduled
Termination Date. Each Application and each Letter of Credit shall be subject to
the International Standby Practices (ISP 98) of the International Chamber of
Commerce (in the case of Standby L/Cs) or the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce (in the case of Commercial L/Cs) and, to the extent not inconsistent
therewith, the laws of the State of New York.


(b)No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause such Issuing Lender or
any Revolving Lender to exceed any limits imposed by, any applicable Requirement
of Law, (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital


77

--------------------------------------------------------------------------------




requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Lender any unreimbursed loss, cost or expense which was not applicable
on the Effective Date and which such Issuing Lender in good faith deems material
to it; (iii) such issuance would violate one or more policies of such Issuing
Lender applicable to letters of credit generally, or (iv) any Revolving Lender
is at such time a Defaulting Lender hereunder, unless such Issuing Lender has
entered into arrangements, including the delivery of cash collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the Borrowers
or such Defaulting Lender to eliminate such Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 8.12(a)(iv)) with respect to
the Defaulting Lender arising from either (x) the Letter of Credit then proposed
to be issued or (y) that Letter of Credit and all other L/C Obligations as to
which such Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.


Section 3.02    Procedure for Issuance of Letter of Credit. Any Borrower may
from time to time request that an Issuing Lender issue a Commercial L/C or
Standby L/C for its account (on behalf of such Borrower or on behalf of any
other Group Member) by delivering to such Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may reasonably request. Upon receipt of
any Application, such Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the applicable Borrower.
Such Issuing Lender shall furnish a copy of such Letter of Credit to the
applicable Borrower promptly following the issuance thereof. Such Issuing Lender
shall promptly notify the Agent of the issuance, extension or amendment of
Letters of Credit and any drawings or other payments under Letters of Credit.


Section 3.03    Fees and Other Charges. (a) The Borrowers will pay a fee on the
face amount of all outstanding Letters of Credit (provided, however, that with
respect to any Letter of Credit that, by its terms provides for one or more
automatic increases in the amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum amount is in effect at
such time) at a per annum rate equal to (i) in the case of each Standby L/C and
Banker’s Acceptance, the Applicable Margin with respect to Eurodollar Rate
Advances and (ii) in the case of each Commercial L/C, 50% of the Applicable
Margin with respect to Eurodollar Rate Advances, in each case payable monthly in
arrears on the 5th day subsequent to the last day of each month after the
issuance date. In addition, the Borrowers shall pay to each applicable Issuing
Lender for its own account a fronting fee of 0.125% per annum on the undrawn and
unexpired amount of each Letter of Credit, payable monthly in arrears on the 5th
day subsequent to the last day of each month after the issuance date.


78

--------------------------------------------------------------------------------




(b)In addition to the foregoing fees, the Borrowers shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit, unless
otherwise agreed.


Section 3.04    Letter of Credit Participations. (a) Each Issuing Lender
irrevocably agrees to grant and hereby grants to each Revolving Lender, and, to
induce each Issuing Lender to issue Letters of Credit, each Revolving Lender
irrevocably agrees to accept and purchase and hereby accepts and purchases from
each Issuing Lender, on the terms and conditions set forth below, for such
Revolving Lender’s own account and risk an undivided interest equal to such
Revolving Lender’s Revolving Commitment Percentage in such Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit and the
amount of each draft paid by such Issuing Lender thereunder. Each Revolving
Lender agrees with each Issuing Lender that, if a draft is paid under any Letter
of Credit for which such Issuing Lender is not reimbursed in full by the
Borrowers in accordance with the terms of this Agreement, such Revolving Lender
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such Revolving Lender’s
Revolving Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each Revolving Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against such Issuing Lender, the
Borrowers or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers or any other Loan Party,
(iv) any breach of this Agreement or any other Loan Document by the Borrowers,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.


(b)If any amount required to be paid by any Revolving Lender to any Issuing
Lender pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such Revolving Lender shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any Revolving Lender pursuant to Section 3.04(a) is not
made available to such Issuing Lender by such Revolving Lender within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such Revolving Lender, on demand, such amount with
interest thereon calculated from such due date at the rate per annum set forth
in Section 2.08(a)(i) applicable to Base Rate Advances. A certificate of such
Issuing Lender submitted to any Revolving Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.


79

--------------------------------------------------------------------------------




(c)Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any Revolving Lender its pro rata share
of such payment in accordance with Section 3.04(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the
applicable Borrower or otherwise, including proceeds of collateral applied
thereto by such Issuing Lender), or any payment of interest on account thereof,
such Issuing Lender will distribute to such Revolving Lender its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such Revolving Lender shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.


Section 3.05    Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the Borrowers shall reimburse the applicable Issuing
Lender for the amount of (a) the draft so paid and (b) any Taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment (i) not later than 12:00 Noon on the Business Day that the
applicable Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M. or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the applicable Borrower receives
such notice (such date, the “Reimbursement Date”). To the extent that the
applicable Borrower fails to so reimburse the applicable Issuing Bank, whether
or not any Borrower submits a Notice of Borrowing, Borrowers shall be deemed to
have requested a Borrowing of Base Rate Advances in an amount necessary to pay
all amounts due Issuing Bank on any Reimbursement Date and each Lender shall
fund its pro rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Article IV are satisfied.


Section 3.06    Obligations Absolute. Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment that any
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with each
Issuing Lender that such Issuing Lender shall not be responsible for, and such
Borrower’s Reimbursement Obligations under Section 3.05 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among such Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of such Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. Each Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on such Borrower and shall not result in
any liability of such Issuing Lender to such Borrower.




80

--------------------------------------------------------------------------------




Section 3.07    Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the applicable Borrower of the date and amount thereof. The
responsibility of such Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.


Section 3.08    Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.


Section 3.09    Use of Letters of Credit. The Letters of Credit shall be
available (and each Borrower agrees that it shall use such Letters of Credit)
for general corporate purposes of Holdings and its Subsidiaries.


ARTICLE IV


CONDITIONS TO EFFECTIVENESS


Section 4.01    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligation of the Lenders to extend credit hereunder is
conditioned upon satisfaction (or waiver) of each of the following conditions
precedent:


(a)The Agent shall have received each of the following, each of which shall be
originals or telecopies or other electronically transmitted copies (followed
promptly by originals) unless otherwise specified, each properly executed by an
Authorized Officer of the signing Loan Party and each in form and substance
satisfactory to the Agent and the Co-Collateral Agents:


(i) this Agreement duly executed by each of Holdings, the Borrowers, the Agent,
the Co-Collateral Agents, and the Lenders;


(ii) the Guarantee and Collateral Agreement duly executed by the applicable Loan
Parties;


(iii) each other Loan Document set forth on Schedule 4.01, each duly executed by
the applicable Loan Parties;


(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the Agent
may reasonably require evidencing (A) the authority of each Loan Party to enter
into this Agreement and the other Loan Documents to which such Loan Party is a
party or is to be a party and (B) the identity, authority and capacity of each
Authorized Officer thereof authorized to act as an Authorized Officer in


81

--------------------------------------------------------------------------------




connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;


(v) copies of each Loan Party’s organization or other governing documents and
such other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where failure to so qualify could reasonably be expected to
have a Material Adverse Effect;


(vi) an opinion of in-house counsel to Holdings and of one or more special or
local counsel to Holdings, the Borrowers and the other Loan Parties, addressed
to the Agent, the Co-Collateral Agents and each Lender as to such matters as the
Agent and Co-Collateral Agents may reasonably request;


(vii)a certificate signed by an Authorized Officer of Holdings and the Borrowers
certifying (A) that the conditions specified in Section 4.02 have been satisfied
and (B) that the Perfection Certificate is true and correct in all material
respects;
(viii)evidence that all insurance (including endorsements except as set forth on
Schedule 6.01(q)) required to be maintained pursuant to Section 6.01(c) has been
obtained and is in effect, including all flood hazard insurance policies and
related endorsements for each Real Property that is located in a Special Flood
Hazard Area;


(ix) a Borrowing Base Certificate, duly completed and executed by an Authorized
Officer of Holdings, together with supporting information satisfactory to the
Co-Collateral Agents in their Permitted Discretion for the most recent prior
week ended at least three Business Days before the Effective Date;


(x) results of searches or other evidence reasonably satisfactory to the
Co-Collateral Agents (in each case dated as of a date reasonably satisfactory to
the Co-Collateral Agents) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Liens;


(xi) the DIP Intercreditor Agreement duly executed by the Junior DIP Term Loan
Agent, the Agent, the Co-Collateral Agents and the Loan Parties;


(xii)[reserved]; and


(xiii)such other customary certificates, documents or consents as the Agent and
the Co-Collateral Agents reasonably may require.


(b)All actions required by law or reasonably requested by the Co-Collateral
Agents to be undertaken, and all documents and instruments, including Uniform


82

--------------------------------------------------------------------------------




Commercial Code financing statements, required by law or reasonably requested by
the Co-Collateral Agents to be filed, registered, or recorded to create or
perfect the Liens intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded to
the satisfaction of the Co-Collateral Agents.


(c)The conditions set forth in Section 4.02 shall be satisfied after giving
effect to the transactions to occur on the Effective Date.


(d)There shall have been no event or circumstance since the Petition Date, that
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect (other than as customarily occurs as a
result of events leading up to and following the commencement of a proceeding
under chapter 11 of the Bankruptcy Code).


(e)All fees required to be paid (to the extent invoiced) to the Agent, the
Co-Collateral Agents, the Joint Lead Arrangers or the Lenders on or before the
Effective Date shall have been paid in full.


(f)The Borrowers shall have paid all costs and expenses of the Agent and the
Co-Collateral Agents (to the extent set forth in Section 9.04(a) and invoiced)
incurred in connection with or relating to this Agreement and the other Loan
Documents, including reasonable fees, charges and disbursements of counsel to
the Agent and each Co-Collateral Agent (provided that such payment shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Agent and the Co-Collateral Agents).


(g)(i) Each Loan Party shall have provided the documentation and other
information requested by the Lenders at least three (3) Business Days prior to
the Effective Date that is required by authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act, and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, the Borrower
shall have provided a Beneficial Ownership Certification in relation to the
Borrower at least two (2) Business Days prior to the Effective Date.


(h)The Borrowers shall have paid (i) all accrued and unpaid interest, commitment
fees, letter of credit fees and other fees to the Initial Lenders under the
Interim DIP Facility and (ii) all accrued and unpaid interest, commitment fees,
letter of credit fees and other fees owed to Participating Prepetition Lenders
under the Prepetition Credit Agreement, in each case accrued to (but not
including) the Effective Date.


(i)The Agent shall have received a signed copy of the Final Financing Order,
which Final Financing Order shall not have been vacated, reversed, modified,
amended or stayed in any respect.


(j)The Agent shall have received signed copies of all orders granting the relief
requested in the Loan Parties “first day motions” on a final basis, including
(i) authorizing the Loan Parties to continue the use of their cash management
system on a final basis, and (ii)


83

--------------------------------------------------------------------------------




authorizing the Loan Parties to reimburse certain employee expenses on a final
basis, which orders shall be in form and substance acceptable to the Agent in
its sole and absolute discretion.


(k)No trustee, responsible officer or examiner having powers related to the
operation of the business (beyond those set forth under Sections 1106(a)(3) and
(4) of the Bankruptcy Code) under Bankruptcy Code section 1104 (other than a fee
examiner) shall have been appointed or elected with respect to the Loan Parties,
any of their subsidiaries, or any of their respective properties, or any Loan
Party or its subsidiaries shall have applied for, consented to, or acquiesced
in, any such appointment, with respect to the Loan Parties, any of their
subsidiaries or their respective properties.


(l)The Joint Lead Arrangers shall have received and be satisfied, in their sole
and absolute discretion, with the Approved Budget and the Store Footprint Plan,
in each case at least 1 (one) Business Day prior to the Effective Date.


(m)There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Loan Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the
Chapter 11 Cases) that could reasonably be expected to have a Material Adverse
Effect.


(n)Upon entry of the Final Financing Order, the entry into this Agreement shall
not violate any requirement of law and shall not be enjoined, temporarily,
preliminarily, or permanently.


(o)[Reserved].


(p)[Reserved].


(q)The Junior DIP Term Loan Agreement shall have been executed and delivered by
all parties thereto (the execution and delivery of which by the Debtors shall
have been authorized by the Bankruptcy Court in the Junior DIP Interim Financing
Order), all Junior DIP Term Loan Documents shall be in form and substance
satisfactory to the Agent in its sole and absolute discretion, and the Debtors
shall have deposited the net proceeds of the initial drawing of the Junior DIP
Term Loans in an aggregate initial principal amount of $75,000,000 into the Term
Loan Proceeds Account.


(r)All other conditions precedent in this Section 4.01 shall have been satisfied
or waived on or before November 30, 2018.


Section 4.02    Conditions Precedent to Each Extension of Credit. The obligation
of each Lender to make an Extension of Credit on any date shall be subject to
the conditions precedent that the effectiveness of this Agreement shall have
occurred and on the date of such Extension of Credit the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing or
Application for a Letter of Credit, as the case may be, and the acceptance by
the applicable Borrower of the proceeds of such Borrowing or the issuance of
such Letter of Credit, as applicable, shall constitute a representation and
warranty by the


84

--------------------------------------------------------------------------------




applicable Borrower that on the date of such Borrowing or Letter of Credit
issuance such statements are true):


(i)the representations and warranties made by each Loan Party in or pursuant to
the Loan Documents are true and correct on and as of such date in all material
respects, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that (A) such representations or warranties are qualified
by a materiality standard, in which case they shall be true and correct in all
respects, and (B) such representations or warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);


(ii) no event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default;


(iii) after giving effect to such Extension of Credit, the Total Extensions of
Credit will not exceed the Line Cap;
 
(iv) after giving effect to such Extension of Credit, the Borrowers will be in
compliance with the LTV Provisions;


(v) such Extension of Credit shall not violate any Requirement of Law and shall
not be enjoined, temporarily, preliminarily or permanently;


(vi) such Extension of Credit shall not result in the Total Extensions of Credit
exceeding the amount authorized for the DIP ABL Facility by the Final Financing
Order;


(vii)(i) the Final Financing Order shall be in full force and effect and shall
not have been vacated, reversed, stayed, amended or modified in any respect,
(ii) no motion for reconsideration of the Final Financing Order shall have been
timely filed by any of the Debtors or their Subsidiaries, and (iii) no appeal of
the Final Financing Order shall have been timely filed; and


(viii)in the case of a Revolving Advance or Swingline Advance, the date of such
Advance is a Revolving Availability Date.
The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties but until the Required Lenders otherwise direct the Agent to
cease making Extensions of Credit, the Revolving Lenders will fund their
Revolving Commitment Percentage of all Advances and participate in all Swingline
Advances and Letters of Credit whenever made or issued, which are requested by a
Borrower or are otherwise Permitted Overadvances and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the


85

--------------------------------------------------------------------------------




Agent acting in the interests of the Credit Parties, provided, however, that the
making of any such Extensions of Credit shall not be deemed a modification or
waiver by any Credit Party of the provisions of this Article IV on any future
occasion or a waiver of any rights or the Credit Parties as a result of any such
failure to comply.
ARTICLE V


REPRESENTATIONS AND WARRANTIES


Section 5.01    Representations and Warranties of Holdings and the Borrowers.


Holdings and the Borrowers hereby jointly and severally represent and warrant as
follows:
(a)Organization; Power and Authority; EEA Financial Institution; EEA Financing
Institutions. Each Loan Party (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and (ii) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. No Loan Party is an EEA Financial Institution.


(b)Due Authorization; No Conflict. Upon entry of the Final Financing Order, the
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party, and the consummation of the transactions contemplated
hereby or thereby, are within such Loan Party’s powers, have been duly
authorized by all necessary organizational action, and do not contravene (i) the
charter or by-laws or other organizational or governing documents of such Loan
Party or (ii) law or any contractual restriction binding on or affecting any
Loan Party.


(c)Government Approvals; Consents. Upon entry of the Final Financing Order, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is a party that has not already been obtained.


(d)Due Execution. Each Loan Document has been duly executed and delivered by
each Loan Party party thereto. Upon entry of the Final Financing Order, this
Agreement constitutes, and each other Loan Document will constitute upon
execution, the legal, valid and binding obligation of each Loan Party party
thereto enforceable against such Loan Party in accordance with its respective
terms and the Final Financing Order, subject to the effect of any applicable
bankruptcy, insolvency, reorganization or moratorium or similar laws affecting
the rights of creditors generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).


(e)Financial Statements. The consolidated and consolidating balance sheets of
Holdings and its Subsidiaries and the related consolidated statements of income
and cash flows and shareholders’ equity of Holdings and its Subsidiaries, that
have been and are hereafter delivered to Agent and Lenders fairly present the
consolidated financial condition and results of


86

--------------------------------------------------------------------------------




operations of Holdings and its Subsidiaries as at the dates and for the periods
indicated, all in accordance with GAAP consistently applied.


(f)Absence of Material Adverse Effect. Since the Petition Date, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.


(g)Litigation. Other than the Chapter 11 Cases, there are no material unstayed
Adverse Proceedings now pending or threatened or affecting Holdings, the
Borrowers or any of their respective Subsidiaries before any court, Governmental
Authority or arbitrator.


(h)Margin Stock. Following application of the proceeds of each Advance and the
Term Loan and the issuance of each Letter of Credit, not more than five (5%)
percent of the value of the assets of the Borrowers and their respective
Subsidiaries on a consolidated basis will be “Margin Stock” (within the meaning
of Regulation U issued by the Board of Governors. No proceeds of any Extension
of Credit or Letters of Credit will be used by Borrowers to purchase or carry,
or to reduce or refinance any Debt incurred to purchase or carry, any Margin
Stock or for any related purpose governed by Regulations T, U or X of the Board
of Governors.


(i)Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.


(j)Taxes. All United States Federal income tax returns and all other material
tax returns which are required to be filed have been filed by or on behalf of
Holdings, the Borrowers and their respective Subsidiaries, and all Taxes due
with respect to Holdings, the Borrowers and their respective Subsidiaries
pursuant to such returns or pursuant to any assessment received by Holdings, the
Borrowers or any Subsidiary have been paid except to the extent permitted in
Section 6.01(b). The charges, accruals and reserves on the books of Holdings,
the Borrowers and their Subsidiaries in respect of Taxes or other governmental
charges have been made in accordance with, and to the extent required by, GAAP.


(k)Information; Accuracy. All written information (including the Approved Budget
and each Rolling Budget) heretofore furnished by Holdings, the Borrowers or
their Subsidiaries to the Agent, any Co-Collateral Agent or any Lender
(including the Perfection Certificate) for purposes of or in connection with
this Agreement or any other Loan Document, taken as a whole, was true and
correct in all material respects on the date as of which such information was
stated or certified, provided that with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. As
of the Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.


(l)Collateral. No Collateral is subject to any Lien except the Permitted Liens
existing on the Effective Date. Each Loan Party and Subsidiary has good and
marketable title to (or valid leasehold interests in) all of its Real Property,
and good title to all of its personal property, including all property reflected
in any financial statements delivered to the Agent or the Lenders,


87

--------------------------------------------------------------------------------




in each case free of Liens except Permitted Liens. Each Loan Party and
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its properties, other than Permitted Liens. All Liens of the
Agent in the Collateral are duly perfected Liens with lien priorities set forth
in the Final Financing Order and the DIP Intercreditor Agreement and subject to
Permitted Liens entitled to priority under applicable law. Schedule 5.01(l)(A)
sets forth the address (including street address, county and state) of all
previously unencumbered Real Property that is owned or ground leased by the Loan
Parties as of the Effective Date (specifying whether each parcel of Real
Property is either owned or ground leased). Schedule 5.01(l)(B) sets forth the
address (including street address, county and state) of all previously
unencumbered Real Property that is leased by the Loan Parties as of the
Effective Date, together with the name of each lessor and such lessor’s contact
information. Each Lease of Real Property by the Loan Parties is enforceable
(except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and by general principles of equity) against the lessor thereof in
accordance with its terms and is in full force and effect and, other than for
defaults arising solely as a result of the commencement of the Chapter 11 Cases,
the Loan Parties are not in default of the terms of any such Lease; provided
that the representation set forth in this sentence shall not apply to any Lease
for a Store location that is subject to the Specified Store Closing Sales if the
failure of such representation to be true and correct would not impair the
applicable Loan Party’s ability to continue to occupy such Store location. The
Agent has received the Flood Documentation with respect to all Real Property.


(m)Intellectual Property. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (i) each Loan Party owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted; (ii) no material claim has been asserted and is
pending by any Person challenging the use of any Intellectual Property or the
validity or effectiveness of any such Intellectual Property or alleging that the
conduct of the business of any Loan Party infringes, misappropriates, or
otherwise violates in any material respect any Intellectual Property of any
Person, nor do Holdings or the Borrowers know of any valid basis for any such
claim; and (iii) to the best knowledge of Holdings and the Borrowers, neither
the use of Intellectual Property by each Group Member nor the operation of their
respective businesses infringes, misappropriates or otherwise violates the
rights of any Person in any material respect.


(n)ERISA.


(i) Except as set forth on Schedule 5.01(n) or as would not reasonably be
expected to result in a Material Adverse Effect, (a) neither a Reportable Event
nor a failure to meet minimum required contributions (in accordance with Section
430 or any prior applicable section of the Internal Revenue Code or Section 302
of ERISA) has occurred during the five year period prior to the date on which
this representation is made or deemed made with respect to any Plan, (b) each
Plan is in compliance with the applicable provisions of ERISA, the Internal
Revenue Code and other applicable federal or state laws, and (c) no termination
of a Single Employer Plan has occurred. Except as set forth on Schedule 5.01(n),
no Lien imposed under the Internal Revenue Code or ERISA exists on account of
any


88

--------------------------------------------------------------------------------




Plan, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. Each Single Employer Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the United States Internal Revenue Service (the “IRS”)
and, to the best knowledge of Holdings and the Borrowers, nothing has occurred
which would cause the loss of, such qualification. Except as set forth on
Schedule 5.01(n) or as would not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 430 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 430 of the Internal Revenue Code has been made with
respect to any Plan.


(ii) There are no pending or, to the best knowledge of Holdings and the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary duty rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur, in each case that would
reasonably be expected to result in a Material Adverse Effect. Neither any Loan
Party nor any ERISA Affiliate has incurred, or would reasonably be expected to
incur, any liability under Title IV of ERISA with respect to any Pension Plan,
other than premiums due and not delinquent under Section 4007 of ERISA or as
would not reasonably be expected to have a Material Adverse Effect; neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and, to the knowledge of the Borrowers, no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan except as would not reasonably be expected to have a Material
Adverse Effect; and neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that would reasonably be expected to be subject to Sections
4069 or 4212(c) of ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect, neither Holdings, the Borrowers nor any Commonly
Controlled Entity has had a complete or partial withdrawal (as such terms are
defined in Sections 4203 and 4205 of ERISA, respectively) from any Multiemployer
Plan that has resulted or would reasonably be expected to result in a liability
under ERISA. No such Multiemployer Plan is Insolvent except as would not
reasonably be expected to result in aggregate liability to Holdings and its
Subsidiaries of $100,000,000 or more.


(iii) Each Loan Party represents and warrants that it is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Advances, the Letters of Credit or the Revolving Commitments;




89

--------------------------------------------------------------------------------




(o)Environmental Matters. Except as, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, no Group Member
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has any Environmental Liabilities, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.


(p)Security Interest. (i) The Guarantee and Collateral Agreement is effective to
create in favor of the Control Co-Collateral Agent, for the benefit of the
Credit Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.


(ii) When financing statements and other filings specified on Schedule 5.01(p)
in appropriate form are filed in the offices specified on Schedule 5.01(p), the
Guarantee and Collateral Agreement shall, to the extent a security interest
therein can be perfected by filing a UCC financing statement, constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to the Lien or claim
of any other Person (except for Senior Permitted Liens).
    
(iii) The Mortgages shall be effective to create in favor of the Control
Co-Collateral Agent (for the benefit of the Credit Parties) or, if so
contemplated by the respective Mortgage, the Control Co-Collateral Agent and the
other Credit Parties, legal, valid and enforceable Liens on all of the Loan
Parties’ rights, titles and interests in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are validly filed,
registered or recorded in the proper real estate filing, registration or
recording offices, and all required mortgage Taxes and recording and
registration charges are duly paid, the Control Co-Collateral Agent (for the
benefit of the Credit Parties) shall have valid Liens with record or registered
notice to third parties on all rights, titles and interests of the Loan Parties
in such Mortgaged Property.


(q)Payables Practices. Except for managing payments of certain payables to
conserve cash in the period immediately preceding the commencement of the
Chapter 11 Cases, each Loan Party has not made any material change in the
historical accounts payable practices from those in effect immediately prior to
the date hereof.


(r)Insurance Matters. The properties of the Loan Parties are insured as required
pursuant to Section 6.01(c) hereof. Each insurance policy required to be
maintained by the Loan Parties pursuant to Section 6.01(c) is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.


(s)Equity Interests. Each Loan Party has good title to the Equity Interests in
its Subsidiaries and all such Equity Interests are duly issued, fully paid and
non-assessable. There are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell,


90

--------------------------------------------------------------------------------




convertible interests, phantom rights or powers of attorney relating to any
capital stock of any Loan Party (other than Holdings) or Subsidiary, except as
set forth on Schedule 5.01(s). The copies of the organization and governing
documents of each Loan Party provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect.


(t)Labor Matters; Certain Employment Matters. As of the date of this Agreement,
except as would not reasonably be expected to have individually or in the
aggregate, a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other material labor disputes against any Loan Party or any
Subsidiary thereof pending or, to the knowledge of Holdings or any Borrower,
threatened, (b) the hours worked by and payments made to employees of the Loan
Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign law dealing with such matters, (c) all payments
due from any Loan Party and its Subsidiaries, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued in accordance
with GAAP as a liability on the books of such Loan Party. Except as set forth on
Schedule 5.01(t) (as updated by the Borrowers from time to time) (i) no Loan
Party or any Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement or any material bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (excluding in each case individual employment agreements) and
(ii) no employee of a Loan Party is also an employee of any Permitted Holder.
There are no representation proceedings pending or, to the knowledge of Holdings
or any Borrower, threatened to be filed with the National Labor Relations Board,
and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition, in each case which would
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of Holdings or any Borrower, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Subsidiaries which would,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


(u)WARN Act. No Loan Party has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or any similar federal or
state law that remains unpaid or unsatisfied and is in excess of $100,000
individually or $750,000 in the aggregate for all such liabilities.


(v)Brokerage Fees. No broker or finder brought about the obtaining, making or
closing of the Advances or the Term Loan or transactions contemplated by the
Loan Documents, and, other than amounts payable pursuant to the Fee Letter, no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.


91

--------------------------------------------------------------------------------




(w)Limitation on Certain Transactions. No Loan Party has any obligation to any
Permitted Holder with respect to any consulting, management or similar fee;
provided, that, for the avoidance of doubt, the foregoing shall not apply to (i)
any arrangement disclosed in Holdings’ annual report on form 10-K for the fiscal
year ended February 3, 2018; (ii) any employment arrangement between any Loan
Party and an individual Person who is also an employee of a Permitted Holder, so
long as such employment arrangements are (x) on terms that are fair and
reasonable and comparable to terms provided to employees in comparable positions
for companies of a comparable size and no less favorable to such Loan Party than
it would obtain in a comparable arm’s length transaction with a Person that is
not an employee of a Permitted Holder and (y) in the case of any officer (as
defined in Rule 16a-1 under the Securities Exchange Act of 1934) or director of
Holdings, any beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of more than 10.0% of Holdings’ Equity Interests or any
Person that ranks in the top five in compensation among all employees of the
Loan Parties, approved by a majority of disinterested members of the board of
directors of Holdings in good faith; or (iii) any obligation arising from any
financial advisory, financing or underwriting services or other investment
banking activities provided by a Permitted Holder so long as (x) such services
directly relate to and are provided in conjunction with an acquisition or
divestiture or other specific transaction conducted outside the ordinary course
of business, (y) such services are on terms that are fair and reasonable and
comparable to terms provided by independent financial advisory, financing or
underwriting service provider or other investment banking service providers and
(z) compensation for such services are approved by a majority of disinterested
members of the board of directors of Holdings in good faith.


(x)PATRIOT Act; Anti-Corruption. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (i) AML Laws, (ii) the PATRIOT Act,
(iii) the United States Foreign Corrupt Practices Act of 1977 (the “FCPA”), and
(iv) the Corruption of Foreign Public Officials Act, as amended. No part of the
proceeds of any credit extensions will be used, directly or, to the Loan
Parties’ knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.


(y)Pension Plan Matters. None of Holdings, the Borrowers, any of their
respective Subsidiaries, nor any Permitted Holder or Significant Holder is an
Affiliate of the Sears Holdings Pension Plan. The Sears Holdings Pension Plan
qualifies as an Eligible Assignee pursuant to the definition thereof.


(z)Sanctions; OFAC. No Group Member, nor any of their respective directors,
officers, employees, agents or Affiliates, is a Sanctioned Person. Each Group
Member has implemented and maintains in effect policies and procedures designed
to ensure compliance by each Group Member and their respective directors,
officers, employees, agents, and Affiliates, with applicable Sanctions. Each
Group Member and their respective directors, officers, and employees to the
extent of their activities in those capacities, and, to the knowledge of each
Group Member, their respective agents and Affiliates, to the extent of their
activities in those capacities, is in compliance with applicable Sanctions. No
Group Member will, directly or, to their knowledge, indirectly, use the proceeds
of any credit extensions, or lend, contribute or otherwise make available


92

--------------------------------------------------------------------------------




such proceeds to any Person in any manner that would directly or indirectly
result in a violation of applicable Sanctions by any Person.


(aa)Final Financing Order.


(i) The Final Financing Order is in full force and effect, and has not been
vacated, reversed, terminated, stayed, modified or amended in any manner without
the written consent of the Agent and the Co-Collateral Agents.


(ii) Upon the occurrence of the Termination Date (whether by acceleration or
otherwise), the Agent shall, subject to Article VII and the applicable
provisions of the Final Financing Order, be entitled to immediate payment of the
Obligations and to enforce the remedies provided for under this Agreement and
the other Loan Documents in accordance with the terms hereof, thereof and the
Final Financing Order, in each case without further application to or order by
the Bankruptcy Court.


(iii) If the Final Financing Order is the subject of a pending appeal in any
respect, none of the Final Financing Order, the extension of credit or the
performance by any Loan Party of any of its obligations under this Agreement or
any of the other Loan Documents shall be the subject of a presently effective
stay pending appeal. The Debtors, the Agent, the Co-Collateral Agents and the
Lenders shall be entitled to rely in good faith upon the Final Financing Order,
notwithstanding objection thereto or appeal therefrom by any interested party.
The Debtors, the Agent, the Co-Collateral Agents and the Lenders shall be
permitted and required to perform their respective obligations in compliance
with the Loan Documents notwithstanding any such objection or appeal, unless the
Final Financing Order has been stayed by a court of competent jurisdiction.


(ab)Security Interest. Upon entry of each of the Interim Financing Order and the
Final Financing Order, each such Financing Order was or shall be effective to
create in favor of the Co-Collateral Agents, for the benefit of the Lenders, a
legal, valid enforceable and perfected security interest in the Collateral and
proceeds thereof, as and to the extent contemplated by each such Financing
Order, as described in this Agreement and the other Loan Documents.


(ac)Appointment of Trustee or Examiner; Liquidation. No order has been entered
in any of the Chapter 11 Cases (a) for the appointment of a Chapter 11 trustee,
(b) for the appointment of a responsible officer or examiner (other than a fee
examiner) having expanded powers (beyond those set forth under Sections
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1104 of the Bankruptcy
Code or (c) to convert any of the Chapter 11 Cases to a case under Chapter 7 of
the Bankruptcy Code or to dismiss any of the Chapter 11 Cases.


(ad)No Other Insolvency Proceeding. None of the Loan Parties is a debtor in any
Insolvency Proceeding.




93

--------------------------------------------------------------------------------




(ae)Superpriority Claims; Liens. Upon the entry of each of the Interim Financing
Order and the Final Financing Order, each such Financing Order and the Loan
Documents are sufficient to provide the superpriority claims and security
interests and Liens on Collateral of the Loan Parties described in, and with the
priority provided in, the Interim DIP Term Sheet and the Loan Documents, as
applicable.


(af)Non-Subsidiary Guarantor Entities. Since August 4, 2018, no Loan Party has
transferred any assets to any Specified Subsidiary other than as reported in
filings with the SEC made prior to the Petition Date.


(ag)Approved Budget. The Borrowers have heretofore furnished to the Agent the
Approved Budget and such Approved Budget was prepared in good faith upon
assumptions that the Borrowers believed to be reasonable assumptions on the date
of delivery of the then-applicable Approved Budget. To the knowledge of the
Borrowers, no facts exist that (individually or in the aggregate) would result
in any material change in the Approved Budget.


(ah)Reorganization Matters.


(i) The Chapter 11 Cases were commenced on the Petition Date in accordance with
applicable law and proper notice thereof was given for (i) the motion seeking
approval of the Loan Documents and the Interim Financing Order and Final
Financing Order, (ii) the hearing for the entry of the Interim Financing Order,
and (iii) the hearing for the entry of the Final Financing Order. The Debtors
have given, on a timely basis as specified in the Interim Financing Order, all
notices required to be given to all parties specified in the Interim Financing
Order.


(ii) After the entry of the Interim Financing Order, and pursuant to and to the
extent permitted in the Interim Financing Order and the Final Financing Order,
the Obligations will constitute allowed administrative expense claims in the
Chapter 11 Cases having priority over all administrative expense claims and
unsecured claims against the Loan Parties now existing or hereafter arising, of
any kind whatsoever, including all administrative expense claims specified in
any provision of the Bankruptcy Code or otherwise, as provided under Section
364(c)(l) of the Bankruptcy Code, subject to the Carve-Out and the priorities
set forth in the Interim Financing Order or Final Financing Order, as
applicable.


(iii) After the entry of the Interim Financing Order and pursuant to and to the
extent provided in the Interim Financing Order and the Final Financing Order,
the Obligations will be secured by a valid and perfected Lien on all of the
Collateral subject, as to priority, only to the Carve-Out to the extent set
forth in the Interim Financing Order and the Final Financing Order and with the
lien priority set forth in the Final Financing Order and the DIP Intercreditor
Agreement.


(iv) Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
subject to the applicable provisions of the Interim Financing Order or the Final
Financing Order, as the case may be, upon the maturity (whether


94

--------------------------------------------------------------------------------




by acceleration or otherwise) of any of the Obligations, the Agent and Lenders
shall be entitled to immediate payment of such Obligations and to enforce the
remedies provided for hereunder or under applicable law, without further notice,
motion or application to, hearing before, or order from, the Bankruptcy Court.


ARTICLE VI


COVENANTS


Section 6.01    Affirmative Covenants. So long as any Advance or other
Obligation (other than contingent indemnification obligations for which no claim
shall have then been asserted) shall remain unpaid, any Letter of Credit shall
remain outstanding (unless the same has been Cash Collateralized or back-to-back
letters of credit from an issuer and on terms acceptable to the Issuing Lenders
have been provided in respect of such Letters of Credit) or any Lender shall
have any Commitment hereunder, each of Holdings and the Borrowers will, and will
cause each of their Subsidiaries to:


(a)Compliance with Laws, Etc. (i) Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws (which compliance includes taking any required actions with
respect to the release or threatened release of Hazardous Materials), except for
such non-compliance as would not reasonably be expected to have a Material
Adverse Effect, and (ii) comply in all material respects with the Bankruptcy
Code and any order of the Bankruptcy Court.


(b)Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all Taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided that neither Holdings, the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
Tax, assessment, charge or claim (x) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors, (y) if such non-payments,
either individually or in the aggregate, would not be reasonably expected to
have a Material Adverse Effect or (z) for which payment is excused under the
Bankruptcy Code.


(c)Maintenance of Insurance. (i) Maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is consistent with prudent business practice; provided that Holdings,
the Borrowers and their Subsidiaries may self-insure to the extent consistent
with prudent business practice; provided further that policies maintained with
respect to any Collateral located at a warehouse or DC shall provide coverage
for Inventory at (x) the retail selling price of such Inventory less any
permanent markdowns, consistent with the Loan Parties’ past practices, or (y)
another selling price permitted by the Co-Collateral Agents in their Permitted
Discretion.




95

--------------------------------------------------------------------------------




(i) None of the Credit Parties shall be a co-insurer with any Loan Party or any
other Person with respect to any fire and extended coverage policies maintained
with respect to any Collateral without the prior written consent of the
Co-Collateral Agents. Fire and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include a
non-contributing lenders’ loss payable clause, in form and substance reasonably
satisfactory to the Co-Collateral Agents, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Control Co-Collateral Agent, as its
interests may appear.


(ii) Within thirty (30) days following delivery of written notice from the Agent
to Holdings, Holdings shall notify the insurers and use commercially reasonable
efforts to have such policies amended to include such other provisions as the
Co-Collateral Agents may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Co-Collateral Agents as additional insureds, as their
interests may appear. Each certificate delivered by the Loan Parties’ insurance
broker with respect to each property and liability insurance policy referred to
in this Section 6.01(c) shall also provide that such policy shall not be
canceled, modified or not renewed other than upon not less than ten (10) days’
prior written notice thereof by the insurance broker to the Co-Collateral
Agents.


(iii) The Borrowers shall deliver to the Co-Collateral Agents, prior to the
cancellation, modification or non-renewal of any such policy of insurance,
evidence of renewal or replacement of a policy previously delivered to the
Co-Collateral Agents, including an insurance binder therefor, together with
evidence satisfactory to the Co-Collateral Agents of payment of the premium
therefor and, upon request of the Agent, a copy of such renewal or replacement
policy. In the event that the Borrowers fail to maintain any such insurance as
required pursuant to this Section 6.01(c), the Agent may obtain such insurance
on behalf of the Borrowers and the Loan Parties shall reimburse the Agent as
provided herein for all costs and expenses in connection therewith; the Agent’s
obtaining of such insurance shall not be deemed a cure or waiver of any Default
or Event of Default arising from the Loan Parties’ failure to comply with the
provisions of this Section 6.01(c).
(v)     The Borrowers shall cause each property insurance policy with respect to
any Real Property to be endorsed or otherwise amended to include a “standard”
lender’s loss payable endorsement, in form and substance reasonably satisfactory
to the Co-Collateral Agents; deliver a certificate of insurance with respect to
such Real Property to the Co-Collateral Agent; and deliver to the Co-Collateral
Agents, prior to or concurrently with the cancellation or nonrenewal of any such
policy of insurance covered by this clause (v), a copy of a renewal or
replacement (or other evidence of renewal of a policy previously delivered to
the Agent) insurance certificate with respect thereto.


96

--------------------------------------------------------------------------------






(iv) If any building or mobile home on any improved Real Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area (each a “Special Flood Hazard
Area”) with respect to which flood insurance has been made available under the
Flood Insurance Laws, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the Agent
evidence of such compliance in form and substance reasonably acceptable to the
Agent.


(d)Preservation of Corporate Existence, Etc. Preserve and maintain its corporate
existence, material rights (charter and statutory) and franchises unless
otherwise consented to by the Agent and the Co-Collateral Agents in their sole
and absolute discretion.


(e)Inspection Rights. In addition to the Agent’s and the Co-Collateral Agents’
rights under Section 6.01(k) and Section 8.02(b) hereof, subject to reasonable
confidentiality limitations, at any reasonable time and from time to time but
not more frequently than once per month (or at any time if an Event of Default
has occurred and is continuing), permit the Agent, the Co-Collateral Agents or
any Agent Professionals, at the Loan Parties’ expense, to (i) visit, enter onto,
and inspect any of the Real Property (subject to the rights of tenants under
their leases and provided that, except after the occurrence of an Event of
Default, such visits and inspections shall not include any intrusive or invasive
environmental sampling, testing or investigation); provided such Persons shall
use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of tenants under their lease, and (ii) examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, Holdings,
the Borrowers and any of their Subsidiaries, and to discuss the affairs,
finances and accounts of Holdings, the Borrowers and any of their Subsidiaries,
as the case may be, with any of their officers or directors and with their
independent certified public accountants.


(f)Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of Holdings, the Borrowers and each Subsidiary in accordance with GAAP
in effect from time to time, and each Loan Party shall promptly furnish to the
Agent or any Co-Collateral Agent, such copies of such books and records or
extracts therefrom as the Agent or such Co-Collateral Agent, as applicable, may
reasonably request, and the Agent, any Co-Collateral Agent or any Agent
Professional may use any of such Loan Party’s personnel, equipment, supplies and
premises as may be reasonably necessary for the foregoing, during normal
business hours and, if an Event of Default exists or has occurred and is
continuing, for the collection of Credit Card Accounts Receivable, Pharmacy
Receivables and realization of other Collateral.


(g)Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of


97

--------------------------------------------------------------------------------




its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.


(h)Transactions with Affiliates. Conduct all transactions otherwise permitted
under this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to Holdings, the applicable Borrower or their
respective Subsidiaries than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate other than transactions solely
between or among the Loan Parties; provided, that the foregoing shall not
prohibit (i) any Loan Party or any Subsidiary thereof from entering into
employment arrangements with its officers and retention and other agreements
with officers and directors pursuant to the reasonable requirements of its
business or (ii) any transactions set forth on Schedule 6.01(h) hereto.


(i)Further Assurances.


(i) With respect to any Inventory, Credit Card Accounts Receivable, Pharmacy
Receivables and other Collateral acquired after the Effective Date by any Group
Member that is or is required to become a Loan Party hereunder, promptly (i)
execute and deliver to the Co-Collateral Agents such amendments to the Guarantee
and Collateral Agreement or such other documents as the Co-Collateral Agents may
reasonably request in order to grant to the Co-Collateral Agents, for the
benefit of the Credit Parties, a security interest in such property and (ii)
take all actions as the Co-Collateral Agents may reasonably request to grant to
the Co-Collateral Agents, for the benefit of the Credit Parties, a perfected
security interest in such property with the priority required herein, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Co-Collateral Agents and the delivery of Blocked Account and
other control agreements as may be reasonably requested by the Co-Collateral
Agents.  


(ii) With respect to any new Domestic Subsidiary which is created or acquired
after the Effective Date by any Group Member and which owns any Inventory,
Credit Card Accounts Receivable, Pharmacy Receivables and other Collateral,
promptly (and in any event within 10 Business Days of the date such Person
becomes a Subsidiary) cause such new Domestic Subsidiary to (i) become a party
to the Guarantee and Collateral Agreement, (ii) take such actions as the
Co-Collateral Agents may reasonably request to grant to the Co-Collateral Agents
for the benefit of the Credit Parties a security interest, with the priority and
perfection required herein, in the Collateral described in the Guarantee and
Collateral Agreement held by such new Domestic Subsidiary, including, to the
extent applicable, the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be reasonably requested by the Co-Collateral Agents and the
delivery of Blocked Account and other control agreements, (iii) if requested by
the Co-Collateral Agents, deliver to the Co-Collateral Agents an officer’s
certificate with respect to such Domestic Subsidiary in form and substance
reasonably satisfactory


98

--------------------------------------------------------------------------------




to the Co-Collateral Agents, and (iv) if requested by Co-Collateral Agents,
deliver to the Co-Collateral Agents legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Co-Collateral Agents.


(iii) The Borrowers shall notify the Co-Collateral Agents ten (10) Business Days
prior to the opening of any new deposit account in which funds of any of the
Loan Parties are concentrated, or the commencement of concentrating funds in an
existing deposit account that is not subject to a Blocked Account Agreement,
and, if requested by the Co-Collateral Agents, the Borrowers shall deliver or
cause to be delivered a Blocked Account Agreement reasonably satisfactory in
form and substance to the Co-Collateral Agents upon the opening of, or
commencement of concentrating funds in, such account (unless such account is a
Utility Deposit Adequate Assurance Account).


(iv) [Reserved].


(v) With respect to any Real Property upon which the Co-Collateral Agents
request a Mortgage (which requests shall be limited such that there will be no
more than twenty (20) Mortgages in effect at any time, unless an Event of
Default has occurred and is continuing, in which case there shall be no such
limit on such requests by the Co-Collateral Agents) within ninety (90) days
after such request (but in no event prior to the Borrower receiving confirmation
from the Agent that flood insurance due diligence and compliance in accordance
with Section 6.01(i)(v)(1) has been completed) or such longer period as may be
agreed by the Co-Collateral Agents in their sole and absolute discretion, the
Borrower shall, or shall cause the applicable Loan Party to, grant to the
Control Co-Collateral Agent a Mortgage on such Real Property, subject to no
Liens except Permitted Liens, and record such Mortgage in the land records of
the county in which such Real Property is located, and cause each such Loan
Party to pay, in full, all mortgage recording taxes, fees and other charges
required to be paid in connection with such recording, registration or filing of
the Mortgage. Unless otherwise waived by the Co-Collateral Agents or the
applicable Lender (solely with respect to clause (i)(v)(2) below), with respect
to each such Mortgaged Property, the Borrowers shall cause the following
requirements to be satisfied with respect to the applicable Mortgaged Property:


(1)the Co-Collateral Agents shall have received, with respect to each Mortgaged
Property, the Flood Documentation;


(2)the Co-Collateral Agents shall have received:


(A) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording, registering or filing (together


99

--------------------------------------------------------------------------------




with any other forms or undertakings that are required or customary to effect
such recording, registration or filing) in the land records of the county in
which such Mortgaged Property is located; and


(B) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the enforceability of such Mortgage and such
other matters customarily covered in real estate mortgage counsel opinions as
the Agent may reasonably request, if and to the extent, and in such form, as
local counsel customarily provides such opinions as to such other matters; and


(3)the Agent shall have received:


(A) a policy or policies or marked up unconditional binder of title insurance
(“Title Policy”), in the amount of the fair market value of the respective
Mortgaged Property, issued by a nationally recognized title insurance company
(“Title Insurer”) insuring the Lien of each Mortgage as a valid Lien on the
Mortgaged Property described therein, free of any other Liens except Permitted
Liens, and with lien priority as set forth in the Final Financing Order and the
DIP Intercreditor Agreement together with such customary endorsements,
coinsurance and reinsurance as the Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, and


(B) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Agent), as
applicable, for which all necessary fees (where applicable) have been paid,
which (A) complies in all material respects with the minimum detail requirements
of the American Land Title Association and American Congress of Surveying and
Mapping as such requirements are in effect on the date of preparation of such
survey and (B) is sufficient for such Title Insurer to remove all standard
survey exceptions from the title insurance policy relating to such Mortgaged
Property or otherwise reasonably acceptable to the Agent; provided, however,
that so long as the Title Insurer shall accept the same to eliminate the
standard survey exceptions from such policy or policies, in lieu of a new or
revised survey Borrowers may provide a “no material change” affidavit with
respect to any prior survey for the respective Mortgaged Property (which prior
survey otherwise substantially complies with the foregoing survey requirements)
(a “Survey”).


100

--------------------------------------------------------------------------------




(j)Reporting Requirements. Furnish to the Agent, for delivery to the Lenders:
(i) as soon as available and in any event within 30 days (or, in the case of a
fiscal month that ends on the same day as the end of a fiscal quarter, 45 days)
after the end of each fiscal month of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
month and consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such month, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of Holdings as
having been prepared in accordance with GAAP and (b) a certificate of an
Authorized Officer of Holdings as to compliance with the terms of this Agreement
and the other Loan Documents in the form of Exhibit I;


(ii) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
quarter and consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of Holdings as
having been prepared in accordance with GAAP and (b) a certificate of an
Authorized Officer of Holdings as to compliance with the terms of this Agreement
and the other Loan Documents in the form of Exhibit I (the Borrowers being
permitted to satisfy the requirements of clause (ii)(a) by delivery, in the
manner provided in Section 9.02(b), of its quarterly report on form 10-Q (or any
successor form), as filed with the SEC so long as the financial statements
contained therein satisfy the requirement of this clause (ii));


(iii) as soon as available and in any event within 90 days after the end of each
fiscal year of Holdings, (a) a copy of the annual audit report for such year for
Holdings and its Subsidiaries, containing the consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
fiscal year, in each case reported on without a “going concern” or like
qualification or exception (other than a “going concern” qualification,
exception or paragraph of emphasis solely as a result of the Chapter 11 Cases
and Debt maturing thereafter), or qualification arising out of the scope of the
audit, by its Board-appointed auditor of national standing, (b) a consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
fiscal year and consolidated statements of income and cash flows of Holdings and
its domestic Subsidiaries for


101

--------------------------------------------------------------------------------




such fiscal year duly certified by an Authorized Officer of Holdings as having
been prepared in accordance with GAAP, and (c) a certificate of an Authorized
Officer of Holdings as to compliance with the terms of this Agreement and the
other Loan Documents in the form of Exhibit I (the Borrowers being permitted to
satisfy the requirements of clause (iii)(a) by delivery, in the manner provided
in Section 9.02(b), of its annual report on form 10-K (or any successor form),
as filed with the SEC, so long as the financial statements contained therein
satisfy the requirement of this clause (iii));


(iv) as soon as available and in any event by 5:00 p.m. Central Time Thursday of
each week (or, if Thursday is not a Business Day, on the next succeeding
Business Day), and with a draft being delivered by 5:00 p.m. Central Time on
Wednesday of each week, a Borrowing Base Certificate as of the close of business
on the immediately preceding Saturday and supporting information satisfactory to
the Agent and the Co-Collateral Agents in their Permitted Discretion (including
(i) a list of accounts payable to vendors of consigned inventory and of
Inventory consisting of Lands’ End merchandise and merchandise in other leased
departments, (ii) calculations of Inventory itemizing separately consigned
inventory by vendor, in-transit Inventory, Inventory located at Stores to be
closed pursuant to Specified Store Closing Sales, Inventory located at
non-closing Stores, and Inventory located in warehouse locations, together with
back-up information for each in-transit Inventory category and (iii) a breakdown
of Stores being closed or proposed to be closed, which information with respect
to such Stores shall be limited to pro rata collections of such Stores collected
from the point of sale systems during the relevant period which correspond to
cash collections described in, and determined in a manner consistent with, the
Approved Budget), certified to be complete and correct in all material respects
by an Authorized Officer of Holdings;


(v) not later than the 10th day of every month (or such later day as the
Co-Collateral Agents may agree in their Permitted Discretion), an updated
inventory appraisal;


(vi) promptly and in any event within five days after any Authorized Officer of
Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of Holdings or
such Borrower setting forth details of such Default or Event of Default and the
action that Holdings or such Borrower has taken and proposes to take with
respect thereto;


(vii)promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;


102

--------------------------------------------------------------------------------




(viii)promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);


(ix) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of Holdings, forecasts prepared by management of Holdings
for Holdings and its domestic Subsidiaries in form satisfactory to the Agent and
containing information reasonably required by the Agent;
(x)(A) contemporaneously with the delivery of the reports required pursuant to
clauses (ii) and (iii) above, a report (which may take the form of a footnote to
Holdings’ quarterly and annual reports filed with the SEC and delivered to the
Agent) setting forth the estimated Unfunded Pension Liability of Holdings and
its Subsidiaries, and (B) promptly after receipt thereof by the Loan Parties, a
copy of the funded status report received from the Loan Parties’ actuaries with
respect to amounts to be funded under the Loan Parties’ Pension Plan;


(xi) promptly, notice of any event that the Loan Parties reasonably believes has
resulted in or could reasonably be expected to result in a Material Adverse
Effect;


(xii)[reserved];


(xiii)[reserved];


(xiv)promptly following any request therefor, information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation;


(xv)promptly, notice of (i) the filing or commencement of, or any written threat
or notice of intention of any Person to file or commence, any Adverse Proceeding
not previously disclosed in writing by a Borrower to the Agent, or (ii) any
material development in any Adverse Proceeding that would reasonably be expected
to have a Material Adverse Effect, or that seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the transactions contemplated hereby;


(xvi)concurrently with the delivery to the Junior DIP Term Loan Agent or the
lenders under the Junior DIP Term Loan Agreement, copies of any report or other
information required to be delivered thereto pursuant to the terms of the Junior
DIP Term Loan Agreement to the extent such report or information is not
otherwise required to be delivered to the Agent or Lenders hereunder;


103

--------------------------------------------------------------------------------




(xvii)promptly, but in any event no later than five (5) Business Days of such
change, notice of any change in the board of directors (or similar governing
body) of Holdings, the Borrowers or Sears;


(xviii)as soon as practicable and, in any event, at least three (3) Business
Days or such shorter period as agreed to by the Agent and the Co-Collateral
Agents in their sole and absolute discretion in advance of filing with the
Bankruptcy Court or delivering to any official committee appointed in any of the
Chapter 11 Cases (or the professionals to such committee) or to the U.S.
Trustee, as the case may be, copies of all Material Documents, and engage in
good faith consultation with the Agent, the Co-Collateral Agents and their
respective advisors prior to filing such documents to the extent reasonably
possible under the circumstances;


(xix)as soon as available, copies of all formal proposals, letters of interest,
letters of intent, bids, agreements and any final proposed definitive
documentation for the sale of any or all of the Loan Parties’ assets (other than
sales of inventory in the ordinary course of business) or for any investment
pursuant to which additional capital is to be received by the Loan Parties;


(xx)promptly upon request by any Co-Collateral Agent, a status report and
updated information relating to any sale permitted under the Loan Documents, in
form and substance acceptable to the Co-Collateral Agents in their reasonable
discretion;


(xxi)at least one (1) Business Day prior to the consummation by any Loan Party
or any of its Subsidiaries of any Disposition or series of related Dispositions
of any Collateral of a type that is included in the Borrowing Base with a value
in excess of $7,500,000 in the aggregate (other than inventory in the ordinary
course of business and intercompany transfers among Loan Parties), whether
pursuant to section 363 of the Bankruptcy Code or otherwise, a roll forward of
the Borrowing Base Loan Parties’ Eligible Inventory together with an updated
Borrowing Base Certificate, in each case giving pro forma effect to such
Disposition;


(xxii)on each Business Day, a certificate of the Borrowers demonstrating
compliance with the LTV Provisions; and


(xxiii)such other information respecting Holdings, the Borrowers or any of their
Subsidiaries, or the Borrowing Base, as the Agent, the Co-Collateral or any
Lender through the Agent may from time to time request.
Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (ii)(a), (iii)(a) and (vii) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be


104

--------------------------------------------------------------------------------




posted on the Internet at www.sec.gov or at such other website identified by the
Borrowers in a notice to the Agent and the Lenders and that is accessible by the
Lenders without charge.
(k)Collateral Monitoring and Review. Upon the request of the Agent, any
Co-Collateral Agent, or the Required Lenders, after reasonable notice and during
normal business hours, permit the Agent, the Co-Collateral Agents or any Agent
Professionals to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, of (i) Holdings’ and the Borrowers’
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and financial information such as, but not limited to,
sales, gross margins, payables, accruals and reserves, related to the
calculation of the Borrowing Base and (iii) an Real Estate included in the
Collateral. The Borrowers shall pay the reasonable out-of-pocket fees and
expenses of the Agent, the Co-Collateral Agents and any Agent Professionals in
connection with monthly inventory appraisals, discretionary real estate
appraisals, and three commercial finance examinations each fiscal year (which
the Agent and Co-Collateral Agents shall be obligated to undertake for the
benefit of the Credit Parties). Notwithstanding the foregoing, the Agent and the
Co-Collateral Agents may cause (i) additional appraisals and commercial finance
examinations to be undertaken (A) as each in its Permitted Discretion deems
necessary or appropriate, at its own expense, and (B) if required by applicable
law or if a Default or an Event of Default has occurred and is continuing, in
each case, at the expense of the Borrowers. In connection with any inventory
appraisal and commercial finance examination relating to the computation of the
Borrowing Base, Holdings shall make such adjustments to the calculation of the
Borrowing Base as the Agent shall reasonably require in its Permitted Discretion
based upon the terms of this Agreement and the results of such inventory
appraisal and commercial finance examination. Any inventory appraisal or
commercial finance examination requested by the Agent or any Co-Collateral Agent
shall be scheduled at such time as the Co-Collateral Agents, in consultation
with the Borrowers, may agree in order to minimize any disruption to the conduct
of the Borrowers’ business.


(l)Landlord Waivers, Access Agreements and Customs Broker Agreements. Upon the
request of the Agent or any Co-Collateral Agent, (i) obtain from each lessor
that is a Group Member, and use commercially reasonable efforts to obtain from
each lessor that is not a Group Member, leasing a DC at which Collateral is
located to a Loan Party, consents, approvals, Lien waivers and rights to access
and occupy each such DC (including, without limitation, to take possession and
dispose of any Collateral from each such DC upon the occurrence and during the
continuance of an Event of Default) reasonably satisfactory to the Co-Collateral
Agents; (ii) obtain from each Subsidiary of Holdings owning a DC at which
Collateral is located, consents, approvals, Lien waivers and rights to access
and occupy each such DC (including, without limitation, to take possession and
dispose of the Collateral from each such DC upon the occurrence and during the
continuance of an Event of Default) reasonably satisfactory to the Co-Collateral
Agents; (iii) use commercially reasonable efforts to cause each Loan Party’s
customs brokers to deliver an agreement (including, without limitation, a
Customs Broker Agreement) to the Co-Collateral Agents covering such matters and
in such form as the Co-Collateral Agents may reasonably require; and (iv) with
respect to any property or assets subject to the Lien of a third party use
commercially reasonable efforts to cause the holder of such Lien to enter into
an agreement reasonably satisfactory to the


105

--------------------------------------------------------------------------------




Agent, permitting the Co-Collateral Agents to use such property and assets, at
no cost or expense to the Co-Collateral Agents, in connection with the
disposition of any of the Collateral by the Co-Collateral Agents during the
continuance of an Event of Default.


(m)Cash Management.


(i) Upon the request of the Agent, the Loan Parties shall enter into a Blocked
Account Agreement reasonably satisfactory in form and substance to the
Co-Collateral Agents with each Blocked Account Bank covering such deposit
accounts as the Agent may request (other than Excluded Accounts, the Carve-Out
Account, the Luxottica Reserve Account, the Winddown Account and the Utility
Deposit Adequate Assurance Accounts).


(ii) The Loan Parties shall ACH or wire transfer daily (or with respect to DDAs
that have historically not been swept daily (and other DDAs with the consent of
the Co-Collateral Agents, not to be unreasonably withheld), periodically,
consistent with past practices) (and whether or not there are then any
outstanding Obligations) to a Blocked Account all amounts on deposit in each DDA
of such Loan Party, other than Excluded Accounts, the Carve-Out Account, the
Luxottica Reserve Account, the Winddown Account, the Utility Deposit Adequate
Assurance Accounts, and the Term Loan Proceeds Account; provided that such
covenant shall not apply to any minimum balance as may be required to be kept in
the subject DDA by the depository institution at which such DDA is maintained.
The Loan Parties shall ACH or wire transfer daily to a Blocked Account all
payments due from Credit Card Processors and other proceeds of any of the
Collateral except as provided in Section 6.01(n). All swept funds shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agent,
Co-Collateral Agents and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA or Blocked Account.


(iii) Upon the request of the Agent, deliver to the Agent copies of credit card
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit E and Third Party Payor Notifications (each, a “Third
Party Payor Notification”) substantially in the form attached hereto as Exhibit
H, in each case executed on behalf of such Loan Party and addressed to such Loan
Party’s Credit Card Processors and Third Party Payors, as applicable, listed in
the Perfection Certificate. To the extent that any Loan Party hereafter engages
a Credit Card Processor other than the Credit Card Processors listed in the
Perfection Certificate, or a Third Party Payor other than the Third Party Payors
listed in the Perfection Certificate, such Loan Party shall promptly furnish
written notice thereof to the Agent and, upon the request of the Agent, shall
deliver to the Agent an executed Credit Card Notification or Third Party Payor
Notification, as applicable, with respect to such Credit Card Processor or Third
Party Payor. The Agent may deliver such Credit Card Notifications and Third
Party Payor Notifications to the applicable Credit Card Processors and Third
Party Payors at any time.


106

--------------------------------------------------------------------------------




(iv) Each Blocked Account Agreement shall require the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the Agent’s Account, of all cash receipts and collections held
in each applicable Blocked Account (net of any minimum balance, not to exceed
$25,000 (or such greater amount with the consent of the Co-Collateral Agents,
not to be unreasonably withheld), as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank), including, without limitation, the
following:
(A) all available cash receipts from the sale of Inventory and other Collateral
other than as set forth in Section 6.01(n);
 
(B) all proceeds of collections of Pharmacy Receivables and Credit Card Accounts
Receivable;


(C) all proceeds from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of any
Collateral other than as set forth in Section 6.01(n); and


(D) all Net Proceeds from any equity issuance by or capital contribution to any
Loan Party or its Subsidiaries.
The Borrowers shall be deemed to have complied with the provisions of this
clause (iv) if they cause the ACH or wire transfer daily of all funds which an
Authorized Representative of the Borrowers in good faith believes to be the
amount deposited in the Blocked Accounts in excess of $25,000 (or such greater
amount as permitted above in this clause (iv)).
(v) The Agent’s Account shall at all times be under the sole dominion and
control of the Co-Collateral Agents. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the Agent’s
Account, (ii) the funds on deposit in the Agent’s Account shall at all times be
collateral security for all of the Obligations, and (iii) the funds on deposit
in the Agent’s Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this Section 6.01(m), any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such Loan
Party for the Co-Collateral Agents, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Agent’s Account or dealt with in such other fashion as such Loan Party may
be instructed by the Co-Collateral Agents. The amounts deposited into the
Agent’s Account shall be applied to the prepayment of the Advances and other
Obligations then outstanding; provided that upon payment in full of such
outstanding Advances or Obligations, as applicable,


107

--------------------------------------------------------------------------------




any remaining amounts will be released and transferred to a deposit account of
the Loan Parties as the Borrowers shall direct.


(vi) The Prepetition Unencumbered Assets Proceeds Account shall at all times be
under the sole dominion and control of the Control Co-Collateral Agent. The Loan
Parties hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Prepetition Unencumbered Assets Proceeds Account, (ii) the
funds on deposit in the Prepetition Unencumbered Assets Proceeds Account shall
at all times be collateral security for all of the Obligations, and (iii) the
funds on deposit in the Prepetition Unencumbered Assets Proceeds Account shall
be applied to the Obligations only in accordance with the DIP Intercreditor
Agreement and paragraph 13 of the Final Financing Order. In the event that,
notwithstanding the provisions of Section 6.01(m), any Loan Party receives or
otherwise has dominion and control of any proceeds of Prepetition Unencumbered
Assets (other than proceeds contained in the Winddown Account), such proceeds
and collections shall be held in trust by such Loan Party for the Co-Collateral
Agents, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Prepetition
Unencumbered Assets Proceeds Account or dealt with in such other fashion as such
Loan Party may be instructed by the Co-Collateral Agents.


(vii)Upon the request of the Agent, the Loan Parties shall cause bank statements
and/or other reports to be delivered to the Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.


(n)Disposition of Prepetition Unencumbered Assets. (i) Subject to the Financing
Orders and the DIP Intercreditor Agreement, the Borrowers shall apply any Net
Proceeds of the sale of Prepetition Unencumbered Assets to fund the Winddown
Account, provided that after the Winddown Account has been funded in an amount
equal to $240,000,000, the Borrowers shall, to the extent of such excess,
deposit such Net Proceeds into the Prepetition Unencumbered Assets Proceeds
Account; provided, further that the Loan Parties waive their right to seek to
use the funds in the Prepetition Unencumbered Assets Proceeds Account as “cash
collateral” as defined in Section 363 of the Bankruptcy Code or otherwise.


(o)Physical Inventories. Cause physical inventories and periodic cycle counts to
be undertaken, at the expense of the Loan Parties, conducted by such inventory
takers and following such methodology as may be satisfactory to the
Co-Collateral Agents in their Permitted Discretion. The Co-Collateral Agents (or
their designated Agent Professionals), at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Loan Party. The Loan Parties, within five (5)
days following the completion of any such inventory, shall provide the
Co-Collateral Agents with a reconciliation of the results of such inventory (as
well as of any other physical inventory or cycle


108

--------------------------------------------------------------------------------




counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.


(p)Letters of Credit. In the event that the Loan Parties request that any Letter
of Credit have an expiry after the Termination Date and the Issuing Lenders, in
their discretion, issue such Letter of Credit, the Borrowers shall on or before
the date that is thirty (30) days prior to the Scheduled Termination Date, Cash
Collateralize the L/C Obligations with respect to any such Letter of Credit.


(q)Post-Effective Date Requirements.
The Borrowers shall, and shall cause each of the applicable Loan Parties to,
satisfy the requirements set forth on Schedule 6.01(q) on or before the date
specified in such schedule for such requirement or, in each case, on such later
date agreed by Agent in its sole and absolute discretion.
(r)Case Milestones; Go Forward Plan. Holdings and the Borrowers shall:
(i)comply with each of the covenants set forth on Schedule 6.01(r)(i) (the “Case
Milestones”) upon the terms and at the times set forth therein; and
(ii)(A) comply with the Borrowers’ Go Forward Plan attached hereto as Schedule
6.01(r)(ii), including the material terms of any binding agreement for a
Specified Sale Transaction or Specified Store Closing Sales or any of the
documents or agreements executed in connection therewith in all material
respects and (B) consummate each Specified Sale Transaction and or the Specified
Store Closing Sale strictly in accordance with the material terms of the
documents or agreements executed in connection therewith; in each case in
accordance with the applicable timing referred to thereon (or such later dates
as approved in writing by the Agent and the Co-Collateral Agents) and subject to
documentation (including, without limitation, motions and orders) in form and
substance satisfactory to the Agent and the Co-Collateral Agents in their sole
and absolute discretion (without any waiver or amendment to such documents or
agreements unless consented to in writing by the Agent), in each case, other
than as a result of a consummation of a higher or better transaction as
contemplated by the applicable bid procedures.


(s)Debtor Advisors; Cooperation; Status Calls. (i) The Debtors shall
continuously retain during the term of this Agreement (A) a chief restructuring
officer (the “Chief Restructuring Officer”), (B) a restructuring advisor (the
“Restructuring Advisor”), and (C) a financial advisor (the “Financial Advisor”).
The retention of the Financial Advisor, the Restructuring Advisor and the Chief
Restructuring Officer shall be on terms and conditions (including as to scope of
engagement) satisfactory to the Agent and each Co-Collateral Agent in their sole
and absolute discretion. The Agent and each Co-Collateral Agent hereby confirm
that (1) Mohsin Y. Meghji is an acceptable Chief Restructuring Officer, (2)
M-III Partners, LP is an acceptable Restructuring Advisor, (3) Lazard Freres &
Co. LLC is an acceptable Financial Advisor and (4) the terms of each of their
engagements as filed with the Bankruptcy Court prior to the date hereof are
acceptable. In addition, in connection with the closure of any additional Stores
referred


109

--------------------------------------------------------------------------------




to in clause (c) of the definition of “Specified Store Closing Sale” the Debtors
shall retain, on a competitive basis, subject to their fiduciary duty to the
bankruptcy estate to maximize value, an independent, nationally recognized,
professional retail inventory liquidation firm that provides full liquidation
services acceptable to the Agent and the Co-Collateral Agents in their Permitted
Discretion (the “Liquidation Agent”; the Liquidation Agent, together with the
Financial Advisor, the Restructuring Advisor and the Chief Restructuring
Officer, each a “Debtor Advisor” and collectively, the “Debtor Advisors”). If
any Debtor Advisor in any of the above roles ceases to be retained, the Debtors
will retain a new Debtor Advisor in such role, which new Debtor Advisor (other
than the Liquidation Agent) shall be satisfactory to the Co-Collateral Agents in
their sole and absolute discretion and, in the case of the Liquidation Agent,
satisfactory to the Co-Collateral Agents in their Permitted Discretion, within 5
Business Days (which period may be extended with the approval of the Agent and
the Co-Collateral Agents in their sole and absolute discretion) of such
cessation. The Debtors shall provide the Agent and the Co-Collateral Agents and
their respective advisors with reasonable access to the Debtor Advisors.


(i) The Loan Parties shall fully cooperate with the Debtor Advisors, including,
without limitation, in connection with the preparation of the Approved Budget
and other reporting or information required to be delivered pursuant to this
Agreement, and shall grant them full and complete access to the books and
records of the Loan Parties. The Loan Parties hereby (i) authorize the Agent and
each Co-Collateral Agent (or their respective agents or advisors, including any
Agent Professionals) to communicate directly with the Debtor Advisors regarding
any and all matters related to the Debtors and their Affiliates, including all
financial reports and projections developed, reviewed or verified by any Debtor
Advisor, Store closing information and all additional information, reports and
statements reasonably requested by the Agent or any Co-Collateral Agent, and
(ii) authorize and direct each Debtor Advisor to provide the Agent and each
Co-Collateral Agent (or their respective agents or advisors, including any Agent
Professionals) with copies of reports and other information or materials
prepared or reviewed by such Debtor Advisor as the Agent or any Co-Collateral
Agent may reasonably request.
(ii) The Borrowers shall arrange for weekly (unless waived by the Co-Collateral
Agents in their sole and absolute discretion) status calls with the Agent, each
Co-Collateral Agent and any Agent Professionals, and shall cause the Debtor
Advisors (or other appropriate agents or advisors to the Loan Parties) to
participate, together with financial officers of the Loan Parties, to discuss
(A) the Approved Budget or the Budget Variance Reports and/or any other reports
or information delivered pursuant to clause (j) above or Section 6.03 hereof or
otherwise, (B) the financial operations and performance of the Loan Parties’
business, (C) the status of landlord negotiations, (D) the status of any
Specified Store Closing Sales, (E) the status of the Chapter 11 Cases generally,
(F) progress in achieving compliance with the Case Milestones and the Go Forward
Plan or (G) such other matters relating to the Debtors as the Agent or any
Co-Collateral Agent (or their respective agents or advisors, including any Agent
Professionals) shall reasonably request.


110

--------------------------------------------------------------------------------




(t)Leases.


(i)Make all payments and otherwise perform all obligations, in all material
respects, other than to the extent permitted by the Bankruptcy Code, in respect
of all Leases to which any Loan Party or any of its Subsidiaries is a party and
otherwise in accordance with the Approved Budget, (ii) keep all Leases in full
force and effect and not allow such Leases to lapse or be terminated or any
rights to renew such Leases to be forfeited or cancelled, and (iii) promptly
notify the Co-Collateral Agents of any material default by any party with
respect to any Leases and cooperate with the Co-Collateral Agent in all respects
to cure any such default, except, in each case, with respect to Leases relating
to Store locations subject to Specified Store Closing Sales after the date of
the effectiveness of the rejection of the applicable Leases.


(ii)Other than with respect to Leases relating to any Specified Store Closing
Sale, consult with the Agent and Co-Collateral Agents regarding any plans to
assume or reject Leases.


(u)Certain Other Bankruptcy Matters.


(i) Holdings, the Borrowers and their Subsidiaries shall comply (i) in all
respects, after entry thereof, with all of the requirements and obligations set
forth in the Financing Orders, the Cash Management Order and the Employee Wage
Order, and each order of the Bankruptcy Court, as each such order may be amended
with the consent of the Agent and the Co-Collateral Agents , and (ii) all other
obligations and responsibilities as debtors-in-possession under the Bankruptcy
Code and the Federal Rules of Bankruptcy Procedure.


(ii) Holdings and the Borrowers shall provide as soon as reasonably practicable
but in any event no later than three (3) Business Days’ (or such shorter notice
acceptable to the Agent and the Co-Collateral Agents in their sole and absolute
discretion) prior written notice to the Agent and its advisors prior to filing
any motion or notice to assume or reject any of Holdings’, any Borrower’s or any
Subsidiary’s material contracts or material non-residential real property leases
pursuant to Section 365 of the Bankruptcy Code, and no such contract or lease
shall be assumed or rejected, if such assumption or rejection adversely impacts
the Collateral, any Liens thereon or any DIP Superpriority Claims payable
therefrom (including, without limitation, any sale or other disposition of
Collateral or the priority of any such Liens or DIP Superpriority Claims) if the
Agent informs Holdings and the Borrowers in writing within two (2) Business Days
of receipt of the notice from Holdings and the Borrowers referenced above that
it objects to such assumption or rejection, as applicable.


(iii) Holdings, the Borrowers and each of the Subsidiaries hereby irrevocably
waive any right, pursuant to section 364(c) or 364(d) of the Bankruptcy Code or
otherwise, to grant any Lien of equal or greater priority than


111

--------------------------------------------------------------------------------




the Liens securing the Obligations, or to approve a claim of equal or greater
priority than the DIP Superpriority Claims, other than as expressly set forth in
a Financing Order.


(iv) Each Loan Party shall promptly and diligently oppose all motions filed by
Persons in the Bankruptcy Court to lift the automatic stay on Collateral with a
fair market value in excess of $1,000,000 (other than motions filed by the Agent
relating to the DIP ABL Facility or by the Prepetition ABL Agent relating to the
Prepetition First Lien ABL Credit Agreement or by the Junior DIP Term Loan Agent
relating to the Junior DIP Term Loan), all motions filed by Persons in the
Bankruptcy Court to terminate the exclusive ability of the Debtors to file a
chapter 11 plan, and all other motions filed by Persons in the Bankruptcy Court
that, if granted, could reasonably be expected to have a material adverse effect
on the Agent or any Lender or any Collateral.


(v) Any and all Material Documents filed by the Debtors in the Chapter 11 Cases
shall be in form and substance satisfactory to the Agent.


(v)Certain Sanctions and AML Matters.


(i) Each Group Member will use the proceeds of the Advances and Term Loan only
for the purposes described in Section 2.17, and ensure that no proceeds of the
Advances and Term Loan will be advanced or otherwise made available, directly or
indirectly, by any Group Member (i) for the purposes of funding any activity,
business, or transaction with a Sanctioned Person or in a Sanctioned Country,
except as authorized by applicable Sanctions, or (ii) that would result in the
violation of applicable Sanctions or AML Laws.


(ii) Each Group Member will (a) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by each Group Member and
each of their respective directors, officers, employees, and agents with
applicable Sanctions and AML Laws, and (b) conducts the business of such Group
Member in compliance with applicable Sanctions and AML Laws.


Section 6.02    Negative Covenants. So long as any Advance or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid, any Letter of Credit shall remain
outstanding (unless the same has been Cash Collateralized or back-to-back
letters of credit from an issuer and on terms acceptable to the Issuing Lender
have been provided in respect of such Letters of Credit) or any Lender shall
have any Commitment hereunder, each of Holdings and the Borrowers will not, and
will not permit any of their Subsidiaries to:


(a)Liens, Etc. Create or suffer to exist any Lien upon property of Holdings, the
Borrowers or any Domestic Subsidiary other than Permitted Liens.




112

--------------------------------------------------------------------------------




(b)Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that any
Subsidiary of Holdings may sell, transfer, lease or otherwise dispose of its
assets pursuant to a Specified Store Closing Sale or a Specified Sale
Transaction; provided that at least three (3) Business Days prior to the
occurrence thereof, the Borrowers shall furnish to the Co-Collateral Agents an
updated Borrowing Base Certificate to the extent required pursuant to Section
6.01(j)(xxi).


(c)Acquisitions. Make any Acquisition.


(d)Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that, if at the time thereof no Event
of Default shall exist and be continuing, Subsidiaries of Holdings may declare
and pay dividends to Holdings, the Borrowers or any Subsidiary Guarantor.


(e)Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings or any Subsidiary
of Holdings to create, incur, assume or suffer to exist any Lien in favor of the
Co-Collateral Agents upon the Collateral (as defined in the Guarantee and
Collateral Agreement and other Security Documents in effect from time to time,
and including assets which become Collateral pursuant to Section 6.01(n)),
whether now owned or hereafter acquired.


(f)Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of Holdings to (a) make Restricted Payments in respect of any
Equity Interests of such Subsidiary held by, or pay any Debt owed to, Holdings
or any other Subsidiary of Holdings, (b) make loans or advances to, or other
investments in, Holdings or any other Subsidiary of Holdings, (c) transfer any
of its assets to Holdings or any other Subsidiary of Holdings or (d) grant Liens
upon any of its properties or assets, whether now owned or hereafter acquired,
and allow for the pledge of its capital stock to secure the Obligations; except
for such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under this Agreement and the other Loan Documents; (ii)
any restrictions with respect to a Subsidiary imposed pursuant to an agreement
that has been entered into in connection with the disposition of all or any
portion of the Equity Interests or assets of such Subsidiary; (iii) the
provisions contained in any agreement governing Postpetition Debt existing as of
the date of this Agreement; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of any Borrower or a
Subsidiary of any Borrower entered into in the ordinary course of business, (v)
customary restrictions and conditions contained in the documents relating to any
Lien, so long as such Lien is not prohibited hereunder and such restrictions or
conditions relate only to the specific asset subject to such Lien; (vi)
customary provisions restricting assignment of any contract entered into by any
Borrower or any Subsidiary of any Borrower in the ordinary course of business,
(vii) customary provisions restricting the assignment of licensing agreements,
management agreements or franchise agreements entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (viii) restrictions
on the transfer of assets securing purchase money obligations and capitalized
lease obligations; (ix)


113

--------------------------------------------------------------------------------




customary net worth provisions contained in real property leases entered into by
Subsidiaries of any Borrower, so long as the applicable Borrower has determined
in good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Borrowers and their Subsidiaries to meet their ongoing
obligations, (x) restrictions in respect of the Intellectual Property held by
KCD IP, LLC and any proceeds of the foregoing, and (xi) such other restrictions
as the Co-Collateral Agents may agree in their sole and absolute discretion.


(g)Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required by GAAP.


(h)[Reserved].


(i)Dispositions.


(i)Make any Disposition except Permitted Dispositions.


(ii)Make any Permitted Dispositions pursuant to the De Minimis Asset Sale Order
which result in aggregate sale proceeds in excess of $5,000,000 without the
prior written consent of the Co-Collateral Agents in their sole and absolute
discretion (it being understood that this clause (ii) shall not have the effect
of waiving any condition, restriction or qualification to the ability of
Holdings, the Borrowers or any of their Subsidiaries to make any Disposition set
forth in the definition of “Permitted Dispositions” or the defined terms used
therein).


(j)Debt; Prepayment of Debt.


(i)Create, incur, assume, suffer to exist or otherwise become or remain liable
with respect to any Debt, except Permitted Debt.


(ii)Purchase, redeem, defease or prepay any principal of, premium, if any,
interest or other amount payable in respect of any Debt (other than any
prepayment of the Obligations, which prepayment shall be governed by Section
2.11, and other than any prepayment by any Specified Subsidiary or any
Subsidiary that is not a Domestic Subsidiary of any Debt of a Specified
Subsidiary or any Subsidiary that is not a Domestic Subsidiary; provided that
such prepayment is not made with the proceeds of any Investments made by any
Loan Party in such Specified Subsidiary or such Subsidiary that is not a
Domestic Subsidiary) prior to its scheduled maturity.
Investments.
(k)Make any Investments, except Permitted Investments.


(l)[Reserved].


(m)Amendments to Certain Documents. (a) Amend or modify, or grant any waiver or
release under or terminate in any manner, the articles or certificate of
incorporation or formation, by laws, limited liability company operating
agreement, partnership agreement or


114

--------------------------------------------------------------------------------




other organizational documents of such Loan Party or Subsidiary (other than any
Specified Subsidiary, so long as the Loan Parties provide prior written notice
of such amendment, modification, waiver, release or termination with respect to
any organizational document of any Specified Subsidiary); (b) amend or modify,
or permit the amendment or modification of, any provision of the Prepetition
First Lien ABL Credit Agreement, the Prepetition Second Lien Facilities or any
agreement, document or instrument evidencing or relating thereto, except to the
extent expressly permitted by any Financing Order then in effect or (c) amend,
modify or waive any provision of the Junior DIP Term Loan Documents unless as
agreed by the Required Lenders.


(n)LTV Provisions.


(i)Maximum Loan to Value Ratio (Prepetition ABL Term/Revolver). Permit at any
time (v) the Prepetition Revolver/Term Exposure plus (w) Total Extensions of
Credit plus (x) the Availability Reserves plus (y) the Borrowing Base Carve-Out
Reserve plus (z) the Prepetition FILO Reserve, in each case at such time, to
exceed 87.5% of the LTV Formula Amount at such time.


(ii)Maximum Loan to Value Ratio (Total Prepetition ABL) Ratio. Permit at any
time (v) the Prepetition Total Extensions of Credit plus (w) Total Extensions of
Credit plus (x) the Availability Reserves plus (y) the Borrowing Base Carve-Out
Reserve plus (z) the Prepetition FILO Reserve, in each case at such time, to
exceed 97.5% of the LTV Formula Amount at such time.


(o)Financing Orders. Notwithstanding anything to the contrary herein, use any
portion or proceeds of the Extensions of Credit or the Collateral, or
disbursements set forth in the Approved Budget, for payments or purposes that
would violate the terms of paragraph 39 (Prohibited Use of DIP ABL Facility, DIP
ABL Collateral, Cash Collateral, Carve-Out, etc.) of the Interim Financing Order
or paragraph 40 (Prohibited Use of DIP ABL Facility, DIP ABL Collateral, Cash
Collateral, Carve-Out, etc.) of the Final Financing Order.


(p)Reclamation Claims. Enter into any agreement to return any of its Inventory
to any of its creditors for application against any Prepetition Debt,
Prepetition trade payables or other Prepetition claims under Section 546(c) of
the Bankruptcy Code or allow any creditor to take any setoff or recoupment
against any of its Prepetition Debt, Prepetition trade payables or other
Prepetition claims based upon any such return pursuant to Section 553(b)(1) of
the Bankruptcy Code or otherwise if, after giving effect to any such agreement,
setoff or recoupment, the aggregate amount applied to Prepetition Debt,
Prepetition trade payables and other Prepetition claims subject to all such
agreements, setoffs and recoupments since the Petition Date would exceed
$7,500,000.


(q)Insolvency Proceeding Claims. Incur, create, assume, suffer to exist or
permit any other superpriority administrative claim which is pari passu with or
senior to the claim of the Agent or the Lenders against the Debtors, except as
set forth in the applicable Financing Order.




115

--------------------------------------------------------------------------------




(r)Bankruptcy Actions. Seek, consent to, or permit to exist, without the prior
written consent of the Agent and the Co-Collateral Agents, any order granting
authority to take any action that is prohibited by the terms of this Agreement,
the Financing Orders or the other Loan Documents or refrain from taking any
action that is required to be taken by the terms of this Agreement, the
Financing Orders or any of the other Loan Documents.


(s)Sanctions-Compliant Repayment of Obligations. Use, directly or, to Borrowers’
knowledge, indirectly, any funds or assets derived from or used in any activity,
business, or transaction with a Sanctioned Person, in a Sanctioned Country,
except as authorized by applicable Sanctions, or that otherwise violates
applicable Sanctions, to repay or discharge any obligated under this Agreement.


Section 6.03    Approved Budget.


(a)The use of Extensions of Credit by the Loan Parties under this Agreement and
the other Loan Documents and the use of cash collateral shall be limited in
accordance with the Approved Budget (subject to the Permitted Variance) and
Section 2.17. The Approved Budget shall depict, on a weekly and line item basis,
(i) (A) projected cash receipts (including from asset sales), (B) projected
disbursements (including ordinary course operating expenses, bankruptcy-related
expenses (including professional fees and expenses of the professionals and
advisors of the Debtors and the Creditors’ Committee (as defined in Final
Financing Order), and any other fees and expenses relating to the Loan
Documents), (C) projected Net Cash Flow, (D) projected inventory receipts and
levels, and (E) the projected Borrowing Base and Excess Availability, (ii) a
report listing the Stores subject to Specified Store Closing Sales and the other
remaining Stores, and (iii) such other information requested by the Agent or any
Co-Collateral Agent for the first thirteen (13) week period from the Effective
Date, and such Approved Budget shall be approved by, and in form and substance
satisfactory to, the Agent and the Co-Collateral Agents in their sole discretion
(it being acknowledged and agreed that the Approved Budget attached hereto as
Exhibit J is approved by and satisfactory to the Agent and each Co-Collateral
Agent). The Approved Budget shall be updated, modified or supplemented by the
Borrowers (x) with the written consent of the Agent and each Co-Collateral Agent
in their sole and absolute discretion and (y) upon the request of Agent or any
Co-Collateral Agent from time to time (which request may, without limitation, be
made in connection with any Specified Transaction or the commencement, or during
the continuation, of the Specified Stores Closing Sales); provided, however,
that in the event the Agent, the Co-Collateral Agents and the Loan Parties
cannot agree as to an updated, modified or supplemented budget, the then-current
Approved Budget shall continue in effect, with weekly details for any periods
after the 13-week period covered by the then-current Approved Budget to be
derived in a manner satisfactory to the Agent and the Co-Collateral Agents in
their sole and absolute discretion based on the then-current Approved Budget
(each such period so approved, an “Extended Budget Period”), and such
disagreement shall give rise to an Event of Default upon the later of (x) the
end of the period covered by the then-current Approved Budget and (y) the end of
the then-current Extended Budget Period. Each Approved Budget delivered to the
Agent and the Co-Collateral Agents shall be accompanied by such supporting
documentation as reasonably requested by the Agent or any Co-Collateral Agent.
Each Approved Budget shall be


116

--------------------------------------------------------------------------------




prepared in good faith, with due care and based upon assumptions which the Loan
Parties believe to be reasonable.


(b)The Borrowers shall comply with the Approved Budget (subject to the Permitted
Variance), which compliance shall be tested on the Saturday of every second week
(each, a “Budget Testing Date”) commencing on November 24, 2018 for the
Cumulative Four-Week Period then ending pursuant to the Budget Variance Report
delivered by the Borrowers to the Administrative Agents and the Co-Collateral
Agents.


(c)The Borrowers shall deliver to the Agent and the Co-Collateral Agents, not
later than 5:00 p.m. on the Wednesday of each week (commencing with the first
Wednesday following the Effective Date) a Budget Certificate, and such Budget
Certificate shall include such detail as is reasonably satisfactory to the Agent
and the Co-Collateral Agents, signed by an Authorized Officer of the Holdings
and, in the case of certificates delivered on a Wednesday following a Budget
Testing Date, certifying that the Loan Parties are in compliance with the
covenant contained in Section 6.03(b), together with (A) a Rolling Budget, (B) a
Weekly Flash Reporting Package and (C) a Budget Variance Report, each of which
shall be prepared by the Borrower through the last day of the Prior Week and the
Cumulative Four Week Period.


(d)The Agent, the Co-Collateral Agents and the Lenders (i) may assume that the
Loan Parties will comply with the Approved Budget, (ii) shall have no duty to
monitor such compliance and (iii) shall not be obligated to pay (directly or
indirectly from the Collateral) any unpaid expenses incurred or authorized to be
incurred pursuant to any Approved Budget. The line items in the Approved Budget
for payment of interest, expenses and other amounts to the Agent, the
Co-Collateral Agents and the Lenders are estimates only, and the Loan Parties
remain obligated to pay any and all Obligations in accordance with the terms of
the Loan Documents and the applicable Financing Order regardless of whether such
amounts exceed such estimates. Nothing in any Approved Budget (including any
estimates of a loan balance in excess of borrowing base restrictions) shall
constitute an amendment or other modification of any Loan Document or any of the
borrowing base restrictions or other lending limits set forth therein.


ARTICLE VII


EVENTS OF DEFAULT


Section 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)Any Borrower shall fail to pay (i) any principal of any Advance, Term Loan or
Reimbursement Obligation when the same becomes due and payable, or (ii) any
interest on any Advance, Term Loan or Reimbursement Obligation or any fees, or
(iii) any other amounts payable under this Agreement or any other Loan Document,
in each case under this clause (iii), within three (3) days after the same
becomes due and payable; or


117

--------------------------------------------------------------------------------




(b)Any representation or warranty made by any Loan Party herein or in any other
Loan Document or in any other written statement furnished in connection with to
this Agreement or any other Loan Document or the transactions contemplated
thereby shall prove to have been incorrect in any material respect when made or
deemed made; or


(c)(i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01(c), (d), (e), (h), (j), (k), (m), (p), (r),
(s) or (u), 6.02, or 6.03 of this Agreement, (ii) any Loan Party shall fail to
perform or observe any term, covenant or agreement contained in Section 6.01(n)
and such failure continues for more than one Business Day or (iii) any Loan
Party shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, if such failure shall
remain unremedied for thirty (30) days; or


(d)Any Loan Party shall fail to pay any principal amount on any postpetition or
unstayed Debt in an aggregate principal amount in excess of $25,000,000 that is
outstanding (but excluding Debt outstanding hereunder) when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to such postpetition or unstayed Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the “agent,” “trustee” or other representative or required percentage of holders
thereof to accelerate, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such Debt shall
be required to be made and is accepted (in each case other than (i) a scheduled
prepayment, redemption or purchase, or (ii) a mandatory prepayment, redemption
or purchase, or a required offer to prepay, redeem or purchase, that results
from the voluntary sale or transfer of property or assets, unless such
prepayment, redemption or purchase is not made on the date such prepayment,
redemption or purchase is due), in each case prior to the stated maturity
thereof; or there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from any event of default under such
Swap Contract as to which any Loan Party is the Defaulting Party (as defined in
such Swap Contract) and the Swap Termination Value owed by such Loan Party as a
result thereof is greater than $25,000,000; or


(e)A judgment or order for the payment of money (excluding any “first day” or
“second day” orders or any order fixing the amount of any claim in the Chapter
11 Cases, in each case to the extent such orders are in form and substance
acceptable to the Agent in its sole and absolute discretion) in excess of
$25,000,000 (net of any portion of such judgment to be paid by a third-party
insurer as to which coverage has not been disputed) shall be rendered after the
Petition Date against any Group Member, which order or judgment is not
automatically stayed or stayed pursuant to an order of the Bankruptcy Court, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or


118

--------------------------------------------------------------------------------




(f)(i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
Holdings entitled to vote for members of the Board of Directors of Holdings on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) and such
“person” or “group” shall beneficially own (as such term is used herein) a
greater percentage of the equity Securities of Holdings entitled to vote for
members of the Board of Directors than the Permitted Holders shall,
collectively, beneficially own; or (ii) during any period of 12 consecutive
months, a majority of the members of the Board of Directors or other equivalent
governing body of Holdings cease to be composed of individuals (x) who were
members of that board or equivalent governing body on the first day of such
period, (y) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (x) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (z) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(iii) Holdings shall cease for any reason to own, directly or indirectly, 100%
of the Voting Stock of Sears and Kmart; or


(g)(i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur administrative expense claims in excess of
$25,000,000 in the aggregate (subject to Section 7.01(p)) as a result of one or
more of the following: (a) the occurrence of any ERISA Event; (b) the partial or
complete withdrawal of such Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (c) the termination of a Multiemployer Plan; or (ii) the
PBGC shall have obtained a valid and perfected Lien on assets of any of the Loan
Parties; or


(h)Any of the Loan Documents or Prepetition Loan Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate
thereof shall so state in writing, or any Lien created by any of the Security
Documents or Prepetition Loan Documents shall cease to be enforceable and of the
same effect and priority purported to be created thereby, including as a result
of the failure to comply with Section 5.4 of the Guarantee and Collateral
Agreement or Section 5.4 of the Prepetition Guarantee and Collateral Agreement;
or


(i)The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so state in writing; or


(j)The entry of an order dismissing any of the Chapter 11 Cases of any Loan
Party or converting any of the Chapter 11 Cases of any Loan Party to a case
under chapter 7


119

--------------------------------------------------------------------------------




of the Bankruptcy Code, or any filing by a Loan Party or an affiliate thereof of
a motion or other pleading seeking entry of such an order; or


(k)A trustee, responsible officer or an examiner having powers related to the
operation of the business (beyond those set forth under Sections 1106(a)(3) and
(4) of the Bankruptcy Code) under Bankruptcy Code section 1104 (other than a fee
examiner) is appointed or elected in the Chapter 11 Cases, a Debtor applies for,
consents to, or acquiesces in, any such appointment, or the Bankruptcy Court
shall have entered an order providing for such appointment, in each case without
the prior written consent of the Administrative Agent and the Co-Collateral
Agents in their sole and absolute discretion; or


(l)The entry of an order (I) staying, reversing or vacating (a) the Interim
Financing Order, (b) the Final Financing Order, (c) the Cash Management Order,
(d) the Employee Expense Order or (e) the Junior DIP Financing Orders, (II)
modifying or amending (a) - (c) or (e) other than in form and substance
satisfactory to the Administrative Agent and the Co-Collateral Agents in their
sole and absolute discretion, or (III) modifying or amending (d) in a manner
adverse to the Administrative Agent, the Co-Collateral Agents or the other
Credit Parties; or the filing by a Debtor of an application, motion or other
pleading seeking entry of any order of the types described in clauses (I)-(III)
without the prior written consent of the Administrative Agent and the
Co-Collateral Agents in their sole and absolute discretion; or


(m)The entry of an order in any of the Chapter 11 Cases denying or terminating
use of cash collateral by the Loan Parties; or


(n)The entry of an order in any of the Chapter 11 Cases granting relief from any
stay or proceeding (including, without limitation, the Automatic Stay) so as to
allow a third party to proceed with foreclosure against any assets of the Loan
Parties in excess of $25,000,000; or


(o)The entry of an order in the Chapter 11 Cases charging any of the Collateral
or Prepetition ABL Collateral under Section 506(c) of the Bankruptcy Code
against the Credit Parties or the Prepetition Credit Parties or the commencement
of other actions by any Loan Party or any affiliate thereof that challenges the
rights and remedies of any of the Credit Parties hereunder or under any of the
other Loan Documents or any of the Prepetition Credit Parties under the
Prepetition First Lien ABL Credit Agreement or any of the Loan Documents (as
defined in the Prepetition First Lien ABL Credit Agreement) in any of the
Chapter 11 Cases or in a manner inconsistent with the Loan Documents; or


(p)Without the prior written consent of the Agent and other than in respect of
the DIP ABL Facility and the Carve-Out or as permitted pursuant to the Loan
Documents, the bringing of any motion or taking of any action seeking entry of
an order, or the entry of an order by the Bankruptcy Court, in any of the
Chapter 11 Cases (v) granting superpriority administrative expense status to any
claim pari passu with or senior to the claims of the Credit Parties hereunder
and under the other Loan Documents, (w) permitting the Debtors to obtain
financing under Section 364 of the Bankruptcy Code, (x) permitting the Debtors
to grant security interests or liens under Section 364 of the Bankruptcy Code,
(y) permitting the Debtors to use cash collateral under Section


120

--------------------------------------------------------------------------------




364 of the Bankruptcy Code, or (z) authorizing the Debtors to take other actions
adverse to any Credit Party or any Prepetition Credit Party or their rights and
remedies under the Loan Documents, the Prepetition First Lien ABL Credit
Agreement or their interest in Prepetition ABL Collateral or the Collateral
under Section 364 of the Bankruptcy Code; or


(q)The entry of any order terminating any Debtor’s exclusive right to file a
plan of reorganization or the expiration of any Debtor’s exclusive right to file
a plan of reorganization without the prior written consent of the Administrative
Agent and Co-Collateral Agents in their sole and absolute discretion; or


(r)There shall arise any superpriority claim in the Chapter 11 Case which is
pari passu with or senior to the priority of the DIP Superpriority Claims,
except with respect to the Carve-Out and as set forth in the Financing Orders;
or


(s)The entry of any order in the Chapter 11 Cases which provides adequate
protection, or the granting by any Loan Party of similar relief in favor of any
one or more of a Loan Party’s prepetition creditors, contrary to the terms and
conditions of any Financing Order or the Loan Documents; or


(t)The making of any payments in respect of prepetition obligations other than
(i) as permitted by the Interim Financing Order and the Final Financing Order,
(ii) as permitted by the Cash Management Order or any other substantive order
entered by the Bankruptcy Court, all of which shall be in form and substance
satisfactory to the Agent and the Co-Collateral Agents in their sole and
absolute discretion, (iii) as permitted by any administrative “first day order,”
“second day order” or other administrative order entered by the Bankruptcy
Court, all of which shall be in form and substance satisfactory to the
Administrative Agent and Co-Collateral Agents in their sole and absolute
discretion, or (iv) as otherwise agreed to in writing by the Administrative
Agent and Co-Collateral Agents; or


(u)Other than with respect to the Carve-Out, the Liens securing the DIP ABL
Facility and other than as provided in the Financing Orders, the Loan Parties
shall create or incur, or the Bankruptcy Court enters an order granting, any
claim or lien which is pari passu with or senior to any Liens securing the
“Obligations” under the Prepetition First Lien ABL Credit Agreement, or the
Adequate Protection Liens and adequate protection obligations granted under the
Financing Orders; or


(v)Noncompliance by any Loan Party or any of its affiliates with the terms of
the Interim Financing Order, the Final Financing Order, the Cash Management
Order or the Employee Wage Order in any material respect or in a manner adverse
to the Credit Parties; or


(w)The Loan Parties or any of their subsidiaries (or any direct or indirect
parent of any Loan Party), or any person claiming by or through any of the
foregoing, shall obtain court authorization to commence, or shall commence, join
in, assist, acquiesce to, or otherwise participate as an adverse party in any
suit or other proceeding against the Agent, any Co-Collateral Agent or any of
the Lenders regarding the DIP ABL Facility or the Prepetition Credit Parties
regarding the Prepetition Facilities; or


121

--------------------------------------------------------------------------------






(x)The Debtors, any of the Loan Parties or any of their subsidiaries (or any of
their direct or indirect parents) shall file, propose, support, or fail to
contest in good faith the filing or confirmation of a chapter 11 plan that is
not an Acceptable Plan of Reorganization or the entry of a confirmation order
approving such plan; or


(y)Any order shall be entered which dismisses any of the Chapter 11 Cases and
which order (i) does not provide for termination of the unused commitments under
the DIP ABL Facility and payment in full in cash of the Loan Parties’
obligations under the DIP ABL Facility, (ii) does not provide for release and
exculpatory provisions relating to the Agent, the Co-Collateral Agents, the
Joint Lead Arrangers and the Lenders that are satisfactory to the Agent and the
Co-Collateral Agents in their sole and absolute discretion and (iii) is not
otherwise satisfactory to the Agent and the Co-Collateral Agents in their sole
and absolute discretion, or any of the Loan Parties or any of their subsidiaries
(or any of their direct or indirect parents), shall file, propose, support, or
fail to contest in good faith the filing of a the filing of a motion or other
pleading seeking to dismiss any of the Chapter 11 Cases not in accordance with
this provision (y); or


(z)The Bankruptcy Court shall enter an order authorizing the sale of all or
substantially all of the assets of the Debtors or its subsidiaries, other than
pursuant to any Specified Sale Transaction or the Specified Store Closing Sales,
unless such order contemplates repayment in full in cash of the DIP ABL Facility
and the Prepetition Facilities upon consummation of the sale; or


(aa)The entry of an order in the Chapter 11 Cases avoiding or permitting
recovery of any portion of the payments made on account of the obligations under
the DIP ABL Facility, the Loan Documents, any Prepetition Facility or the
Prepetition First Lien ABL Credit Agreement or related documents, or the taking
of any action by any Loan Party to challenge, support or encourage a challenge
of any such payments; or


(bb)The Final Financing Order and the terms thereof shall cease to create a
valid and perfected security interest and lien on the Collateral; or


(cc)If the Final Financing Order does not include a waiver, in form and
substance satisfactory to the Agent and the Co-Collateral Agents in their sole
and absolute discretion, of (A) the right to surcharge the Prepetition ABL
Collateral and/or the Collateral under Section 506(c) of the Bankruptcy Code,
(B) any ability to limit the extension under Section 552(b) of the Bankruptcy
Code of the liens of the Prepetition ABL Agent on the Prepetition ABL Collateral
to any proceeds, products, offspring, or profits of the Prepetition ABL
Collateral acquired by any Loan Party after the Petition Date and (C) the
doctrine of marshaling; or


(dd)An order in the Chapter 11 Cases shall be entered (i) charging any of the
Collateral or Prepetition ABL Collateral under Section 506(c) of the Bankruptcy
Code against the Agent, the Credit Parties, the Prepetition ABL Agent or the
Prepetition Credit Parties, or (ii) limiting the extension under Section 552(b)
of the Bankruptcy Code of the Liens of the Prepetition ABL Agent on the
Prepetition ABL Collateral to any proceeds, products, offspring, or profits of
the Prepetition ABL Collateral acquired by any Loan Party after the Petition
Date; or


122

--------------------------------------------------------------------------------




(ee)The commencement by any Debtor or any Loan Party of other actions that are
materially adverse to Agent, the Credit Parties or their respective rights and
remedies under the Loan Documents in any of the Chapter 11 Cases or inconsistent
with any of the Loan Documents; or


(ff)The filing or support of any pleading by any Loan Party (or any affiliate
thereof) seeking, or otherwise consenting to, any relief the granting of which
could reasonably be expected to result in the occurrence of an Event of Default.


Section 7.02    Remedies. Upon the occurrence of any Event of Default, in each
case without further order or application of the Bankruptcy Court, the Agent
may, on behalf of the Lenders, or, at the direction of the Required Lenders
shall, take any or all of the following actions:


(a)declare the Revolving Commitment of each Revolving Lender to be terminated,
whereupon the same shall forthwith terminate provided that upon the occurrence
of any Event of Default described in clauses (j) - (ff) of Section 7.01, the
Revolving Commitments shall automatically terminate; provided that such
termination shall be deemed rescinded to the extent it is determined by the
Bankruptcy Court during the Remedies Notice Period that no Event of Default has
occurred and is continuing;


(b)declare the Advances, the Term Loan, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents (including all
amounts of the L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be forthwith due and payable, whereupon the Advances, the Term
Loan, all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers; provided that upon
the occurrence of any Event of Default described in clauses (j) - (ff) of
Section 7.01, all such amounts and interest shall automatically become due and
payable, without presentment, demand protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph or for which the
outstanding amount of any drawing under any Letters of Credit (including any
Taxes, fees, charges and other costs and expenses incurred by the Issuing Lender
in connection therewith) have not then been fully reimbursed or discharged, the
Borrowers shall Cash Collateralize such Letters of Credit and all other
Reimbursement Obligations;


(c)declare interest on the Obligations to accrue at the default rate set forth
herein, whereupon the interest on the Obligations shall automatically accrue at
the default rate;


(d)subject to the Remedies Notice Period, (i) enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (ii) collect, foreclose, receive, appropriate, setoff and realize
upon any and all Collateral, (iii) remove any Collateral from


123

--------------------------------------------------------------------------------




any premises on or in which the same may be located for the purpose of effecting
the sale, foreclosure or other disposition thereof or for any other purpose,
(iv) exercise its unqualified right to credit bid up to the full amount of the
outstanding Obligations (including any accrued interest) in any sale of the
Collateral (or any part thereof), which credit bid may incorporate a credit bid
of the Prepetition ABL Facilities (including any accrued interest), without the
need for further Court order authorizing the same, and whether such sale is
effectuated through section 363 or 1129 of the Bankruptcy Code, by a chapter 7
trustee under Section 725 of the Bankruptcy Code, or otherwise;


(e)take whatever other commercially reasonable action the Agent or the Required
Lenders may deem necessary or desirable for the protection of the interests of
the Credit Parties (including, subject to the Remedies Notice Period, in respect
of the Collateral);


(f)exercise all rights and remedies available to it (whether as a secured
creditor or otherwise) under the DIP ABL Facility, this Agreement, the other
Loan Documents, the Financing Orders or applicable law (including, subject to
the Remedies Notice Period, in respect of the Collateral);


(g)declare the termination of the Loan Documents as to any future liability or
obligation of the Agent, the Co-Collateral Agents, the Issuing Lenders and the
Lenders, but without affecting any of the Collateral or the liabilities or
obligations of any Loan Party;
(h)declare a termination, reduction or restriction on the ability of the Loan
Parties to use any cash collateral; and/or


(i)subject to the Remedies Notice Period, with respect to any Event of Default
arising out of the failure of the Loan Parties to complete any material step in
the Go Forward Stores Sale Process, direct any or all of the Loan Parties to
sell or otherwise dispose of any or all of the Collateral on terms and
conditions acceptable to the Agent pursuant to Section 363, Section 365 and
other applicable provisions of the Bankruptcy Code (and, without limiting the
foregoing, direct any Loan Party to assume and assign any lease or executory
contract included in the Collateral to the Agent’s designees in accordance with
and subject to Section 365 of the Bankruptcy Code).
All rights, remedies and powers granted to the Agent or Co-Collateral Agents
hereunder and under the Loan Documents or Financing Orders, as applicable, are
cumulative, not exclusive and enforceable, in the Agent’s or such Co-Collateral
Agent’s discretion, alternatively, successively, or concurrently.
Section 7.03    Application of Proceeds.


If an Event of Default shall have occurred and be continuing and the Obligations
shall have been accelerated or a Liquidation shall have been commenced, except
as otherwise agreed by all Lenders, the Agent shall apply, subject to the DIP
Intercreditor Agreement, all or any part of Proceeds constituting Collateral,
whether or not held in the Agent’s Account, and any proceeds of the guarantee
set forth in Guarantee and Collateral Agreement, in payment of the Obligations
in the following order:
First, to pay all incurred and unpaid fees, expenses, including Extraordinary
Expenses, indemnities, and other amounts (including and fees, charges and
disbursements of counsel to the


124

--------------------------------------------------------------------------------




Agent and the Co-Collateral Agents) payable to the Agent and the Co-Collateral
Agents (each in its capacity as such) under the Loan Documents, pro rata among
such Persons according to the amounts of such Obligations then due and owing and
remaining unpaid to each;
Second, to pay all incurred and unpaid expenses, indemnities, and other amounts
(other than principal, interest and fees, and Obligations relating to Cash
Management Services and Bank Products) payable to the Lenders, the Swingline
Lender and the Issuing Lenders (including fees, charges and disbursements of
counsel to the respective Lenders, the Swingline Lender and the Issuing
Lenders), under the Loan Documents, pro rata among such Persons according to the
amounts of such Obligations then due and owing and remaining unpaid to each;
Third, to pay all accrued and unpaid interest on all Permitted Overadvances, to
the Agent or pro rata among the Lenders, as applicable, according to the amounts
of such Obligations then due and owing and remaining unpaid to each;
Fourth, to pay all the unpaid principal on all Permitted Overadvances, to the
Agent or pro rata among the Lenders, as applicable, according to the amounts of
such Obligations then due and owing and remaining unpaid to each;
Fifth, to pay all accrued and unpaid interest on the Swingline Advances (to the
extent that Swingline Advances have not been refinanced by a Revolving Advance);
Sixth, to pay all the unpaid principal of the Swingline Advances (to the extent
that Swingline Advances have not been refinanced by a Revolving Advance);
Seventh, to pay all accrued and unpaid interest on all Advances, Reimbursement
Obligations and the Term Loan, and fees, payable to the Lenders and the Issuing
Lenders under the Loan Documents, pro rata among such Persons according to the
amounts of such Obligations then due and owing and remaining unpaid to each;
Eighth, to pay all the unpaid principal on all Advances and the Term Loan and to
pay Reimbursement Obligations and to Cash Collateralize all other L/C
Obligations, pro rata among the Lenders according to the amounts of such
Obligations then due and owing and remaining unpaid to the Lenders;
Ninth, to pay all other amounts then due and owing and remaining unpaid in
respect of the Obligations (other than Obligations relating to Cash Management
Services and Bank Products), pro rata among the Lenders according to the amounts
of the Obligations (other than Obligations relating to Cash Management Services
and Bank Products) then due and owing and remaining unpaid to the Lenders;
Tenth, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Cash Management
Services and the prepayment, settlement and termination of Cash Management
Services, pro rata among the applicable Lenders and Affiliates thereof according
to the amounts then due and owing and remaining unpaid in respect of Cash
Management Services;


125

--------------------------------------------------------------------------------




Eleventh, to the applicable Lenders or Affiliates thereof towards the payment of
amounts then due and owing and remaining unpaid in respect of Bank Products, pro
rata among the applicable Lenders and Affiliates thereof according to the
amounts that would become due and owing upon the prepayment, settlement and
termination of such Bank Products;
Twelfth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding (unless the same has been Cash
Collateralized or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lender have been provided in respect of such Letters
of Credit) and the Commitments shall have terminated, shall be paid over to the
Borrowers or to whomsoever may be lawfully entitled to receive the same.
Section 7.04    Lift of Automatic Stay. Subject to the Order and the terms
thereof, if any Event of Default then exists, the Automatic Stay shall be
modified or vacated to permit the Agent and the Lenders to exercise all rights
and remedies under this Agreement, the other Loan Documents or applicable law,
without notice, application or motion, hearing before, or order of the
Bankruptcy Court.


Section 7.05    License; Cooperation. The Agent and the Co-Collateral Agents are
hereby granted an irrevocable, non-exclusive license or other right to use,
license or sub-license (without payment of royalty or other compensation to any
Person) any or all Intellectual Property, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property owned by any Loan Party, in
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any Collateral
in each case after the occurrence, and solely during the continuance, of an
Event of Default. To the extent the Loan Parties may lawfully do so, the Agent
and the Co-Collateral Agents (together with their respective agents,
representatives and designees) are hereby granted a non-exclusive right to have
access to, and a rent-free right to use, any and all owned or leased locations
(including, without limitation, warehouse locations, distribution centers and
Store locations) for the purpose of arranging for and effecting the sale or
disposition of Collateral, including the production, completion, packaging and
other preparation of such Collateral for sale or disposition (it being
understood and agreed that the Agent and its representatives (and persons
employed on their behalf), may continue to operate, service, maintain, process
and sell the Collateral, as well as to engage in bulk sales of Collateral). Upon
the occurrence and the continuance of an Event of Default and the exercise by
the Agent, either Co-Collateral Agent or Lenders of their rights and remedies
under this Agreement and the other Loan Documents, the Loan Parties shall assist
the Agent, the Co-Collateral Agents and Lenders in effecting a sale or other
disposition of the Collateral upon such terms as are reasonably acceptable to
the Agent.


ARTICLE VIII


THE AGENT AND CO-COLLATERAL AGENTS


Section 8.01    Appointment. Each Lender hereby irrevocably designates and
appoints (i) Bank of America as Agent, and (ii) Bank of America and Wells Fargo
Bank, National


126

--------------------------------------------------------------------------------




Association as Co-Collateral Agents, under this Agreement, the DIP Intercreditor
Agreement and the other Loan Documents and the Financing Orders, and each such
Lender irrevocably authorizes the Agent and the Co-Collateral Agents, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent and the Co-Collateral
Agents, as applicable, by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
For clarity, and notwithstanding anything to the contrary contained in this
Agreement and the other Loan Documents, no consent of the Lenders shall be
required to amend this Agreement or the Loan Documents to (i) cause additional
assets to become Collateral or to add additional Subsidiaries as guarantors of
the Obligations, or (ii) implement the provisions of Section 8.12, and the Agent
and the Loan Parties shall be entitled to execute any and all amendments
necessary or desirable to accomplish any of the foregoing and such amendments
shall be binding on the other parties hereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, neither the Agent nor the
Co-Collateral Agents shall have any duties or responsibilities, except those
expressly set forth in this Agreement and the other Loan Documents to which it
is a party, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent or the Co-Collateral Agents.
  
Section 8.02    Delegation of Duties; Agent Advisors. (a) Each of the Agent and
the Co-Collateral Agents may execute any of its duties under this Agreement and
the other Loan Documents by or through agents (including through the other
Agents) or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Agent nor the
Co-Collateral Agents shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.


(b)Each of the Agent and the Co-Collateral Agents, on behalf of each of them and
the Lenders, shall be entitled to retain (either directly or through counsel)
any financial advisor, auditor or any other consultant the Agent and the
Co-Collateral Agents may deem necessary (collectively, the “Agent Advisors”) to
provide advice, analysis and reporting for the benefit of the Agent, the
Co-Collateral Agents and the Lenders. The Loan Parties and their advisors shall
grant access to, and cooperate in all respects with, the Agent, the
Co-Collateral Agents, the Lenders, the Agent Advisors and any other
representatives of the foregoing and provide all information that such parties
may reasonably request in a timely manner. The Borrowers shall promptly pay upon
demand all fees and expenses of each Agent Advisor, and all such fees and
expenses shall constitute Obligations and be secured by the Collateral.


Section 8.03    Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the Agent, the
Co-Collateral Agents and any other Lender designated as an “Agent” for purposes
of this Agreement, including the Joint Lead Arrangers, the Syndication Agent and
the Documentation Agent) nor any of their respective Related Parties shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision


127

--------------------------------------------------------------------------------




of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party that is a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.


Section 8.04    Reliance by Agents. The Agent and Co-Collateral Agents shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by them to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrowers), independent accountants and
other experts selected by the Agent. The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Agent. The Agent and Co-Collateral Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Required
Lenders (or, if so specified by this Agreement, the Supermajority Lenders or all
Lenders) as they deem appropriate or they shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by them by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, the
Supermajority Lenders, affected Lenders or all Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Advances and the Term Loan.


Section 8.05    Notice of Default. The Agent and the Co-Collateral Agents shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Agent or the applicable Co-Collateral Agent has
received notice from a Lender, Holdings or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders. The Agent and the
Co-Collateral Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, the Supermajority Lenders, affected Lenders or
all Lenders); provided that unless and until the Agent or the Co-Collateral
Agents shall have received such directions, the Agent, in consultation with the
Co-Collateral Agents, may (but shall not be obligated to) take such action, or
refrain from


128

--------------------------------------------------------------------------------




taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


Section 8.06    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agent, the Co-Collateral Agents nor any of their
respective Related Parties have made any representations or warranties to it and
that no act by the Agent or any Co-Collateral Agent hereafter taken, including
any review of the affairs of a Loan Party or any affiliate of a Loan Party,
shall be deemed to constitute any representation or warranty by the Agent or any
Co-Collateral Agent to any Lender. Each Lender represents to the Agent and the
Co-Collateral Agents that it has, independently and without reliance upon the
Agent, any Co-Collateral Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Advances and the Term Loan hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent, any Co-Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Agent or the Co-Collateral Agents hereunder, the Agent and the Co-Collateral
Agents shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Agent or any Co-Collateral Agent or any of their respective Related Parties.


Section 8.07    Reports and Financial Statements. By signing this Agreement,
each Lender:


(a)agrees to furnish the Agent, with such frequency as the Agent may reasonably
request, a summary of all Bank Products and Cash Management Services provided
by, and amounts due or to become due on account thereof to, such Lender. In
connection with any distributions to be made hereunder, the Agent shall be
entitled to assume that no amounts are due to any Lender on account of any such
Bank Products or Cash Management Services unless the Agent has received written
notice thereof from such Lender;


(b)is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the
Co-Collateral Agents (collectively, the “Reports”) (which the Agent and the
Co-Collateral Agents agree to so deliver);




129

--------------------------------------------------------------------------------




(c)expressly agrees and acknowledges that the Agent and the Co-Collateral Agents
make no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;


(d)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent, the Co-Collateral Agents or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;


(e)agrees to keep all Reports confidential in accordance with the provisions of
this Agreement;


(f)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent, the Co-Collateral
Agents, the Agent Professionals and any such other Lender or Person preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
credit extensions that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in any Letter of Credit or
Swingline Advance, or the indemnifying Lender’s purchase of, a Loan or Loans;
and (ii) to pay and protect, and indemnify, defend, and hold the Agent, the
Co-Collateral Agents, the Agent Professionals and any such other Lender or
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney costs) incurred by the Agent, Co-Collateral Agents and any such other
Lender or Person preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender; and


(g)agrees that it shall not take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party under this
Agreement or any other Loan Documents or the Financing Orders, as applicable
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to the guaranties or any Collateral or any other property of any such
Loan Party, without the prior written consent of the Agent. The provisions of
this paragraph are for the sole benefit of the Lenders and the Agent and shall
not afford any right to, or constitute a defense available to, any Loan Party.


Section 8.08    Indemnification of Agent Indemnitees.


(a)Indemnification. The Lenders agree to indemnify Agent Indemnitees (to the
extent not reimbursed by Holdings or the Borrowers and without limiting the
obligation of Holdings or the Borrowers to do so), ratably according to their
respective Pro Rata Shares in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Revolving Commitments of any Lender shall have terminated and the
Advances and the Term Loan shall have been paid in full, in accordance with such
Pro Rata Shares immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind


130

--------------------------------------------------------------------------------




whatsoever that may at any time (whether before or after the payment of the
Advances and the Term Loan) be imposed on, incurred by or asserted against any
Agent Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to an
Agent Indemnitee that are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from the such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Advances, the Term Loan and all other
amounts payable hereunder. If any Agent Indemnitee is sued by any receiver,
trustee in bankruptcy, debtor-in-possession, the official committee of unsecured
creditors, or other Person for any alleged preference from a Loan Party or
fraudulent transfer, then any monies paid by such Agent Indemnitee in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to such Agent Indemnitee by Lenders to the extent of each
Lender’s Pro Rata share.
 
(b)Proceedings. Without limiting the generality of the foregoing, if at any time
(whether prior to or after the Termination Date) any proceeding is brought
against any Agent Indemnitees by a Loan Party, or any Person claiming through a
Loan Party, to recover damages for any act taken or omitted by Agent in
connection with any Obligations, Collateral, Loan Documents or matters relating
thereto, or otherwise to obtain any other relief of any kind on account of any
transaction relating to any Loan Documents, each Lender agrees to indemnify and
hold harmless the Agent Indemnitees with respect thereto and to pay to the Agent
Indemnitees such Lender’s Pro Rata share of any amount that any Agent Indemnitee
is required to pay under any judgment or other order entered in such proceeding
or by reason of any settlement, including all interest, costs and expenses
(including attorneys’ fees) incurred in defending same; provided that no Lender
shall be liable for payment of any such amount to the extent that it is
determined in a final, non-appealable judgment by a court of competent
jurisdiction that such judgment, order or settlement resulted from such Agent
Indemnitees’ gross negligence or willful misconduct. In Agent’s discretion,
Agent may reserve for any such proceeding, and may satisfy any judgment, order
or settlement, from proceeds of Collateral prior to making any distributions of
Collateral proceeds to Lenders provided that it has not been determined in a
final, non-appealable judgment by a court of competent jurisdiction that such
judgment, order or settlement resulted from any Agent Indemnitees’ gross
negligence or willful misconduct.


Section 8.09    Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Advances made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.




131

--------------------------------------------------------------------------------




Section 8.10    Successor Agent.


(a)The Agent may resign as Agent upon 30 days’ notice to the Lenders and the
Borrowers. If the Agent shall resign as Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, whereupon such successor agent shall succeed to
the rights, powers and duties of the Agent, and the term “Agent” shall mean such
successor agent effective upon such appointment, and the former Agent’s rights,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent or any of the parties to this Agreement
or any holders of the Advances or the Term Loan. If no successor agent has
accepted appointment as Agent by the date that is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent hereunder, until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. After any
retiring Agent’s resignation as Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.


(b)Any Co-Collateral Agent may resign as Co-Collateral Agent upon 30 days’
notice to the Lenders and the Borrowers. The rights, duties and responsibilities
of the Co-Collateral Agents hereunder are specific to each of Bank of America,
N.A. and Wells Fargo Bank, National Association, and upon (i) the resignation of
any such Person as a Co-Collateral Agent hereunder, or (ii) except as otherwise
agreed by the Borrowers and the Agent (whose agreement shall not be unreasonably
withheld), the assignment of all of the rights, duties and obligations under
this Agreement in respect of its Revolving Commitment, the Advances, the Term
Loan and other amounts owing to it and any Note or Notes held by it by any such
Person, then such rights, duties and responsibilities of such Person as a
Co-Collateral Agent shall automatically terminate and be of no further force and
effect; provided that the provisions of this Article VIII shall inure to such
Person’s benefit as to any actions taken or omitted to be taken by it while it
was Co-Collateral Agent under this Agreement and the other Loan Documents.
Without limiting the foregoing, no additional Co-Collateral Agents shall be
appointed hereunder without the prior written consent of the Agent and the
Borrowers.


Section 8.11    Documentation Agent and Syndication Agent; Bank Product and Cash
Management Services Providers. (a) Neither the Documentation Agent, the
Syndication Agent nor any other Lender designated as an “Agent” for purposes of
this Agreement (other than Bank of America in its capacity as Agent and
Co-Collateral Agent, and Wells Fargo Bank, National Association in its capacity
as Co-Collateral Agent) shall have any duties or responsibilities hereunder in
its capacity as such.


(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan


132

--------------------------------------------------------------------------------




Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.


Section 8.12    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:


(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”,
“Supermajority Lenders” and this Section 8.12.


(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lenders or Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure
with respect to such Defaulting Lender; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Extension
of Credit in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrowers, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Extensions of Credit under
this Agreement and (y) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement; sixth, to the payment of any amounts
owing to the Non-Defaulting Lenders, the Issuing Lenders or Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Extension of Credit in
respect of which such Defaulting Lender has not fully funded


133

--------------------------------------------------------------------------------




its appropriate share, and (y) such Advances or Term Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Extensions of Credit owed to all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Obligations owed to, such
Defaulting Lender until such time as all Advances, Term Loans and funded and
unfunded participations in Letters of Credit and Swingline Advances are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.16. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 8.12
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.


(iii) Certain Fees.


(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.05 for any period during which that Lender is a Defaulting Lender
(and, except as provided in clause (iii)(C) below, the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).


(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 3.03 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash
Collateral.


(C) With respect to any fee payable under Section 2.05 or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swingline
Advances that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the Issuing Lenders and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.


(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Advances shall be reallocated among the Non-


134

--------------------------------------------------------------------------------




Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrowers
shall have otherwise notified the Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate outstanding
amount of Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v) Cash Collateral, Repayment of Swingline Advances. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable law, (x) first, prepay Swingline Advances in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 3.01(b).


(b)Consents. If a Lender becomes a Defaulting Lender, then, in addition to the
rights and remedies that may be available to the other Credit Parties, the Loan
Parties or any other party at law or in equity, and not in limitation thereof,
except as set forth in the last sentence hereof, such Defaulting Lender’s right
to participate in decision-making rights related to the Obligations in respect
of Required Lender and Supermajority Lender votes, this Agreement or the other
Loan Documents shall be suspended during the pendency of such failure or
refusal. Notwithstanding anything else provided herein, any amendment, waiver
determination, consent or notification under Section 9.01 that would (i)
increase or extend the term of the Revolving Commitment of a Defaulting Lender,
(ii) reduce the principal amount of the Advances or the Term Loan made by such
Defaulting Lender, (iii) alter the terms and conditions of this sentence or (iv)
otherwise disproportionately affect a Defaulting Lender, will require the
consent of such Defaulting Lender.


(c)Defaulting Lender Cure. If the Borrowers, the Agent, the Swingline Lender and
the Issuing Lenders agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swingline Advances to be held
on a pro rata basis by the Revolving Lenders in accordance with their Revolving
Commitment Percentages (without giving effect to Section 2.16), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively


135

--------------------------------------------------------------------------------




with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.


Section 8.13    Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, each Agent (as defined in Section 8.03) and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Extensions of Credit, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Extensions of Credit, the Letters of Credit, the Commitments
and this Agreement,


(iii) or (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Extensions of Credit, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Extensions of Credit, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Extensions of Credit, the Letters of Credit, the Commitments and this
Agreement.


(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became


136

--------------------------------------------------------------------------------




a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agents and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Extensions
of Credit, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).


Section 8.14    Credit Bidding. The Credit Parties hereby irrevocably authorize
the Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, or (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Credit Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase); provided, however, that
none of the Credit Parties shall be allowed to credit bid any of the Obligations
independently and all such credit bids shall have to be submitted through, and
administered by, the Agent, as set forth herein. In connection with any such bid
(i) the Agent shall be authorized to form one or more acquisition vehicles to
make a bid, (ii) to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof, shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.01 of this Agreement), and (iii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Credit Party or any
acquisition vehicle to take any further action.


137

--------------------------------------------------------------------------------




ARTICLE IX


MISCELLANEOUS


Section 9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter, which may be
amended by the parties thereto (or in the case of fees payable solely to the
Agent, by the Borrowers and the Agent)), nor consent to any departure by any
Borrower or any Loan Party therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders or by the Agent at
the direction of the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall:


(a)unless in writing and also signed by each Lender directly affected thereby,
do any of the following: (i) increase the amount or extend the expiration date
of any Lender’s Commitment, (ii) subject to clause (h) below, reduce the
principal of, or interest on, the Advances, the Term Loan or any fees or other
amounts payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrowers to
pay interest, fees or other amounts at the default rate; or (iii) postpone any
date fixed for any payment of principal of, or interest on, the Advances, the
Term Loan or any fees or other amounts payable hereunder (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment shall
not constitute a postponement of any date scheduled for the payment of principal
or interest);


(b)unless in writing and signed by all of the Lenders, do any of the following:
(i) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, the Term Loan or the number of Lenders, that
shall be required for the Lenders or any of them to take any action hereunder,
(ii) other than in accordance with Section 9.13, release all or substantially
all of the Collateral or release all or substantially all of the guarantors from
their obligations under the Guarantee and Collateral Agreement, (iii) except as
expressly permitted herein or in any other Loan Document, subordinate the Liens
granted hereunder or under the other Loan Documents, to any other Lien, (iv)
amend this Section 9.01, (v) amend the definitions of “Required Lenders” or
“Supermajority Lenders,” (vi) release either Borrower from all of its
obligations hereunder or amend Section 9.07(j), (vii) increase the advance rates
constituting part of the Borrowing Base or (viii) amend Section 7.03;


(c)unless in writing and signed by the Supermajority Lenders, (i) amend Section
6.02(n) (or the defined terms used in such section or any component thereof) the
definition of “LTV Provisions”, the definitions “Line Cap”, “Borrowing Base” and
the other defined terms used in such definitions or any component thereof (other
than the advance rates)) in a manner that would result in more credit being made
available to the Borrowers and (ii) increase the Swingline Commitment;


(d)unless in writing and signed by the Agent and the Co-Collateral Agents (in
addition to the Lenders required above to take such action), as applicable,
amend, modify


138

--------------------------------------------------------------------------------




or waive any provision of Article VIII or affect the rights or duties of the
Agent and the Co-Collateral Agents, as applicable, under this Agreement or any
other Loan Document;
(e)unless in writing and signed by the Swingline Lender (in addition to the
Lenders required above to take such action), amend, modify or waive any
provision of Section 2.03 or 2.04;


(f)unless in writing and signed by each Issuing Lender (in addition to the
Lenders required above to take such action), amend, modify or waive any
provision of Article III;


(g)unless in writing and signed by each affected member of any Class, have a
materially disproportionate adverse effect on such Class; or


(h)unless in writing and signed by (i) the holders of more than 50% of the sum
of the Aggregate Revolving Commitments then in effect or, if the Aggregate
Revolving Commitments have been terminated, the holders of more than 50% of the
Total Revolving Extensions of Credit then outstanding (other than Extensions of
Credit held by Permitted Holder Lenders) and (ii) holders of more than 50% of
the principal amount of the Term Loans then outstanding (other than the portion
of the Term Loan held by any Permitted Holder Lenders), (x) waive any payment
otherwise required under Section 2.11(b)-(f) or (y) amend Section 2.11(f) (or
the defined terms used in such section or any components thereof).


Section 9.02    Notices, Etc.


(a)All notices and other communications provided for hereunder shall be in
writing (including telecopier communication) and mailed, telecopied or
delivered, (i) if to Holdings, any Borrower or any Subsidiary Guarantor, at its
address at 3333 Beverly Road, Hoffman Estates, Illinois 60179, Attention:
General Counsel, with a copy to Weil Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153, Attention: Douglas Urquhart, Esq.; (ii) if to any Lender,
at its address set forth in its completed administrative questionnaire delivered
to the Agent; (iii) if to Bank of America, (x) in its capacity as Agent, a
Co-Collateral Agent, the Swingline Lender or an Issuing Lender, at its address
at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, Attention:
Stephen J. Garvin and Brian P. Lindblom, and (y) in its capacity as Agent with
respect to financial and other reporting sent pursuant to Section 6.01(j)
hereof, at its address set forth in clause (x) above and also at 1455 Market
Street, San Francisco, CA 94103, Attention: Aamir Saleem, in each case with a
copy to Skadden, Arps, Slate, Meagher & Flom LLP, 155 N. Wacker Drive, Suite
3400, Chicago, Illinois 60527, Attention: Seth E. Jacobson, Esq.; (iv) if to
Wells Fargo Bank, National Association or its Affiliates, in its capacity as a
Co-Collateral Agent or as an Issuing Lender, at its address at One Boston Place,
19th Floor, Boston, Massachusetts 02108, Attention: Joseph Burt, with a copy to
Choate, Hall & Stewart LLP, Two International Place, Boston, Massachusetts
02110, Attention: Kevin J. Simard, Esq., or (v), if to any other Issuing Lender,
at such address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Agent;
provided that notices required to be delivered pursuant to Section 6.01(j)(i),
(iii), (iv), and (vii) shall be delivered to the Agent and the Lenders as
specified in Section 9.02(b). All such notices and


139

--------------------------------------------------------------------------------




communications shall, when mailed, telecopied, telegraphed or emailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by email, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or any
Loan Document or of any exhibit hereto or thereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.


(b)Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(ii)6.01(j)(i), (iii) and (vii), shall be deemed
delivered to the Agent on the date on which Holdings causes such reports, or
reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
brian.p.lindblom@baml.com and to aamir.saleem@baml.com. Holdings and the
Borrowers agree that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to
Holdings, the Borrowers, any of their Subsidiaries or any other materials or
matters relating to this Agreement, the Loan Documents or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). Holdings and the Borrowers acknowledge that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform. No Agent Indemnitee
shall have any liability to Borrowers, Credit Parties or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) relating to use by any Person of the Platform, including
any unintended recipient, nor for delivery of Communications and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.


(c)Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.




140

--------------------------------------------------------------------------------




(d)The Loan Parties hereby acknowledge that certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Loan Parties or their Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that they will use commercially
reasonable efforts to identify that portion of the Communications provided by or
on behalf of any Loan Party hereunder (collectively, “Borrower Materials”) that
may be distributed to the Public Lenders and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall
be deemed to have authorized the Credit Parties to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to any Loan Party or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information”; and (z) the Agents and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” The Loan Parties and the
Credit Parties acknowledge that, notwithstanding the foregoing, “public”
information may not be segregated from material non-public information on the
Platform. The Credit Parties acknowledge that Communications may include Loan
Parties’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to a Loan Party’s
securities. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Loan Party or its securities for purposes of
United States Federal or state securities laws.


Section 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


Section 9.04    Costs and Expenses. (a) The Loan Parties shall reimburse the
Agent and each Co-Collateral Agent for all Extraordinary Expenses. The Loan
Parties jointly and severally agree to pay promptly all reasonable costs and
expenses of the Agent, the Co-Collateral Agent, and the Joint Lead Arrangers
including the reasonable fees and expenses of Skadden, Arps, Slate, Meagher &
Flom LLP, Choate Hall & Stewart LLP, BRG and the other Agent Professionals, (i)
in connection with the preparation, execution, delivery, distribution (including
via the internet or through a service such as Intralinks), administration,
modification and amendment of this Agreement, the other Loan Documents and the
other documents to be


141

--------------------------------------------------------------------------------




delivered hereunder (including the preparation, negotiation and execution of any
amendments, consents, waivers, assignments, restatements or supplements hereto
or thereto); (ii) all due diligence, syndication (including printing,
distribution and bank meetings), transportation, computer, duplication,
appraisal, consultant, and audit expenses; (iii) the syndication and funding of
the Extensions of Credit and any issuance of Letters of Credit; (iv) the
creation, perfection or protection of the liens under the Loan Documents
(including all search, filing and recording fees); (v) subject to Section
6.01(k), all expenses incurred in connection with inspections, verifications,
examinations and appraisals relating to the Borrowing Base and the Collateral,
and (vi) the fees and expenses set forth in the Fee Letter. The Loan Parties
further jointly and severally agree to pay on demand all costs and expenses of
the Agent, the Co-Collateral Agents and the Lenders, if any (including
reasonable counsel fees and expenses of counsel to the Agent, counsel to the
Co-Collateral Agents and counsel to the Lenders (in the case of the Lenders,
limited to one counsel for the Lenders in connection with the enforcement of or
protection of its rights hereunder)), in connection with (i) the enforcement of
the Loan Documents, the Financing Orders and the Cash Management Order; (ii) any
refinancing or restructuring of the DIP ABL Facility in the nature of a
“work-out”; and (iii) any legal proceeding relating to or arising out of the DIP
ABL Facility or the other transactions contemplated by the Loan Documents, the
Financing Orders or the Cash Management Order. The Loan Parties acknowledge that
counsel to the Agent or any Co-Collateral Agent may provide the Agent or such
Co-Collateral Agent, as applicable, a benefit (such as a discount, credit or
accommodation for other matters) based on counsel’s overall relationship with
the Agent or such Co-Collateral Agent, as applicable, including fees paid
hereunder.
(b)Holdings and the Borrowers jointly and severally agree to indemnify and hold
harmless the Agent, each Co-Collateral Agent, each Issuing Lender, each Lender,
the Agent Advisors and each of their Related Parties (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) this Agreement, the Prepetition First Lien ABL Credit
Agreement, the other Loan Documents, any of the transactions contemplated herein
or therein or the actual or proposed use of the Letters of Credit or the
proceeds of the Advances, and (ii) the actual or alleged presence of Hazardous
Materials on, under, at or from any property of Holdings, the Borrowers or any
of their Subsidiaries or any Environmental Liability or Environmental Action
relating in any way to Holdings, the Borrowers or any of their Subsidiaries,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Holdings, any Borrower, its directors, equityholders or creditors or an
Indemnified Party or any other Person, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. Holdings and the Borrowers also agree not to, and not to
permit any of the their Subsidiaries to, assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Co-Collateral Agent,
any Lender, any of their Affiliates, or any of their respective Related Parties,
on any theory of liability, arising out of or otherwise relating to this


142

--------------------------------------------------------------------------------




Agreement, the other Loan Documents, any of the transactions contemplated herein
or the actual or proposed use of the Letters of Credit or the proceeds of the
Advances or the Term Loan.


(c)If (i) any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Advances pursuant to Section 7.02 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by any
Borrower pursuant to Section 9.07(a), or (ii) any Borrower fails to prepay,
borrow, continue or convert any Eurodollar Rate Advance on the date or in the
amount notified by any Borrower; the applicable Borrower shall, promptly after
notice by such Lender setting forth in reasonable detail the calculations used
to quantify such amount (with a copy of such notice to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. For purposes of calculating amounts payable by the
Borrowers to the Lenders under this Section 9.04(c), each Lender shall be deemed
to have funded each Eurodollar Rate Advance made by it at the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the London
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Advance was in fact so funded.


(d)Without prejudice to the survival of any other agreement of Holdings or any
Borrower hereunder, the agreements and obligations of Holdings and the Borrowers
contained in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.


Section 9.05    Right of Set-off. Subject to the Financing Orders and Section
7.02, upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 7.02 to authorize the Agent to declare the Extensions of Credit due and
payable pursuant to the provisions of Section 7.02, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time
(notwithstanding the provisions of the Bankruptcy Code and without notice,
application or motion, hearing before, or order of the Bankruptcy Court), to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of Holdings or any Loan Party against any and all of
the obligations of Holdings and the Loan Parties now or hereafter existing under
this Agreement, the other Loan Documents and the Extensions of Credit of such
Lender, whether or not such Lender shall have made any demand under this
Agreement or the other Loan Documents. Each Lender agrees promptly to notify
Holdings or the applicable Loan Party (with a copy to the Agent) after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliate under this


143

--------------------------------------------------------------------------------




Section are in addition to other rights and remedies (including other rights of
set-off) that such Lender and its Affiliate may have.


Section 9.06    Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent and the Co-Collateral Agents, and
the Lenders, this Agreement shall thereafter be binding upon and inure to the
benefit of Holdings, the Borrowers, the Agent, the Co-Collateral Agents, each
Issuing Lender, each Lender and their respective successors and assigns.


Section 9.07    Assignments and Participations. (a) Each Lender may, upon notice
to the Borrowers and the Agent and with the consent, not to be unreasonably
withheld or delayed, of the Agent, assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, the Advances, the Term Loan and other
amounts owing to it and any Note or Notes held by it); provided, however, that
(i)  [Reserved]; (ii) [Reserved], (iii) each such assignment with respect to any
Class of rights and obligations shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement with respect to
such Class, (iv) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of all of a Lender’s rights and obligations
under this Agreement, (x) the amount of the Revolving Commitment of the
assigning Revolving Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 (unless an Event of
Default has occurred and is continuing, in which case not less than $5,000,000)
or an integral multiple of $1,000,000 in excess thereof unless the Borrowers and
the Agent otherwise agree and (y) the amount of the Term Loan of the assigning
Term Lender being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof (or, if less, the entire outstanding amount of the Term Loan held
by such Term Lender) unless the Agent otherwise agrees, (v) each such assignment
shall be to an Eligible Assignee, (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, and the parties to such assignment
(other than the Agent) shall deliver together therewith any Note subject to such
assignment and a processing and recordation fee of $3,500 (except no such fee
shall be payable for assignments to a Lender, an Affiliate of a Lender or an
Approved Fund), and (vii) any Lender may, without the approval of the Borrowers,
but with notice to the Borrowers, assign all or a portion of its rights and
obligations to any of its Affiliates or to another Lender (provided no
assignment of Revolving Commitments or any Revolving Advances or other Revolving
Extensions of Credit may be made by a Revolving Lender to a Term Lender pursuant
to this clause unless such Term Lender is already also a Revolving Lender
hereunder). Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its


144

--------------------------------------------------------------------------------




rights (other than its rights under Section 2.12, 2.15 and 9.04 to the extent
any claim thereunder relates to an event arising prior such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).


(b)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Advances in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


(c)By executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Loan Parties or
the performance or observance by the Borrowers of any of their obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms


145

--------------------------------------------------------------------------------




all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.


(d)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.


(e)The Agent shall maintain at its address referred to in Section 9.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Revolving
Commitment of, and principal amount (and stated interest) of the Advances and
L/C Obligations owing to, each Revolving Lender from time to time, the principal
amount (and stated interest) of the Term Loan owing to each Term Lender from
time to time, (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrowers, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice.


(f)Each Lender may, without the consent of the Agent or any Loan Party, sell
participations to one or more banks or other entities (other than the Borrowers
or any of their Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment, the Advances owing to it, the portion of the Term Loan owing to it,
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including its Revolving Commitment to the
Borrowers and its obligations to the Swingline Lender and the Issuing Lender
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Agent, the Co-Collateral Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Loan Document,
or consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would require the affirmative vote of the
Lender from which it purchased its participation pursuant to Section 9.01(a).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Extensions of Credit or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information related to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section


146

--------------------------------------------------------------------------------




5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


(g)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such Lender
in accordance with Section 9.08.
(h)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time (i) create a security interest in all or any portion of its
rights under this Agreement (including the Advances owing to it, the portion of
the Term Loan owing to it and any Notes held by it), including, without
limitation, in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors and (ii) assign to one or more special purpose funding
vehicles (each, an “SPV”) all or any portion of its funded Advances (without the
corresponding Revolving Commitment), without the consent of any Person or the
payment of a fee, by execution of a written assignment agreement in a form
agreed to by such Lender and such SPV, and may grant any such SPV the option, in
such SPV’s sole discretion, to provide the Borrowers all or any part of any
Advances that such Lender would otherwise be obligated to make pursuant to this
Agreement.  Such SPVs shall have all the rights which a Revolving Lender making
or holding such Advances would have under this Agreement, but no obligations;
provided, that no SPV shall be entitled to compensation pursuant to Section 2.12
or 2.15 in excess of that to which the applicable Revolving Lender would
otherwise have been entitled.  The Lender shall remain liable for all its
original obligations under this Agreement, including its Revolving Commitment
(although the unused portion thereof shall be reduced by the principal amount of
any Advances held by an SPV).  Notwithstanding such assignment, the Agent and
Borrowers may deliver notices to the Lender (as agent for the SPV) and not
separately to the SPV unless the Agent and Borrowers are requested in writing by
the SPV (or its agent) to deliver such notices separately to it.   The Borrowers
shall, at the request of any Revolving Lender, execute and deliver to such
Person as such Revolving Lender may designate, a Note in the amount of such
Lender’s Revolving Commitment to evidence the Advances of such Revolving Lender
and related SPV.


(i)The Borrowers, upon receipt of written notice from the relevant Lender, agree
to issue Notes to any Lender to facilitate transactions of the type described in
paragraph (h) above.


(j)Neither Holdings nor any Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders.


Section 9.08    Confidentiality. Neither the Agent, any Co-Collateral Agent, any
Issuing Lender, nor any Lender may disclose to any Person any confidential,
proprietary or non-public information of Holdings or the Borrowers furnished to
the Agent or the Lenders by


147

--------------------------------------------------------------------------------




Holdings or the Borrowers (such information being referred to collectively
herein as the “Borrower Information”), except that each of the Agent, each of
the Co-Collateral Agents, each of the Issuing Lenders and each of the Lenders
may disclose Borrower Information (i) to its and its Related Parties to whom
disclosure is required to enable the Agent, the Co-Collateral Agents, the
Issuing Lenders or such Lender to perform its obligations under this Agreement
and the other Loan Documents or in connection with the administration or
monitoring of this Agreement and the other Loan Documents by the Agent, the
Co-Collateral Agents, Issuing Lenders, or such Lender (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (including in connection with the Chapter 11 Cases), (iv) to any other
party to this Agreement and the other Loan Documents, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement and the other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 9.08, to any assignee or
participant, or any prospective assignee or participant, (vii) to the extent
such Borrower Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent, any Co-Collateral Agent or such Lender, as the case may be, or (B)
is or becomes available to the Agent, any Co-Collateral Agent or such Lender on
a non-confidential basis from a source other than Holdings, the Borrowers or any
of their Subsidiaries and (viii) with the consent of the Borrowers.


Section 9.09    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws principles thereof but including Section 5-1401 and
5-1402 of the New York General Obligations Law and, to the extent applicable,
the Bankruptcy Code.


Section 9.10    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.


Section 9.11    Jurisdiction, Etc. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Bankruptcy Court or, if the Bankruptcy Court does not have
or abstains from jurisdiction, to the exclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in any such New York
State court or, to the extent permitted by law, in


148

--------------------------------------------------------------------------------




such federal court. Holdings and each of the Borrowers hereby irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to Holdings or such Borrower at its address specified pursuant
to Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents in the courts of any jurisdiction. Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or the other Loan Documents in any New York State or federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


Section 9.12    WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE
AGENT, THE CO-COLLATERAL AGENTS, THE ISSUING LENDERS AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE
AGENT, THE CO-COLLATERAL AGENTS, THE ISSUING LENDERS OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.


Section 9.13    Release of Collateral or Guarantee Obligation.
(a)  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Co-Collateral Agents are hereby irrevocably authorized by
each Lender (without requirement of consent of or notice to any Lender) to take,
and hereby agree to take, any action requested by the Borrowers having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any Permitted Disposition; provided that the
guarantee obligations of Sears may not be released without the consent of the
Required Lenders, or (ii) under the circumstances described in paragraph (b)
below.


(b)At such time as the Advances, the Term Loan, the Reimbursement Obligations
and all other Obligations shall have been paid in full in cash, the Commitments
have been terminated and no Letters of Credit shall be outstanding (or any
outstanding L/C Obligations shall have been Cash Collateralized or back-to-back
letters of credit from an issuer and on terms acceptable to the Issuing Lenders
have been provided in respect of such Letters of Credit), the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Co-Collateral Agents and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.




149

--------------------------------------------------------------------------------




Section 9.14    PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Agent (for itself and not on behalf of any Lender) hereby notifies
each Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
such Borrower in accordance with the PATRIOT Act. Each Borrower hereby agrees to
provide such information promptly upon the request of any Lender or the Agent.


Section 9.15    Integration. This Agreement and the other Loan Documents
represent the agreement of Holdings, the Borrowers, the Agent, the Co-Collateral
Agents and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Agent, any Co-Collateral Agent or any Lender relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other Loan
Documents.


Section 9.16    Replacement of Lenders. If any Lender requests compensation
under Section 2.12 or if the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, if any Lender does not consent (a “Non-Consenting
Lender”) to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders or any Lender is a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)the Borrowers shall have paid to the Agent the assignment fee specified in
Section 9.07;


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Advances, its ratable share of the Term Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)with respect to the replacement of any Non-Consenting Lender, such amendment,
waiver or consent can be effected as a result of such assignment (together with
all other assignments required by the Agent to be made pursuant to this
paragraph); and


(e)such assignment does not conflict with applicable laws.


150

--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
Section 9.17    No Advisory or Fiduciary Capacity. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.


Section 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Credit Party) acknowledges that any liability
arising under a Loan Document of any Credit Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Credit Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a


151

--------------------------------------------------------------------------------




reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.


Section 9.19    Interim DIP Term Sheet Amended and Restated. Upon satisfaction
of the conditions precedent to the effectiveness of this Agreement, (a) this
Agreement shall amend and restate the Interim DIP Term Sheet in its entirety,
(b) the rights and obligations of the parties under the Interim DIP Term Sheet
shall be subsumed within and be governed by this Agreement; provided, that
Holdings and the Borrowers hereby agree that all obligations and other
liabilities of the Loan Parties under the Interim Term Sheet shall remain
outstanding, shall constitute continuing Obligations secured by the Collateral,
and this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such obligations and other liabilities.


Section 9.20    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guarantee and Collateral Agreement or the grant of a security
interest under the Loan Documents, in each case, by any Specified Loan Party
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the Guarantee and Collateral Agreement
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
  
Section 9.21    DIP Intercreditor Agreement; Financing Orders. This Agreement is
subject to the terms and provisions of the DIP Intercreditor Agreement and the
Final Financing Order. In the event of a conflict between the terms hereof and
the terms of the DIP Intercreditor Agreement or the Final Financing Order, the
terms of the DIP Intercreditor Agreement or the Final Financing Order, as
applicable, shall govern and control.
[Remainder of page intentionally left blank]




152

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SEARS HOLDINGS CORPORATION
By: /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer
SEARS ROEBUCK ACCEPTANCE CORP.
By: /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer
KMART CORPORATION


By: /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Agent, a Co-Collateral Agent, a Lender, Swingline Lender and an Issuing
Lender


By: /s/ Brian Lindblom
Name: Brian Lindblom
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Co-Collateral Agent, an Issuing Lender and a Lender


By: /s/ Jennifer Cann
Name: Jennifer Cann
Title: Managing Director






--------------------------------------------------------------------------------




Citibank, N.A., as a Revolving Lender


By: /s/ David Smith
Name: David Smith
Title: Vice President




Ally Bank, as a Revolving Lender




By: /s/ Steven J. Brown
Name: Steven J. Brown
Title: Authorized Signatory




Citizens Business Capital, a division of Asset Finance, Inc., as a Revolving
Lender




By: /s/ Christine Scott
Name: Christine Scott
Title: Senior Vice President




PNC Bank, National Association, as a Revolving Lender




By: /s/ Michael Byrne
Name: Michael Byrne
Title: Assistant Vice President


                
Regions Bank, as a Revolving Lender




By: /s/ Louis Alexander
Name: Louis Alexander
Title: Managing Director


                                
Siemens Financial Services, Inc., as a Revolving Lender




By: /s/ Sonia Vargas
Name: Sonia Vargas
Title: Senior Loan Closer


By: /s/ Tom D’Amaro




--------------------------------------------------------------------------------




Name:    Tom D’Amaro
Title:    Vice President


                            
SPCP Group, LLC, as a Revolving Lender




By: /s/ Michael A. Gatto
Name: Michael A. Gatto
Title: Authorized Signatory




TD Bank, N.A., as a Revolving Lender


                
By:    /s/ Jeffrey Saperstein
Name:    Jeffrey Saperstein
Title:    Vice President






--------------------------------------------------------------------------------




Term Lender Signature Pages on File with Agent




--------------------------------------------------------------------------------





SCHEDULE I
BANK PRODUCTS


The Company uses certain cash management services provided by Bank of America.
These include, but are not limited to, ACH transaction services, cash management
services, including controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, foreign exchange facilities,
private label letters of credit and purchase cards.


The Company uses certain depository services and private label letters of credit
provided by Wells Fargo Bank.




--------------------------------------------------------------------------------




SCHEDULE 1.01
REVOLVING LENDERS; REVOLVING COMMITMENTS; CERTAIN TERM LENDERS; CERTAIN
INCREMENTAL TERM COMMITMENTS


Lender
Incremental Revolving Commitment
Rolled Up Revolving Loans
Total Revolving Commitments
Bank of America, N.A.
 $35,789,718
 $182,572,704
 $218,362,422
Wells Fargo Bank, National Association
 $76,351,399
 $389,488,435
 $465,839,834
Citibank, N.A.
 $19,087,850
 $97,372,109
 $116,459,958
PNC Bank, National Association
 $19,087,850
 $97,372,109
 $116,459,958
Ally Bank
 $9,543,925
 $48,686,054
 $58,229,979
Siemens Financial Services
 $9,543,925
 $48,686,054
 $58,229,979
Citizens Business Capital
 $6,680,747
 $34,080,238
 $40,760,985
TD Bank, N.A.
 $5,821,794
 $29,698,493
 $35,520,287
Regions Bank
 $2,385,981
 $12,171,514
 $14,557,495
SPCP Group, LLC
 $3,817,570
 $19,474,422
 $23,291,992
Total
$188,110,759
$959,602,131
$1,147,712,890



Certain Term Lender
Certain Incremental Term Commitments
Bank of America N.A.
$4,972,855.14
Wells Fargo Bank, N.A.
$4,972,855.14
Citibank, N.A.
$4,972,855.14
Other Term Lenders
$96,970,675.28
Total
$111,889,240.70







--------------------------------------------------------------------------------




SCHEDULE 1.02
EXISTING LETTERS OF CREDIT
Bank of America - Domestic
Issue Date
Expiry Date
Beneficiary
Issuing Bank
Credit Line Balance
03/01/05
01/28/19
[**]
BANK OF AMERICA N.A.
300,000.00
03/01/05
02/02/19
[**]
BANK OF AMERICA N.A.
302,000.00
03/01/05
01/28/19
[**]
BANK OF AMERICA N.A.
1,000,000.00
03/01/05
02/21/19
[**]
BANK OF AMERICA N.A.
850,000.00
03/01/05
02/20/19
[**]
BANK OF AMERICA N.A.
323,281.00
03/01/05
10/27/19
[**]
BANK OF AMERICA N.A.
500,000.00
03/01/05
02/20/19
[**]
BANK OF AMERICA N.A.
13,365,629.00
03/14/05
03/14/19
[**]
BANK OF AMERICA N.A.
500,000.00
03/16/05
03/16/19
[**]
BANK OF AMERICA N.A.
500,000.00
03/15/06
03/15/19
[**]
BANK OF AMERICA N.A.
1,250,000.00
03/30/06
01/28/19
[**]
BANK OF AMERICA N.A.
600,000.00
06/02/06
02/21/19
[**]
BANK OF AMERICA N.A.
1,000,000.00
08/10/06
08/10/19
[**]
BANK OF AMERICA N.A.
1,000,000.00
09/22/06
09/23/19
[**]
BANK OF AMERICA N.A.
1,000,000.00
05/03/05
02/21/19
[**]
BANK OF AMERICA N.A.
750,000.00
04/21/05
02/03/19
[**]
BANK OF AMERICA N.A.
4,826,000.00
04/27/05
02/21/19
[**]
BANK OF AMERICA N.A.
1,100,000.00
09/18/06
09/19/19
[**]
BANK OF AMERICA N.A.
50,000.00
02/07/12
02/07/19
[**]
BANK OF AMERICA N.A.
173,922.00
06/26/14
06/26/19
[**]
BANK OF AMERICA N.A.
3,500,000.00
11/25/14
11/21/19
[**]
BANK OF AMERICA N.A.
1,193,000.00
07/29/15
12/31/18
[**]
BANK OF AMERICA N.A.
2,553,000.00
08/14/15
08/15/19
[**]
BANK OF AMERICA N.A.
147,000.00
09/22/15
09/10/19
[**]
BANK OF AMERICA N.A.
417,716.73
12/23/16
12/23/18
[**]
BANK OF AMERICA N.A.
317,970.50
06/15/17
06/12/19
[**]
BANK OF AMERICA N.A.
26,325.00
06/27/17
06/27/19
[**]
BANK OF AMERICA N.A.
108,716.00
12/19/17
12/19/18
[**]
BANK OF AMERICA N.A.
13,077.68
12/19/17
12/19/18
[**]
BANK OF AMERICA N.A.
43,580.60
12/20/17
12/20/18
[**]
BANK OF AMERICA N.A.
984,486.98
03/12/18
09/30/19
[**]
BANK OF AMERICA N.A.
20,000.00
05/01/18
04/24/19
[**]
BANK OF AMERICA N.A.
30,000.00
05/23/18
05/23/19
[**]
BANK OF AMERICA N.A.
25,000,000.00
05/23/18
05/31/19
[**]
BANK OF AMERICA N.A.
18,000,000.00
06/15/18
06/14/19
[**]
BANK OF AMERICA N.A.
268,392.05
07/20/18
07/20/19
[**]
BANK OF AMERICA N.A.
23,003.05
07/20/18
07/20/19
[**]
BANK OF AMERICA N.A.
137,632.00
07/27/18
07/26/19
[**]
BANK OF AMERICA N.A.
2,722,876.00
08/30/18
08/30/19
[**]
BANK OF AMERICA N.A.
3,500,000.00

[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information.




--------------------------------------------------------------------------------




Bank of America - Hong Kong
Issue Date
Expiry Date
Beneficiary
Issuing Bank
Credit Line Balance
04/26/07
05/30/19
[**]
BANK OF AMERICA N.A.
1,215,156.41



Wells Fargo Letters of Credit
Issue Date
Expiry Date
Beneficiary
Issuing Bank
Credit Line Balance
09-Mar-2011
09-Mar-2019
[**]
WELLS FARGO BANK
9,000,000.00
02-Mar-2011
02-Mar-2019
[**]
WELLS FARGO BANK
3,320,000.00
09-Mar-2011
09-Mar-2019
[**]
WELLS FARGO BANK
1,022,774.00
09-Mar-2011
09-Mar-2019
[**]
WELLS FARGO BANK
2,505,438.00
15-Mar-2011
15-Mar-2019
[**]
WELLS FARGO BANK
1,200,000.00
18-Jan-2006
10-Jan-2020
[**]
WELLS FARGO BANK
5,000,000.00
07-Mar-2011
07-Mar-2019
[**]
WELLS FARGO BANK
6,900,000.00
15-Mar-2011
15-Mar-2019
[**]
WELLS FARGO BANK
1,557,000.00
07-Mar-2011
07-Mar-2019
[**]
WELLS FARGO BANK
88,000.00

















































[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information.




--------------------------------------------------------------------------------




SCHEDULE 1.04
EXISTING DEBT
Domestic Debt, according to debt agreement
•
Superpriority Senior Secured Debtor-In-Possession Asset-Based Credit Agreement,
dated as of the date hereof, by and among Sears Holdings Corporation (the
“Company”), as holdings, Sears Roebuck Acceptance Corp. (“SRAC”) and Kmart
Corporation (“Kmart”) as borrowers, Bank of America, N.A., as administrative
agent, co-collateral agent and swingline lender, Wells Fargo Bank, National
Association, as co-collateral agent, and the other lenders from time to time
party thereto;

•
Third Amended and Restated Credit Agreement, dated as of July 21, 2015 (as
amended, supplemented or otherwise modified on or prior to the Effective Date),
between the Company, SRAC, and Kmart, the lenders party thereto, and Bank of
America, N.A., as agent, related to $1.656 billion outstanding aggregate
principal amount of revolving and term loans and letters of credit;

•
Letter of Credit and Reimbursement Agreement, dated as of December 28, 2016 (as
amended, supplemented or otherwise modified on or prior to the Effective Date),
among the Company, SRAC, and Kmart, the financial institutions party thereto
from time to time as L/C Lenders, and Citibank N.A., as Administrative Agent and
Issuing Bank, related to $271.1 million outstanding aggregate principal amount
of letters of credit;

•
Second Lien Credit Agreement, dated as of September 1, 2016 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), between
the Company, SRAC and Kmart, the lenders party thereto, and JPP, LLC as
administrative agent and collateral administrator, related to $887.1 million
outstanding aggregate principal amount of term loans, line of credit loans and
alternative tranche line of credit loans;

•
Credit Agreement, dated as of March 14, 2018 (as amended, supplemented, or
otherwise modified on or prior to the Effective Date), among SRC O.P. LLC, SRC
Facilities LLC and SR Real Estate (TX) LLC, as the borrowers, the lenders party
thereto, UBS AG, Stamford Branch, LLC as administrative agent, and UBS
Securities LLC, as lead arranger and bookrunner, related to $111.0 million
outstanding aggregate principal amount of term loans;

•
Mezzanine Loan Agreement, dated as of March 14, 2018 (as amended, supplemented,
or otherwise modified on or prior to the Effective Date), among SRC Sparrow 2
LLC, as borrower, JPP, LLC and JPP II, LLC as lenders, and JPP, LLC, as
administrative agent, related to $513.2 million outstanding aggregate principal
amount of term loans;

•
Indenture, dated as of October 12, 2010 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), among the Company, the guarantors
party thereto and Wilmington Trust, National Association (successor to Wells
Fargo Bank, National Association) as Trustee and Collateral Agent, governing the
6 5/8% Senior Secured Notes which mature on October 15, 2018, of which $89.0
million aggregate principal amount are outstanding;

•
Indenture, dated as of March 20, 2018 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), by and among the Company, the
guarantors party thereto and Computershare Trust Company, N.A., governing the 6
5/8% Senior Secured Convertible PIK Toggle Notes which mature on October 15,
2019, of which $175.4 million aggregate principal amount are outstanding;





--------------------------------------------------------------------------------




•
Indenture, dated as of November 21, 2014 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), by and between the Company and
Computershare Trust Company, N.A., as Trustee, governing the 8% Senior Unsecured
Notes which mature on December 15, 2019, of which $411.0 million aggregate
principal amount are outstanding;

•
Second Supplemental Indenture, dated as of March 20, 2018 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), by and
between the Company and Computershare Trust Company, N.A., as Trustee, governing
the 8% Senior Unsecured Notes Convertible PIK Notes which mature on December 15,
2019, of which $222.6 million aggregate principal amount are outstanding;

•
Third Amended and Restated Loan Agreement, dated as of June 4, 2018 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), among
the Company, as guarantor, the subsidiaries of the Company party thereto as
borrowers, JPP, LLC, as Agent, and the lenders party thereto, related to $831.4
million outstanding aggregate principal amount of term loans;

•
Term Loan Credit Agreement, dated as of January 4, 2018 (as amended,
supplemented, or otherwise modified on or prior to the Effective Date), among
the Company, SRAC and Kmart, as borrowers, the subsidiaries of the Company party
thereto, the lenders party thereto from time to time, and JPP, LLC as
administrative and collateral agent, related to $231.2 million outstanding
aggregate principal amount of term loans;

•
Indenture, dated as of May 15, 1995 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), between SRAC and The Bank of New
York Mellon Trust Company, N.A. (successor trustee to The Chase Manhattan Bank,
N.A.), governing the 7.50% Notes due 2027 which mature on October 15, 2027, the
6.75% Notes due 2028, which mature on January 15, 2028, the 6.50% Notes due
2028, which mature on December 1, 2028, the 7.00% Notes due 2032, which mature
on June 1, 2032, the 7.00% Notes due 2042, which mature on July 15, 2042, and
the 7.40% Notes due 2043, which mature on February 1, 2043, of which $185.5
million aggregate principal amount are outstanding;

•
Supplemental Indenture, dated as of March 20, 2018 (as amended, supplemented, or
otherwise modified on or prior to the Effective Date), among SRAC, Sears,
Roebuck and Co., the guarantor parties thereto, and the Bank of New York Mellon
Trust Company, N.A. (successor trustee to The Chase Manhattan Bank, N.A.),
governing the 7.00% / 12.00% PIK-Toggle Notes due March 31, 2028, of which
$107.9 million aggregate principal amount are outstanding; and

•
Indenture, dated as of October 1, 2002 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), between SRAC and BNY Midwest Trust
Company, governing various intercompany medium-term notes, with various rates of
interest and maturities ranging from October 25, 2018 to March 12, 2024, of
which $2.3 billion aggregate principal amount are outstanding.

•
Indenture, dated as of May 18, 2006 (as amended, supplemented, or otherwise
modified on or prior to the Effective Date), between KCD IP, LLC as issuer and
U.S. Bank National Association, as trustee governing the 6.90% KCD IP, LLC
Asset-Backed Notes.

•
Commercial paper issued by Sears Roebuck Acceptance Corp. on or prior to the
Effective Date in the aggregate amount of $377,500,000.







--------------------------------------------------------------------------------




Foreign Debt
•
As of the Effective Debt, SHC Israel Ltd. has an outstanding loan from Sears
Holdings Management Corporation.

•
As of the Effective Debt, Kmart Corporation has an outstanding loan from Sears
Holdings Global Sourcing Limited.

Intercompany Loans
•
Certain Loan Parties, from time to time, are party to intercompany borrowing
agreements, generally not evidenced by a formal instrument. As of the Effective
Date, there exists certain intercompany debt between Loan Parties, as well as
between Loan Parties and Non-Loan Parties.





--------------------------------------------------------------------------------




SCHEDULE 1.05
EXISTING INVESTMENTS
Minority Investments
Entity Name
Owned by
Type of Equity Investment
Number of Shares/Ownership Percentage
Activision, Inc.
Sears, Roebuck and Co.
Common Stock
1,538 shares
Exide Technologies
Sears, Roebuck and Co. and Sears Holdings Management Corporation
Common Stock


Warrant
63 shares


Warrant to purchase 159 common shares (exercise price $32.11)
Edvert, Inc.
Sears Holdings Management Corporation
Warrant
Warrant to purchase 313,793 Class B shares (exercise price $0.738)
Magnet Capital Limited Partnership
Sears, Roebuck and Co.
LP Interest
2% limited partnership interest
Texas Housing Opportunity Fund
Kmart Corporation
LP Interest
25% limited partnership capital interest
NHG Minnesota IX L.P.
Kmart Corporation
LP Interest
18% limited partnership capital interest
NHG Minnesota X L.P.
Kmart Corporation
LP Interest
14% limited partnership capital interest
RoomStore, Inc.
Kmart Corporation
Common Stock
1,532 shares
Arrayent, Inc.
Sears Holdings Management Corporation
Series B Preferred Stock
Up to 190,000 Series B Preferred Shares (exercise price $2.155041)
Sears Canada Inc.
Sears Canada Holdings Corporation
Common Stock
11,962,391 shares
RichRelevance, Inc.
Sears Holdings Management Corporation
Series G Preferred Stock
35,068 shares
Naples Joint Venture
Big Beaver Development Corporation
Partnership Interest
50% general partnership interest
Red Run Joint Venture
Big Beaver Development Corporation
Partnership Interest
50% general partnership interest
Inmuebles SROM S.A. de CV
Sears Mexico Holdings Corporation
Common Stock
1% interest or 750,000 shares
Sears Operadora Mexico S.A. de CV
Sears Mexico Holdings Corporation
Common Stock
1% interest or 750,000



•
Revolving Promissory Note, dated as of April 14, 2003, between Sears, Roebuck
and Co., as issuer, and Sears Promotions LLC, as holder, in the amount of
$186,792,787.62.

•
Note, issued pursuant to the Borrowing Agreement dated March 9, 1993, between
Discover Credit Corp., as holder, and Sears Financial Holding Corporation, as
issuer.

•
Note, issued pursuant to the Borrowing Agreement dated as of January 1, 2003,
between Sears Intellectual Property Management Company, as holder, and Sears,
Roebuck and Co., as issuer.

•
Borrowing Agreement, dated as of December 16, 2005, between Sears Canada
Holdings Corp., as lender, and Sears Financial Holding Corporation, as borrower.

•
Borrowing Agreement, dated as of January 1, 2003, between Sears Intellectual
Property Management Company, as lender, Sears, Roebuck and Co., as borrower.

•
Borrowing Agreement, dated as of March 9, 1993, between Discover Credit Corp.,
as lender, and Sears Financial Holding Corporation, as borrower.





--------------------------------------------------------------------------------




•
Borrowing Agreement, dated as of December 16, 2005, between Sears Canada
Holdings Corp., as lender, and Sears Financial Holding Corporation, as borrower.

•
Borrowing Agreement, dated as of January 1, 2003, between Sears Intellectual
Property Management Company, as lender, Sears, Roebuck and Co., as borrower.

•
Borrowing Agreement, dated as of January, 2011, between Kmart of Michigan, Inc.,
as lender, and Sears Financial Holding

Corporation, as borrower.
Borrowing Arrangement, between Sears, Roebuck and Co., as lender, and Sears
Financial Holding Corporation, as borrower.




--------------------------------------------------------------------------------




SCHEDULE 1.06
EXISTING LIENS
 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
1.
Big Beaver of Florida Development, LLC

(formerly filed under Robert A. Mantovani)
FL Department of State
UCC-1
Starwood Property Mortgage Sub-9-A, L.L.C.
Following types and items of property in relation to the Land (defined therein):
(a) Improvements; (b) Appurtenances; (c) Tangible Property; (d) Income; (e)
Secondary Financing; (f) Proceeds; (g) Contract Rights and Accounts; (h) Trade
names; (i) Other Intangibles

(mortgage has been paid off)
8/23/1999
9900001922801
3/8/2001
2001000051044
200406246767
200900137337
201400891203
2.
Big Beaver of Florida Development, LLC
FL Department of State
UCC-1
JPMorgan Chase Bank, N.A, as Administrative Agent
All inventory
1/17/2002
2002001303722
10/24/2006
200603972673
200603972681
201105149216
201105265003
201608584133
3.
California Builder Appliances, Inc.
CA Secretary of State
UCC-1
Maytag Appliances Sales Company
PMSI inventory
9/22/2000
27,760,879
6/10/2002
02162C0017
02190C0069
05/70332234
10-72320757
15-74569635
4.
Florida Builder Appliances, Inc.
DE Secretary of State
UCC-1
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Specific equipment
7/16/2018
20,184,851,396
7/19/2018
20184952046
5.
Innovel Solutions, Inc.
DE Secretary of State
UCC-1
Captive Finance Solutions, LLC
Leased equipment
12/24/2014
20,145,241,856
N/A
N/A
6.
Innovel Solutions, Inc.
DE Secretary of State
UCC-1
LG Electronics U.S.A., Inc.
Inventory that the Debtor holds as bailee under agreement between the Debtor and
the secured party
1/13/2017
20,170,301,009
N/A
N/A
7.
Kmart Corporation
IL Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/2016
21,733,199
N/A
N/A
8.
Kmart Corporation
IL Secretary of State
UCC-1
Joseph Enterprises Inc.
PMSI inventory
9/27/2017
22,744,488
N/A
N/A
9.
Kmart Corporation
IL Secretary of State
UCC-1
Royal Consumer Products LLC
Poster board and foam board
11/18/2014
19,811,727
N/A
N/A
10.
Kmart Corporation
MI Department of State
UCC-1
State Street Bank and Trust Company/U.S. Bank National Association
Precautionary filing; parties intended to be a true lease
5/16/2002
D910941
1/22/2007
2007012057-9
2007017707-3
2012009674-3
20170126000489-4
11.
Kmart Corporation
MI Department of State
UCC-1
The Bank of New York, as Note Trustee
Precautionary filing; parties intended to be a true lease
5/28/2002
D915512
2/12/2007
2007024132-3
2007043214-0
2012009204-8
2012077131-5
20170203000169-1
12.
Kmart Corporation
MI Department of State
UCC-1
Horizon Group USA, Inc.
Consigned inventory
4/13/2009
2009054475-9
4/1/2013
2013045352-7
2013157896-4
13.
Kmart Corporation
MI Department of State
UCC-1
Clover Technologies Group, LLC
Consigned inventory
7/11/2012
2012099717-3
3/3/2017
20170303000786-1
14.
Kmart Corporation
MI Department of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/2016
20160922000930-0
N/A
N/A
15.
Kmart Corporation
MI Department of State
UCC-1
ACCO Brands USA LLC
Consigned inventory
11/1/2016
20161101000796-0
N/A
N/A
16.
Kmart Corporation
MI Department of State
UCC-1
ACCO Brands USA LLC
Consigned inventory
11/2/2016
20161102000427-2
N/A
N/A
17.
Kmart Corporation
MI Department of State
UCC-1
American Greetings Corporation
Consigned inventory
5/6/2003
2003087025-3
5/5/2008
2008069511-2
2013059416-9
2016115608-1
20180425000414-7
18.
Kmart Corporation
MI Department of State
UCC-1
American Greetings Corporation
Consigned inventory
5/7/2003
2003087053-2
5/5/2008
2008069512-4
2013059415-7
2016115609-3
20180425000416-5

________________________
1 To be terminated post-closing.
2 To be terminated post-closing.




--------------------------------------------------------------------------------




 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
19.
Kmart Corporation
MI Department of State
UCC-1
Aneri Jewels L.L.C.
Consigned inventory
12/30/15
2015178917-9
N/A
N/A
20.
Kmart Corporation
MI Department of State
UCC-1
Aneri Jewels, L.L.C.
Consigned inventory
9/17/14
2014135693-0
12/11/15
2015171608-7
21.
Kmart Corporation
MI Department of State
UCC-1
Beauty Gem, Inc.
Consigned inventory
6/19/12
2012088753-6
10/04/16
1/31/17
20161004000429-9
20170131000492-0
22.
Kmart Corporation
MI Department of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
2007012556-7
1/23/12
11/02/16
2012011696-3
20161102000409-6
23.
Kmart Corporation
MI Department of State
UCC-1
Combine International, Inc. (d/b/a I.L. MFG Co., Shan Corporation and/or NSM
Corp.)
Consigned inventory
8/28/08
2008135282-6
6/26/13
4/10/18
2013093663-4
20180410000852-1
24.
Kmart Corporation
MI Department of State
UCC-1
Early Morning LLC
Consigned inventory
1/19/18
20180119000728-9
N/A
N/A
25.
Kmart Corporation


Sears, Roebuck and Co./Sears Holdings Management, Inc.
MI Department of State
UCC-1
ET Enterprises Distributors, Inc.
Consigned apparel and visor merchandise. Total $54,846.00
7/29/16
2016105914-8
N/A
N/A
26.
Kmart Corporation
MI Department of State
UCC-1
Hilco Wholesale Solutions, LLC
Consigned inventory
3/18/16
2016037312-9
N/A
N/A
27.
Kmart Corporation
MI Department of State
UCC-1
Homecare Labs, Inc.
Consigned inventory
1/23/07
2007012558-1
1/23/12
11/02/16
2012011699-9
20161102000412-0
28.
Kmart Corporation
MI Department of State
UCC-1
Kama-Schachter Jewelry, Inc.
Consigned inventory
9/20/16
20160920000978-2
N/A
N/A
29.
Kmart Corporation
MI Department of State
UCC-1
LM Farms, LLC
Consigned inventory
1/19/18
20180119000726-1
N/A
N/A
30.
Kmart Corporation
MI Department of State
UCC-1
Lucent Jewelers, Inc.
N.D. Gems Inc.
Consigned inventory
2/2/17
20170202001080-3
N/A
N/A
31.
Kmart Corporation
MI Department of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
20181002001108-6
N/A
N/A
32.
Kmart Corporation
MI Department of State
UCC-1
Maxcolor LLC
Consigned inventory
9/7/17
20170907000378-6
N/A
N/A
33.
Kmart Corporation
MI Department of State
UCC-1
Mill Creek Entertainment, LLC
Consigned inventory
10/29/14
2014155704-9
N/A
N/A
34.
Kmart Corporation
MI Department of State
UCC-1
MJ Holding Company, LLC
Consigned inventory
12/01/09
2009169240-0
7/13/12
6/28/13
6/3/14
2012100886-4
2013095152-3
2014079863-2
35.
Kmart Corporation
MI Department of State
UCC-1
NCR Corporation
PMSI inventory
3/12/09
2009037776-6
2/28/14
2014029466-0
36.
Kmart Corporation
MI Department of State
UCC-1
Plus Mark LLC
PMSI inventory
10/4/16
20161012000541-9
N/A
N/A
37.
Kmart Corporation
MI Department of State
UCC-1
Richline Group, Inc.
Consigned inventory
10/23/14
2014153071-4
N/A
N/A
38.
Kmart Corporation
MI Department of State
UCC-1
Riverstone USA LLC
Consigned inventory
10/31/16
20161114000297-8
N/A
N/A
39.
Kmart Corporation
MI Department of State
UCC-1
Rosy Blue, Inc.
Consigned inventory
9/10/13
2013131226-5
3/14/18
20180314001201-7
40.
Kmart Corporation
MI Department of State
UCC-1
Royal Consumer Products LLC
Poster board and foam board
12/16/14
2014178469-6
N/A
N/A
41.
Kmart Corporation
MI Department of State
UCC-1
S&J Diamond Corp.
Disons GEMS, Inc.
Consigned inventory
8/05/15
2015111249-3
N/A
N/A
42.
Kmart Corporation
MI Department of State
UCC-1
Sakar International, Inc.
Consigned inventory
9/30/14
2014141770-2
N/A
N/A
43.
Kmart Corporation
MI Department of State
UCC-1
Scents of Worth, Inc.
Consigned inventory
12/20/13
2013179478-4
N/A
N/A
44.
Kmart Corporation
MI Department of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/01/15
2015137503-3
N/A
N/A
45.
Kmart Corporation
MI Department of State
UCC-1
Shanti Corporation D/B/A Vijay Gold Designs
Consigned inventory
9/18/13
2013135456-6
8/07/18
20180807000509-4
46.
Kmart Corporation
MI Department of State
UCC-1
The News Group, L.P.
PMSI inventory
2/23/18
20180223000573-3
N/A
N/A
47.
Kmart Corporation
MI Department of State
UCC-1
Tiger Capital Group, LLC
Consigned inventory
2/08/18
20180208000547-9
N/A
N/A





--------------------------------------------------------------------------------




 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
48.
Kmart Corporation
MI Department of State
UCC-1
Twentieth Century Fox Home Entertainment LLC
Consigned inventory
4/27/17
20170427001183-6
N/A
N/A
49.
Kmart Corporation
MI Department of State
UCC-1
Verbatim Americas LLC
Consigned inventory
5/13/14
2014068095-0
N/A
N/A
50.
Kmart Corporation
MI Department of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
9/13/13
2013133133-0
8/07/18
20180807000510-0
51.
Kmart Corporation/Kmart of Michigan, Inc.
MI Department of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
2014154479-9
N/A
N/A
52.
Kmart Corporation/Sears, Roebuck and Co.,/Sears Holdings Management
Corporation./Sears Holdings Corporation
IL Secretary of State
UCC-1
Chapal Zenray Inc.
Consigned inventory
11/05/14
019779882
N/A
N/A
53.
Kmart Holding Corporation/ Sears Holdings Corporation
IL Secretary of State
UCC-1
RGGD, Inc. D/B/A Crystal Art Gallery
Framed art and wall décor
03/26/12
17136976
03/08/17
9467438
54.
Kmart of Michigan, Inc.
MI Department of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
2007012557-9
1/23/12
11/02/16
2012011697-5
20161102000414-8
55.
Kmart of Michigan, Inc.
MI Department of State
UCC-1
Homecare Labs, Inc.
Consigned inventory
1/23/07
2007012559-3
1/23/12
11/02/16
2012011701-6
20161102000419-3
56.
Kmart of Washington LLC
WA Secretary of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
2007-024-4055-9
1/23/12
11/02/16
2012-023-5218-2
2016-307-2158-1
57.
Kmart of Washington LLC
WA Secretary of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
2007-024-4054-2
1/23/12
11/02/16
2012-023-5219-9
2016-307-2157-4
58.
Kmart of Washington LLC
WA Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
2014-300-2219-2
N/A
N/A
59.
Kmart Operations LLC
DE Secretary of State
UCC-1
American Greetings Corporation
PMSI inventory
7/1/15
2015 2834785
8/22/16
20165092646
60.
Kmart Operations LLC
DE Secretary of State
UCC-1
RX Gear, LLC
Consigned inventory
7/31/15
20153333670
N/A
N/A
61.
Kmart Operations LLC
DE Secretary of State
UCC-1
Work ‘N Gear, LLC
Consigned inventory
07/31/15
20153333647
N/A
N/A
62.
Kmart Operations LLC/Sears Operation LLC/ Sears Holdings Corporation
DE Secretary of State
UCC-1
Lucent Jewelers, Inc.
N.D. Gems Inc.
Consigned inventory
4/18/18
20182630396
N/A
N/A
63.
Kmart Operations LLC/Sears Operations LLC/Sears, Roebuck and Co.
IL Secretary of state
UCC-1
D-Link Systems, Inc.
Consigned inventory
10/16/14
19726150
6/26/15
09363045
64.
Kmart Stores of Illinois LLC
IL Secretary of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
11741681
1/23/12
11/02/16
009157193
009444896
65.
Kmart Stores of Illinois LLC
IL Secretary of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
11741703
1/23/12
11/02/16
009157194
009444897
66.
Kmart Stores of Illinois LLC
IL Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
19751392
N/A
N/A





--------------------------------------------------------------------------------




 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
67.
Kmart Stores of Texas LLC
TX Secretary of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/29/07
07-0003108756
1/23/12
11/02/16
12-00023888
16-00358725
68.
Kmart Stores of Texas LLC
TX Secretary of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
07-0002446699
1/23/12
11/02/16
12-00023886
16-00358729
69.
Kmart Stores of Texas LLC
TX Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
14-0034360314
N/A
N/A
70.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Early Morning LLC
Consigned inventory
1/18/18
20180425047
N/A
N/A
71.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Hilco Wholesale Solutions, LLC
Consigned inventory
3/18/16
20161652229
N/A
N/A
72.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
LM Farms, LLC
Consigned inventory
1/18/18
20180424727
N/A
N/A
73.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Riverstone USA LLC
Consigned inventory
10/28/16
20166659104
N/A
N/A
74.
Sears Brand Management Corporation
DE Secretary of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/1/15
20154442397
N/A
N/A
75.
Sears Brand Management Corporation/Sears Holdings Management Corporation/Sears
Holdings Corporation
DE Secretary of State
UCC-1
Tiger Capital Group, LLC
Consigned inventory
2/8/18
20180915161
N/A
N/A
76.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Aneri Jewels, L.L.C
Consigned inventory
12/29/15
20156311038
N/A
N/A
77.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Bracketron, Inc.
Consigned inventory
3/22/16
20161715067
N/A
N/A
78.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
20186813873
N/A
N/A
79.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Riverstone USA LLC
Consigned inventory
10/28/16
20166658916
N/A
N/A
80.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Rosy Blue, Inc.
Consigned inventory
9/10/13
20133515278
3/13/18
20181727904
81.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/1/15
20154442603
N/A
N/A
82.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Shanti Corporation D/B/A Vijay Gold Designs
Consigned inventory
9/17/13
20133616209
8/6/18
20185411505
83.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Soft Air USA Inc.
Consigned inventory
5/19/17
20173319099
N/A
N/A
84.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/13
20130947524
3/12/18
20181692199
85.
Sears Holdings Corporation
DE Secretary of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
9/12/13
20133564060
8/6/18
20185411547
86.
Sears Holdings Corporation
IL Secretary of State
UCC-1
MaxMark, Inc.
Consigned inventory
3/03/17
022163000
N/A
N/A





--------------------------------------------------------------------------------




 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
87.
Sears Holdings Corporation/Kmart Holding Corporation
DE Secretary of State
UCC-1
RGGD, Inc. d/b/a Crystal Art Gallery
Consigned inventory
3/16/12
20121026733
3/06/17
20171481271
88.
Sears Holdings Corporation/Kmart Holding Corporation
IL Secretary of State
UCC-1
RGGD, Inc., d/b/a Crystal Art Gallery
Consigned inventory
3/26/14
01713697
3/8/17
009467438
89.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Aneri Jewels, L.L.C.
Consigned inventory
9/17/14
20143714227
12/10/15
20155946255
90.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Combine International, Inc.(d/b/a I.L. MFG Co., Shan Corporation and/or NSM
Corp.)
Consigned inventory
8/28/08
20082932810
5/19/09
6/26/13
4/10/18
20091581823
20132463777
20182435051
91.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Sun Diamond, Inc. d/b/a Sun Source
Consigned inventory
8/13/14
20143244829
N/A
N/A
92.
Sears Holdings Corporation/Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/18
20181687009
N/A
N/A
93.
Sears Holdings Corporation/Sears Holdings Management Corporation/Sears Holdings
Inc.
DE Secretary of State
UCC-1
The Luxe Group Inc.
Consigned inventory
12/05/16
20167514852
N/A
N/A
94.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/23/16
20165840119
N/A
N/A
95.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Citibank, N.A., as Administrative Agent
Instruments and chattel paper
6-21-17
20174104706
N/A
N/A
96.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Aneri Jewels, L.L.C
Consigned inventory
12/29/15
20156311178
N/A
N/A
97.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Canon Financial Services, Inc.
Leased or financed equipment
12/19/14
20145172150
N/A
N/A
98.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Canon Financial Services, Inc.
Leased or financed equipment
12/29/15
20156308844
N/A
N/A
99.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Cross Country Home Services, Inc., on behalf of itself and as Agent
Receivables under THM program documents (with HomeSure vendors)
11/1/17
20177234570
N/A
N/A
100.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Hewlett-Packard Financial Services Company
Leased or financed equipment
8/4/14
20143096716
N/A
N/A





--------------------------------------------------------------------------------




 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
101.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
20144299681
N/A
N/A
102.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Kama-Schachter Jewelry, Inc.
Consigned inventory
9/19/16
20165726466
N/A
N/A
103.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
20186813626
N/A
N/A
104.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Plymouth Packaging, Inc. dba Box on Demand
Specific machinery
10/13/16
20166295644
N/A
N/A
105.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Three Point Capital, LLC
Tax credit from State of IL
10/5/16
20166110884
N/A
N/A
106.
Sears Holdings Management Corporation
DE Secretary of State
UCC-1
Twentieth Century Fox Home Entertainment LLC
Consigned inventory
4/27/17
20172761630
N/A
N/A
107.
Sears Holdings Management Corporation
IL Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/16
21733121
N/A
N/A
108.
Sears Holdings Management Corporation
IL Secretary of State
UCC-1
Allure Gems LLC
Consigned inventory
10/21/16
21810061
N/A
N/A
109.
Sears Holdings Management Corporation
IL Secretary of State
UCC-1
MaxMark Inc.
Consigned inventory
10/17/13
18685485
N/A
N/A
110.
Sears Holdings Management Corporation/Sears Holdings Corporation
DE Secretary of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/13
20130947813
3/12/185
3/13/18
2018 1692199
2018 1733290
111.
Sears Home & Business Franchises, Inc.
DE Secretary of State
UCC-1
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
Specific equipment
12-8-15
20155868921
N/A
N/A
112.
Sears Home & Business Franchises, Inc.
DE Secretary of State
UCC-1
VAR Resources, LLC
Specific equipment
3-22-17
20171866307
N/A
N/A
113.
Sears Home Improvement Products, Inc.
PA Secretary of Commonwealth
UCC-1
Toyota Industries Commercial Finance, Inc.
Specific machinery
1/20/17
2017012000854
N/A
N/A
114.
Sears Operations LLC
DE Secretary of State
UCC-1
American Greetings Corporation
PMSI inventory
7/1/2015
20152834777
8/22/16
2016 5092653
115.
Sears Operations LLC
DE Secretary of State
UCC-1
RX Gear, LLC
Consigned inventory
7/31/15
20153333522
N/A
N/A
116.
Sears Operations LLC
DE Secretary of State
UCC-1
Seiko Corporation of America
Consigned inventory
8/26/15
20153752911
N/A
N/A
117.
Sears Operations LLC
DE Secretary of State
UCC-1
Work ‘N Gear, LLC
Consigned inventory
7/31/15
20153333423
N/A
N/A
118.
Sears Roebuck and Co.
NY Department of State
UCC-1
Seiko Corporation of America
Consigned inventory
9-20-13
201309208382954
8-10-18
201809108411994
119.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/16
021732508
N/A
N/A





--------------------------------------------------------------------------------




 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
120.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Crown Credit Company
Equipment
10/6/14
019695123
N/A
N/A
121.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Dell Financial Services, L.P.
Computer equipment
6/23/00
004231060
5/26/05
4/30/10
11/18/10
5/29/15
008764570
009042080
009078848
009359027
122.
Sears, Roebuck and Co.
IL Secretary of State
UCC-1
Richline Group, Inc.
Consigned inventory
10/23/14
019744515
N/A
N/A
123.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Abrim Enterprises, Inc.
Consigned inventory
9/22/16
201609228377179
N/A
N/A
124.
Sears, Roebuck and Co.
NY Department of State
UCC-1
American Greetings Corporation
PMSI inventory
7/1/15
201507015725202
8/22/16
201608226001740
125.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Aneri Jewels, Inc.
Consigned inventory
12/29/15
201512296458142
N/A
N/A
126.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Lucent Jewelers, Inc.
Consigned inventory
9/11/14
201409118353324
8/10/15
201508108306068
127.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Beauty Gem, Inc.
Consigned inventory
8/10/11
201108100433869
4/15/16
10/4/16
201604150176930
201610040477344
128.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Bio-Lab, Inc.
Consigned inventory
1/23/07
200701230055253
1/23/12
12/2/16
201201235087232
201612020571560
129.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Combine International, Inc. (d/b/a I.L. Mft. Co., Shan Corporation and/or NSM
Corp.
Consigned inventory
8/28/08
200808280601486
6/27/13
4/10/18
201306270359563
201804100166286
130.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Cross Countrv Home Services, Inc., on behalf of itself and as agent
Receivables under THM program documents (with HomeSure vendors)
11/1/17
201711010534407
N/A
N/A
131.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Early Morning LLC
Consigned inventory
1/19/18
201801190029719
N/A
N/A
132.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Envisions LLC
Consigned inventory
3/31/17
201703318132790
N/A
N/A
133.
Sears, Roebuck and Co.
NY Department of State
UCC-1
ET Enterprises Distributors, Inc.
Consigned apparel and visor merchandise, total $54,846.00
8/11/16
201608110386101
N/A
N/A
134.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Gold LLC
Consigned inventory
6/20/13
201306205672669
5/11/18
201805115580409
135.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Hilco Wholesale Solutions, LLC
Consigned inventory
3/18/16
201603188106670
N/A
N/A
136.
Sears, Roebuck and Co.
NY Department of State
UCC-1
HomeCare Labs, Inc.
Consigned inventory
1/23/07
200701230055241
1/23/12
12/2/16
201201235087244
201612020571522
137.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Jacmel Jewelry Inc.
Consigned inventory
10/27/14
201410270600834
N/A
N/A
138.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Kama-Schachter Jewelry, Inc.
Consigned inventory
9/19/16
201609196110859
N/A
N/A
139.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Lands’ End Inc.
Consigned inventory
1/27/17
201701270037999
N/A
N/A
140.
Sears, Roebuck and Co.
NY Department of State
UCC-1
LM Farms, LLC
Consigned inventory
1/19/18
201801190029721
N/A
N/A
141.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Mantua Manufacturing Co.
Consigned inventory
10/2/18
201810028451499
N/A
N/A
142.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Maxcolor LLC
Consigned inventory
9/6/17
201709068382318
N/A
N/A





--------------------------------------------------------------------------------




 
Debtor
Place of Filing
Type of filing found
Secured Party
Collateral
Original File Date
Original File Number
Amendment /Continuation File Date
Amendment/Continuation File Number
144.
Sears, Roebuck and Co.
NY Department of State
UCC-1
NMHG Financial Services, Inc.
Leased equipment
1/14/10
201001145039567
8/19/14
201408195885473
146.
Sears, Roebuck and Co.
NY Department of State
UCC-1
PAJ, Inc.
Consigned inventory
10/23/13
201310238426034
5/20/14
7/28/14
9/25/14
12/12/14
1/20/15
2/11/15
2/25/15
4/1/15
5/26/15
201405208192056
201407288290826
201409258374391
201412128486689
201501208021186
201502118051411
201502258067297
201504018114482
201505268197264
147.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Riverstone USA LLC
Consigned inventory
11/10/16
201611100538286
N/A
N/A
148.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Rosy Blue, Inc.
Consigned inventory
8/23/13
201308230481633
2/28/18
201802280096569
149.
Sears, Roebuck and Co.
NY Department of State
UCC-1
S&J Diamond Corp.
Disons Gems, Inc.
Consigned inventory
8/5/15
201508050398618
N/A
N/A
150.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Sakar International, Inc.
Consigned inventory
9/30/14
201409308380725
N/A
N/A
151.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Shaghal Ltd.
Consigned inventory
10/1/15
201510018378394
N/A
N/A
152.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Shanti Corporation d/b/a Vijay Gold Designs
Consigned inventory
9/17/13
201309170529052
8/7/18
201808070371826
153.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Suberi Brothers, LLC
Consigned inventory
3/12/13
201303125262415
3/12/18
201803125295476
154.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Aneri Jewels, L.L.C.
Consigned inventory
9/17/14
201409175988722
12/10/15
201512106388702
155.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Sun Diamond, Inc.
Consigned inventory
10/08/09
200910085908309
8/13/14
201408135861344
156.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Thompson Tractor Co., Inc.
Caterpillar tractor
3/5/15
201503058082566
N/A
N/A
157.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Tiger Capital Group, LLC
Consigned inventory
2/8/18
201802080062302
N/A
N/A
158.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Twentieth Century Fox Home Entertainment LLC
Consigned inventory
4/27/17
201704270202869
N/A
N/A
159.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
6/22/15
201506220309221
N/A
N/A
160.
Sears, Roebuck and Co.
NY Department of State
UCC-1
Vijaydimon (USA) Inc.
Consigned inventory
9/13/13
201309130523646
8/7/18
201808070371814



A.    Any liens in favor of Pension Benefit Guaranty Corporation (“PBGC”)
resulting from the Pension Plan Protection and Forbearance Agreement, dated
March 18, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified on or prior to the Effective Date), between, among others,
Sears Holdings Corporation and PBGC.


B.     Any liens in favor of JPP, LLC, as collateral agent for the secured
parties pursuant to that certain Term Loan Credit Agreement, dated as of January
4, 2018 (as amended, supplemented, or otherwise modified on or prior to the
Effective Date), by and among, inter alios, Sears Holdings Corporation, as
holdings, Sears, Roebuck and Co. and Kmart Corporation, as borrowers, the
subsidiaries of Sears Holdings Corporation party thereto, the lenders party
thereto from time to time, and JPP, LLC as administrative and collateral agent.


C.     Any liens in favor of JPP, LLC, as agent for the secured parties pursuant
to that certain Third Amended and Restated Loan Agreement, dated as of June 4,
2018 (as amended, supplemented, or otherwise modified on or prior




--------------------------------------------------------------------------------




to the Effective Date), by and among, inter alios, Sears Holdings Corporation,
as guarantor, its subsidiaries party thereto as borrowers, JPP, LLC, as agent,
and the lenders party thereto.


D.     Any liens in favor of UBS AG, Stamford Branch, LLC as administrative
agent for the secured parties pursuant to that certain Credit     Agreement,
dated as of March 14, 2018 (as amended, supplemented, or otherwise modified on
or prior to the Effective Date), by and among, inter alios, SRC O.P. LLC, SRC
Facilities LLC and SR Real Estate (TX) LLC, as the borrowers, the lenders party
thereto and UBS AG, Stamford Branch, LLC as administrative agent.


E.     Any liens in favor of JPP, LLC, as administrative agent for the secured
parties pursuant to that certain Mezzanine Loan Agreement, dated as of March 14,
2018 (as amended, supplemented, or otherwise modified on or prior to the
Effective Date), by and among SRC Sparrow 2 LLC, as borrower, JPP, LLC and JPP
II, LLC as lenders, and JPP, LLC, as administrative agent.


F.     Any liens in favor of U.S. Bank National Association, as trustee for the
secured parties pursuant to that certain Indenture, dated as of May 18, 2006 (as
amended, supplemented, or otherwise modified on or prior to the Effective Date),
by KCD IP, LLC as issuer and U.S. Bank National Association, as trustee with
respect to 6.90% KCD IP, LLC Asset-Backed Notes.


G.     Any liens in favor of Wilmington Trust, National Association, as
collateral agent for secured parties pursuant to (i) that certain Indenture,
dated as of October 12, 2010 (as amended, supplemented, or otherwise modified on
or prior to the Effective Date), among Sears Holdings Corporation, the
guarantors party thereto and Wilmington Trust, National Association (successor
to Wells Fargo Bank, National Association) as trustee and collateral agent,
governing the 6 5/8% Senior Secured Notes, (ii) that certain Indenture, dated as
of March 20, 2018 (as amended, supplemented, or otherwise modified from time to
time on or prior to the Effective Date), by and among Sears Holdings
Corporation, the guarantors party thereto and Computershare Trust Company, N.A.,
as trustee, governing the 6 5/8% Senior Secured Convertible PIK Toggle Notes and
(iii) that certain Second Lien Credit Agreement, dated as of September 1, 2016
(as amended, supplemented, or otherwise modified on or prior to the Effective
Date), by and among, inter alios, Sears Holdings Corporation, as holdings,
Sears, Roebuck and Co. and Kmart Corporation, as borrowers, the lenders party
thereto, and JPP, LLC as administrative agent and collateral administrator.


H.     Any liens in favor of Bank of America, N.A., as co-collateral agent for
the secured parties pursuant to that certain Third Amended and Restated Credit
Agreement, dated as of July 21, 2015 (as amended, supplemented or otherwise
modified on or prior to the Effective Date), by and among, inter alios, Sears
Holdings Corporation, as holdings, Sears, Roebuck and Co. and Kmart Corporation,
as borrowers, the lenders party thereto, and Bank of America, N.A., as agent.


I.     Any liens in favor of the secured parties pursuant to that certain Letter
of Credit and Reimbursement Agreement, dated as of December 28, 2016 (as
amended, supplemented or otherwise modified on or prior to the Effective Date),
by and among Sears Holdings Corporation, Sears, Roebuck and Co., Kmart
Corporation, the financial institutions party thereto from time to time as L/C
lenders, and Citibank N.A., as administrative agent and issuing bank.


J.     Liens with respect to consigned goods in Puerto Rico.


K.     Certain Loan Parties are parties to consignment agreements with respect
to which no UCC filings have been filed.


L.     Encumbered Real Properties listed on Attachment A below.






--------------------------------------------------------------------------------




Attachment A to Schedule 1.06
Unit
RE ID
NAME
State
Address
Zip
Code
Facility
Property
Group
Status
1136
113600
Riverchase
AL
2500 Riverchase Galleria
35244
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1588
158800
Phoenix-Metro Ctr
AZ
10001 N Metro Pkwy W
85051
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2288
228800
Antioch
CA
2600 Somersville Rd
94509
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26720
2672000
City Of Industry
CA
100 S Puente Hills Mall
91748
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
26720
2672003
City Of Industry
CA
100 S Puente Hills Mall
91748
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
449
44900
DELANO
CA
Delano Industrial Pk
93215
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
4857
485700
Desert Hot Springs
CA
14011 Palm Drive
92240
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4457
445700
Hayward
CA
26231 Mission Blvd
94544
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1209
120900
Long Beach
CA
2100N Bellflower Blvd
90815
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1068
106800
Palmdale
CA
1345 W Avenue P
93551
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3368
336800
Redlands
CA
1625 W Redlands
92373
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1271
127100
Littleton/
Denver
CO
8501 W Bowles Ave
80123
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1443
144300
Manchester
CT
190 Buckland Hills Dr
06040
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1853
185300
Wilmington
DE
4737 Concord Pike
19803
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1255
125500
Citrus Park
FL
7902 Citrus Park Dr
33625
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1055
105500
Coral Springs
FL
9565 W Atlantic Blvd
33071
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3223
322300
Fort Walton Beach
FL
200 Irwin N E
32548
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26726
2672600
Jacksonville
FL
9501 Arlington Expy
32225
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1175
117500
Merritt Island
FL
777 E Merritt Island Cswy
32952
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8292
829200
Ocala
FL
655 West 52Nd Ave
34474
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1485
148500
Orange Pk
FL
1910 Wells Rd
32073
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1285
128500
Orlando-South
FL
8001 S Orange Blossom Trl
32809
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
2885
288500
Port Richey
FL
9409 Us Highway 19 N Ste 101
34668
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26734
2673400
Sanford
FL
320 Towne Center Cir
32771
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
26734
2673402
Sanford
FL
450 Towne Ctr Circle
32771
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
8245
824500
St. Petersburg
FL
4600 Park St N
33709
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1015
101500
Vero Beach
FL
6200 20Th St Ste 300
32966
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
26737
2673700
Albany
GA
2601 Dawson Rd Bldg G
31707
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2065
206500
Brunswick
GA
100 Mall Blvd Ste 300
31525
Facility under paragraph C of this Schedule 1.06
Open Store
Annc'd to Close
7705
770500
Tamuning
GU
404 N Marine Dr Rte 1
96913
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
490
49000
HOFFMAN EST
IL
3333 Beverly Road
60192
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
2162
49001
Hoffman Estates
IL
3333 Beverly Rd
60179
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8289
828900
Manteno
IL
333 South Spruce Street
60950
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
4423
442300
Rockford
IL
5909 E State Street
61108
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
31914
3191400
Round Lake Beach
IL
400 East Rollins Rd
60073
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
4048
404800
Springfield
IL
3250 Clear Lake Rd
62702
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3433
343300
Holyoke
MA
2211 Northampton St
01040
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1093
109300
Springfield
MA
1585 Boston Rd
01129
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2183
218300
So Portland
ME
400 Maine Mall Rd
04106
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
9385
938500
Clio
MI
4290 W Vienna Rd
48420
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1100
110000
Flint
MI
3191 S Linden Rd
48507
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1460
146000
Livonia
MI
29500 7 Mile Rd
48152
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4998
499800
Roseville
MI
17580 Frazho
48066
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1590
159000
Saginaw
MI
4900 Fashion Square Mall
48604
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
38480
3848000
Troy
MI
2240 Cunningham Dr
48084
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
4206
420600
Warren
MI
2000 Ten Mile Rd
48091
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1032
103200
Brooklyn Ctr
MN
1297 Shingle Creek Crossing
55430
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2500
250000
Duluth
MN
1600 Miller Trunk Hwy
55811
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1121
112100
Independence
MO
18777 E 39Th St S
64057
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
2242
224200
Billings
MT
1515 Grand Ave
59102
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
2191
219100
Lincoln
NE
6400 O St
68510
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store





--------------------------------------------------------------------------------




1744
174400
Ocean
NJ
Rt 66 And 35
07712
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
7017
701700
Roswell
NM
1705 S Main St
88203
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4726
472600
Jamestown
NY
975 Fairmount Ave
14701
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1364
136400
Lake Grove
NY
4 Smith Haven Mall
11755
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8305
830500
Warren
OH
541 Perkins Jones Rd Ne
44483
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1224
122400
Harrisburg
PA
4600 Jonestown Rd
17109
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3529
352900
Pittsburgh
PA
996 W View Park Dr
15229
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1293
129300
Robinson Twp
PA
1000 Robinson Center Dr
15205
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1354
135400
Willow Grove
PA
2500 W Moreland Rd
19090
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1795
179500
Myrtle Beach
SC
1200 Coastal Grand Circle
29577
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3147
314700
Kingsport
TN
1805 E Stone Dr
37660
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1675
167500
Knoxville East Town
TN
2931 Knoxville Center Dr
37924
Facility under paragraph C of this Schedule 1.06
Closed Store
Closed Store
1216
121600
Memphis/
Southland
TN
1200 Southland Mall
38116
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1437
143700
Arlington/
Parks
TX
3871 S Cooper St
76015
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
8137
813700
HOUSTON
TX
16555 Park Row
77084
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
49027
4902700
ROUND ROCK
TX
1300 Louis Henna Blvd
78664
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
1023
102300
Loudoun/
Dulles
VA
21000 Dulles Town Cir
20166
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1974
197400
Roanoke
VA
4812 Valley View Blvd Ne
24012
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3722
372200
Burlington
WA
1550 S Burlington Blvd
98233
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3722
372203
Burlington
WA
 
98233
Facility under paragraph C of this Schedule 1.06
Non-retail
Active
Non-retail
2092
209200
Appleton
WI
4301 W Wisconsin Ave
54913
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
4395
439500
Cudahy
WI
6077 S Packard Avenue
53110
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
3088
308800
Kenosha
WI
4100 52Nd St
53144
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
2432
243200
La Crosse
WI
4200 Us Hwy 16
54601
Facility under paragraph C of this Schedule 1.06
Open Store
Annc'd to Close
2232
223200
Madison-East
WI
43 East Towne MallC
53704
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1804
180400
Barboursville
WV
100 Huntington Mall Rd
25504
Facility under paragraph C of this Schedule 1.06
Open Store
Open Store
1368
136800
Concord
CA
1001 Sunvalley Blvd
94520
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1309
130900
Downey
CA
500 Stonewood St
90241
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1758
175800
Escondido
CA
210 E Via Rancho Pkwy
92025
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1378
137800
Orange
CA
2100 N Tustin St
92865
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1048
104800
Pasadena
CA
3801 E Foothill Blvd
91107
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1288
128800
Stockton
CA
5110 Pacific Ave
95207
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1765
176500
Palm Beach Gardens
FL
3101 Pga Blvd
33410
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
2148
214800
Kahului Maui(Sur)
HI
275 Kaahumanu AveSte 1000
96732
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
30936
3093600
Tinley Park
IL
16300 Harlem
60477
Facility under paragraph B of this Schedule 1.06
Closed Store
Closed Store
1304
130400
Silver Spring
MD
11255 New Hampshire Ave
20904
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1094
109400
Hackensack
NJ
436 Main St
07601
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
6854
685400
Hackensack
NJ
516 Main St
07601
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1044
104400
Jersey Cty/
Newport
NJ
50 Mall Dr W
07310
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1494
149400
Moorestown
NJ
Rt 38 And Lenola Rd
08057
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1114
111400
Brooklyn
NY
2307 Beverley Rd
11226
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
6104
111401
Brooklyn
NY
2359 Bedford Ave
11226
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1333
133300
Poughkeepsie
NY
2001 South Rd
12601
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
1924
192400
Valley Stream
NY
1150 Sunrise Hwy
11581
Facility under paragraph B of this Schedule 1.06
Open Store
Open Store
30962
3096200
Groveport
OH
4400 S Hamilton Rd
43125
Facility under paragraph B of this Schedule 1.06
Non-retail
Active
Non-retail
30962
3096203
GROVEPORT
OH
4400 S HAMILTON RD
43125
Facility under paragraph B of this Schedule 1.06
Non-retail
Active
Non-retail





--------------------------------------------------------------------------------




SCHEDULE 1.07
INITIAL SPECIFIED STORE CLOSING LOCATIONS
Unit No
Address
City
State
9711
3977 CUMBERLAND ROAD
Russellville
AR
3945
6050 HIGHWAY 90
Delano
CA
3982
1 KMART PLAZA
Lemoore
CA
3345
3443 W ADDISON
Modesto
CA
3483
261 N MC DOWELL BLVD
Ontario
CA
7471
748 W MAIN STREET
Placerville
CA
4706
4000 EAST 2ND STREET
Riverside
CA
9761
1705 W. BARRON STREET
Visalia
CA
3424
2001 SOUTH MILITARY HWY
Gainesville
FL
3793
802 WEST STATE STREET
Miami
FL
3713
4377 ROUTE 313
Covington
GA
3978
EAST EL MONTE WAY
Peachtree City
GA
9222
655 SUNLAND PARK DR
Cherokee
IA
3097
7200 ARLINGTON AVENUE
Council Bluffs
IA
9309
4290 W VIENNA ROAD
Webster City
IA
4297
1155 VETERAN'S BLVD
Moline
IL
9348
253-01 ROCKAWAY BLVD
Norridge
IL
4433
26231 MISSION BLVD
Quincy
IL
9354
PO BOX 3040, BLDG 82, MONTAUK HWY
Griffith
IN
3251
910 WILKES BARRE TWP BLVD
Indianapolis
IN
3823
175 MAAG AVENUE
Jasper
IN
4215
10400 ROSECRANS
Kansas City
KS
7169
6310 W 3RD STREET
Salina
KS
7229
301 GARDNER FIELD ROAD
Grayson
KY
3941
SUNNY ISLE S/C
Russell Springs
KY
7223
118 WALLER MILL ROAD
Metairie
LA
3654
6163 OXON HILL ROAD
OXON HILL
MD
3807
2235 EAST STATE STREET
Prince Frederick
MD
9521
22631 ROUTE 68 STE 30
Madawaska
ME
3820
15861 MICHIGAN AVENUE
Charlevoix
MI
3308
1502 SOUTH FOURTH STREET
Lake Orion
MI
4304
201 NINTH ST S E
Florissant
MO
3239
MAIN STREET N CANTON
Kansas City
MO
4026
200 CAPITAL AVE S W
St. Joseph
MO
4112
528 W PLANK ROAD
Asheville
NC
4450
200 CARR 181
Raleigh
NC
3808
808 ROUTE 46
Statesville
NC
3393
779 DELSEA DRIVE N
GLASSBORO
NJ
4741
5000 SAN DARIO
Batavia
NY
9415
200 S WASHINGTON ST
Mahopac
NY
4123
4670 S 900 EAST
Niagara Falls
NY
3600
8701 SIX FORKS ROAD
Schenectady
NY





--------------------------------------------------------------------------------




9392
250 NEW ROAD (RT 9)
West Seneca
NY
7209
420 EAST HIGHWAY 80
East Liverpool
OH
4257
4401 BUFFALO ROAD
Middleburg Heights
OH
4455
3955 S W MURRAY BLVD
BEAVERTON
OR
3361
18 ELM PLAZA
Allentown
PA
4150
1701 4TH AVE W
Altoona
PA
7746
4325 BROADWAY
Carlisle
PA
7470
10 COBBLESTONE COURT DRIVE
Hummelstown
PA
3884
750 WEST DEUCE OF CLUBS
Matamoras
PA
4054
1001 PATTON AVENUE
New Kensington
PA
9409
389 MAIN STREET
Phoenixville
PA
4010
2301 S UNIVERSITY DRIVE
Pittsburgh
PA
9438
2505 BELL ROAD
Pleasant Hills
PA
9539
1127 S STATE ST
Thorndale
PA
7274
20 O'FALLON SQUARE
Mauldin
SC
7043
5100 CLAYTON ROAD
Rock Hill
SC
7460
97 SENECA TRAIL
Knoxville
TN
7415
1170 MAE STREET
Springfield
VA
7717
CARR 2, ESTATAL, PLAZA CARIBE MALL
Waynesboro
VA
7259
7350 MANATEE AVE WEST
Williamsburg
VA
3133
3655 NAMEOKI ROAD
Bellingham
WA
4188
5000 23RD AVE
Charleston
WV
4736
401 GOVERNOR PLACE
Casper
WY
2306
1531RIO ROAD E
Gadsden
AL
1169
1601 ARDEN WAY
Chandler
AZ
1078
EAST MESA S/C
Mesa/East
AZ
1708
2300 HILLTOP MALL ROAD
Phoenix-Desert Sky
AZ
2047
275 KAAHUMANU AVE #1000
Sierra Vista
AZ
2078
2310 E KANSAS AVE
Yuma
AZ
1318
7701 1-40 W STE 400
Bakersfield
CA
1518
200 PARK CITY CTR
Cerritos
CA
1388
1251 US HIGHWAY 31 N
Costa Mesa
CA
1988
350 HOLLY HILL MALL
El Centro
CA
1408
6929 WILLIAMS ROAD
Florin
CA
2298
3404 W 13TH ST
Merced
CA
1618
10000 COORS BYPASS NW
Modesto
CA
1998
1001 BARNES CROSSING ROAD
Montebello
CA
1019
9565 W ATLANTIC BLVD; CORAL SQ MALL
Pleasanton
CA
1658
100 SANTA ROSA PLZ
Santa Rosa
CA
1131
901 N FEDERAL HWY
Centennial
CO
1071
2050 SOUTHGATE ROAD
Lakewood
CO
1134
2727 FAIRFIELD COMMONS BLVD
Milford
CT
1193
7902 CITRUS PARK TOWN CTR
Waterford
CT
2565
1602 STATE ROAD 50
Bradenton
FL
1955
121 NE HAMPE WAY
Lakeland
FL
2245
428 SW C AVE
Melbourne
FL





--------------------------------------------------------------------------------




2056
757 E LEWIS & CLARK PKWY
Mry Est/Ft Wltn Bch
FL
1006
101 N RANGELINE ROAD
Ocala
FL
2805
PANAMA CITY MALL
Panama City
FL
1229
2 OAK BROOK CTR
Boise
ID
1740
SEARS GRAND THORNTON
Joliet
IL
1470
7330 OLD WAKE FOREST ROAD
Greenwood
IN
2600
1400 UNION TPKE
Terre Haute
IN
2546
1850 APPLE BLOSSOM DR
Bowling Green
KY
1790
4807 OUTER LOOP
Louisville-Okolona
KY
1403
11200 LAKELINE MALL DR
Natick
MA
2034
LA CUMBRE PLZ
Bowie
MD
1844
10300 LITTLE PATUXENT PARKWAY
Columbia
MD
2963
400 N CENTER ST
Westminster
MD
1390
6910 FAYETTEVILLE ROAD STE 400
Ann Arbor
MI
1250
4310 BUFFALO GAP ROAD
Lincoln Park
MI
1112
12431 WAYZATA BLVD
Minnetonka
MN
1052
436 MAIN ST
St Paul
MN
1405
CROSS CREEK MALL
Fayetteville
NC
2225
1300 ULSTER AVE
Goldsboro
NC
1646
RT 66 AND 35
Pineville
NC
2663
52 WINCHESTER BLVD; SUITE A
Portsmouth
NH
1464
1750 DEPTFOROAD CENTER ROAD
Deptford
NJ
1574
2561 EL CAMINO REAL
Middletown
NJ
1287
100 CAMBRIDGESIDE PL
Coronado
NM
1709
4807 OUTER LOOP
Henderson
NV
1004
7424 DODGE ST
Garden City
NY
2584
1631 E EMPIRE ST
Lakewood
NY
1414
9605 QUEENS BLVD
Nanuet
NY
1944
JEFFERSON VALLEY MALL
Yorktown Hts
NY
1564
5320 YOUNGSTOWN ROAD
Niles
OH
2311
GREELEY MALL
Norman
OK
1151
1305 AIRLINE ROAD
Tulsa Woodland Hls
OK
2119
1155 CARLISLE STREET; SUITE 5
Salem(Lancaster)
OR
1079
5053 TUTTLE CROSSING BLVD
Washington Sq
OR
1454
98-180 KAMEHAMEHA HIGHWAY
Bensalem/Crnwls Hts
PA
2124
MALL DEL NORTE
Dubois
PA
1064
2310 SW MILITARY DR
Langhrn/Oxford Vly
PA
1115
7700 E KELLOGG DR
Chattanooga
TN
2335
AVE JESUS T PINERO 4010
Clarksville
TN
1146
WOLFCHASE GALLERIA
Cordova
TN
1395
901 E. DIMOND
West Town
TN
1137
POMPANO FASHION SQ / 2251 N FEDERAL HWY
Austin
TX
1357
2901 S CAPITOL OF TEXAS HWY
Austin/Barton Creek
TX
1080
18777 E 39TH ST S
Frisco
TX
2537
1262 VOCKE ROAD
Harlingen
TX
1277
3450 S MARYLAND PKWY
Ingram
TX





--------------------------------------------------------------------------------




2147
MARQUETTE S/C
Irving
TX
1247
6002 SLIDE ROAD
Lubbock
TX
1227
1101 MELBOURNE ROAD STE 7000
Southwest Ctr
TX
2617
1802 WEST LAWRENCE AVE
Victoria
TX
1575
1555 KAPIOLANI BLVD
Hampton
VA
2330
150 PEARL NIX PKWY
Puyallup
WA
2304
VALLEY VIEW MALL
Westover/Morgantown
WV
2341
STATE ROAD 149 & STATE ROAD 584
Casper
WY







--------------------------------------------------------------------------------




SCHEDULE 1.08
SECONDARY SPECIFIED STORE CLOSING LOCATIONS
Store
Format
City
State
Owned/Leased
Lease End Date
1424
Sears
BETHESDA
MD
Lease
3/31/2019
3527
Kmart
PHILADELPHIA
PA
Lease
11/30/2020
3896
Kmart
SAN GERMAN
PR
Lease
9/30/2021
4490
Kmart
SAN JUAN
PR
Lease
1/31/2024
4858
Kmart
CAGUAS
PR
Lease
10/31/2063
2156
Sears
MARYVILLE
TN
Lease
3/8/2023
2290
Sears
MICHIGAN CITY
IN
Owned
Owned
4048
Kmart
SPRINGFIELD
IL
Owned
Owned
1027
Sears
EL PASO
TX
Owned
Owned
1315
Sears
CHATTANOOGA
TN
Owned
Owned
4395
Kmart
CUDAHY
WI
Owned
Owned
1043
Sears
MERIDEN
CT
Owned
Owned
1065
Sears
GLEN ALLEN
VA
Owned
Owned
2040
Sears
BATTLE CREEK
MI
Owned
Owned
2819
Sears
FAIRBANKS
AK
Owned
Owned
1216
Sears
MEMPHIS
TN
Owned
Owned
1130
Sears
JANESVILLE
WI
Ground Lease
10/14/2022
1166
Sears
MERIDIAN
MS
Ground Lease
10/10/2022
1375
Sears
WINSTON SALEM
NC
Lease
---
1484
Sears
READING
PA
Lease
2/8/2020
1755
Sears
BOYNTON BEACH
FL
Lease
8/31/2021
1768
Sears
PHOENIX
AZ
Lease
10/23/2020
1828
Sears
LAS VEGAS
NV
Ground Lease
7/31/2024
2001
Sears
PIQUA
OH
Ground Lease
10/19/2019
2074
Sears
STROUDSBURG
PA
Lease
7/30/2019
2106
Sears
TUPELO
MS
Lease
3/6/2020
2138
Sears
SANTA BARBARA
CA
Lease
6/30/2024
2173
Sears
SARATOGA SPGS
NY
Lease
7/17/2020
2226
Sears
MURFREESBORO
TN
Lease
5/12/2022
2278
Sears
IDAHO FALLS
ID
Lease
7/30/2020
2315
Sears
JENSEN BEACH
FL
Lease
9/1/2019
2421
Sears
GRAND ISLAND
NE
Lease
7/31/2029
2683
Sears
WATERTOWN
NY
Lease
8/31/2021
2807
Sears
ROCK HILL
SC
Lease
4/7/2021
3371
Kmart
CHICAGO
IL
Lease
9/30/2022
3380
Kmart
WATERVILLE
ME
Lease
1/31/2021
3828
Kmart
TEMECULA
CA
Ground Lease
11/30/2021
4064
Kmart
NORTH VERSAILLES
PA
Lease
2/28/2024
2557
Sears
LONGVIEW
TX
Lease
4/30/2020
9381
Kmart
HUNTINGTON
NY
Lease
4/30/2026







--------------------------------------------------------------------------------




SCHEDULE 1.09
GO FORWARD STORES
Count
Store Number
Banner
State
Address
Zip Code
1
2027
Sears
AK
1000 S Seward Meridian Rd
99654
2
2126
Sears
AR
4501 Central Ave Ste 101
71913
3
1206
Sears
AR
3930 Mccain Blvd
72116
4
1798
Sears
AZ
7780 W Arrowhead Towne Ctr
85308
5
3707
Kmart
AZ
1870 Mc Cullouch Blvd
86403
6
2218
Sears
AZ
3400 Gateway Blvd
86303
7
1728
Sears
AZ
4570 N Oracle Rd
85705
8
4996
Kmart
AZ
7055 E Broadway St
85710
9
3699
Kmart
CA
20777 Bear Valley Road
92308
10
7619
Kmart
CA
3980 El Camino Real
93422
11
9608
Kmart
CA
2505 Bell Rd
95603
12
1018
Sears
CA
3755 Santa Rosalia Dr
90008
13
7653
Kmart
CA
42126 Big Bear Blvd
92315
14
7756
Kmart
CA
1200 N Main St
93514
15
1008
Sears
CA
2650 E Olympic Blvd
90023
16
1268
Sears
CA
8150 La Palma Ave
90620
17
1838
Sears
CA
111 E Magnolia Blvd
91502
18
3834
Kmart
CA
1000 San Fernando Road
91504
19
7165
Kmart
CA
940 Arneill Rd
93010
20
1678
Sears
CA
2561 El Camino Real
92008
21
3086
Kmart
CA
2155 Pillsbury Rd
95926
22
1358
Sears
CA
565 Broadway
91910
23
1098
Sears
CA
1140 Shaw Ave
93612
24
7098
Kmart
CA
5100 Clayton Road
94521
25
4047
Kmart
CA
2200 Harbor Blvd
92627
26
2628
Sears
CA
3300 Broadway
95501
27
3725
Kmart
CA
1702 Freedom Boulevard
95019
28
1208
Sears
CA
3636 N Blackstone Ave
93726
29
1088
Sears
CA
236 N Central Ave
91203
30
9746
Kmart
CA
111 W Mc Knight Way
95949
31
1248
Sears
CA
660 W Winton Ave
94545
32
2028
Sears
CA
2200 W Florida Ave
92545
33
3748
Kmart
CA
491 Tres Pinos Road
95023
34
4819
Kmart
CA
2019 South Main
95453
35
9328
Kmart
CA
2900 Bellflower Blvd
90815
36
7390
Kmart
CA
1500 Anna Sparks Way
95521
37
1748
Sears
CA
5080 Montclair Plz Ln
91763
38
1868
Sears
CA
22550 Town Cir
92553
39
1168
Sears
CA
12121 Victory Blvd
91606
40
4421
Kmart
CA
13007 Sherman Way
91605
41
1508
Sears
CA
9301 Tampa Ave
91324
42
3842
Kmart
CA
175 Maag Avenue
95361
43
1968
Sears
CA
72-880 Hwy 111
92260
44
9551
Kmart
CA
6600 Clark Road
95969
45
3501
Kmart
CA
261 N Mc Dowell Blvd
94954





--------------------------------------------------------------------------------




46
3678
Kmart
CA
1855 Main Street
92065
47
1818
Sears
CA
8250 Day Creek Blvd
91739
48
4349
Kmart
CA
1155 Veteran'S Blvd
94063
49
1788
Sears
CA
2300 Hilltop Mall Rd
94806
50
1298
Sears
CA
5261 Arlington Ave
92504
51
7175
Kmart
CA
7840 Limonite Ave
92509
52
1688
Sears
CA
1700 N Main St
93906
53
3412
Kmart
CA
1050 North Davis Road
93907
54
1398
Sears
CA
100 Inland Ctr
92408
55
1478
Sears
CA
1178 El Camino Real
94066
56
1488
Sears
CA
2180 Tully Rd
95122
57
2088
Sears
CA
200 Town Ctr E
93454
58
7639
Kmart
CA
895 Faukner Road
93060
59
9797
Kmart
CA
270 Mt Hermon Rd
95066
60
9153
Kmart
CA
1056 Emerald Bay Rd
96150
61
3174
Kmart
CA
2180 E Mariposa Rd
95205
62
4751
Kmart
CA
710 West Tehachapi
93561
63
1108
Sears
CA
40710 Winchester Rd
92591
64
3127
Kmart
CA
5665 N Rosemead Blvd
91780
65
1278
Sears
CA
22100 Hawthorn Blvd
90503
66
2059
Sears
CA
3350 Naglee Rd
95304
67
1148
Sears
CA
3295 E Main St
93003
68
2829
Sears
CA
14420 Bear Valley Rd
92392
69
2068
Sears
CA
3501 S Mooney Blvd
93277
70
1189
Sears
CA
1209 Plz Dr
91790
71
3235
Kmart
CA
730 South Orange
91790
72
1149
Sears
CA
15600 Whittwood Ln
90603
73
2238
Sears
CA
1235 Colusa Ave
95991
74
1141
Sears
CO
14200 E Alameda Ave
80012
75
1221
Sears
CO
1650 Briargate Blvd
80920
76
1111
Sears
CO
2050 Southgate Rd
80906
77
1467
Sears
CO
205 E Foothills Pkwy
80525
78
7329
Kmart
CO
2665 W Eisenhower
80537
79
4453
Kmart
CO
3415 N Elizabeth St
81008
80
1303
Sears
CT
7 Backus Ave (Ex 3 Rt 84)
06810
81
3216
Kmart
CT
295 Hartford Turnpike
06066
82
7109
Kmart
CT
595 Straits Turnpike
06795
83
4807
Kmart
DE
301 Governor Place
19701
84
7725
Kmart
DE
19563 Coastal Hwy, Unit A
19971
85
3873
Kmart
DE
4700 Limestone Road
19808
86
3317
Kmart
FL
1401 W Palmetto Park Rd
33486
87
7321
Kmart
FL
7321 Manatee Ave West
34209
88
1007
Sears
FL
686 Brandon Town Center Mall
33511
89
2485
Sears
FL
13085 Cortez Blvd
34613
90
1125
Sears
FL
3655 Sw 22Nd St
33145
91
1075
Sears
FL
1700 W Intl Speedway Blvd
32114
92
4893
Kmart
FL
6126 Highway 301
34222
93
1195
Sears
FL
901 N Federal Hwy
33304
94
1495
Sears
FL
4125 Cleveland Ave Suite 88
33901
95
1345
Sears
FL
1625 W 49Th St
33012





--------------------------------------------------------------------------------




96
3818
Kmart
FL
3800 Oakwood Blvd
33020
97
9614
Kmart
FL
101399 Overseas Highway
33037
98
2215
Sears
FL
3200 N Roosevelt Blvd
33040
99
4725
Kmart
FL
2928 North Roosevelt Blvd
33040
100
3269
Kmart
FL
1201 S Dixie
33462
101
2745
Sears
FL
10401 Us Highway 441 Ste 2002
34788
102
9224
Kmart
FL
5561 Overseas Hwy
33050
103
3074
Kmart
FL
14091 S W 88Th St
33186
104
4728
Kmart
FL
3825 7Th Street North W
33126
105
1365
Sears
FL
20701 Sw 112Th Ave
33189
106
1456
Sears
FL
1360 Oviedo Blvd
32765
107
1775
Sears
FL
12055 Pines Blvd
33026
108
2145
Sears
FL
1441 Tamiami Trl
33948
109
2135
Sears
FL
901 Us 27 N Ste 130
33870
110
4355
Kmart
FL
4501 66Th Street N
33709
111
1585
Sears
FL
1500 Apalachee Pkwy
32301
112
1745
Sears
FL
347 Westshore Plz
33609
113
1066
Sears
FL
10302 Southside Blvd
32256
114
7294
Kmart
FL
1501 U S 1
32960
115
2505
Sears
GA
150 Pearl Nix Pkwy
30501
116
1578
Sears
HI
98-180 Kamehameha Hwy
96701
117
2388
Sears
HI
111 E Puainako St
96720
118
1681
Sears
HI
1505 Kapioloni Blvd
96815
119
1738
Sears
HI
46-056 Kamehameha Hwy
96744
120
9220
Kmart
IA
1501 Hwy 169 N
50511
121
7767
Kmart
IA
1405 South Grand
50616
122
2422
Sears
IA
4480 Sergeant Rd
51106
123
7033
Kmart
ID
1815-21St St
83501
124
7006
Kmart
ID
2258 Addison Ave East
83301
125
4381
Kmart
IL
7325 W 79Th Street
60455
126
4214
Kmart
IL
1155 Oakton St
60018
127
1640
Sears
IL
235 Saint Clair Sq
62208
128
1212
Sears
IL
7503 W Cermak Rd
60546
129
1300
Sears
IL
2 Oakbrook Ctr
60523
130
2990
Sears
IL
7200 Harrison Ave
61112
131
9124
Kmart
IN
1519 State Road 37 S
46036
132
7243
Kmart
IN
705 North Dixon
46901
133
9030
Kmart
IN
11 Sherwood Square
46970
134
7246
Kmart
IN
3150 National Road West
47374
135
7042
Kmart
IN
2801 Calumet Ave
46383
136
9122
Kmart
IN
3350 U S 30 East
46580
137
1161
Sears
KS
7700 E Kellogg Dr
67207
138
3029
Kmart
KY
3071 Dixie Hwy
41018
139
7255
Kmart
KY
411 Russell Dyche Hwy
42501
140
1226
Sears
LA
4400 Veterans Mem Blvd
70006
141
4810
Kmart
LA
2940 Veterans Blvd
70002
142
7104
Kmart
MA
252 Main St
01720
143
1213
Sears
MA
385 Southbridge St
01501
144
3288
Kmart
MA
484 Boston Rd
01821
145
1283
Sears
MA
250 Granite St
02184





--------------------------------------------------------------------------------




146
4407
Kmart
MA
2001 Main Street
02301
147
1243
Sears
MA
1775 Washington St
02339
148
3040
Kmart
MA
768 Iyanough Rd
02601
149
1133
Sears
MA
100 Commercial Rd
01453
150
2373
Sears
MA
100 N Dartmouth Mall
02747
151
9255
Kmart
MA
Wilbraham Road (Sr 20)
01069
152
1053
Sears
MA
1325 Broadway
01906
153
3486
Kmart
MA
77 Middlesex Ave
02145
154
9692
Kmart
MA
Route 12
01570
155
1725
Sears
MD
1040 Annapolis Mall
21401
156
3256
Kmart
MD
8980 Waltham Woods Rd
21234
157
1374
Sears
MD
658 Baltimore Pike
21014
158
2774
Sears
MD
1262 Vocke Rd
21502
159
7713
Kmart
MD
3207 Solomons Island Rd
21037
160
2664
Sears
MD
5500 Buckeystown Pike
21703
161
3131
Kmart
MD
1003 W Patrick St
21702
162
1754
Sears
MD
701 Russell Ave
20877
163
1013
Sears
MD
7900 Gov Ritchie Hwy
21061
164
3172
Kmart
MD
1713 Massey Blvd
21740
165
3798
Kmart
MD
6411 Riggs Road
20783
166
1773
Sears
MD
2306 N Salisbury Blvd
21801
167
4399
Kmart
MD
14014 Connecticut Ave
20906
168
7673
Kmart
MD
200 Kent Landing
21666
169
3021
Kmart
ME
603 Center St
04210
170
7133
Kmart
ME
58 Western Avenue
04330
171
2203
Sears
ME
8 Gurnet Rd
04011
172
3155
Kmart
MI
2095 Rawsonville Rd
48111
173
9557
Kmart
MI
2425 S Grayling
49738
174
3819
Kmart
MI
802 West State Street
49058
175
1170
Sears
MI
3131 E Michigan Ave
48912
176
3841
Kmart
MI
15861 Michigan Avenue
49068
177
7031
Kmart
MI
1101-7Th Ave
49858
178
7068
Kmart
MI
1820 S Saginaw Rd
48640
179
9593
Kmart
MI
5719 N US 23
48750
180
3379
Kmart
MI
5100 Dixie Hwy
48329
181
1722
Sears
MN
2000 N E Court
55425
182
9689
Kmart
MN
1606 Hwy 11-71
56649
183
3405
Kmart
MN
10 W Lake Street
55408
184
4351
Kmart
MN
201 Ninth St S E
55904
185
3059
Kmart
MN
245 E Maryland Ave
55117
186
9353
Kmart
MO
155 Twin City Mall
63019
187
9520
Kmart
MS
12057-A Highway 49
39503
188
9808
Kmart
MT
1235 North First Street
59840
189
7030
Kmart
MT
2024 Us Hwy 2 E
59901
190
3886
Kmart
NC
980 Brevard Road
28806
191
2105
Sears
NC
100 Colonial Mall
27215
192
7208
Kmart
NC
2455 Lewisville-Clemmon
27012
193
1475
Sears
NC
6910 Fayetteville Rd Ste 400
27713
194
1045
Sears
NC
1620 Guess Rd
27701
195
1335
Sears
NC
3200 W Friendly Ave
27408





--------------------------------------------------------------------------------




196
2755
Sears
NC
344 Jacksonville Mall
28546
197
3744
Kmart
NC
1091 N Croatan Highway
27948
198
9619
Kmart
NC
4841 Arendell St
28557
199
9549
Kmart
NC
110-112 Bost Rd
28655
200
3667
Kmart
NC
8701 Six Forks Road
27615
201
7626
Kmart
NC
1300 Dellwood Road
28786
202
4272
Kmart
ND
2625 State St
58503
203
4057
Kmart
ND
2301 S University Dr
58103
204
4022
Kmart
ND
1900 S Washington St
58201
205
4353
Kmart
ND
1-20Th Ave S E
58701
206
9319
Kmart
NE
1515 W 3Rd
69301
207
1041
Sears
NE
7424 Dodge St
68114
208
2023
Sears
NH
270 Loudon Rd
03301
209
3175
Kmart
NH
1267 Hooksett Rd
03106
210
1313
Sears
NH
310 Daniel Webster Hwy Ste 102
03060
211
4448
Kmart
NH
161 S Broadway
03079
212
7048
Kmart
NH
200 S Main
03784
213
3438
Kmart
NJ
1550 St George Ave
07001
214
7177
Kmart
NJ
371-411 Main Street
07109
215
1204
Sears
NJ
3710 US Hwy 9 Ste 1100
07728
216
3499
Kmart
NJ
200 Passaic Ave
07032
217
9463
Kmart
NJ
250 New Rd (Rt 9)
08244
218
3071
Kmart
NJ
213 Highway 37 E
08753
219
4478
Kmart
NJ
1061 Whitehorse-Mercervil
08610
220
7602
Kmart
NJ
1825 Highway 35
07719
221
1434
Sears
NJ
50 Route 46
07470
222
3056
Kmart
NJ
1020 Hamburg Turnpike
07470
223
4470
Kmart
NJ
108 Monmouth Rd
07764
224
9413
Kmart
NJ
235 Prospect Ave
07052
225
3202
Kmart
NJ
700 Broadway
07675
226
1684
Sears
NJ
150 Woodbridge Ctr Ct
07095
227
2597
Sears
NM
4601 E Main St
87402
228
7035
Kmart
NM
3000 East Main St
87402
229
7016
Kmart
NM
2220 North Grimes St
88240
230
2527
Sears
NM
700 S Telshor Blvd
88011
231
3301
Kmart
NM
1712 St Michael'S Dr
87505
232
3592
Kmart
NV
5051 E Bonanza Rd
89110
233
1328
Sears
NV
3450 S Maryland Pkwy
89109
234
1668
Sears
NV
4000 Meadow Ln
89107
235
9589
Kmart
NY
Plaza 15 Route 415
14810
236
3862
Kmart
NY
5151 Sunrise Hwy
11716
237
9423
Kmart
NY
2044 Montauk Hwy
11932
238
7654
Kmart
NY
300 Baychester Avenue
10475
239
9420
Kmart
NY
1998 Bruckner Blvd
10473
240
3415
Kmart
NY
1001 Hertel Avenue
14216
241
1984
Sears
NY
S 3701 Mckinley Pkwy
14219
242
4871
Kmart
NY
2280 North Ocean Ave.
11738
243
9274
Kmart
NY
West Main St R D #1
12834
244
7065
Kmart
NY
1020 Center Street
14845
245
2744
Sears
NY
3300 Chambers Rd
14845





--------------------------------------------------------------------------------




246
1404
Sears
NY
800 Sunrise Mall
11758
247
4034
Kmart
NY
2803 Brewerton Rd
13211
248
7749
Kmart
NY
250 W 34Th St
10119
249
7777
Kmart
NY
770 Broadway
10003
250
2593
Sears
NY
1401 Route 300
12550
251
1894
Sears
NY
10 Miracle Mile Dr
14623
252
7676
Kmart
NY
171 Delaware Ave
13838
253
1624
Sears
NY
283 Platinum Ave
10314
254
7677
Kmart
NY
121 Bolivar Rd
14895
255
1674
Sears
NY
100 Main St
10601
256
9416
Kmart
NY
399 Tarrytown Rd
10607
257
1733
Sears
NY
Rte 87(Ny St) & Cross Ct Pkwy
10704
258
9414
Kmart
NY
Rte 118, 355 Downing Dr
10598
259
7383
Kmart
OH
241 Wooster Rd North
44203
260
3286
Kmart
OH
3301 Center Rd
44212
261
1410
Sears
OH
4100 Belden Village Mall
44718
262
1810
Sears
OH
4595 Eastgate Blvd
45245
263
3013
Kmart
OH
7701 Broadview Road
44131
264
9096
Kmart
OH
620 Plaza Dr
44830
265
7397
Kmart
OH
2400 Stringtown Road
43123
266
7644
Kmart
OH
10560 Harrison Avenue
45030
267
1081
Sears
OH
771 S 30Th St
43056
268
7477
Kmart
OH
502 Pike Street
45750
269
3243
Kmart
OH
1447 N Main St
44720
270
1210
Sears
OH
1400 Polaris Pkwy
43240
271
2104
Sears
OH
Banfield Rd & I-70
43950
272
3142
Kmart
OH
555 South Ave
44278
273
4782
Kmart
OK
2501 Redwheat Drive
73601
274
3839
Kmart
OR
400 North East Circle Blv
97330
275
2179
Sears
OR
501 Medford Ctr
97504
276
3888
Kmart
OR
2640 West Sixth St
97058
277
2494
Sears
PA
5580 Goods Lane Suite 1005
16602
278
9161
Kmart
PA
1520 W Front St
18603
279
1711
Sears
PA
3505 Capitol Hill City Mall Dr
17011
280
3225
Kmart
PA
1005 Wayne Ave
17201
281
7293
Kmart
PA
713 E Baltimore Pike
19018
282
3911
Kmart
PA
3975 Columbia Ave
17512
283
3737
Kmart
PA
4377 Route 313
18901
284
7192
Kmart
PA
320 South 25Th Street
18042
285
3266
Kmart
PA
U S Route 11 Mark Plaza
18704
286
3963
Kmart
PA
1605 South Market Street
17022
287
9662
Kmart
PA
1127 S State St
17522
288
4113
Kmart
PA
2873 W 26Th Street
16506
289
1073
Sears
PA
222 Exton Square Mall
19341
290
1714
Sears
PA
5256 Route 30
15601
291
3597
Kmart
PA
600 Macdade Blvd
19043
292
1644
Sears
PA
200 Park City Ctr
17601
293
7699
Kmart
PA
1745 Quentin
17042
294
7372
Kmart
PA
451 Hude Park Road
15656
295
1654
Sears
PA
1067 W Baltimore Pike
19063





--------------------------------------------------------------------------------




296
7083
Kmart
PA
2650 Ellwood Rd
16101
297
1834
Sears
PA
600 Montgomery Mall
19454
298
3136
Kmart
PA
1 Parkside Ave
19607
299
4713
Kmart
PA
Rt #6 Brandford Town Ctr
18848
300
3954
Kmart
PA
400 North Best Ave
18088
301
2114
Sears
PA
1500 W Chestnut St
15301
302
7374
Kmart
PA
985 Paoli Pike
19380
303
1154
Sears
PA
1259 Whitehall Mall
18052
304
3268
Kmart
PA
910 Wilkes Barre Twp Blvd
18702
305
3390
Kmart
PA
1915 E Third St
17701
306
3810
Kmart
PA
2600 N Willow Street Pike
17584
307
3949
Kmart
PA
803 Male Rd
18091
308
4732
Kmart
PR
Road 2 Km 126.5
00605
309
7566
Kmart
PR
State Road 2 Km 80.2
00612
310
7570
Kmart
PR
Plaza Rio Hondo & Comerio Ave
00961
311
7788
Kmart
PR
Pr 167 & Las Cumbres
00957
312
1085
Sears
PR
Intsctn St Rd Pr 1 & Pr 156
00725
313
7419
Kmart
PR
Rafael Cordero & Hwy 30
00725
314
1925
Sears
PR
Carolina S/C
00988
315
7665
Kmart
PR
65Th Infantry Ave
00985
316
7446
Kmart
PR
Carr Rt #1 - Km 106
00736
317
2085
Sears
PR
State Rd 3
00738
318
9394
Kmart
PR
Eastern Reg'l S/C; State Road #3
00738
319
2675
Sears
PR
Road 3 Km.L34.7
00784
320
3853
Kmart
PR
Puerto Rico Hwy 3
00784
321
7768
Kmart
PR
Pr 20 And Esmeralda
00969
322
2355
Sears
PR
506 Calle Truncado
00659
323
1905
Sears
PR
Ave F D Roosevelt
00918
324
7783
Kmart
PR
Pr #22 & Pr #18
00918
325
3993
Kmart
PR
State Rd 149&State Rd 584
00795
326
1935
Sears
PR
975 Hostos Ave Ste 110
00680
327
3882
Kmart
PR
Pr Rte #2; Km 149.5
00680
328
2385
Sears
PR
El Mercado Plaza
00782
329
1945
Sears
PR
Plaza Del Caribe 2050 (Rd 2)
00731
330
7741
Kmart
PR
2643 Ponce Bypass
00728
331
4844
Kmart
PR
9410 Ave Los Romeros
00926
332
4494
Kmart
PR
200 Carr 181
00976
333
7784
Kmart
PR
Carr 2, Estatal, Plaza Caribe Mall
00692
334
7752
Kmart
PR
Sr 128 @ Sr 2 Km 0.5
00698
335
4016
Kmart
SC
Church St Extension
29605
336
7616
Kmart
SC
748 W Main Street
29072
337
7062
Kmart
SC
1143 Broad St
29150
338
4141
Kmart
SC
1500 Charleston Hwy
29169
339
4170
Kmart
SD
1111 E North St
57701
340
1386
Sears
TN
1000 Rivergate Pkwy
37072
341
2036
Sears
TN
2021 N Highland Ave
38305
342
2265
Sears
TN
2011 N Roan St
37601
343
9621
Kmart
TN
1443 W Main St
37087
344
9735
Kmart
TN
217 Forks Of River Pkwy
37862
345
1387
Sears
TX
7701 1-40 W
79121





--------------------------------------------------------------------------------




346
2487
Sears
TX
2000 Killeen Mall
76543
347
4389
Kmart
TX
1801 South 10Th Street
78503
348
1629
Sears
TX
500 N. Jackson Road
78577
349
2637
Sears
TX
3100 FM 365
77642
350
1207
Sears
TX
201 S Plano Rd
75081
351
1097
Sears
TX
2310 Sw Military Dr
78224
352
1127
Sears
TX
4000 N Shepherd Dr
77018
353
1367
Sears
TX
6001 W Waco Dr
76710
354
9794
Kmart
UT
785 S Bluff
84770
355
1284
Sears
VA
5901 Duke St
22304
356
2435
Sears
VA
1531Rio Rd E
22901
357
3471
Kmart
VA
2001 South Military Hwy
23320
358
1274
Sears
VA
11500 Midlothian Tpke
23235
359
1024
Sears
VA
6211 Leesburg Pike
22044
360
2694
Sears
VA
100 Spotsylvania Mall
22407
361
2395
Sears
VA
8200 Sudley Rd
20109
362
3785
Kmart
VA
5007 Victory Blvd
23693
363
2784
Sears
VA
1850 Apple Blossom Dr
22601
364
7413
Kmart
VI
Remainder Matriculate #1
00840
365
3972
Kmart
VI
Sunny Isle S/C, Space #1
00820
366
3829
Kmart
VI
26 - A Tutu Park Mall
00802
367
7793
Kmart
VI
9000 Lockhart Gdns S/C; Ste 1
00802
368
1463
Sears
VT
155 Dorest St
05403
369
2299
Sears
WA
1219 S Boone St
98520
370
2049
Sears
WA
1302 Se Everett Mall Way
98208
371
2329
Sears
WA
1321 N Columbia Center Blvd
99336
372
7034
Kmart
WA
2200 East Isaacs Ave
99362
373
7648
Kmart
WI
800 North Union
53948
374
3692
Kmart
WI
1450 Summit Avenue
53066
375
3851
Kmart
WI
5141 Douglas Ave
53402
376
7649
Kmart
WI
1200 West Fond Du Lac St
54971
377
3750
Kmart
WI
830 West Fulton St
54981
378
4442
Kmart
WV
6531 Mccorkle Avenue S E
25304
379
3484
Kmart
WV
I-79/Us 43 Crossings Mall
25071
380
7139
Kmart
WY
510 S Hwy 89
83002
381
1915
Sears
PR
Avenida Aguas Buenas
00959
382
1136
Sears
AL
2500 Riverchase Galleria
35244
383
2288
Sears
CA
2600 Somersville Rd
94509
384
1228
Sears
CA
1601 Arden Way
95815
385
1368
Sears
CA
1001 Sunvalley Blvd
94520
386
4857
Kmart
CA
14011 Palm Drive
92240
387
1309
Sears
CA
500 Stonewood St
90241
388
1758
Sears
CA
210 E Via Rancho Pkwy
92025
389
4457
Kmart
CA
26231 Mission Blvd
94544
390
1209
Sears
CA
2100 N Bellflower Blvd
90815
391
1378
Sears
CA
2100 N Tustin St
92865
392
1068
Sears
CA
1345 W Avenue P
93551
393
1048
Sears
CA
3801 E Foothill Blvd
91107
394
3368
Kmart
CA
1625 W Redlands
92373
395
4371
Kmart
CA
2875 Santa Maria Way
93455





--------------------------------------------------------------------------------




396
1288
Sears
CA
5110 Pacific Ave
95207
397
1271
Sears
CO
8501 W Bowles Ave
80123
398
1281
Sears
CO
3201 Dillon Dr
81008
399
1831
Sears
CO
16395 Washington St
80023
400
1443
Sears
CT
190 Buckland Hills Dr
06040
401
1853
Sears
DE
4737 Concord Pike
19803
402
1055
Sears
FL
9565 W Atlantic Blvd
33071
403
3223
Kmart
FL
200 Irwin N E
32548
404
1175
Sears
FL
777 E Merritt Island Cswy
32952
405
1485
Sears
FL
1910 Wells Rd
32073
406
1285
Sears
FL
8001 S Orange Blossom Trl
32809
407
1765
Sears
FL
3101 Pga Blvd
33410
408
2885
Sears
FL
9409 Us Highway 19 N Ste 101
34668
409
1015
Sears
FL
6200 20Th St Ste 300
32966
410
2845
Sears
GA
3700 Atlanta Hwy Ste 270
30606
411
1035
Sears
GA
3450B Wrightsboro Rd
30909
412
1095
Sears
GA
6580 Douglas Blvd
30135
413
1155
Sears
GA
400 Ernest W Barrett Pkwy Nw
30144
414
7705
Kmart
GU
404 N Marine Dr Rte 1
96913
415
2148
Sears
HI
275 Kaahumanu Ave Ste 1000
96732
416
1172
Sears
IL
5 Stratford Sq(Gary & Schick)
60108
417
1840
Sears
IL
6501 95Th St
60415
418
1321
Sears
IL
2200 W War Memorial Dr Ste 998
61613
419
1570
Sears
IL
2 Woodfield Mall
60173
420
1820
Sears
IL
5000 Spring Hill Mall
60118
421
1650
Sears
IN
2300 Southlake Mall
46410
422
1800
Sears
IN
6501 Grape Rd Us 23
46545
423
1147
Sears
LA
6501 Blubonnet Blvd
70836
424
1223
Sears
MA
200 Westgate Dr
02301
425
3433
Kmart
MA
2211 Northampton St
01040
426
1104
Sears
MA
521 Lynch Blvd
01752
427
1033
Sears
MA
1009 S Washington St
02760
428
1634
Sears
MD
6901 Security Sq Blvd
21244
429
1854
Sears
MD
8200 Perry Hall Blvd
21236
430
1304
Sears
MD
11255 New Hampshire Ave
20904
431
1074
Sears
MD
11170 Mall Circle
20603
432
2183
Sears
ME
400 Maine Mall Rd
04106
433
9385
Kmart
MI
4290 W Vienna Rd
48420
434
1011
Sears
MI
3622 Rivertown Pkwy Sw
49418
435
1460
Sears
MI
29500 7 Mile Rd
48152
436
9693
Kmart
MI
6730 S River Road
48039
437
1192
Sears
MI
5500 Harvey St
49444
438
1760
Sears
MI
27600 Novi Rd
48377
439
1110
Sears
MI
6780 S Westnedge Ave
49024
440
1590
Sears
MI
4900 Fashion Square Mall
48604
441
4206
Kmart
MI
2000 Ten Mile Rd
48091
442
1092
Sears
MI
35000 Warren Rd
48185
443
1822
Sears
MO
330 Siemers Dr
63701
444
1121
Sears
MO
18777 E 39Th St S
64057
445
1042
Sears
MO
101 N Rangeline Rd
64801





--------------------------------------------------------------------------------




446
1171
Sears
MO
2825 S Glenstone Ave
65804
447
1182
Sears
MO
3 Mid Rivers Mall Dr
63376
448
1165
Sears
NC
1480 Concord Pkwy N
28025
449
2175
Sears
NC
240 Carolina East Mall
27834
450
2515
Sears
NC
1940 Us Highway 70 Se
28602
451
1605
Sears
NC
7330 Old Wake Forest Rd
27616
452
2191
Sears
NE
6400 O St
68510
453
1094
Sears
NJ
436 Main St
07601
454
1044
Sears
NJ
50 Mall Dr W
07310
455
1614
Sears
NJ
S Orange Ave & Walnut St
07039
456
1494
Sears
NJ
Rt 38 And Lenola Rd
08057
457
1314
Sears
NJ
51 Us Hwy 1
08901
458
1764
Sears
NJ
Rt 80 & Mt Hope Ave
07866
459
7017
Kmart
NM
1705 S Main St
88203
460
1114
Sears
NY
2307 Beverley Rd
11226
461
4726
Kmart
NY
975 Fairmount Ave
14701
462
1364
Sears
NY
4 Smith Haven Mall
11755
463
1333
Sears
NY
2001 South Rd
12601
464
4928
Kmart
NY
308 Dix Avenue
12804
465
1924
Sears
NY
1150 Sunrise Hwy
11581
466
2010
Sears
OH
600 Richland Mall
44906
467
1710
Sears
OH
5000 Great Northern Mall
44070
468
2390
Sears
OH
1475 Upper Valley Pike
45504
469
1120
Sears
OH
5053 Tuttle Crossing Blvd
43016
470
1224
Sears
PA
4600 Jonestown Rd
17109
471
3529
Kmart
PA
996 W View Park Dr
15229
472
1354
Sears
PA
2500 W Moreland Rd
19090
473
1595
Sears
SC
700 Haywood Rd
29607
474
1795
Sears
SC
1200 Coastal Grand Circle
29577
475
3147
Kmart
TN
1805 E Stone Dr
37660
476
1307
Sears
TX
4310 Buffalo Gap Rd
79606
477
1437
Sears
TX
3871 S Cooper St
76015
478
1407
Sears
TX
6461 Eastex Fwy
77706
479
2497
Sears
TX
2320 N Expressway
78526
480
1217
Sears
TX
1305 Airline Rd
78412
481
1317
Sears
TX
8401 Gateway Blvd W
79925
482
1447
Sears
TX
4900 S Hulen St
76132
483
1417
Sears
TX
20131 Highway 59 N
77338
484
1297
Sears
TX
1101 Melbourne Rd Ste 7000
76053
485
2247
Sears
TX
5300 San Dario Ave
78041
486
1187
Sears
TX
3000 Town East Mall
75150
487
1176
Sears
TX
999 Pasedena Blvd
77506
488
1337
Sears
TX
851 N Central Expwy
75075
489
1427
Sears
TX
6909 N Loop 1604 E
78247
490
2197
Sears
TX
10000 Emmett F Lowry Expy
77591
491
1377
Sears
TX
7925 Fm 1960 Rd W
77070
492
1023
Sears
VA
21000 Dulles Town Cir
20166
493
1974
Sears
VA
4812 Valley View Blvd Ne
24012
494
3722
Kmart
WA
1550 S Burlington Blvd
98233
495
1038
Sears
WA
14720 E Indiana Ave
99216





--------------------------------------------------------------------------------




496
2219
Sears
WA
651 Sleater Kinney Rd Se 1300
98503
497
2309
Sears
WA
10315 Silverdale Way Nw
98383
498
1029
Sears
WA
4700 N Division St
99207
499
4147
Kmart
WA
4110 E Sprague Ave
99202
500
1139
Sears
WA
400 Southcenter Mall
98188
501
2029
Sears
WA
9 E Valley Mall Blvd
98903
502
2092
Sears
WI
4301 W Wisconsin Ave
54913
503
3088
Kmart
WI
4100 52Nd St
53144
504
2232
Sears
WI
43 East Towne Mall C
53704
505
1804
Sears
WV
100 Huntington Mall Rd
25504









--------------------------------------------------------------------------------




SCHEDULE 4.01
EFFECTIVE DATE LOAN DOCUMENTS
•
Trademark Security Agreement

•
Patent Security Agreement

•
Copyright Security Agreement

•
Letter Agreement re: Co-Collateral Agents





--------------------------------------------------------------------------------




SCHEDULE 5.01(l)(A)
OWNED AND GROUND LEASED UNENCUMBERED REAL PROPERTY
Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
Owned/GL
2027
202700
Wasilla
AK
1000 S Seward Meridian Rd
99654
Open Store
Open Store
GL
2796
279600
Tuscaloosa
AL
1701 McFarland Blvd E #207
35404
Closed Store
Closed Store
GL
61901
6190100
SCOTTSDALE
AZ
16275 N Scottsdale Rd
85260
Closed Store
Closed Store
GL
1728
172800
Tucson
AZ
4570 N Oracle Rd
85705
Open Store
Open Store
GL
4996
499600
Tucson
AZ
7055 E Broadway St
85710
Open Store
Open Store
GL
1838
183800
Burbank
CA
111 E Magnolia Blvd
91502
Open Store
Open Store
GL
1678
167800
Carlsbad
CA
2561 El Camino Real
92008
Open Store
Open Store
GL
2728
272800
Downey
CA
600 Stonewood
90241
Open Store
Open Store
GL
3725
372500
Freedom
CA
1702 Freedom Boulevard
95019
Open Store
Open Store
GL
1088
108800
Glendale
CA
236 N Central Ave
91203
Open Store
Open Store
GL
2028
202800
Hemet
CA
2200 W Florida Ave
92545
Open Store
Open Store
GL
3748
374800
Hollister
CA
491 Tres Pinos Road
95023
Open Store
Open Store
GL
9328
932800
Long Beach
CA
2900 Bellflower Blvd
90815
Open Store
Open Store
GL
2798
279800
PALM DESERT
CA
44430 TOWN CENTER WAY
92260
Open Store
Open Store
GL
1818
181800
Rancho Cucamonga
CA
8250 Day Creek Blvd
91739
Open Store
Open Store
GL
9797
979700
Scotts Valley
CA
270 Mt Hermon Rd
95066
Open Store
Open Store
GL
3828
382800
Temecula
CA
26471 Ynez Road
92591
Open Store
Open Store
GL
1278
127800
Torrance
CA
22100 Hawthorn Blvd
90503
Open Store
Open Store
GL
1111
111100
Colorado Springs
CO
2050 Southgate Rd
80906
Open Store
Open Store
GL
1467
146700
Ft Collins
CO
205 E Foothills Pkwy
80525
Open Store
Open Store
GL
6820
682000
Boynton Beach
FL
805 N Congress Ave
33426
Open Store
Open Store
GL
2485
248500
Brooksville
FL
13085 Cortez Blvd
34613
Open Store
Open Store
GL
1195
119500
Ft Lauderdale
FL
901 N Federal Hwy
33304
Open Store
Open Store
GL
1456
145600
Oviedo
FL
1360 Oviedo Blvd
32765
Open Store
Open Store
GL
1585
158500
Tallahassee
FL
1500 Apalachee Pkwy
32301
Open Store
Open Store
GL
8049
804900
HILO
HI
50 Pohaku St
96720
Non-retail
Active Non-retail
GL
8158
815800
HONOLULU
HI
2886 Paa St
96819
Non-retail
Active Non-retail
GL
1738
173800
Kaneohe(Sur)
HI
46-056 Kamehameha Hwy
96744
Open Store
Open Store
GL
8818
881800
PEARL CITY
HI
98-600 Kamehameha Hwy
96782
Non-retail
Active Non-retail
GL
2936
293600
Chicago
IL
1800 W Lawrence Ave
60640
Open Store
Open Store
GL
1640
164000
Fairview Hts
IL
235 Saint Clair Sq
62208
Open Store
Open Store
GL
3251
325100
Indianapolis
IN
6780 W Washington St
46241
Open Store
Annc’d to Close
GL
7042
704200
Valparaiso
IN
2801 Calumet Ave
46383
Open Store
Open Store
GL
1161
116100
Wichita-Town East
KS
7700 E Kellogg Dr
67207
Open Store
Open Store
GL
1283
128300
Braintree
MA
250 Granite St
02184
Open Store
Open Store
GL
1374
137400
Bel Air
MD
658 Baltimore Pike
21014
Open Store
Open Store
GL
1013
101300
Glen Burnie
MD
7900 Gov Ritchie Hwy
21061
Open Store
Open Store
GL
7031
703100
Menominee
MI
1101-7Th Ave
49858
Open Store
Open Store
GL
1722
172200
Bloomington
MN
2000 N E Court
55425
Open Store
Open Store
GL
3405
340500
Minneapolis
MN
10 W Lake Street
55408
Open Store
Open Store
GL
30956
3095600
West St. Paul
MN
50 Signal Hill Mall
55118
Closed Store
Closed Store
GL





--------------------------------------------------------------------------------




3239
323900
Kansas City
MO
7100 Nw Prairie View Rd
64151
Open Store
Annc’d to Close
GL
62707
6270700
SPRINGFIELD
MO
3803 S Glenstone
65804
Closed Store
Closed Store
GL
1335
133500
Greensboro
NC
3200 W Friendly Ave
27408
Open Store
Open Store
GL
3744
374400
Kill Devil Hills
NC
1091 N Croatan Highway
27948
Open Store
Open Store
GL
1041
104100
Omaha
NE
7424 Dodge St
68114
Open Store
Open Store
GL
69722
6972200
NORTH BRUNSWICK
NJ
1055 Route 1 South
08902
Closed Store
Closed Store
GL
9463
946300
Somers Point
NJ
250 New Rd (Rt 9)
08244
Open Store
Open Store
GL
1684
168400
Woodbridge
NJ
150 Woodbridge Ctr Ct
07095
Open Store
Open Store
GL
1709
170900
Henderson
NV
1245 W Warm Springs Rd
89014
Open Store
Annc’d to Close
GL
2754
275400
HENDERSON
NV
1511 W SUNSET RD
89014
Closed Store
Closed Store
GL
1828
182800
Las Vegas
NV
4355 Grand Canyon Dr
89147
Open Store
Open Store
GL
26741
2674100
Amherst
NY
1261 Niagara Falls Blvd
14226
Closed Store
Closed Store
GL
3862
386200
Bohemia
NY
5151 Sunrise Hwy
11716
Open Store
Open Store
GL
7654
765400
Bronx
NY
300 Baychester Avenue
10475
Open Store
Open Store
GL
2626
262600
College Point
NY
131-08 20Th Ave
11356
Open Store
Open Store
GL
4871
487100
Farmingville
NY
2280 North Ocean Ave.
11738
Open Store
Open Store
GL
2744
274400
Horseheads/Elmira
NY
3300 Chambers Rd
14845
Open Store
Open Store
GL
1404
140400
Massapequa
NY
800 Sunrise Mall
11758
Open Store
Open Store
GL
2741
274100
Massapequa
NY
34 Carmans Rd
11758
Open Store
Open Store
GL
1894
189400
Rochester
NY
10 Miracle Mile Dr
14623
Open Store
Open Store
GL
1081
108100
Heath
OH
771 S 30Th St
43056
Open Store
Open Store
GL
2001
200100
Piqua
OH
987 E Ash St Ste 170
45356
Open Store
Open Store
GL
1280
128000
Springdale
OH
300 E Kemper Rd
45246
Closed Store
Closed Store
GL
1073
107300
Exton
PA
222 Exton Square Mall
19341
Open Store
Open Store
GL
1714
171400
Greensburg
PA
5256 Route 30
15601
Open Store
Open Store
GL
1644
164400
Lancaster
PA
200 Park City Ctr
17601
Open Store
Open Store
GL
1654
165400
Media
PA
1067 W Baltimore Pike
19063
Open Store
Open Store
GL
1834
183400
North Wales
PA
600 Montgomery Mall
19454
Open Store
Open Store
GL
2355
235500
Hatillo(Arecibo)
PR
506 Calle Truncado
00659
Open Store
Open Store
GL
1905
190500
Hato Rey
PR
Ave F D Roosevelt
00918
Open Store
Open Store
GL
7783
778300
Hato Rey
PR
Pr #22 & Pr #18
00918
Open Store
Open Store
GL
1935
193500
Mayaguez
PR
975 Hostos Ave Ste 110
00680
Open Store
Open Store
GL
7461
746100
Clarksville
TN
2300 Madison Street
37043
Closed Store
Closed Store
GL
1386
138600
Goodlettsville
TN
1000 Rivergate Pkwy
37072
Open Store
Open Store
GL
67036
6703600
DALLAS
TX
3407 W Northwest Hwy
75220
Closed Store
Closed Store
GL
67409
6740900
LAYTON
UT
881 W Hillfield Rd
84041
Closed Store
Closed Store
GL
1274
127400
Chesterfield
VA
11500 Midlothian Tpke
23235
Open Store
Open Store
GL
2395
239500
Manassas
VA
8200 Sudley Rd
20109
Open Store
Open Store
GL
1463
146300
Burlington
VT
155 Dorest St
05403
Open Store
Open Store
GL
1129
112900
Tacoma
WA
4502 S Steele St Ste 100
98409
Closed Store
Closed Store
GL
1130
113000
Janesville
WI
2500 Milton Ave
53545
Open Store
Open Store
GL
1915
191500
Bayamon
PR
Avenida Aguas Buenas
00959
Open Store
Open Store
GL
8722
108910
Anchorage(Sur)
AK
5900 Old Seward Highway
99503
Non-retail
Active Non-retail
Owned
8106
810600
BIRMINGHAM
AL
196 Vulcan Rd
35209
Non-retail
Active Non-retail
Owned
8706
870603
BIRMINGHAM
AL
262 Oxmoor Court
35209
Non-retail
Active Non-retail
Owned
30957
3095700
Springdale
AR
3142 West Sunset Ave
72762
Closed Store
Closed Store
Owned





--------------------------------------------------------------------------------




68235
6823500
PHOENIX
AZ
1717 E Mcdowell Rd
85006
Non-retail
Active Non-retail
Owned
3699
369900
Apple Valley
CA
20777 Bear Valley Road
92308
Open Store
Open Store
Owned
7619
761903
Atascadero
CA
4180 El Camino Real
93422
Non-retail
Active Non-retail
Owned
4320
432003
Bellflower
CA
10400 Rosecrans
90706
Non-retail
Active Non-retail
Owned
4721
472103
Coalinga
CA
25 West Polk Street
93210
Non-retail
Active Non-retail
Owned
6233
623300
Covina
CA
710 W Arrow Hwy
91722
Closed Store
Closed Store
Owned
3998
399800
Dinubi
CA
East El Monte Way
93618
Non-retail
Active Non-retail
Owned
3998
399802
Dinubi
CA
East El Monte Way
93618
Non-retail
Active Non-retail
Owned
8038
803800
EL CAJON
CA
1406 North Johnson Ave
92020
Non-retail
Active Non-retail
Owned
30958
3095800
EL CENTRO
CA
1950 N IMPERIAL AVE
92243
Non-retail
Active Non-retail
Owned
7916
791603
Eureka
CA
4325 Broadway
95503
Non-retail
Active Non-retail
Owned
7916
791604
Eureka
CA
4325 Broadway
95503
Non-retail
Active Non-retail
Owned
3982
398203
Lemoore
CA
215 W Hanford/Armona Rd
93245
Non-retail
Active Non-retail
Owned
3842
384203
Oakdale
CA
1555 E F ST
98233
Non-retail
Active Non-retail
Owned
1068
106802
Palmdale
CA
1345 W Avenue P
93551
Non-retail
Active Non-retail
Owned
1788
178800
Richmond
CA
2300 Hilltop Mall Rd
94806
Open Store
Open Store
Owned
8098
809800
SN BERNARDINO
CA
595 S “G” St
92410
Non-retail
Active Non-retail
Owned
6858
685800
SN LUIS OBSPO
CA
1310 Roundhouse Ave
93401
Non-retail
Active Non-retail
Owned
3968
396800
Wasco
CA
2785 Highway 46
93280
Non-retail
Active Non-retail
Owned
2451
245100
Greeley
CO
2800 Greeley Mall
80631
Closed Store
Closed Store
Owned
1075
107500
Daytona Beach
FL
1700 W Intl Speedway Blvd
32114
Open Store
Open Store
Owned
1195
119503
Ft Lauderdale
FL
901 N Federal Hwy
33304
Non-retail
Active Non-retail
Owned
7435
743500
HIALEAH
FL
5890 Nw 173Rd Drive
33015
Non-retail
Active Non-retail
Owned
24025
2402500
LONGWOOD
FL
1024 FLORIDA CENTRAL PKWY
32750
Non-retail
Active Non-retail
Owned
4019
401900
MELBOURNE
FL
601 Atlantis Rd
32904
Non-retail
Active Non-retail
Owned
2135
213500
Sebring
FL
901 Us27 N Ste 130
33870
Open Store
Open Store
Owned
8035
803500
COLLEGE PARK
GA
2511 Sullivan Rd
30337
Non-retail
Active Non-retail
Owned
1251
125100
Lithonia
GA
8020 Mall Pkwy
30038
Closed Store
Closed Store
Owned
7439
743900
Council Bluff
IA
1110 Woodbury Ave
51503
Closed Store
Closed Store
Owned
31002
3100200
MOUNTAIN HOME
ID
2800 AMERICAN LEGION BLVD
83647
Non-retail
Active Non-retail
Owned
61510
6151000
Calumet City
IL
2 River Oaks S/C
60409
Closed Store
Closed Store
Owned
26985
2698500
Chicago
IL
79th/Stoney Island
60617
Non-retail
Active Non-retail
Owned
30920
3092000
Chicago
IL
7050 S Pulaski
60629
Closed Store
Closed Store
Owned
61030
6103000
Chicago
IL
6153 S Western Ave
60636
Closed Store
Closed Store
Owned





--------------------------------------------------------------------------------




26987
2698700
Chicago *
IL
6045 (or 6007) N Western Ave
60659
Non-retail
Active Non-retail
Owned
261
26100
Danville
IL
26 N Vermillion
61832
Non-retail
Active Non-retail
Owned
2632
263200
Fairview Hts
IL
317 Lincoln Hwy
62208
Open Store
Open Store
Owned
6490
649000
HOFFMAN EST
IL
5334 Sears Parkway
60192
Non-retail
Active Non-retail
Owned
30901
3090100
Lansing
IL
17355 Torrence Ave
60438
Closed Store
Closed Store
Owned
30927
3092700
Macomb
IL
1325 East Jackson
61455
Closed Store
Closed Store
Owned
470
47000
MANTENO
IL
8374 N 4000 EAST RD
60950
Non-retail
Active Non-retail
Owned
6784
678400
Matteson
IL
4605 W Lincoln Hwy
60443
Open Store
Open Store
Owned
30900
3090000
New Lenox
IL
1500 W Lincoln Hwy
60451
Closed Store
Closed Store
Owned
31900
3190000
Sterling
IL
2901 E Fourth St
61081
Closed Store
Closed Store
Owned
6062
606200
Tinley Park
IL
Rte 43 & Us 6
60477
Non-retail
Active Non-retail
Owned
26185
2618500
Clarksville
IN
1416 Blackiston Mill Rd
47129
Closed Store
Closed Store
Owned
7246
724603
Richmond
IN
3150 National Road West
47374
Non-retail
Active Non-retail
Owned
8171
817100
OVERLAND PARK
KS
9000 Nieman Road
66214
Non-retail
Active Non-retail
Owned
9255
925500
Palmer
MA
Wilbraham Road (Sr 20)
01069
Open Store
Open Store
Owned
6303
630300
BANGOR
ME
60 Doane St
04401
Non-retail
Active Non-retail
Owned
31004
3100400
CHARLOTTE
MI
1658 Lansing Rd
48813
Non-retail
Active Non-retail
Owned
9245
924500
Cheboygan
MI
1131 E State St
49721
Closed Store
Closed Store
Owned
30918
3091800
Jackson
MI
3001 E Mich Ave
49202
Closed Store
Closed Store
Owned
6892
689200
Taylor
MI
 
48180
Non-retail
Active Non-retail
Owned
61106
6110600
Jackson
MS
1400 Metrocenter
39209
Closed Store
Closed Store
Owned
30949
3094900
Natchez
MS
280 John R Junkin Dr
39120
Closed Store
Closed Store
Owned
3213
321300
SOUTHAVEN
MS
7457 Airways
38671
Non-retail
Active Non-retail
Owned
31005
3100500
ASHEBORO
NC
1330 E. DIXIE DRIVE
27356
Non-retail
Active Non-retail
Owned
1475
147500
Durham
NC
6910 Fayetteville Rd Ste 400
27713
Open Store
Open Store
Owned
30961
3096100
Greensboro
NC
300 Penry Rd
27405
Non-retail
Active Non-retail
Owned
2374
237400
Vineland
NJ
8 W Landis Ave
08360
Closed Store
Closed Store
Owned
6133
613300
Reno
NV
West Side Of S. Virginia
89030
Non-retail
Active Non-retail
Owned
6298
629800
SPARKS
NV
350 Glendale Ave
89431
Non-retail
Active Non-retail
Owned
1353
135300
De Witt/Syracuse
NY
3649 Erie Blvd E
13214
Closed Store
Closed Store
Owned
1514
151400
Niagara Falls
NY
6929 Williams Rd
14304
Closed Store
Closed Store
Owned
8254
825400
ROCHESTER
NY
2213 Brighton Henrietta (Town Line Rd)
14623
Non-retail
Active Non-retail
Owned
26731
2673100
Dublin
OH
4975 Tuttle Crossing Blvd
43016
Closed Store
Closed Store
Owned
1370
137000
Eastland
OH
2765 Eastland Mall
43232
Closed Store
Closed Store
Owned
1310
131000
Elyria
OH
4900 Midway Mall
44035
Closed Store
Closed Store
Owned
2940
294000
Franklin
OH
3457 Towne Blvd
45005
Closed Store
Closed Store
Owned
3243
324303
North Canton
OH
Main Street N Canton
44720
Non-retail
Active Non-retail
Owned
6092
609200
North Canton
OH
Main Street N Canton
44720
Non-retail
Active Non-retail
Owned





--------------------------------------------------------------------------------




1610
161000
Northgate
OH
9505 Colerain Ave
45251
Open Store
Annc’d to Close
Owned
26588
2658800
Salem
OH
5200 Salem Ave
45426
Closed Store
Closed Store
Owned
9676
967600
Streetsboro
OH
9059 State Rt #14
44241
Closed Store
Closed Store
Owned
37563
3756300
Washington Courthouse
OH
1666 Columbus Ave
43160
Non-retail
Active Non-retail
Owned
1150
115000
Westland
OH
4411 W Broad St
43228
Closed Store
Closed Store
Owned
1261
126100
Midwest City
OK
6909 E Reno Ave
73110
Closed Store
Closed Store
Owned
1863
186300
Johnstown
PA
540 Galleria Dr
15904
Closed Store
Closed Store
Owned
31924
3192400
Moon Twp.
PA
2000 Market Blvd - parking lot
15108
Non-retail
Active Non-retail
Owned
9394
939400
Fajardo
PR
Eastern Reg’l S/C; State Road #3
00738
Open Store
Open Store
Owned
3853
385300
Guayama
PR
Puerto Rico Hwy 3
00784
Open Store
Open Store
Owned
6488
648800
Mayaguez
PR
Western Plaza S/C
00680
Non-retail
Active Non-retail
Owned
8935
893500
RIO PIEDRAS
PR
Carr #176 Km 0.5; Gpo Box 70209
00936
Non-retail
Active Non-retail
Owned
8975
897500
RIO PIEDRAS
PR
Road #176 Km 0.5 Cupey Bajo
00936
Non-retail
Active Non-retail
Owned
30941
3094100
Sioux Falls
SD
3709 East 10Th Street
57103
Closed Store
Closed Store
Owned
446
44600
MEMPHIS
TN
3456 Meyers Rd
38108
Non-retail
Active Non-retail
Owned
30934
3093400
Memphis
TN
3201 Austin Peay
38128
Closed Store
Closed Store
Owned
26596
2659600
Memphis/Hickory
TN
6120 Hickory Ridge Mall
38115
Closed Store
Closed Store
Owned
8247
824700
DICKINSON
TX
1000 West Fm 517
77539
Non-retail
Active Non-retail
Owned
6874
687400
HOUSTON
TX
2737 HWY 6 S
77082
Closed Store
Closed Store
Owned
8167
816700
HOUSTON
TX
525 E Little York Rd
77037
Non-retail
Active Non-retail
Owned
61237
6123700
HOUSTON
TX
100 Greenspoint Mall
77060
Closed Store
Closed Store
Owned
2332
233200
San Antonio
TX
8551 Wurzbach Road
56701
Open Store
Open Store
Owned
1065
106500
Glen Allen
VA
10101 Brook Rd
23059
Open Store
Open Store
Owned
26717
2671700
Newport News
VA
12263 Hornsby Lane
23602
Closed Store
Closed Store
Owned
3544
354400
Salem
VA
1355 West Main Street
24153
Closed Store
Closed Store
Owned
8345
834500
VIRGINIA BEACH
VA
102 South Witchduck Rd
23462
Non-retail
Active Non-retail
Owned
2299
229900
Aberdeen
WA
1219 S Boone St
98520
Open Store
Open Store
Owned
6579
657900
Spokane
WA
7005 N Division St
99207
Open Store
Open Store
Owned
31903
3190300
Fort Atkinson
WI
1309 N High St
53538
Closed Store
Closed Store
Owned
3589
358903
Cleveland
OH
14901 Lorain Ave
44111
Non-retail
Active Non-retail
Owned
3628
362803
Tolleson
AZ
8701 West Mc Dowell
85353
Non-retail
Active Non-retail
Owned
7309
730903
TEXARKANA
TX
4520 W 7TH ST
75501
Non-retail
Active Non-retail
Owned
31930
3193003
HIALEAH
FL
5750 NW 183RD ST
33015
Non-retail
Active Non-retail
Owned







--------------------------------------------------------------------------------




SCHEDULE 5.01(l)(B)
LEASED UNENCUMBERED REAL PROPERTY
Unit
RE ID
NAME
ST
Address
Zip Code
Property Group
Status
8706
870600
BIRMINGHAM
AL
262 Oxmoor Court
35209
Non-retail
Active Non-retail
24002
2400200
BIRMINGHAM
AL
2194-A Parkway Lake Dr
35244
Non-retail
Active Non-retail
2306
230600
Gadsden
AL
1001 Rainbow Dr
35901
Open Store
Annc’d to Close
49003
4900300
MOBILE
AL
3412 Demotropolis Rd
36693
Non-retail
Active Non-retail
2126
212600
Hot Springs
AR
4501 Central Ave Ste 101
71913
Open Store
Open Store
8941
894100
LITTLE ROCK
AR
1900 W 65Th St-Ste 10
72209
Non-retail
Active Non-retail
1206
120600
North Little Rock
AR
3930 Mccain Blvd
72116
Open Store
Open Store
9711
971100
Russellville
AR
2821 East Main St
72801
Open Store
Annc’d to Close
1169
116900
Chandler
AZ
3177 Chandler Village Dr
85226
Open Store
Annc’d to Close
2358
235800
Flagstaff
AZ
4800 N Us Highway 89
86004
Open Store
Annc’d to Close
1798
179800
Glendale
AZ
7780 W Arrowhead Towne Ctr
85308
Open Store
Open Store
3707
370700
Lake Havasu City
AZ
1870 Mc Cullouch Blvd
86403
Open Store
Open Store
7088
708800
MESA
AZ
952 E Baseline Rd; Ste 111
85204
Non-retail
Active Non-retail
1078
107800
Mesa/East
AZ
6515 E Southern Ave
85206
Open Store
Annc’d to Close
1768
176800
Paradise Vly
AZ
4604 E Cactus Rd
85032
Open Store
Open Store
8778
877800
PHOENIX
AZ
844 N 44Th Ave Ste 2
85043
Non-retail
Active Non-retail
24521
2452100
PHOENIX
AZ
4401 Baseline Rd; Ste 205
85042
Non-retail
Active Non-retail
1708
170800
Phoenix-Desert Sky
AZ
7611 W Thomas Rd
85033
Open Store
Annc’d to Close
2218
221800
Prescott
AZ
3400 Gateway Blvd
86303
Open Store
Open Store
5865
586500
Scottsdale - Showroom
AZ
15500 Greenway-Hayden Loop
85260
Open Store
Open Store
2047
204700
Sierra Vista
AZ
2250 El Mercado Loop
85635
Open Store
Annc’d to Close
5880
588000
TEMPE
AZ
9025 S Kyrene Rd (Suites 101-105)
85284
Non-retail
Active Non-retail
49028
4902800
TEMPE
AZ
8440 S Hardy Dr
85284
Non-retail
Active Non-retail
8937
893700
TUCSON
AZ
807 S Euclid
85719
Non-retail
Active Non-retail
49011
4901100
TUCSON
AZ
4755 S Butterfield Dr
85714
Non-retail
Active Non-retail
5866
586600
Tucson (Marana) - Showroom
AZ
3850 W. Orange Grove Road
85741
Open Store
Open Store
2078
207800
Yuma
AZ
3150 S 4Th Ave
85364
Open Store
Annc’d to Close
36314
3631400
BANANI, DHAKA-1213
BANGLADESH
7TH FLOOR, BOOTH WING
---
Non-retail
Active Non-retail
4762
476200
Antioch
CA
3625 East 18Th Street
94509
Open Store
Annc’d to Close
7619
761900
Atascadero
CA
3980 El Camino Real
93422
Open Store
Open Store
9608
960800
Auburn
CA
2505 Bell Rd
95603
Open Store
Open Store
1318
131800
Bakersfield
CA
3001 Ming Ave
93304
Open Store
Annc’d to Close
1018
101800
Baldwin Hills
CA
3755 Santa Rosalia Dr
90008
Open Store
Open Store
8901
890100
BENICIA
CA
521 Stone Rd
94510
Non-retail
Active Non-retail
7653
765300
Big Bear Lake
CA
42126 Big Bear Blvd
92315
Open Store
Open Store





--------------------------------------------------------------------------------




7756
775600
Bishop
CA
1200 N Main St
93514
Open Store
Open Store
1008
100800
Boyle
CA
2650 E Olympic Blvd
90023
Open Store
Open Store
1638
163800
Brea
CA
100 Brea Mall
92821
Closed Store
Closed Store
1268
126800
Buena Park
CA
8150 La Palma Ave
90620
Open Store
Open Store
3834
383400
Burbank
CA
1000 San Fernando Road
91504
Open Store
Open Store
7165
716500
Camarillo
CA
940 Arneill Rd
93010
Open Store
Open Store
1518
151800
Cerritos
CA
100 Los Cerritos Mall
90703
Open Store
Annc’d to Close
3086
308600
Chico
CA
2155 Pillsbury Rd
95926
Open Store
Open Store
1358
135800
Chula Vista
CA
565 Broadway
91910
Open Store
Open Store
1098
109800
Clovis
CA
1140 Shaw Ave
93612
Open Store
Open Store
3582
358200
Clovis
CA
1075 Shaw Ave
93612
Open Store
Annc’d to Close
7098
709800
Concord
CA
5100 Clayton Road
94521
Open Store
Open Store
5798
579800
Concord-McPhails Showroom
CA
2260 Commerce Ave Ste E
94520
Open Store
Open Store
1388
138800
Costa Mesa
CA
3333 Bristol St
92626
Open Store
Annc’d to Close
4047
404700
Costa Mesa
CA
2200 Harbor Blvd
92627
Open Store
Open Store
5382
538200
Costa Mesa
CA
3333 Bristol St.
92626
Open Store
Open Store
3945
394500
Delano
CA
912 County Line Rd
93215
Open Store
Annc’d to Close
1988
198800
El Centro
CA
3751 S Dogwood Ave
92243
Open Store
Annc’d to Close
2628
262800
Eureka
CA
3300 Broadway
95501
Open Store
Open Store
1408
140800
Florin
CA
5901 Florin Rd
95823
Open Store
Annc’d to Close
8963
896300
Fontana
CA
14650 Miller Ave
92336
Non-retail
Active Non-retail
1208
120800
Fresno
CA
3636 N Blackstone Ave
93726
Open Store
Open Store
8366
836600
Fresno
CA
1922 N HELM AVE
93727
Non-retail
Active Non-retail
8913
891300
Fresno
CA
3688 E. Central Avenue
93725
Non-retail
Active Non-retail
7195
719500
Goleta
CA
6865 Hollister Ave
93117
Closed Store
Closed Store
9746
974600
Grass Valley
CA
111 W Mc Knight Way
95949
Open Store
Open Store
2656
265600
Hanford
CA
Hanford Mall - 1545 Mall Drive
93230
Open Store
Open Store
1248
124800
Hayward
CA
660 W Winton Ave
94545
Open Store
Open Store
5689
568900
HAYWARD
CA
30803 SANTANA STREET
94544
Non-retail
Active Non-retail
4819
481900
Lakeport
CA
2019 South Main
95453
Open Store
Open Store
8258
825800
LAKEWOOD
CA
5436 Woodruff Ave
90713
Non-retail
Active Non-retail
3982
398200
Lemoore
CA
215 W Hanford/Armona Rd
93245
Open Store
Annc’d to Close
24510
2451000
LIVERMORE
CA
283 E Airway Blvd
94551
Non-retail
Active Non-retail
7225
722500
Los Angeles
CA
6310 W 3Rd Street
90036
Open Store
Annc’d to Close
8253
825300
MCCLELLAN
CA
4326 Forcum Ave
95652
Non-retail
Active Non-retail
7390
739000
McKinleyville
CA
1500 Anna Sparks Way
95521
Open Store
Open Store
2298
229800
Merced
CA
1011 W Olive Ave
95348
Open Store
Annc’d to Close
8868
886800
MILPITAS
CA
1021 Cadillac Ct
95035
Non-retail
Active Non-retail
8780
878000
Mira Loma
CA
3100 Milliken Ave
91752
Non-retail
Active Non-retail
8928
892800
MIRA LOMA(JURUPA VL)
CA
11385 Venture Dr; Bldg A
91752
Non-retail
Active Non-retail
1618
161800
Modesto
CA
100 Vintage Faire Mall
95356
Open Store
Annc’d to Close
3345
334500
Modesto
CA
1351 E Hatch Rd
95351
Open Store
Annc’d to Close





--------------------------------------------------------------------------------




1748
174800
Montclair
CA
5080 Montclair Plz Ln
91763
Open Store
Open Store
1998
199800
Montebello
CA
1401 N Montebello Blvd
90640
Open Store
Annc’d to Close
1868
186800
Moreno Vly
CA
22550 Town Cir
92553
Open Store
Open Store
1698
169800
Newark
CA
6000 Mowry Ave
94560
Closed Store
Closed Store
1168
116800
No Hollywood
CA
12121 Victory Blvd
91606
Open Store
Open Store
4421
442100
North Hollywood
CA
13007 Sherman Way
91605
Open Store
Open Store
1508
150800
Northridge
CA
9301 Tampa Ave
91324
Open Store
Open Store
3842
384200
Oakdale
CA
175 Maag Avenue
95361
Open Store
Open Store
3483
348300
Ontario
CA
2530 S Euclid Ave
91762
Open Store
Annc’d to Close
8287
828700
Ontario
CA
5600 East Airport Rd
91761
Non-retail
Active Non-retail
8729
872900
ONTARIO
CA
5691 E Philadelphia; Ste 100
92337
Non-retail
Active Non-retail
1968
196800
Palm Desert
CA
72-880 Hwy 111
92260
Open Store
Open Store
9551
955100
Paradise
CA
6600 Clark Road
95969
Open Store
Open Store
3501
350100
Petaluma
CA
261 N Mc Dowell Blvd
94954
Open Store
Open Store
3531
353100
Pinole
CA
1500 Fitzgerald Dr
94564
Open Store
Annc’d to Close
7471
747100
Placerville
CA
3968-A Missouri Flat Road
95667
Open Store
Annc’d to Close
1019
101900
Pleasanton
CA
1700 Stoneridge Dr
94588
Open Store
Annc’d to Close
3678
367800
Ramona
CA
1855 Main Street
92065
Open Store
Open Store
5668
566800
Rancho Cordova
CA
11340 WHITE ROCK ROAD
95742
Open Store
Open Store
4349
434900
Redwood City
CA
1155 Veteran’S Blvd
94063
Open Store
Open Store
1298
129800
Riverside
CA
5261 Arlington Ave
92504
Open Store
Open Store
4706
470600
Riverside
CA
375 E Alessandro Blvd
92508
Open Store
Annc’d to Close
7175
717500
Riverside
CA
7840 Limonite Ave
92509
Open Store
Open Store
5784
578400
ROHNERT PARK
CA
6085 State Farm Drive
94928
Non-retail
Active Non-retail
8768
876800
SACRAMENTO
CA
1200 Blumenfeld Dr
95815
Non-retail
Active Non-retail
24547
2454700
SACRAMENTO
CA
1200 Del Paso Rd; Ste 100
95834
Non-retail
Active Non-retail
1688
168800
Salinas
CA
1700 N Main St
93906
Open Store
Open Store
3412
341200
Salinas
CA
1050 North Davis Road
93907
Open Store
Open Store
1398
139800
San Bernardino
CA
100 Inland Ctr
92408
Open Store
Open Store
1478
147800
San Bruno
CA
1178 El Camino Real
94066
Open Store
Open Store
8748
874800
SAN DIEGO
CA
960 Sherman St
92110
Non-retail
Active Non-retail
24523
2452300
SAN DIEGO
CA
9586 Distribution Ave; Ste F
92121
Non-retail
Active Non-retail
62529
6252900
San Diego
CA
7655 Clairemont Mesa Blvd
92111
Closed Store
Closed Store
31882
3188200
San Diego 
CA
5405 University Ave
92105
Closed Store
Closed Store
5000
500000
San Francisco
CA
310 Carolina Street
94103
Open Store
Open Store
38112
3811200
San Francisco
CA
201 Spear St
94105
Non-retail
Active Non-retail
8398
839800
SAN JOSE
CA
1202 S Sixth St
95112
Non-retail
Active Non-retail
38734
3873400
San Jose
CA
1735 Technology Drive, Suite 600
95110
Non-retail
Active Non-retail
1488
148800
San Jose-Eastridge
CA
2180 Tully Rd
95122
Open Store
Open Store
30969
3096900
San Leandro
CA
250 Floresta Blvd
94578
Closed Store
Closed Store





--------------------------------------------------------------------------------




5787
578700
San Rafael - McPhails Showroom
CA
530 W Francisco Blvd
94901
Open Store
Open Store
8369
836900
SANTA ANA
CA
400 W Warner Ave
92707
Non-retail
Active Non-retail
8808
880800
SANTA ANA
CA
500 W Warner Ave #28
92707
Non-retail
Active Non-retail
2138
213800
Santa Barbara
CA
3845 State St
93105
Open Store
Open Store
5764
576400
Santa Clara
CA
52 Winchester Blvd; Suite A
95050
Non-retail
Active Non-retail
24548
2454800
SANTA CLARITA
CA
28159 AVENUE STANFORD
91355
Non-retail
Active Non-retail
2308
230800
Santa Cruz
CA
4015 Capitola Rd
95062
Open Store
Annc’d to Close
24524
2452400
Santa Fe Springs
CA
10415 Slushier Dr
90670
Non-retail
Active Non-retail
2088
208800
Santa Maria
CA
200 Town Ctr E
93454
Open Store
Open Store
7639
763900
Santa Paula
CA
895 Faukner Road
93060
Open Store
Open Store
1658
165800
Santa Rosa
CA
100 Santa Rosa Plz
95401
Open Store
Annc’d to Close
9153
915300
South Lake Tahoe
CA
1056 Emerald Bay Rd
96150
Open Store
Open Store
3076
307600
Spring Valley 
CA
935 Sweetwater Rd
91977
Open Store
Annc’d to Close
3174
317400
Stockton
CA
2180 E Mariposa Rd
95205
Open Store
Open Store
8708
870800
STOCKTON
CA
2115 Sinclair Avenue
95215
Non-retail
Active Non-retail
8758
875800
SYLMAR
CA
14090 Balboa Blvd
91342
Non-retail
Active Non-retail
4751
475100
Tehachapi
CA
710 West Tehachapi
93561
Open Store
Open Store
1108
110800
Temecula
CA
40710 Winchester Rd
92591
Open Store
Open Store
3127
312700
Temple City
CA
5665 N Rosemead Blvd
91780
Open Store
Open Store
2059
205900
Tracy
CA
3350 Naglee Rd
95304
Open Store
Open Store
62538
6253800
TUSTIN
CA
2505 El Camino Real
92782
Closed Store
Closed Store
3018
301800
Valencia
CA
23222 W Valencia Blvd
91355
Closed Store
Closed Store
1148
114800
Ventura
CA
3295 E Main St
93003
Open Store
Open Store
68738
3685300
VERNON
CA
2700 Fruitland Ave
90058
Non-retail
Active Non-retail
68738
6873800
VERNON
CA
5525 S. Soto Street
90058
Non-retail
Active Non-retail
2829
282900
Victorville
CA
14420 Bear Valley Rd
92392
Open Store
Open Store
6628
662800
VICTORVILLE
CA
13695 Mariposa Rd
92395
Non-retail
Active Non-retail
2068
206800
Visalia
CA
3501 S Mooney Blvd
93277
Open Store
Open Store
2068
206802
Visalia
CA
3501 S Mooney Blvd
93277
Non-retail
Active Non-retail
9761
976100
Visalia
CA
3247 W Noble Ave
93277
Open Store
Annc’d to Close
1189
118900
West Covina
CA
1209 Plz Dr
91790
Open Store
Open Store
3235
323500
West Covina
CA
730 South Orange
91790
Open Store
Open Store
9489
948900
WEST HILLS
CA
8407 FALLBROOK AVE
91304
Non-retail
Active Non-retail
1149
114900
Whittier
CA
15600 Whittwood Ln
90603
Open Store
Open Store
2238
223800
Yuba City
CA
1235 Colusa Ave
95991
Open Store
Open Store
1141
114100
Aurora
CO
14200 E Alameda Ave
80012
Open Store
Open Store
8290
829000
Brighton
CO
18875 Bromley Lane
80601
Non-retail
Active Non-retail
1131
113100
Centennial
CO
7001 S University Blvd
80122
Open Store
Annc’d to Close
1221
122100
Chapel Hills
CO
1650 Briargate Blvd
80920
Open Store
Open Store





--------------------------------------------------------------------------------




4224
3193100
Denver
CO
2150 S Monaco St Pkwy
80222
Closed Store
Closed Store
24507
2450700
DENVER
CO
12330E 46Th Ave; Unit 300
80239
Non-retail
Active Non-retail
2361
236100
Grand Junction
CO
100 Mesa Mall
81505
Open Store
Annc’d to Close
1071
107100
Lakewood
CO
10785 W Colfax Ave
80215
Open Store
Annc’d to Close
7329
732900
Loveland
CO
2665 W Eisenhower
80537
Open Store
Open Store
4453
445300
Pueblo
CO
3415 N Elizabeth St
81008
Open Store
Open Store
78723
7872300
Becon Falls
CT
125 Railroad Ave
06403
Non-retail
Active Non-retail
1303
130300
Danbury
CT
7 Backus Ave (Ex 3 Rt 84)
06810
Open Store
Open Store
1014
101400
Enfield
CT
90 Elm St
06082
Closed Store
Closed Store
1134
113400
Milford
CT
1201 Boston Post RdSp 2095
06460
Open Store
Annc’d to Close
3495
349500
Milford
CT
589 Bridgeport Ave
06460
Open Store
Annc’d to Close
8743
874300
NEWINGTON
CT
65 Holmes Rd
06111
Non-retail
Active Non-retail
24592
2459200
ROCKY HILL
CT
51 Belamose Ave
06067
Non-retail
Active Non-retail
3216
321600
Vernon
CT
295 Hartford Turnpike
06066
Open Store
Open Store
1193
119300
Waterford
CT
850 Hartford Tnpk
06385
Open Store
Annc’d to Close
7109
710900
Watertown
CT
595 Straits Turnpike
06795
Open Store
Open Store
8723
872300
West Haven
CT
190 Frontage Rd
06516
Non-retail
Active Non-retail
4807
480700
Bear
DE
301 Governor Place
19701
Open Store
Open Store
4456
445600
BRIDGEVILLE
DE
7494 Federalsburg Road
19933
Non-retail
Active Non-retail
2654
265400
Dover
DE
1000 Dover Mall
19901
Closed Store
Closed Store
7725
772500
Rehoboth Beach
DE
19563 Coastal Hwy, Unit A
19971
Open Store
Open Store
3873
387300
Wilmington
DE
4700 Limestone Road
19808
Open Store
Open Store
1355
135500
Altamonte Spg
FL
451 E Altamonte Dr Ste 401
32714
Closed Store
Closed Store
24033
2403300
ALTAMONTE SPG
FL
1260 American Way#156
32714
Non-retail
Active Non-retail
3317
331700
Boca Raton
FL
1401 W Palmetto Park Rd
33486
Open Store
Open Store
5958
595800
Bonita Springs Showroom
FL
27180 Bay Landing Dr
34135
Open Store
Open Store
1755
175500
Boynton Beach
FL
801 N Congress Ave
33426
Open Store
Open Store
2565
256500
Bradenton
FL
303 Us Hwy 301 Blvd W
34205
Open Store
Annc’d to Close
7321
732100
Bradenton
FL
7321 Manatee Ave West
34209
Open Store
Open Store
1007
100700
Brandon
FL
686 Brandon Town Center Mall
33511
Open Store
Open Store
1125
112500
Coral Gables
FL
3655 Sw 22Nd St
33145
Open Store
Open Store
1715
171500
Doral(Miami)
FL
1625 Nw 107Th Ave
33172
Open Store
Annc’d to Close
4893
489300
Ellenton
FL
6126 Highway 301
34222
Open Store
Open Store
7067
706700
Fort Myers
FL
3853 Cleveland Ave S
33901
Closed Store
Closed Store
1495
149500
Ft Myers
FL
4125 Cleveland Ave Suite 88
33901
Open Store
Open Store
5863
586300
Ft Myers
FL
7916 Drew Circle
33967
Non-retail
Active Non-retail
8972
897200
FT MYERS
FL
10898 Metro Parkway
33966
Non-retail
Active Non-retail
8990
899000
FT PIERCE
FL
All South Delivery
34945
Non-retail
Active Non-retail
3424
342400
Gainesville
FL
900 N W 76 Boulevard
32606
Open Store
Annc’d to Close
1345
134500
Hialeah/Westland
FL
1625 W 49Th St
33012
Open Store
Open Store





--------------------------------------------------------------------------------




3818
381800
Hollywood
FL
3800 Oakwood Blvd
33020
Open Store
Open Store
425
42500
JACKSONVILLE
FL
10512 Busch Dr N
32218
Non-retail
Active Non-retail
7979
797900
JACKSONVILLE
FL
3555-1 St Johns Bluff Road S
32224
Non-retail
Active Non-retail
2315
231500
Jensen Bch(Stuart)
FL
3342 Nw Federal HwyUs 1
34957
Open Store
Open Store
9614
961400
Key Largo
FL
101399 Overseas Highway
33037
Open Store
Open Store
2215
221500
Key West
FL
3200 N Roosevelt Blvd
33040
Open Store
Open Store
4725
472500
Key West
FL
2928 North Roosevelt Blvd
33040
Open Store
Open Store
49012
4901200
LAKE MARY
FL
3200 Lake Emma Rd; Suite 1020
32746
Non-retail
Active Non-retail
1955
195500
Lakeland
FL
3800 Us Highway 98 N Ste 500
33809
Open Store
Annc’d to Close
3269
326900
Lantana
FL
1201 S Dixie
33462
Open Store
Open Store
2745
274500
Leesburg
FL
10401 Us Highway 441 Ste 2002
34788
Open Store
Open Store
9224
922400
Marathon
FL
5561 Overseas Hwy
33050
Open Store
Open Store
2245
224500
Melbourne
FL
1050 S Babcock St
32901
Open Store
Annc’d to Close
3074
307400
Miami
FL
14091 S W88Th St
33186
Open Store
Open Store
3793
379300
Miami
FL
12350 Sw 8Th Street
33184
Open Store
Annc’d to Close
4728
472800
Miami
FL
3825 7Th Street North W
33126
Open Store
Open Store
8065
806500
MIAMI
FL
3301 Nw 107Th Ave
33178
Non-retail
Active Non-retail
5991
599100
Miami - Showroom
FL
6300 S Dixie Hwy
33143
Open Store
Open Store
1365
136500
Miami/Cutler Rdg
FL
20701 Sw 112Th Ave
33189
Open Store
Open Store
2056
205600
Mry Est/Ft Wltn Bch
FL
300 Mary Esther Blvd
32569
Open Store
Annc’d to Close
2695
269500
Naples
FL
2000 9Th StN
34102
Open Store
Annc’d to Close
5237
523700
Oakland Park
FL
3484 NE 12th Ave
33334
Open Store
Open Store
1006
100600
Ocala
FL
3100 Sw College Rd Ste 300
34474
Open Store
Annc’d to Close
8864
886400
OCALA
FL
5041 W Silver Springs Blvd
34482
Non-retail
Active Non-retail
2805
280500
Panama City
FL
733 N Highway 231
32405
Open Store
Annc’d to Close
1775
177500
Pembroke Pines
FL
12055 Pines Blvd
33026
Open Store
Open Store
31918
3191800
Pembroke Pines
FL
10501 Pines Blvd
33026
Closed Store
Closed Store
8066
806600
PENSACOLA
FL
7801 Sears Blvd
32514
Non-retail
Active Non-retail
8957
895700
PENSACOLA
FL
7801 Sears Blvd
32514
Non-retail
Active Non-retail
24019
2401900
PENSACOLA
FL
8761 Ely Rd; Unit B
32514
Non-retail
Active Non-retail
1205
120500
Pompano Beach
FL
2251 N Federal Hwy
33062
Open Store
Annc’d to Close
5962
596200
Pompano Beach -Showroom
FL
1742 W. Atlantic Blvd
33069
Open Store
Open Store
2145
214500
Port Charlotte
FL
1441 Tamiami Trl
33948
Open Store
Open Store
5976
597600
Sarasota
FL
5670 Fruitville Rd
34232
Open Store
Open Store
4355
435500
St. Petersburg
FL
4501 66Th Street N
33709
Open Store
Open Store
8815
881500
SUNRISE
FL
900 International Parkway
33323
Non-retail
Active Non-retail
8895
889500
TAMPA
FL
8640 Elm Fair Blvd
33610
Non-retail
Active Non-retail
24023
2402300
TAMPA
FL
4713 Oak Fair Blvd
33610
Non-retail
Active Non-retail
1745
174500
Tampa/Westshore
FL
347 Westshore Plz
33609
Open Store
Open Store
1465
146500
Tampa-University
FL
2266 University Square Mall
33612
Open Store
Annc’d to Close
1066
106600
The Avenues
FL
10302 Southside Blvd
32256
Open Store
Open Store
7294
729400
Vero Beach
FL
1501 U S 1
32960
Open Store
Open Store





--------------------------------------------------------------------------------




5959
595900
West Palm Bch - Showroom
FL
400 Northpoint Pkwy Ste403
33407
Open Store
Open Store
5185
518500
Winter Park
FL
500 S. Park Avenue
32789
Open Store
Open Store
8825
882500
WINTER PARK
FL
3825 Forsyth Rd
32792
Non-retail
Active Non-retail
1385
138500
Atlanta
GA
1500 Cumberland Mall Se
30339
Open Store
Annc’d to Close
4931
493100
AUGUSTA
GA
2417 Regency Blvd Ste 6
30906
Non-retail
Active Non-retail
3713
371300
Covington
GA
6239 Turner Lake Road
30014
Open Store
Annc’d to Close
2505
250500
Gainesville
GA
150 Pearl Nix Pkwy
30501
Open Store
Open Store
24018
2401800
NORCROSS
GA
1650 International Court, Unit 200
30093
Non-retail
Active Non-retail
3978
397800
Peachtree City
GA
400 Crosstown Road
30269
Open Store
Annc’d to Close
8872
887200
PENDERGRASS
GA
580 Raco Parkway
30575
Non-retail
Active Non-retail
1305
130500
Savannah
GA
7810 Abercorn St
31406
Open Store
Annc’d to Close
8902
890200
SAVANNAH
GA
3 Patton Rd; Ste 150 Bldg G
31405
Non-retail
Active Non-retail
1578
157800
Aiea Oahu-Pearl Rdg
HI
98-180 Kamehameha Hwy
96701
Open Store
Open Store
2388
238800
Hilo(Sur)
HI
111 E Puainako St
96720
Open Store
Open Store
2388
238802
Hilo(Sur)
HI
111 E Puainako St
96720
Non-retail
Active Non-retail
1681
168100
Honolulu
HI
1505 Kapioloni Blvd
96815
Open Store
Open Store
6248
624800
KAHULUI
HI
142 Alamaha St
96732
Non-retail
Active Non-retail
36318
3631800
KOWLOON
HK
8 ARGYLE STREET
---
Non-retail
Active Non-retail
36318
3631803
KOWLOON
HK
8 ARGYLE STREET
---
Non-retail
Active Non-retail
36318
3631804
Shanhai
HK
Unit 01-11, Floor 7, Plaza 336
---
Non-retail
Active Non-retail
9220
922000
Algona
IA
1501 Hwy 169 N
50511
Open Store
Open Store
7767
776700
Charles City
IA
1405 South Grand
50616
Open Store
Open Store
9222
922200
Cherokee
IA
1111 N 2Nd
51012
Open Store
Annc’d to Close
3447
344700
Clive
IA
10331 University Ave
50325
Closed Store
Closed Store
3097
309700
Council Bluffs
IA
2803 E Kanesville Blvd
51503
Open Store
Annc’d to Close
45113
4511300
DES MOINES
IA
1605 NE 58TH AVE
64150
Non-retail
Active Non-retail
2422
242200
Sioux City
IA
4480 Sergeant Rd
51106
Open Store
Open Store
1072
107200
Waterloo
IA
2060 Crossroads Blvd
50702
Closed Store
Closed Store
9309
930900
Webster City
IA
2307 Superior
50595
Open Store
Annc’d to Close
1229
122900
Boise
ID
460 N Milwaukee St
83704
Open Store
Annc’d to Close
8711
871100
BOISE
ID
7095 Bethel Street
83704
Non-retail
Active Non-retail
2278
227800
Idaho Falls
ID
2300 E 17Th St
83404
Open Store
Open Store
7033
703300
Lewiston
ID
1815-21St St
83501
Open Store
Open Store
7006
700600
Twin Falls
ID
2258 Addison Ave East
83301
Open Store
Open Store
7951
795100
AURORA
IL
4020 Fox Valley Center Dr
60504
Non-retail
Active Non-retail
2840
284000
Bloomington
IL
1631 E Empire St
61701
Open Store
Annc’d to Close
8844
884400
BLOOMINGTON
IL
3 Quest Dirve Units301-302
61704
Non-retail
Active Non-retail
4381
438100
Bridgeview
IL
7325 W 79Th Street
60455
Open Store
Open Store





--------------------------------------------------------------------------------




8350
835000
Bridgeview
IL
7310 W 87TH ST
60455
Non-retail
Active Non-retail
25009
2500900
Bridgeview
IL
10004 S 76 Ave - Unit C
60455
Non-retail
Active Non-retail
25008
2500800
BUFFALO GROVE
IL
1005 Commerce Ct
60089
Non-retail
Active Non-retail
3371
337100
Chicago
IL
3443 W Addison
60618
Open Store
Open Store
37914
3791400
Chicago
IL
2 N State St
60602
Non-retail
Active Non-retail
4214
421400
Des Plaines
IL
1155 Oakton St
60018
Open Store
Open Store
36950
3695000
ELGIN
IL
2428-2432 Bath Road
60124
Non-retail
Active Non-retail
8555
855500
Elk Grove Village
IL
1500 Higgins Rd
60007
Non-retail
Active Non-retail
24509
2450900
ELK GROVE VLG
IL
1370 E Higgins Rd; Unit B
60007
Non-retail
Active Non-retail
8730
873000
GRANITE CITY
IL
117 Industrial Dr
62040
Non-retail
Active Non-retail
45114
4511400
GRANITE CITY
IL
117 INDUSTRIAL DR
62040
Non-retail
Active Non-retail
1740
174000
Joliet
IL
3340 Mall Loop Dr
60431
Open Store
Annc’d to Close
440
44000
MANTENO
IL
1600 N Boudreau Rd
60950
Non-retail
Active Non-retail
8720
872000
MELROSE PARK
IL
2065 George St
60160
Non-retail
Active Non-retail
24544
2454400
MOKENA
IL
8901 W 192Nd Street; Ste C
60448
Non-retail
Active Non-retail
4297
429700
Moline
IL
5000 23Rd Ave
61265
Open Store
Annc’d to Close
1212
121200
N Riverside
IL
7503 W Cermak Rd
60546
Open Store
Open Store
8262
826200
NAPERVILLE
IL
1835 Ferry Rd
60563
Non-retail
Active Non-retail
1290
129000
Niles
IL
400 Golf Mill Ctr
60714
Open Store
Annc’d to Close
9348
934800
Norridge
IL
4210 N Harlem Ave
60706
Open Store
Annc’d to Close
1300
130000
Oakbrook
IL
2 Oakbrook Ctr
60523
Open Store
Open Store
4433
443300
Quincy
IL
3701 Broadway St
62301
Open Store
Annc’d to Close
2990
299000
Rockford-Cherryvale
IL
7200 Harrison Ave
61112
Open Store
Open Store
8871
887100
ROMEOVILLE
IL
1701 W Normantown Road
60446
Non-retail
Active Non-retail
8934
893400
ROMEOVILLE
IL
1801 W. Normantown Road
60446
Non-retail
Active Non-retail
7289
728900
Steger
IL
3231 Chicago Rd
60475
Open Store
Annc’d to Close
9124
912400
Elwood
IN
1519 State Road 37 S
46036
Open Store
Open Store
8017
801700
EVANSVILLE
IN
333 N Plaza East Blvd
47715
Non-retail
Active Non-retail
8013
801300
FORT WAYNE
IN
6420 Wilson Dr
46806
Non-retail
Active Non-retail
1830
183000
Ft Wayne
IN
4201 Coldwater Rd
46805
Open Store
Annc’d to Close
1470
147000
Greenwood
IN
1251 Us Highway 31 N
46142
Open Store
Annc’d to Close
9354
935400
Griffith
IN
430 W Ridge Rd
46319
Open Store
Annc’d to Close
8750
875000
INDIANAPOLIS
IN
5160 W 81St St - West Dock
46268
Non-retail
Active Non-retail
3823
382300
Jasper
IN
723 3Rd Ave
47546
Open Store
Annc’d to Close
7243
724300
Kokomo
IN
705 North Dixon
46901
Open Store
Open Store
9030
903000
Peru
IN
11 Sherwood Square
46970
Open Store
Open Store
7246
724600
Richmond
IN
3150 National Road West
47374
Open Store
Open Store





--------------------------------------------------------------------------------




8014
801400
SOUTH BEND
IN
630 East Bronson Street
46601
Non-retail
Active Non-retail
2600
260000
Terre Haute
IN
3401 S Us Highway 41
47802
Open Store
Annc’d to Close
9122
912200
Warsaw
IN
3350 U S 30 East
46580
Open Store
Open Store
4215
421500
Kansas City
KS
7836 State Ave
66112
Open Store
Annc’d to Close
8273
827300
Lawrence
KS
2400 Kresge Rd
66049
Non-retail
Active Non-retail
24512
2451200
LENEXA
KS
8246 Neiman Rd Bldg 1
66214
Non-retail
Active Non-retail
8420
842000
OLATHE
KS
14804 117TH STREET
66062
Non-retail
Active Non-retail
7169
716900
Salina
KS
400 South Broadway
67401
Open Store
Annc’d to Close
8081
808100
WICHITA
KS
2940 S Minneapolis Ave
67216
Non-retail
Active Non-retail
2546
254600
Bowling Green
KY
2625 Scottsville Rd
42104
Open Store
Annc’d to Close
3029
302900
Erlanger
KY
3071 Dixie Hwy
41018
Open Store
Open Store
7229
722900
Grayson
KY
600 C W Stevens Blvd
41143
Open Store
Annc’d to Close
8920
892000
LOUISVILLE
KY
3509 Bashford Ave
40218
Non-retail
Active Non-retail
24015
2401500
LOUISVILLE
KY
12900 Fenwick CenterDr; Ste B
40223
Non-retail
Active Non-retail
1790
179000
Louisville-Okolona
KY
4807 Outer Loop
40219
Open Store
Annc’d to Close
3941
394100
Russell Springs
KY
Northridge S/C Us Hwy 127
42642
Open Store
Annc’d to Close
7255
725500
Somerset
KY
411 Russell Dyche Hwy
42501
Open Store
Open Store
8896
889600
GONZALES
LA
810 Hwy 30 West; Suite F
70737
Non-retail
Active Non-retail
2016
201600
Hammond
LA
2000 Sw Railroad Ave
70403
Open Store
Annc’d to Close
8736
873600
HARAHAN
LA
624 Elmwood Pkwy
70123
Non-retail
Active Non-retail
1336
133600
Lake Charles
LA
640 W Prien Lake Rd
70601
Closed Store
Closed Store
1226
122600
Metairie
LA
4400 Veterans Mem Blvd
70006
Open Store
Open Store
4810
481000
Metairie
LA
2940 Veterans Blvd
70002
Open Store
Open Store
7223
722300
Metairie
LA
7000 Veterans Memorial
70003
Open Store
Annc’d to Close
24564
2456403
ST ROSE
LA
110 Widgeon Dr; Ste 190
70087
Non-retail
Active Non-retail
7104
710400
Acton
MA
252 Main St
01720
Open Store
Open Store
1213
121300
Auburn
MA
385 Southbridge St
01501
Open Store
Open Store
3288
328800
Billerica
MA
484 Boston Rd
01821
Open Store
Open Store
4407
440700
Brockton
MA
2001 Main Street
02301
Open Store
Open Store
1343
134300
Cambridge
MA
100 Cambridgeside Pl
02141
Open Store
Annc’d to Close
4444
444400
Fitchburg
MA
140 Whalon St
01420
Closed Store
Closed Store
1243
124300
Hanover
MA
1775 Washington St
02339
Open Store
Open Store
1273
127300
Holyoke
MA
50 Holyoke St
01040
Open Store
Annc’d to Close
2323
232300
Hyannis
MA
793 Lyannough Road Rte 132
02601
Open Store
Annc’d to Close
3040
304000
Hyannis
MA
768 Iyanough Rd
02601
Open Store
Open Store
1133
113300
Leominster
MA
100 Commercial Rd
01453
Open Store
Open Store
1403
140300
Natick
MA
1235 Worcester Rd &
01760
Open Store
Annc’d to Close
2373
237300
No Dartmouth
MA
100 N Dartmouth Mall
02747
Open Store
Open Store
1053
105300
Saugus
MA
1325 Broadway
01906
Open Store
Open Store
3486
348600
Somerville
MA
77 Middlesex Ave
02145
Open Store
Open Store
9692
969200
Webster
MA
Route 12
01570
Open Store
Open Store





--------------------------------------------------------------------------------




8851
885100
WESTWOOD
MA
349 University Ave
02090
Non-retail
Active Non-retail
1725
172500
Annapolis
MD
1040 Annapolis Mall
21401
Open Store
Open Store
3256
325600
Baltimore
MD
8980 Waltham Woods Rd
21234
Open Store
Open Store
24504
2450400
BALTIMORE
MD
2700 Lord Baltimore Dr; Ste 140
21244
Non-retail
Active Non-retail
2823
282300
Baltimore/E Pt
MD
7885 Eastern Blvd
21224
Closed Store
Closed Store
1424
142400
Bethesda
MD
7103 Democracy Blvd
20817
Open Store
Open Store
2034
203400
Bowie
MD
15700 Emerald Way
20716
Open Store
Annc’d to Close
1844
184400
Columbia
MD
10300 Little Patuxent Pkwy
21044
Open Store
Annc’d to Close
8814
881400
COLUMBIA
MD
8700 Robert Fulton Drive
21046
Non-retail
Active Non-retail
2774
277400
Cumberland
MD
1262 Vocke Rd
21502
Open Store
Open Store
7713
771300
Edgewater
MD
3207 Solomons Island Rd
21037
Open Store
Open Store
2664
266400
Frederick
MD
5500 Buckeystown Pike
21703
Open Store
Open Store
3131
313100
Frederick
MD
1003 W Patrick St
21702
Open Store
Open Store
1754
175400
Gaithersburg
MD
701 Russell Ave
20877
Open Store
Open Store
3172
317200
Hagerstown
MD
1713 Massey Blvd
21740
Open Store
Open Store
3798
379800
Hyattsville
MD
6411 Riggs Road
20783
Open Store
Open Store
9277
927700
ODENTON
MD
1781 Crossroads Dr
21113
Non-retail
Active Non-retail
3654
365400
Oxon Hill
MD
6163 Oxon Hill Road
20745
Open Store
Annc’d to Close
3807
380700
Prince Frederick
MD
835 Solomons Island Rd N
20678
Open Store
Annc’d to Close
1773
177300
Salisbury
MD
2306 N Salisbury Blvd
21801
Open Store
Open Store
4399
439900
Silver Spring
MD
14014 Connecticut Ave
20906
Open Store
Open Store
7673
767300
Stevensville
MD
200 Kent Landing
21666
Open Store
Open Store
2963
296300
Westminster
MD
400 N Center St
21157
Open Store
Annc’d to Close
3021
302100
Auburn
ME
603 Center St
04210
Open Store
Open Store
7133
713300
Augusta
ME
58 Western Avenue
04330
Open Store
Open Store
2203
220300
Brunswick
ME
8 Gurnet Rd
04011
Open Store
Open Store
9521
952100
Madawaska
ME
417 Main Street
04756
Open Store
Annc’d to Close
2183
218302
So Portland
ME
400 Maine Mall Rd
04106
Non-retail
Active Non-retail
3380
338000
Waterville
ME
18 Elm Plaza
04901
Open Store
Open Store
1390
139000
Ann Arbor
MI
900 Briarwood Cir
48108
Open Store
Annc’d to Close
3155
315500
Belleville
MI
2095 Rawsonville Rd
48111
Open Store
Open Store
3820
382000
Charlevoix
MI
06600 M-66 North
49720
Open Store
Annc’d to Close
9557
955700
Grayling
MI
2425 S Grayling
49738
Open Store
Open Store
3819
381900
Hastings
MI
802 West State Street
49058
Open Store
Open Store
2050
205000
Jackson
MI
1250 Jackson XingI-94
49202
Open Store
Annc’d to Close
3308
330800
Lake Orion
MI
1025 M-24
48360
Open Store
Annc’d to Close
1170
117000
Lansing
MI
3131 E Michigan Ave
48912
Open Store
Open Store
1250
125000
Lincoln Park
MI
2100 Southfield Rd
48146
Open Store
Annc’d to Close
8830
883000
LIVONIA
MI
12001 Sears Ave
48150
Non-retail
Active Non-retail
3841
384100
Marshall
MI
15861 Michigan Avenue
49068
Open Store
Open Store
7068
706800
Midland
MI
1820 S Saginaw Rd
48640
Open Store
Open Store
9593
959300
Oscoda
MI
5719 N US 23
48750
Open Store
Open Store
6232
623200
Roseville
MI
32123 Gratiot Ave
48066
Open Store
Open Store
8982
898200
SAGINAW
MI
3202 W. Sawyer Drive
48601
Non-retail
Active Non-retail





--------------------------------------------------------------------------------




1490
149000
Troy
MI
300 W 14 Mile Rd
48083
Closed Store
Closed Store
3379
337900
Waterford Twp.
MI
5100 Dixie Hwy
48329
Open Store
Open Store
8949
894900
WAYLAND
MI
1172 147Th Street
49348
Non-retail
Active Non-retail
24651
2465100
Wixom
MI
46985 Enterprise Ct
48393
Non-retail
Active Non-retail
8134
813400
WYOMING
MI
3455 Byron Center SW
49519
Non-retail
Active Non-retail
8162
816200
Eden Prairie
MN
7615 Golden Triangle Dr
55344
Non-retail
Active Non-retail
9689
968900
International Falls
MN
1606 Hwy 11-71
56649
Open Store
Open Store
1112
111200
Minnetonka
MN
12431 Wayzata Blvd
55305
Open Store
Annc’d to Close
4351
435100
Rochester
MN
201 Ninth St S E
55904
Open Store
Open Store
1052
105200
St Paul
MN
425 Rice St
55103
Open Store
Annc’d to Close
3059
305900
St. Paul
MN
245 E Maryland Ave
55117
Open Store
Open Store
24546
2454600
BRIDGETON
MO
12930 Hollenberg Dr
63044
Non-retail
Active Non-retail
7021
702100
Cape Girardeau
MO
11 South Kings Hwy 61
63703
Open Store
Annc’d to Close
9353
935300
Crystal City
MO
155 Twin City Mall
63019
Open Store
Open Store
7323
732300
FENTON
MO
639 Gravois Bluffs Blvd; Ste B
63026
Non-retail
Active Non-retail
4304
430400
Florissant
MO
1 Flower Valley Shp Ctr
63033
Open Store
Annc’d to Close
1042
104202
Joplin
MO
101 N Rangeline Rd
64801
Non-retail
Active Non-retail
7324
732400
O’Fallon
MO
20 O’Fallon Square
63366
Closed Store
Closed Store
8701
870100
RIVERSIDE
MO
761 Nw Parkway
64150
Non-retail
Active Non-retail
4026
402600
St. Joseph
MO
2901-5 N Belt Hwy
64506
Open Store
Annc’d to Close
2939
293900
Biloxi
MS
2600 Beach Rd
39531
Open Store
Open Store
7719
771900
Columbus
MS
2308 Highway 45 N
39701
Open Store
Annc’d to Close
9520
952000
Gulfport
MS
12057-A Highway 49
39503
Open Store
Open Store
88776
8877600
Olive Branch
MS
10425 Ridgewood Dr
38654
Non-retail
Active Non-retail
2106
210600
Tupelo
MS
1001 Barnes Crossing Rd
38804
Open Store
Open Store
9808
980800
Hamilton
MT
1235 North First Street
59840
Open Store
Open Store
4814
481400
Havre
MT
3180 Highway 2 West
59501
Closed Store
Closed Store
7030
703000
Kalispell
MT
2024 Us Hwy 2 E
59901
Open Store
Open Store
3886
388600
Asheville
NC
980 Brevard Road
28806
Open Store
Open Store
4112
411200
Asheville
NC
1001 Patton Ave
28806
Open Store
Annc’d to Close
2105
210500
Burlington
NC
100 Colonial Mall
27215
Open Store
Open Store
8319
831900
Charlotte
NC
9801 A Southern Pine Blvd
28273
Non-retail
Active Non-retail
8822
882200
CHARLOTTE
NC
4800 A Sirus Ln
28208
Non-retail
Active Non-retail
24005
2400500
CHARLOTTE
NC
8301 Arrowridge Blvd; Suite A
28273
Non-retail
Active Non-retail
7208
720800
Clemmons
NC
2455 Lewisville-Clemmon
27012
Open Store
Open Store
1045
104500
Durham-Northgate
NC
1620 Guess Rd
27701
Open Store
Open Store
1405
140500
Fayetteville
NC
400 Cross Creek Mall
28303
Open Store
Annc’d to Close
2225
222500
Goldsboro
NC
703 N Berkeley Blvd
27534
Open Store
Annc’d to Close
8704
870400
GREENSBORO
NC
651A Brigham Rd
27409
Non-retail
Active Non-retail





--------------------------------------------------------------------------------




24608
2460800
GREENSBORO
NC
4523 Green Point Drive
27410
Non-retail
Active Non-retail
30961
3096103
GREENSBORO
NC
300 PENRY RD
27405
Non-retail
Active Non-retail
2755
275500
Jacksonville
NC
344 Jacksonville Mall
28546
Open Store
Open Store
9619
961900
Morehead City
NC
4841 Arendell St
28557
Open Store
Open Store
9549
954900
Morganton
NC
110-112 Bost Rd
28655
Open Store
Open Store
1646
164600
Pineville
NC
11033 Carolina Place Pkwy
28134
Open Store
Annc’d to Close
3667
366700
Raleigh
NC
8701 Six Forks Road
27615
Open Store
Open Store
4450
445000
Raleigh
NC
4500 Western Blvd
27606
Open Store
Annc’d to Close
7385
738500
RALEIGH
NC
819 E Six Forks Rd
27609
Non-retail
Active Non-retail
1805
180500
Raleigh (Crabtree)
NC
4601 Glenwood Ave Unit 1
27612
Open Store
Annc’d to Close
3808
380800
Statesville
NC
1530 East Broad Street
28625
Open Store
Annc’d to Close
7626
762600
Waynesville
NC
1300 Dellwood Road
28786
Open Store
Open Store
3116
311600
Wilmington
NC
815 S College Rd
28403
Closed Store
Closed Store
1375
137500
Winston Salem
NC
3320 Silas Creek Pkwy
27103
Open Store
Open Store
4272
427200
Bismarck
ND
2625 State St
58503
Open Store
Open Store
4057
405700
Fargo
ND
2301 S University Dr
58103
Open Store
Open Store
4022
402200
Grand Forks
ND
1900 S Washington St
58201
Open Store
Open Store
4353
435300
Minot
ND
1-20Th Ave S E
58701
Open Store
Open Store
9319
931900
Alliance
NE
1515 W 3Rd
69301
Open Store
Open Store
2421
242100
Grand Island
NE
175 Conestoga Mall
68803
Open Store
Open Store
2023
202300
Concord
NH
270 Loudon Rd
03301
Open Store
Open Store
3175
317500
Hooksett
NH
1267 Hooksett Rd
03106
Open Store
Open Store
8703
870300
Kingston
NH
266 Route 125
03848
Non-retail
Active Non-retail
2443
244300
Manchester
NH
1500 S Willow St
03103
Open Store
Annc’d to Close
1313
131300
Nashua
NH
310 Daniel Webster Hwy Ste 102
03060
Open Store
Open Store
1313
131302
Nashua
NH
310 Daniel Webster Hwy Ste 102
03060
Non-retail
Active Non-retail
2663
266300
Portsmouth
NH
50 Fox Run Rd Ste 74
03801
Open Store
Annc’d to Close
1003
100300
Salem
NH
77 Rockingham Park Blvd
03079
Open Store
Annc’d to Close
4448
444800
Salem
NH
161 S Broadway
03079
Open Store
Open Store
7048
704800
West Lebanon
NH
200 S Main
03784
Open Store
Open Store
3438
343800
Avenel
NJ
1550 St George Ave
07001
Open Store
Open Store
7177
717700
Belleville
NJ
371-411 Main Street
07109
Open Store
Open Store
1464
146400
Deptford
NJ
1750 Deptford Cener Rd
08096
Open Store
Annc’d to Close
24603
2460300
EAST HANOVER
NJ
50 Williams Parkway
07936
Non-retail
Active Non-retail
1204
120400
Freehold
NJ
3710 US Hwy 9 Ste 1100
07728
Open Store
Open Store
3393
339300
Glassboro
NJ
779 Delsea Dr N
08028
Open Store
Annc’d to Close
3499
349900
Kearny
NJ
200 Passaic Ave
07032
Open Store
Open Store
9395
939500
Lawnside
NJ
200 White Horse Pike
08045
Closed Store
Closed Store
1574
157400
Middletown
NJ
1500 Highway 35
07748
Open Store
Annc’d to Close
24649
2464900
MOORESTOWN
NJ
41 TWISOME DR
08057
Non-retail
Active Non-retail
78714
7871400
Secaucus
NJ
1000 New County Road
07094
Non-retail
Active Non-retail
8835
883500
SWEDESBORO
NJ
2100 Center Square Road, Suite 125 (Bldg. K)
08085
Non-retail
Active Non-retail
3071
307100
Toms River
NJ
213 Highway 37 E
08753
Open Store
Open Store





--------------------------------------------------------------------------------




4478
447800
Trenton
NJ
1061 Whitehorse-Mercervil
08610
Open Store
Open Store
7602
760200
Wall
NJ
1825 Highway 35
07719
Open Store
Open Store
8380
838000
WALL TOWNSHIP
NJ
1324 Wyckoff Road
07753
Non-retail
Active Non-retail
1434
143400
Wayne
NJ
50 Route 46
07470
Open Store
Open Store
3056
305600
Wayne
NJ
1020 Hamburg Turnpike
07470
Open Store
Open Store
4470
447000
West Long Branch
NJ
108 Monmouth Rd
07764
Open Store
Open Store
9413
941300
West Orange
NJ
235 Prospect Ave
07052
Open Store
Open Store
3202
320200
Westwood
NJ
700 Broadway
07675
Open Store
Open Store
8905
890500
Albuquerque
NM
5921 Midway Park Blvd NE
87109
Non-retail
Active Non-retail
1287
128700
Coronado
NM
6600 Menaul Blvd Ne Ste 700
87110
Open Store
Annc’d to Close
2597
259700
Farmington
NM
4601 E Main St
87402
Open Store
Open Store
7035
703500
Farmington
NM
3000 East Main St
87402
Open Store
Open Store
7016
701600
Hobbs
NM
2220 North Grimes St
88240
Open Store
Open Store
2527
252700
Las Cruces
NM
700 S Telshor Blvd
88011
Open Store
Open Store
3301
330100
Santa Fe
NM
1712 St Michael’S Dr
87505
Open Store
Open Store
3592
359200
Las Vegas
NV
5051 E Bonanza Rd
89110
Open Store
Open Store
8970
897000
LAS VEGAS
NV
4320 N Lamb Blvd; Bldg 1 Ste 500
89115
Non-retail
Active Non-retail
5864
586400
Las Vegas - Showroom
NV
7370 S Dean Martin Drive Suite 401
89139
Open Store
Open Store
1328
132800
Las Vegas(Blvd)
NV
3450 S Maryland Pkwy
89109
Open Store
Open Store
1668
166800
Las Vegas(Meadows)
NV
4000 Meadow Ln
89107
Open Store
Open Store
5779
577900
Reno - McPhails Showroom
NV
7525 Colbert Dr Ste 108
89511
Open Store
Open Store
30960
3096000
SPARKS
NV
1750 FRANKLIN WAY
89431
Non-retail
Active Non-retail
4741
474100
Batavia
NY
8363 Lewiston Road
14020
Open Store
Annc’d to Close
9589
958900
Bath
NY
Plaza 15Route 415
14810
Open Store
Open Store
9423
942300
Bridgehampton
NY
2044 Montauk Hwy
11932
Open Store
Open Store
9420
942000
Bronx
NY
1998 Bruckner Blvd
10473
Open Store
Open Store
3415
341500
Buffalo
NY
1001 Hertel Avenue
14216
Open Store
Open Store
1984
198400
Buffalo/Hamburg
NY
S 3701 Mckinley Pkwy
14219
Open Store
Open Store
8854
885400
CHEEKTOWAGA
NY
60 Industrial Parkway
14227
Non-retail
Active Non-retail
1623
162300
Clay
NY
4155 State Rt 31
13041
Closed Store
Closed Store
2453
245300
Glens Falls
NY
Aviation Rd
12804
Open Store
Annc’d to Close
9274
927400
Greenwich
NY
West Main St R D #1
12834
Open Store
Open Store
7065
706500
Horseheads
NY
1020 Center Street
14845
Open Store
Open Store
9381
938100
Huntington
NY
839 New York Ave
11743
Open Store
Open Store
2584
258400
Lakewood
NY
Rt 394 & Hunt Blvd
14750
Open Store
Annc’d to Close
9415
941500
Mahopac
NY
987 Route 6
10541
Open Store
Annc’d to Close
4034
403400
Mattydale
NY
2803 Brewerton Rd
13211
Open Store
Open Store
24601
2460100
MELVILLE
NY
35 Melville Park Rd
11747
Non-retail
Active Non-retail
8959
895900
MENANDS
NY
279 Broadway
12204
Non-retail
Active Non-retail
1414
141400
Nanuet
NY
75 W Route 59 Ste 100
10954
Open Store
Annc’d to Close
2933
293300
New Hyde Park
NY
1400 Union Tpke
11040
Open Store
Annc’d to Close
24593
2459300
NEW ROCHELLE
NY
5 Plain Ave
10801
Non-retail
Active Non-retail
7749
774900
New York
NY
250 W 34Th St
10119
Open Store
Open Store
7777
777700
New York
NY
770 Broadway
10003
Open Store
Open Store





--------------------------------------------------------------------------------




2593
259300
Newburgh
NY
1401 Route 300
12550
Open Store
Open Store
4123
412300
Niagara Falls
NY
2590 Military Rd
14304
Open Store
Annc’d to Close
4868
486800
Riverhead
NY
605 Old Country Rd
11901
Open Store
Annc’d to Close
8102
810200
ROCHESTER
NY
100 Mushroom Blvd
14623
Non-retail
Active Non-retail
2173
217300
Saratoga
NY
3065 Route 50
12866
Open Store
Open Store
3600
360000
Schenectady
NY
93 West Campbell Rd
12306
Open Store
Annc’d to Close
7676
767600
Sidney
NY
171 Delaware Ave
13838
Open Store
Open Store
1624
162400
Staten Island
NY
283 Platinum Ave
10314
Open Store
Open Store
8753
875300
SYOSSET
NY
225 Robbins Lane
11791
Non-retail
Active Non-retail
1584
158400
Victor
NY
200 Eastview Mall
14564
Open Store
Annc’d to Close
2683
268300
Watertown
NY
I-81 & Arsenal Rt 3
13601
Open Store
Open Store
7677
767700
Wellsville
NY
121 Bolivar Rd
14895
Open Store
Open Store
9392
939200
West Seneca
NY
349 Orchard Park Rd
14224
Open Store
Annc’d to Close
1674
167400
White Plains
NY
100 Main St
10601
Open Store
Open Store
9416
941600
White Plains
NY
399 Tarrytown Rd
10607
Open Store
Open Store
1733
173300
Yonkers
NY
Rte 87(Ny St)& Cross Ct Pkwy
10704
Open Store
Open Store
9414
941400
Yorktown Heights
NY
Rte 118, 355 Downing Dr
10598
Open Store
Open Store
1944
194400
Yorktown Hts
NY
600 Lee Blvd
10598
Open Store
Annc’d to Close
7383
738300
Barberton
OH
241 Wooster Rd North
44203
Open Store
Open Store
3286
328600
Brunswick
OH
3301 Center Rd
44212
Open Store
Open Store
1410
141000
Canton
OH
4100 Belden Village Mall
44718
Open Store
Open Store
4937
493700
Chillicothe
OH
1470 North Bridge Street
45601
Open Store
Annc’d to Close
1810
181000
Cincinnati-Eastgate
OH
4595 Eastgate Blvd
45245
Open Store
Open Store
3013
301300
Cleveland
OH
7701 Broadview Road
44131
Open Store
Open Store
8790
879000
CLEVELAND
OH
4620 Hickley Industrial Pkwy
44109
Non-retail
Active Non-retail
8712
871200
COLUMBUS
OH
1621 Georgesville Rd
43228
Non-retail
Active Non-retail
8862
886200
COLUMBUS
OH
5330 Crosswind Dr; Ste A
43228
Non-retail
Active Non-retail
24545
2454500
COLUMBUS
OH
2204 City Gate Drive
43219
Non-retail
Active Non-retail
1560
156000
Dayton Mall
OH
2700 Miamisburg Centerville Rd
45459
Open Store
Annc’d to Close
7209
720900
East Liverpool
OH
15891 State Rt 170
43920
Open Store
Annc’d to Close
9096
909600
Fostoria
OH
620 Plaza Dr
44830
Open Store
Open Store
7595
759500
Gahanna
OH
845 Claycraft Road
43230
Non-retail
Active Non-retail
7397
739700
Grove City
OH
2400 Stringtown Road
43123
Open Store
Open Store
30962
3096204
GROVEPORT
OH
5765 GREEN POINTE DRIVE
43125
Non-retail
Active Non-retail
7644
764400
Harrison
OH
10560 Harrison Avenue
45030
Open Store
Open Store
25016
2501600
LEWIS CENTER
OH
8482 COTTER ST
43035
Non-retail
Active Non-retail
7477
747700
Marietta
OH
502 Pike Street
45750
Open Store
Open Store
4257
425700
Middleburg Heights
OH
17840 Bagley Rd
44130
Open Store
Annc’d to Close
1430
143000
Middleburg Hts
OH
6950 W 130Th St
44130
Non-retail
Active Non-retail
8918
891800
MONROE
OH
4425 Salzman Road
45044
Non-retail
Active Non-retail
1564
156400
Niles
OH
5320 Youngstown Rd
44446
Open Store
Annc’d to Close
3243
324300
North Canton
OH
1447 N Main St
44720
Open Store
Open Store
1210
121000
Polaris
OH
1400 Polaris Pkwy
43240
Open Store
Open Store





--------------------------------------------------------------------------------




2104
210400
St Clairsville
OH
Banfield Rd & I-70
43950
Open Store
Open Store
3142
314200
Tallmadge
OH
555 South Ave
44278
Open Store
Open Store
24538
2453800
WARRENSVLL HT
OH
4829 Galaxy Pky
44128
Non-retail
Active Non-retail
4782
478200
Clinton
OK
2501 Redwheat Drive
73601
Open Store
Open Store
26716
2671600
LAWTON
OK
416 Se F Ave
73501
Non-retail
Active Non-retail
2311
231100
Norman
OK
3201 W Main St
73072
Open Store
Annc’d to Close
1091
109100
Okla City/Sequoyah
OK
4400 S Western Ave
73109
Closed Store
Closed Store
8931
893100
OKLAHOMA CITY
OK
1425 S Central
73129
Non-retail
Active Non-retail
4363
436300
TULSA
OK
3643 S 73Rd East Ave
74145
Non-retail
Active Non-retail
24024
2402400
TULSA
OK
12626 E. 60Th Street
74146
Non-retail
Active Non-retail
1151
115100
Tulsa Woodland Hls
OK
6929 S Memorial Dr
74133
Open Store
Annc’d to Close
4455
445500
Beaverton
OR
3955 S W Murray Blvd
97005
Open Store
Annc’d to Close
6374
637400
CLACKAMAS
OR
14658 Se 82Nd Dr
97015
Non-retail
Active Non-retail
24562
2456200
Clackamas
OR
16131 Se Evelyn Street
97015
Non-retail
Active Non-retail
3839
383900
Corvallis
OR
400 North East Circle Blv
97330
Open Store
Open Store
8883
888300
EUGENE
OR
4725 Pacific Ave
97402
Non-retail
Active Non-retail
1119
111900
Happy Valley
OR
11800 SE 82nd Ave
97086
Open Store
Annc’d to Close
2179
217900
Medford
OR
501 Medford Ctr
97504
Open Store
Open Store
8228
822800
Portland
OR
12402 Ne Marx Street
97230
Non-retail
Active Non-retail
8841
884100
PORTLAND
OR
15427 Ne Airport Way
97230
Non-retail
Active Non-retail
2715
271500
Salem
OR
955 Lancaster Dr Ne
97301
Open Store
Annc’d to Close
2119
211900
Salem(Lancaster)
OR
827 Lancaster Dr Ne
97301
Open Store
Annc’d to Close
3888
388800
The Dalles
OR
2640 West Sixth St
97058
Open Store
Open Store
1079
107900
Washington Sq
OR
9800 Sw Washington Square Rd
97223
Open Store
Annc’d to Close
3361
336100
Allentown
PA
1502 South Fourth St
18103
Open Store
Annc’d to Close
8744
874400
ALLENTOWN
PA
1820 Race Street
18109
Non-retail
Active Non-retail
2494
249400
Altoona
PA
5580 Goods Lane Suite 1005
16602
Open Store
Open Store
4150
415000
Altoona
PA
528 W Plank Road
16602
Open Store
Annc’d to Close
8875
887500
Altoona
PA
700 N Third Avenue
16601
Non-retail
Active Non-retail
1454
145400
Bensalem/Crnwls Hts
PA
100 Neshaminy Mall
19020
Open Store
Annc’d to Close
9161
916100
Berwick
PA
1520 W Front St
18603
Open Store
Open Store
24411
2441100
BRIDGEVILLE
PA
300 Bursca Drive; Suite 303
15017
Non-retail
Active Non-retail
1711
171100
Camp Hill
PA
3505 Capitol Hill City Mall Dr
17011
Open Store
Open Store
7746
774600
Carlisle
PA
1180 Walnut Bottom Rd
17013
Open Store
Annc’d to Close
3225
322500
Chambersburg
PA
1005 Wayne Ave
17201
Open Store
Open Store
8781
878100
Chambersburg
PA
1475 Nitterhouse Dr
17201
Non-retail
Active Non-retail
7293
729300
Clifton Heights
PA
713 E Baltimore Pike
19018
Open Store
Open Store
3911
391100
Columbia
PA
3975 Columbia Ave
17512
Open Store
Open Store
3737
373700
Doylestown
PA
4377 Route 313
18901
Open Store
Open Store
2124
212400
Dubois
PA
5522 Shaffer Rd Ste 129
15801
Open Store
Annc’d to Close





--------------------------------------------------------------------------------




7192
719200
Easton
PA
320 South 25Th Street
18042
Open Store
Open Store
3266
326600
Edwardsville
PA
U S Route 11 Mark Plaza
18704
Open Store
Open Store
3963
396300
Elizabethtown
PA
1605 South Market Street
17022
Open Store
Open Store
9662
966200
Ephrata
PA
1127 S State St
17522
Open Store
Open Store
4113
411300
Erie
PA
2873 W 26Th Street
16506
Open Store
Open Store
24517
2451700
EXPORT
PA
1022 Corporate Lane, Bldg #2
15632
Non-retail
Active Non-retail
8873
887300
GOULDSBORO
PA
400 First Avenue
18424
Non-retail
Active Non-retail
2244
224400
Hanover
PA
1155 Carlisle St Ste 5
17331
Closed Store
Closed Store
6814
681400
Hermitage
PA
3235 E State-Shennango Vly Ml
16148
Open Store
Annc’d to Close
3597
359700
Holmes
PA
600 Macdade Blvd
19043
Open Store
Open Store
7470
747000
Hummelstown
PA
1170 Mae Street
17036
Open Store
Annc’d to Close
1064
106400
Langhrn/Oxford Vly
PA
2300 E Lincoln Hwy
19047
Open Store
Annc’d to Close
7699
769900
Lebanon
PA
1745 Quentin
17042
Open Store
Open Store
7372
737200
Leechburg
PA
451 Hude Park Road
15656
Open Store
Open Store
3884
388400
Matamoras
PA
111 Hulst Dr, Ste 722
18336
Open Store
Annc’d to Close
433
43300
MIDDLETOWN
PA
2040 N Union St
17057
Non-retail
Active Non-retail
8275
827500
Morrisville
PA
One Kresge Rd
19030
Non-retail
Active Non-retail
6254
625400
New Castle
PA
2500 W State StUnion Plz
16101
Open Store
Open Store
7083
708300
New Castle
PA
2650 Ellwood Rd
16101
Open Store
Open Store
4054
405400
New Kensington
PA
100 Tarentum Rd
15068
Open Store
Annc’d to Close
4064
406400
North Versailles
PA
1901 Lincoln Hwy
15137
Open Store
Open Store
3527
352700
Philadelphia
PA
7101 Roosevelt Blvd
19149
Open Store
Open Store
9409
940900
Phoenixville
PA
1000 Nutt Rd
19460
Open Store
Annc’d to Close
4010
401000
Pittsburgh
PA
880 Butler Street
15223
Open Store
Annc’d to Close
8724
872400
PITTSBURGH
PA
27 51St St
15201
Non-retail
Active Non-retail
9438
943800
Pleasant Hills
PA
720 Clairton Blvd/Rte 51
15236
Open Store
Annc’d to Close
1484
148400
Reading
PA
Warren St Bypass & Bern Rd
19610
Open Store
Open Store
1034
103400
Ross Park
PA
1008 Ross Park Mall Dr
15237
Closed Store
Closed Store
8976
897600
ROYERSFORD
PA
477 N Lewis Rd
19468
Non-retail
Active Non-retail
24527
2452700
SHARON HILL
PA
800 Calcon Hook Rd
19079
Non-retail
Active Non-retail
3136
313600
Shillington
PA
1 Parkside Ave
19607
Open Store
Open Store
1334
133400
South Hills
PA
300 S Hills Vlg
15241
Closed Store
Closed Store
2605
260500
State College
PA
183 Shiloh Rd
16801
Open Store
Open Store
8962
896200
STEELTON
PA
1235 S Harrisburg St
17113
Non-retail
Active Non-retail
2074
207400
Stroudsburg
PA
344 Stroud Mall
18360
Open Store
Open Store
9539
953900
Thorndale
PA
3205 Lincoln Hwy
19372
Open Store
Annc’d to Close
4713
471300
Towanda
PA
Rt #6 Brandford Town Ctr
18848
Open Store
Open Store
3954
395400
Walnutport
PA
400 North Best Ave
18088
Open Store
Open Store
2114
211400
Washington
PA
1500 W Chestnut St
15301
Open Store
Open Store
7374
737400
West Chester
PA
985 Paoli Pike
19380
Open Store
Open Store
1154
115400
Whitehall
PA
1259 Whitehall Mall
18052
Open Store
Open Store
443
44300
WILKES BARRE
PA
Hanover Industrial Pk
13656
Non-retail
Active Non-retail





--------------------------------------------------------------------------------




3268
326800
Wilkes-Barre
PA
910 Wilkes Barre Twp Blvd
18702
Open Store
Open Store
3390
339000
Williamsport
PA
1915 E Third St
17701
Open Store
Open Store
3810
381000
Willow Street
PA
2600 N Willow Street Pike
17584
Open Store
Open Store
3949
394900
Wind Gap
PA
803 Male Rd
18091
Open Store
Open Store
4732
473200
Aguadilla
PR
Road 2 Km 126.5
00605
Open Store
Open Store
7566
756600
Arecibo
PR
State Road 2 Km 80.2
00612
Open Store
Open Store
7570
757000
Bayamon
PR
Plaza Rio Hondo & Comerio Ave
00961
Open Store
Open Store
7788
778800
Bayamon
PR
Pr 167 & Las Cumbres
00957
Open Store
Open Store
1085
108500
Caguas
PR
Intsctn St Rd Pr 1 & Pr 156
00725
Open Store
Open Store
4858
485800
Caguas
PR
Calle Betances Final #400
00726
Open Store
Open Store
7419
741900
Caguas
PR
Rafael Cordero & Hwy 30
00725
Open Store
Open Store
1925
192500
Carolina
PR
Carolina S/C
00988
Open Store
Open Store
7665
766500
Carolina
PR
65Th Infantry Ave
00985
Open Store
Open Store
7446
744600
Cayey
PR
Carr Rt #1 - Km 106
00736
Open Store
Open Store
2085
208500
Fajardo
PR
State Rd 3
00738
Open Store
Open Store
2675
267500
Guayama
PR
Road 3 Km.L34.7
00784
Open Store
Open Store
7768
776800
Guaynabo
PR
Pr 20 And Esmeralda
00969
Open Store
Open Store
7842
784200
HATO REY
PR
Plz Las Americas Mall
00918
Open Store
Open Store
3993
399300
Juana Diaz
PR
State Rd 149&State Rd 584
00795
Open Store
Open Store
1935
193502
Mayaguez
PR
975 Hostos Ave Ste 110
00680
Non-retail
Active Non-retail
3882
388200
Mayaguez
PR
Pr Rte #2; Km 149.5
00680
Open Store
Open Store
2385
238500
Naranjito
PR
El Mercado Plaza
00782
Open Store
Open Store
1945
194500
Ponce
PR
Plaza Del Caribe 2050 (Rd 2)
00731
Open Store
Open Store
1945
194502
Ponce
PR
Plaza Del Caribe 2050 (Rd 2)
00731
Non-retail
Active Non-retail
7741
774100
Ponce
PR
2643 Ponce Bypass
00728
Open Store
Open Store
4844
484400
Rio Piedras
PR
9410 Ave Los Romeros
00926
Open Store
Open Store
3896
389600
San German
PR
Castro Perez Ave (Pr 122)
00683
Open Store
Open Store
4490
449000
San Juan
PR
Caparra Hgts - San Patricio S/C Roosevelt & San Patricio Avenues
00920
Open Store
Open Store
4494
449400
Trujillo Alto
PR
200 Carr 181
00976
Open Store
Open Store
7784
778400
Vega Alta
PR
Carr 2, Estatal, Plaza Caribe Mall
00692
Open Store
Open Store
7752
775200
Yauco
PR
Sr 128 @ Sr 2 Km 0.5
00698
Open Store
Open Store
24560
2456000
CAYCE
SC
2110 Commerce Dr
29033
Non-retail
Active Non-retail
4016
401600
Greenville
SC
Church St Extension
29605
Open Store
Open Store
8846
884600
GREENVILLE
SC
115 Haywood Rd
29607
Non-retail
Active Non-retail
8858
885800
Ladson
SC
3831 Commercial Cneter Rd
29456
Non-retail
Active Non-retail
7616
761600
Lexington
SC
748 W Main Street
29072
Open Store
Open Store
7274
727400
Mauldin
SC
129 West Butler Avenue
29662
Open Store
Annc’d to Close
2807
280700
Rock Hill
SC
2197 Dave Lyle Blvd
29730
Open Store
Open Store
7043
704300
Rock Hill
SC
2302 Cherry Rd
29732
Open Store
Annc’d to Close
7062
706200
Sumter
SC
1143 Broad St
29150
Open Store
Open Store
4141
414100
West Columbia
SC
1500 Charleston Hwy
29169
Open Store
Open Store
4170
417000
Rapid City
SD
1111 E North St
57701
Open Store
Open Store
7241
724100
Bartlett
TN
8024 Stage Hills Blvd
38133
Non-retail
Active Non-retail
1115
111500
Chattanooga
TN
2100 Hamilton Place Blvd
37421
Open Store
Annc’d to Close
8037
803700
CHATTANOOGA
TN
6300 Enterprise Park Dr; Ste A
37416
Non-retail
Active Non-retail





--------------------------------------------------------------------------------




2335
233500
Clarksville
TN
2801 Wilma Rudolph Blvd
37040
Open Store
Annc’d to Close
1146
114600
Cordova
TN
2800 N Germantown Prkway
38133
Open Store
Annc’d to Close
2036
203600
Jackson
TN
2021 N Highland Ave
38305
Open Store
Open Store
2265
226500
Johnson City
TN
2011 N Roan St
37601
Open Store
Open Store
7460
746000
Knoxville
TN
6909 Maynardville Pike Ne
37918
Open Store
Annc’d to Close
8947
894700
KNOXVILLE
TN
114 Sherlake Rd
37922
Non-retail
Active Non-retail
9621
962100
Lebanon
TN
1443 W Main St
37087
Open Store
Open Store
2156
215600
Maryville
TN
198 Foothills Mall
37801
Open Store
Open Store
8756
875600
Memphis
TN
3952 Willow Lake Blvd; Bldg 5
38118
Non-retail
Active Non-retail
24542
2454200
MEMPHIS
TN
1710 Shelby Oaks Drive
38133
Non-retail
Active Non-retail
2226
222600
Murfreesboro
TN
1720 Old Fort Pkwy
37129
Open Store
Open Store
8206
820600
NASHVILLE
TN
640 Thompson Lane
37211
Non-retail
Active Non-retail
24611
2461100
NASHVILLE
TN
5010 Linbar Drive # 125
37211
Non-retail
Active Non-retail
9735
973500
Sevierville
TN
217 Forks Of River Pkwy
37862
Open Store
Open Store
1395
139500
West Town
TN
7600H Kingston Pike
37919
Open Store
Annc’d to Close
1387
138700
Amarillo
TX
7701 1-40 W
79121
Open Store
Open Store
1137
113700
Austin
TX
1000 E 41St
78751
Open Store
Annc’d to Close
1357
135700
Austin/Barton Creek
TX
2901 S Capitol Of Texas Hwy
78746
Open Store
Annc’d to Close
1327
132700
Baytown
TX
1000 San Jacinto Mall
77521
Open Store
Annc’d to Close
30954
3095400
Brownsville
TX
2440 Pablo Kisel Blvd
78526
Closed Store
Closed Store
1217
121702
Corpus Christi
TX
1305 Airline Rd
78412
Non-retail
Active Non-retail
8870
887000
DALLAS
TX
1600 Roe St
75215
Non-retail
Active Non-retail
8021
802100
EL PASO
TX
39B Concord
79906
Non-retail
Active Non-retail
24554
2455400
El Paso
TX
1335 Geronimo Dr
79925
Non-retail
Active Non-retail
1080
108000
Frisco
TX
2605 Preston Rd
75034
Open Store
Annc’d to Close
447
44700
GARLAND
TX
2775 W Miller Rd
75042
Non-retail
Active Non-retail
8907
890700
GARLAND
TX
1501 Kings Rd
75042
Non-retail
Active Non-retail
8807
880700
GRAPEVINE
TX
615 Westport Pkwy; Ste 200
76051
Non-retail
Active Non-retail
2537
253700
Harlingen
TX
2002 S Expy 83
78552
Open Store
Annc’d to Close
24011
2401100
HOUSTON
TX
10055 Regal Row
77040
Non-retail
Active Non-retail
1277
127700
Ingram
TX
6301 Nw Loop 410
78238
Open Store
Annc’d to Close
2147
214700
Irving
TX
2501 Irving Mall
75062
Open Store
Annc’d to Close
2487
248700
Killeen
TX
2000 Killeen Mall
76543
Open Store
Open Store
2247
224702
Laredo
TX
5300 San Dario Ave
78041
Non-retail
Active Non-retail
2557
255700
Longview
TX
3510 Mccann Rd
75605
Open Store
Open Store
1247
124700
Lubbock
TX
6002 Slide Rd
79414
Open Store
Annc’d to Close
4389
438900
McAllen
TX
1801 South 10Th Street
78503
Open Store
Open Store
7972
797200
McAllen
TX
3701 North McColl
78503
Non-retail
Active Non-retail
1067
106700
Memorial
TX
303 Memorial City Mall
77024
Open Store
Annc’d to Close





--------------------------------------------------------------------------------




8922
892200
PFLUGERSVILLE
TX
828 New Meister Lane, Suite 100
78660
Non-retail
Active Non-retail
1629
162900
Pharr
TX
500 N. Jackson Road
78577
Open Store
Open Store
9767
976700
PLANO
TX
2301 West Plano Parkwayl, Suite 201
75075
Non-retail
Active Non-retail
2637
263700
Port Arthur
TX
3100 FM 365
77642
Open Store
Open Store
1207
120700
Richardson
TX
201 S Plano Rd
75081
Open Store
Open Store
1097
109700
San Antonio
TX
2310 Sw Military Dr
78224
Open Store
Open Store
8747
874700
SAN ANTONIO
TX
1331 N Pine St
78202
Non-retail
Active Non-retail
9507
950700
SAN ANTONIO
TX
1560 CABLE RANCH RD
78245
Non-retail
Active Non-retail
24029
2402900
SAN ANTONIO
TX
5696 Randolph Blvd
78239
Non-retail
Active Non-retail
1127
112700
Shepherd
TX
4000 N Shepherd Dr
77018
Open Store
Open Store
1227
122700
Southwest Ctr
TX
3450 W Camp Wisdom Rd
75237
Open Store
Annc’d to Close
2077
207700
Tyler
TX
4701 S Broadway Ave
75703
Open Store
Annc’d to Close
2617
261700
Victoria
TX
7508 N Navarro St
77904
Open Store
Annc’d to Close
1367
136700
Waco
TX
6001 W Waco Dr
76710
Open Store
Open Store
8948
894800
SALT LAKE CTY
UT
175 W 1300 South
84115
Non-retail
Active Non-retail
24604
2460400
SALT LAKE CTY
UT
2027 S 4130 W
84104
Non-retail
Active Non-retail
9794
979400
St. George
UT
785 S Bluff
84770
Open Store
Open Store
1888
188800
West Jordan
UT
7453 S Plaza Center Dr
84084
Open Store
Annc’d to Close
1284
128400
Alexandria
VA
5901 Duke St
22304
Open Store
Open Store
4483
448300
Annandale
VA
4251 John Marr Drive
22003
Open Store
Annc’d to Close
2435
243500
Charlottesville
VA
1531Rio Rd E
22901
Open Store
Open Store
3471
347100
Chesapeake
VA
2001 South Military Hwy
23320
Open Store
Open Store
8838
883800
CHESAPEAKE
VA
713 Fenway Ave; Ste D
23323
Non-retail
Active Non-retail
1615
161500
Chspk/Greenbrier
VA
1401 Greenbrier Pkwy
23320
Closed Store
Closed Store
8823
882300
DULLES
VA
45065 Old Ox Rd
20166
Non-retail
Active Non-retail
1814
181400
Fairfax
VA
12000 Fair Oaks Mall
22033
Open Store
Annc’d to Close
1024
102400
Falls Church
VA
6211 Leesburg Pike
22044
Open Store
Open Store
2694
269400
Fredericksburg
VA
100 Spotsylvania Mall
22407
Open Store
Open Store
1575
157500
Hampton
VA
100 Newmarket Fair Mall
23605
Open Store
Annc’d to Close
8836
883600
RICHMOND
VA
4100 Tomlyn St
23230
Non-retail
Active Non-retail
24552
2455200
RICHMOND
VA
5340 S Laburnum Ave
23231
Non-retail
Active Non-retail
7415
741500
Springfield
VA
6364 Springfield Plaza
22150
Open Store
Annc’d to Close
3785
378500
Tabb
VA
5007 Victory Blvd
23693
Open Store
Open Store
1265
126500
Virginia Beach
VA
4588 Virginia Beach Blvd
23462
Closed Store
Closed Store
7717
771700
Waynesboro
VA
2712 W Main St
22980
Open Store
Annc’d to Close
7259
725900
Williamsburg
VA
118 Waller Mill Rd
23185
Open Store
Annc’d to Close
2784
278400
Winchester
VA
1850 Apple Blossom Dr
22601
Open Store
Open Store
7413
741300
Frederiksted
VI
Remainder Matriculate #1
00840
Open Store
Open Store
3972
397200
St. Croix
VI
Sunny Isle S/C, Space #1
00820
Open Store
Open Store
3829
382900
St. Thomas
VI
26 - A Tutu Park Mall
00802
Open Store
Open Store
7793
779300
St. Thomas
VI
9000 Lockhart Gdns S/C; Ste 1
00802
Open Store
Open Store





--------------------------------------------------------------------------------




45061
4506100
COLCHESTER
VT
4 ACORN LANE
03848
Non-retail
Active Non-retail
3133
313300
Bellingham
WA
1001 E Sunset Drive
98226
Open Store
Annc’d to Close
2049
204900
Everett
WA
1302 Se Everett Mall Way
98208
Open Store
Open Store
2329
232900
Kennewick(Pasco)
WA
1321 N Columbia Center Blvd
99336
Open Store
Open Store
3413
341300
Kent
WA
24800 W Valley Hwy
98032
Closed Store
Closed Store
8709
870900
KENT
WA
7650 S 228Th St
98032
Non-retail
Active Non-retail
8897
889700
KENT
WA
6250 S. 196Th Street
98032
Non-retail
Active Non-retail
2330
233000
Puyallup
WA
3500 S MeridianSte 900
98373
Open Store
Annc’d to Close
2329
232902
Richland
WA
1661 B Fowler St
99352
Non-retail
Active Non-retail
36692
3669200
Seattle
WA
701 5th Ave
98104
Non-retail
Active Non-retail
38167
3816700
Seattle
WA
1415 NE 45th Street
98105
Non-retail
Active Non-retail
24526
2452600
Seattle/Tukwilla
WA
12628 Interurban Ave South
98168
Non-retail
Active Non-retail
8004
800400
Spokane
WA
10424 W Aero Rd
99004
Non-retail
Active Non-retail
9480
948000
SPOKANE
WA
12310 Mirabeau Parkway; Suite 500
99216
Non-retail
Active Non-retail
2239
223900
Vancouver
WA
8800 Ne Vancouver Mall Dr
98662
Open Store
Annc’d to Close
7034
703400
Walla Walla
WA
2200 East Isaacs Ave
99362
Open Store
Open Store
24555
2455500
BROOKFIELD
WI
13040 W Lisbon Rd; Bldg 2 Ste 300
53005
Non-retail
Active Non-retail
8968
896800
JANESVILLE
WI
3920 Kennedy Rd
53545
Non-retail
Active Non-retail
7648
764800
Mauston
WI
800 North Union
53948
Open Store
Open Store
8220
822000
NEW BERLIN
WI
16255-16351 W LINCOLN AVE
53151
Non-retail
Active Non-retail
3692
369200
Oconomowoc
WI
1450 Summit Avenue
53066
Open Store
Open Store
3851
385100
Racine
WI
5141 Douglas Ave
53402
Open Store
Open Store
7649
764900
Ripon
WI
1200 West Fond Du Lac St
54971
Open Store
Open Store
8725
872500
VANDENBROEK
WI
N 168 Apoltolic Rd
54140
Non-retail
Active Non-retail
3750
375000
Waupaca
WI
830 West Fulton St
54981
Open Store
Open Store
8782
878200
WAUWATOSA
WI
4320 N. 124Th Street
53222
Non-retail
Active Non-retail
6375
282601
Bridgeport
WV
225 Meadowbrook Mall
26330
Open Store
Open Store
4188
418800
Charleston
WV
1701 4Th Ave W
25387
Open Store
Annc’d to Close
4442
444200
Charleston
WV
6531 Mccorkle Avenue S E
25304
Open Store
Open Store
3484
348400
Elkview
WV
I-79/Us 43 Crossings Mall
25071
Open Store
Open Store
3724
372400
Scott Depot
WV
101 Great Teays Blvd
25560
Open Store
Annc’d to Close
2304
230400
Westover/Morgantown
WV
9520 Mall Rd
26501
Open Store
Annc’d to Close
2341
234100
Casper
WY
701 Se Wyoming Blvd
82609
Open Store
Annc’d to Close
4736
473600
Casper
WY
4000 East 2Nd Street
82609
Open Store
Annc’d to Close
2371
237100
Cheyenne
WY
1400 Del Range Blvd
82009
Closed Store
Closed Store
4863
486300
Gillette
WY
2150 South Douglas Hwy
82716
Open Store
Annc’d to Close
7139
713900
Jackson
WY
510 S Hwy 89
83002
Open Store
Open Store
30938
3093800
Glendale
AZ
6767 West Bell Road
85308
Closed Store
Closed Store





--------------------------------------------------------------------------------




SCHEDULE 5.01(n)
Pension Plan Issues
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
























































































[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information.






--------------------------------------------------------------------------------




SCHEDULE 5.01(p)
UCC FILING JURISDICTIONS
 
Entity
UCC Filing Jurisdiction
1.
Sears Holdings Corporation
Delaware
2.
Sears, Roebuck and Co.
New York
3.
A&E Factory Service, LLC
Delaware
4.
A&E Home Delivery, LLC
Delaware
5.
A&E Lawn & Garden, LLC
Delaware
6.
A&E Signature Service, LLC
Delaware
7.
BlueLight.com, Inc.
Delaware
8.
California Builder Appliances, Inc.
Delaware
9.
FBA Holdings Inc.
Delaware
10.
Florida Builder Appliances, Inc.
Delaware
11.
Innovel Solutions, Inc.
Delaware
12.
KBL Holding Inc.
Delaware
13.
Kmart Holding Corporation
Delaware
14.
Kmart Operations LLC
Delaware
15.
Kmart.com LLC
Delaware
16.
MaxServ, Inc.
Delaware
17.
MyGofer LLC
Delaware
18.
Private Brands, Ltd.
Delaware
19.
Sears Brands Management Corporation
Delaware
20.
Sears Buying Services, Inc.
Delaware
21.
Sears Development Co.
Delaware
22.
Sears Holdings Management Corporation
Delaware
23.
Sears Home & Business Franchises, Inc.
Delaware
24.
Sears Operations LLC
Delaware
25.
Sears Roebuck Acceptance Corp.
Delaware
26.
Sears, Roebuck de Puerto Rico, Inc.
Delaware
27.
ServiceLive, Inc.
Delaware
28.
SHC Desert Springs, LLC
Delaware
29.
SOE, Inc.
Delaware
30.
StarWest, LLC
Delaware
31.
SYW Relay LLC
Delaware
32.
Wally Labs LLC
Delaware
33.
SHC Licensed Business LLC
Delaware
34.
KLC, Inc.
Texas
35.
Kmart Stores of Texas LLC
Texas
36.
Big Beaver of Florida Development, LLC
Florida
37.
Sears Protection Company (Florida), L.L.C.
Florida
38.
Kmart Corporation
Michigan
39.
Kmart of Michigan, Inc.
Michigan
40.
STI Merchandising, Inc.
Michigan
41.
Troy Coolidge No. 13, LLC
Michigan





--------------------------------------------------------------------------------




 
Entity
UCC Filing Jurisdiction
42.
Kmart Stores of Illinois LLC
Illinois
43.
Sears Brands Business Unit Corporation
Illinois
44.
Sears Brands, L.L.C.
Illinois
45.
Sears Holdings Publishing Company, LLC
Illinois
46.
Sears Insurance Services, L.L.C.
Illinois
47.
Sears Procurement Services, Inc.
Illinois
48.
Sears Protection Company
Illinois
49.
Sears Home Improvements Products, Inc.
Pennsylvania
50.
Kmart of Washington LLC
Washington
51.
SHC Promotions LLC
Virginia
52.
Sears Protection Company (PR), Inc.
Puerto Rico







--------------------------------------------------------------------------------




SCHEDULE 5.01(s)
EQUITY INTERESTS IN SUBSIDIARIES
None.




--------------------------------------------------------------------------------




SCHEDULE 5.01(t)
LABOR MATTERS
A. Collective Bargaining Agreements
Loan Party or other Subsidiary
Union
Contract Term
Sears Roebuck - Facilities - Chicago, IL
IUOE #399
7/1/16 - 6/30/19
Sears Roebuck - Facilities - Minneapolis, MN
IUOE #70
6/1/16 - 5/31/19
Kmart Corporation - Logistics - RDC - Manteno, IL
IBT #705
2/5/18 -1/31/21
Kmart Corporation - Logistics - RDC - Morrisville, PA
UAW #8275
9/11/16 - 3/8/20
Kmart Corporation - Logistics - RDC - Warren, OH
UAW #2901
9/2/15 - 9/8/18 (extended until 3/31/19)
Sears Roebuck - PRS - Detroit, MI
IBT #243
10/19/17 - 10/18/20
Sears Roebuck - MDO - Livonia, MI
IBT #243
10/26/17 - 10/26/20
Sears Roebuck - Auto Center - Fairview Heights, IL
UFCW #881
3/25/18 - 3/27/21
Sears Roebuck - Retail - Fairview Heights, IL
UFCW #881
3/25/18 - 3/27/21
Sears Roebuck - PRS - Akron, OH
IBT #348
5/19/18 - 5/18/21
Sears Roebuck - PRS - Cleveland, OH
UFCW #880
2/1/16 - 1/31/19
Sears Roebuck - PRS - Philadelphia, PA
IBT #107
7/15/11 - 7/14/15
Kmart Corporation - Logistics -- RSC - Chambersburg, PA
UNITE # 196
3/3/18 - 3/6/21
Kmart Corporation - Distribution Center - Mira Loma, CA
UNITE # 512
1/13/18 - 12/26/20
Sears Roebuck - MDO - Sacramento, CA
IBT #150
11/5/18 - 10/31/21
Sears Roebuck - PRS - St. Louis, MO
IBT #688
11/1/17 - 10/31/20
Sears Roebuck - DDC - Kent, WA
IBT # 174
11/1/16 - 10/31/19
Sears Roebuck - MDO - Kent, WA
IBT # 174
12/4/16 - 9/30/19
Sears Roebuck - PRS - Fairview Heights, IL
UFCW #881
3/25/18 - 3/27/21
Sears Roebuck - PRS - McMurray (Pittsburgh), PA
USW 5852-28
1/1/17 - 12/31/19
Sears Roebuck - PRS - Toledo, OH
IBEW #8
2/1/18 - 1/31/21



B. Material Bonus, Restricted Stock, Stock Option, or Stock Appreciation Plans
1.
Sears Holdings Corporation Annual Incentive Plan, as amended and restated
effective April 10, 2015.

2.
Sears Holdings Corporation Cash Long-Term Incentive Plan, as amended and
restated effective April 10, 2015.

3.
Sears Holdings Corporation Long-Term Incentive Program, effective April 27,
2011.

4.
Sears Holdings Corporation Umbrella Incentive Program, as amended and restated
effective March 7, 2012.

5.
Sears Holdings Corporation Forms of Special Bonus Award Agreement.

6.
Sears Holdings Corporation Forms of Special Bonus & Retention Award Agreement.

7.
Sears Holdings Corporation Forms of Special Retention Award Agreement.

8.
Sears Holdings Corporation Director Compensation Program, as amended.

9.
Sears Holdings Corporation 2013 Stock Plan.



10.
Sears Holdings Corporation Amended and Restated Umbrella Incentive Program /
Amendment to the Performance Measures under the Amended and Restated Sears
Holdings Corporation Umbrella Incentive Program.





--------------------------------------------------------------------------------






11.
Form of Sears Holdings Corporation Restricted Stock Award Agreement.



12.
Form of Sears Holdings Corporation Restricted Stock Award Agreement: Terms and
Conditions.



13.
Form of Sears Holdings Corporation Restricted Stock Unit Award Agreement: Terms
and Conditions.



14.
Form of Cash Right - Addendum to Restricted Stock Award Agreement.



15.
Form of Cash Award - Addendum to Restricted Stock Award Agreement.



16.
Form of LTIP Award Agreement.



C. Employees of Permitted Holder
None.






--------------------------------------------------------------------------------




SCHEDULE 6.01(h)
TRANSACTIONS WITH AFFILIATES
None.




--------------------------------------------------------------------------------




SCHEDULE 6.01(q)
POST-EFFECTIVE DATE REQUIREMENTS
•
Not later than November 30, 2018, the Joint Lead Arrangers shall have received
and be satisfied, in their sole and absolute discretion, with a winddown budget.

•
Not later than 5 Business Days after the Effective Date, the Borrowers shall
deliver an updated Schedule 1.04 to the Credit Agreement listing Debt of any
Group Member to any Subsidiary of Holdings which is not a Loan Party outstanding
as of the Effective Date.

•
Not later than 5 Business Days after the Effective Date, the Borrowers shall
deliver an updated Schedule 1.05 to the Credit Agreement listing all
intercompany Investments as of the Effective Date.

•
Not later than 10 Business Days after the Effective Date, the Borrowers shall
deliver to the Agent all insurance policy endorsements or amendments necessary
to comply with Section 6.01(c).

•
Not later than 20 days after the Effective Date, or such longer time period as
reasonably agreed upon by the Administrative Agent, the Borrowers shall deliver
a Blocked Account Agreement covering the Prepetition Unencumbered Assets
Proceeds Account.

•
Not later than 25 Business Days after the Effective Date, the Borrowers shall
deliver the certificates listed in Attachment A, evidencing Pledged Equity (as
defined in the Guarantee and Collateral Agreement) in suitable form for transfer
by deliver or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Control Co-Collateral
Agent, together with a Pledged Collateral Supplement (as defined in the
Guarantee and Collateral Agreement) amending and restating Schedule 5 of the
Guarantee and Collateral Agreement as necessary to reflect the Pledged
Collateral (as defined in the Guarantee and Collateral Agreement):

•
Not later than 20 Business Days after the Effective Date, the Borrowers shall
deliver any Instruments evidencing any Pledged Debt (as defined in the Guarantee
and Collateral Agreement) in suitable form for transfer by deliver or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Control Co-Collateral Agent, together
with a Pledged Collateral Supplement (as defined in the Guarantee and Collateral
Agreement) amending and restating Schedule 5 of the Guarantee and Collateral
Agreement as necessary to reflect the Pledged Collateral (as defined in the
Guarantee and Collateral Agreement).

•
Not later than 45 Business Days after the Effective Date, the Borrowers shall
cause to be filed with the Florida Department of State UCC-3 termination
statements for the UCC-1 financing statements with filing numbers 990000192280
and 200200130372.







--------------------------------------------------------------------------------




Attachment A to Schedule 6.01(q)
Issuer
Entity Type
No. of Shares
Certificate No.
Record Owner
Big Beaver Development Corporation
Corporation
100
To come.
Kmart Corporation
BlueLight.com, Inc.
Corporation
100
C-266
KBL Holding Inc.
California Builder Appliances, Inc.
Corporation
100
101
FBA Holdings Inc.
FBA Holdings Inc.
Corporation
1,000
103
Sears, Roebuck and Co.
Florida Builder Appliances, Inc.
Corporation
950
1
FBA Holdings Inc.
Innovel Solutions, Inc.
Corporation
87
101
Sears, Roebuck and Co.
KBL Holding Inc.
Corporation
100
101
Kmart Corporation
KLC, Inc.
Corporation
490
102
Kmart Corporation
KLC, Inc.
Corporation
510
104
Kmart Corporation
Kmart Corporation
Corporation
100
101
Kmart Holding Corporation
Kmart Corporation of Illinois, Inc.
Corporation
6,500
To come.
Kmart Corporation
Kmart Holding Corporation
Corporation
100
101
Sears Holdings Corporation
Kmart International Services Inc.
Corporation
30
To come.
Kmart Corporation
Kmart of Michigan, Inc.
Corporation
100
101
Kmart Corporation
Kmart Overseas Corporation
Corporation
1,000
To come.
Kmart Corporation
Manage My Home Inc.
Corporation
1,000
To come.
Sears Holdings Management Corporation
MaxServ, Inc. (Max Acquisition Delaware Inc.)
Corporation
1,000
101
Sears, Roebuck and Co.
Private Brands, Ltd.
Corporation
100
101
Sears, Roebuck and Co.
RichRelevance, Inc.
Corporation
627,586 Series B Preferred
35,068 Series G Preferred
To come.
Sears Holdings Management Corporation
S.F.P.R., Inc.
Corporation
10
To come.
Kmart Corporation
Sears Brands Business Unit Corporation
Corporation
1,000
101
Sears Holdings Management Corporation
Sears Brands Management Corporation (Sears International Marketing, Inc.)
Corporation
1,000
102
Sears Buying Services, Inc.
Sears Buying Services, Inc.
Corporation
45,000
2
Sears Brands Business Unit Corporation
Sears Development Co.
Corporation
1,000 common shares
50,000 preferred shares
101
101
Sears, Roebuck and Co.
Sears Financial Holding Corporation
Corporation
100
To come.
Sears, Roebuck and Co.
Sears Holdings Management Corporation
Corporation
20
102
Kmart Holding Corporation
Sears Holdings Management Corporation
Corporation
80
101
Sears, Roebuck and Co.
Sears Home & Business Franchises, Inc. (Continental Carpet Cleaning, Inc.)
Corporation
1,000
102
Sears, Roebuck and Co.
Sears Home Improvement Products, Inc. (American Home Improvement Products, Inc.)
Corporation
60,000
117
Sears, Roebuck and Co.
Sears Home Improvement Products, Inc. (American Home Improvement Products, Inc.)
Corporation
30,000
118
Sears, Roebuck and Co.
Sears Home Improvement Products, Inc. (American Home Improvement Products, Inc.)
Corporation
5,667
124
Sears, Roebuck and Co.
Sears Home Improvement Products, Inc. (American Home Improvement Products, Inc.)
Corporation
2,833
125
Sears, Roebuck and Co.





--------------------------------------------------------------------------------




Issuer
Entity Type
No. of Shares
Certificate No.
Record Owner
Sears Home Improvement Products, Inc. (American Home Improvement Products, Inc.)
Corporation
1,500
126
Sears, Roebuck and Co.
Sears International (Barbados), Inc.
Corporation
1,000
To come.
Sears Brands Management Corporation
Sears International Holdings Corp.
Corporation
1,000
To come.
Sears, Roebuck and Co.
Sears Procurement Services, Inc.
Corporation
1,000
102
Sears, Roebuck and Co.
Sears Protection Company
Corporation
1,000
101
Sears, Roebuck and Co.
Sears Protection Company (PR), Inc.
Corporation
100,000
101
Sears, Roebuck and Co.
Sears Roebuck Acceptance Corp.
Corporation
350,000
101
Sears, Roebuck and Co.
Sears Shop at Home Services, Inc.
Corporation
100
To come.
Sears, Roebuck and Co.
Sears, Roebuck and Co.
Corporation
100.139
101
Sears Holdings Corporation
Sears, Roebuck de Puerto Rico, Inc.
Corporation
1
101
Sears, Roebuck and Co.
Sears, Roebuck de Puerto Rico, Inc.
Corporation
2,999
102
Sears, Roebuck and Co.
Sears, Roebuck de Puerto Rico, Inc.
Corporation
7,000
103
Sears, Roebuck and Co.
ServiceLive Solutions Ltd.
Corporation
100
To come.
ServiceLive, Inc.
ServiceLive, Inc.
Corporation
100
101
Sears Holdings Corporation
Shop Your Way, Inc.
Corporation
100
To come.
Sears Brands Business Unit Corporation
SRe Holding Corporation
Corporation
100
To come.
Sears Holdings Corporation
ST Holdings, Inc.
Corporation
100 common shares
80 Series A Preferred
10 Series B Preferred
10 Series C Preferred
To come.
Sears, Roebuck and Co.
STI Merchandising, Inc.
Corporation
2,000
101
Kmart Corporation
Sears Holdings Mauritius Holding Company
Other
787,075
To come.
Sears, Roebuck and Co.
Sears Holdings Mauritius Holding Company
Other
100
To come.
Sears Holdings Management Corporation
Sears IT & Management Services India Private Limited
Other
195,333
To come.
Sears Holdings Management Corporation
SHC Israel Ltd.
Other
100
To come.
Sears Holdings Management Corporation
Sears Global Technologies India Private Limited
Private Limited Company
500
To come.
Sears Holdings Management Corporation
Sears Global Technologies India Private Limited
Private Limited Company
9,500
To come.
Sears, Roebuck and Co.
SOE, Inc.
Corporation
100
101
FBA Holdings Inc.





--------------------------------------------------------------------------------




SCHEDULE 6.01(r)(i)
CASE MILESTONES
DIP Loan
(i)    [Reserved]
(ii)    [Reserved]
(iii)    [Reserved]
(iv)    Not later than November 30, 2018, the Bankruptcy Court shall have
entered the Final Financing Order.
(v)    Not later than November 30, 2018, the Effective Date shall have occurred.
Lease Assumption / Rejection
(vi)    Not later than 30 days following the Petition Date, the Debtors shall
have filed a motion requesting, and not later than 45 days following the
Petition Date, shall have obtained, an order of the Bankruptcy Court extending
the lease assumption/rejection period such that the lease assumption/rejection
period shall extend 210 days after the Petition Date.    
Inventory Appraisals
(viii)    Not later than the 10th day of every month commencing with the first
full month immediately following the Petition Date (or such later date as the
Co-Collateral Agents may agree in their Permitted Discretion), an updated
inventory appraisal shall be delivered to the Agent.
Budget
(ix)    [Reserved]
Plan and Disclosure Statement
(x)    Not later than February 18, 2019, the Debtors shall file with the
Bankruptcy Court an Acceptable Plan of Reorganization and a disclosure statement
with respect thereto.
(xi)    Not later than March 25, 2019, the Bankruptcy Court shall enter an order
approving a disclosure statement with respect to an Acceptable Plan of
Reorganization.
(xii)    Not later than April 29, 2019, the Bankruptcy Court shall enter an
order confirming an Acceptable Plan of Reorganization.
(xiii)    Not later than May 14, 2019, such Acceptable Plan of Reorganization
shall become effective.




--------------------------------------------------------------------------------




SCHEDULE 6.01(r)(ii)
GO FORWARD PLAN
Store Rationalization and Sale Process. To save as many of their stores and
preserve as many jobs as possible, the Debtors have developed the following
detailed plan to guide their path forward in these Chapter 11 Cases. Pursuant to
this Go Forward Plan, the Debtors have determined to quickly rationalize their
store footprint in accordance with a detailed plan while also implementing the
following key actions:
Initial Store Rationalization
▪
On the Petition Date, the Debtors will file a motion to approve procedures (the
“GOB Procedures”) to complete certain store closings in accordance with the
Store Footprint Plan (the “Initial Store Rationalization”) and will seek an
order approving the GOB Procedures for the Initial Store Rationalization by
October 25, 2018.

▪
The Initial Store Rationalization will start no later than October 25, 2018 and
a material portion of the Initial Store Rationalization will be underway within
21 days of the Commencement Date.

▪
The Debtors will file a motion no later than seven (7) days after the Petition
Date and will obtain an order from the Bankruptcy Court no later than thirty
(30) days after the Petition Date authorizing the rejection of any leases
associated with stores included in the Initial Store Rationalization.

Secondary Store Rationalization
▪
The Debtors will undertake a detailed review and analysis of the profitability
of a further group of stores identified in the Store Footprint Plan.

▪
No later than November 8, 2018, the Debtors will file a notice, pursuant to the
GOB Procedures, to commence a second round of store rationalizations in
accordance with the Store Footprint Plan (the “Secondary Store Rationalization”
and, together with the Initial Store Rationalization, the “Store
Rationalizations”).

▪
The Debtors will obtain court approval of, and commence a material portion of,
the Secondary Store Rationalization no later than November 20, 2018.

▪
The Debtors will file a motion no later than November 20, 2018 and will obtain
an order from the Bankruptcy Court no later than December 15, 2018 authorizing
the rejection of any leases associated with stores included in the Secondary
Store Rationalization.

Go Forward Stores Sale Process
▪
Pursuant to the Go Forward Plan, while the Store Rationalizations are in process
the Debtors will pursue the sale (the “Go Forward Stores Sale Process”) of the
Go Forward Stores.

▪
Given the cash-burn associated with the continued operation of the Debtors’
businesses, the Debtors must, by December 15, 2018, obtain and find acceptable a
non-contingent and fully-financed (with committed financing containing customary
limited conditionality consistent with acquisition financing commitments (e.g.,
SunGard-style certain funds provisions)) stalking horse bid for the sale of the
Go Forward Stores (which may be either on a going-concern or liquidation basis)
that is reasonably acceptable to the Administrative Agent and Co-Collateral
Agents (a “Qualified Stalking Horse Bid”); provided that failure to obtain and
find acceptable a Qualified Stalking Horse Bid by





--------------------------------------------------------------------------------




December 15, 2018 shall not constitute a Default or Event of Default under the
Credit Agreement so long as the Debtors are diligently pursuing a process
reasonably acceptable to the Co-Collateral Agents that is designed to enable the
Debtors to meet the Go Forward Stores Sale Process milestones set forth below.
▪
The Debtors will file a motion requesting approval of bidding procedures and the
selection of a stalking horse bid for the sale of the Go Forward Stores (which
may be either on a going-concern or liquidation basis) pursuant to section 363
of the Bankruptcy Code no later than December 27, 2018, and will obtain an order
of the Bankruptcy Court approving such motion no later than January 14, 2019.

▪
An auction for the sale of the Go Forward Stores (and potentially certain other
assets) will be conducted, or the stalking horse bidder will be named as the
winning bidder to the extent no other higher and better offers for the Go
Forward Stores are received, no later than February 2, 2019.

▪
The Debtors will obtain an order approving the sale of the Go Forward Stores
pursuant to section 363 of the Bankruptcy Code no later than February 4, 2019,
and will close the sale of the Go Forward Stores by no later than February 8,
2019.

▪
Any bid pursuant to the Go Forward Stores Sales Process above must include
non-contingent financing commitments containing customary limited conditionality
consistent with acquisition financing commitments (e.g., SunGard-style certain
funds provisions) that are reasonably acceptable to the Administrative Agent and
Co-Collateral Agents, to bridge any gap in the Budget through the anticipated
date of closing.









--------------------------------------------------------------------------------




EXHIBIT A
Form of Notice of Borrowing
NOTICE OF BORROWING
Date: [_____], 20[__]
To:    Bank of America, N.A., as Agent
Ladies and Gentlemen:
The undersigned refers to that certain Superpriority Senior Secured
Debtor-In-Possession Asset-Based Credit Agreement, dated as of November 29, 2018
(as such may be amended, modified, supplemented or restated hereafter, the
“Credit Agreement”) by, among others, (i) Sears Holdings Corporation, a Delaware
corporation, as Holdings, (ii) Kmart Corporation, a Michigan corporation
(“Kmart”) and Sears Roebuck Acceptance Corp., a Delaware corporation (“SRAC”,
and collectively with Kmart, the “Borrowers”), (iii) the Lenders party thereto,
(iv) Bank of America, N.A., as Agent, and (v) Bank of America, N.A. and Wells
Fargo Bank, National Association as Co-Collateral Agents. Capitalized terms used
but not defined herein shall have the meanings set forth in the Credit
Agreement.
In accordance with Section 2.02 or Section 2.04 of the Credit Agreement, as
appropriate, [Kmart][SRAC]3 hereby irrevocably requests a Borrowing under the
Credit Agreement as follows4:
1.On ___________________________     (a Business Day)5


2.In the amount of $_______________6            








_____________________________


3 Identify Borrower requesting the Borrowing herein.


4 Each Borrowing that consists of Revolving Advances shall be of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments.


5 Each notice of a Borrowing that consists of a Revolving Advance must be
received by the Agent not later than (x) 12:00 noon on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 p.m. on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances.
Each notice of a Borrowing that consists of a Swingline Advance must be received
by the Agent not later than 1:00 p.m. on the date of such proposed Borrowing.


6 Each Borrowing other than a Borrowing under the Swingline Commitment shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.




--------------------------------------------------------------------------------




3.Comprised of____________________ (Type of Advances)7


4.For Eurodollar Rate Advances: with an initial Interest Period of [two
weeks][one month]8
[Kmart][SRAC]9 hereby represent and warrant as follows:
a.
The representations and warranties made by each Loan Party in or pursuant to the
Loan Documents are true and correct in all material respects on and as of the
date of the Borrowing requested herein, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date, except to the extent that (i) such representations or
warranties are qualified by a materiality standard, in which case they are true
and correct in all respects, (ii) such representations or warranties expressly
relate to an earlier date (in which case such representations and warranties are
true and correct in all material respects as of such earlier date);



b.
No event has occurred and is continuing, or would result from the Borrowing
requested herein or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default;



c.
After giving effect to the Borrowing requested herein, the Total Extensions of
Credit will not exceed the Line Cap;



d.
after giving effect to the Borrowing requested herein, the Borrowers will be in
compliance with the LTV Provisions;



e.
the Borrowing requested herein will not violate any Requirement of Law and will
not be enjoined, temporarily, preliminarily or permanently;



f.
the Borrowing requested herein will not result in the Total Extensions of Credit
exceeding the amount authorized for the DIP ABL Facility by the Final Financing
Order;



g.
(i) the Final Financing Order will be in full force and effect and will not have
been vacated, reversed, stayed, amended or modified in any respect, (ii) no
motion for reconsideration of the Final Financing Order will have been timely
filed by any of the Debtors or their



________________________________


7 Revolving Advances may be either Base Rate Advances or Eurodollar Rate
Advances. Also specify whether the Borrowing is a Revolving Advance or a
Swingline Advance. No Swingline Advance may be a Eurodollar Rate Advance.


8 The undersigned Borrower may request a Borrowing of Eurodollar Rate Advances
with an Interest Period of two weeks or one month, provided that the Eurodollar
Rate Advances may not be outstanding as part of more than six separate
Borrowings and Term Loan Borrowings.


9 Identify Borrower requesting the Borrowing herein.






--------------------------------------------------------------------------------




Subsidiaries, and (iii) no appeal of the Final Financing Order will have been
timely filed; and


h.
in the case of a Revolving Advance or a Swingline Advance, the date of such
Advance is a Revolving Availability Date.

[remainder of page intentionally blank]




--------------------------------------------------------------------------------




Very truly yours,
[KMART CORPORATION][SEARS ROEBUCK ACCEPTANCE CORP.], as a Borrower
By: ________________________________            
Name:    ___________________________________    
Title: _______________________________            




--------------------------------------------------------------------------------




EXHIBIT B
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [each, the] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) the portion of [the Assignor’s] [the respective
Assignors’] rights and obligations in [its capacity as a [Revolving Lender]
[Term Lender][their respective capacities as [Revolving Lenders] [Term Lenders]
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto [(including, without limitation, participations in L/C
Obligations and Swingline Advances included in such facilities5)] identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a [Revolving Lender] [Term Lender])] [the respective Assignors (in
their respective capacities as [Revolving Lenders] [Term Lenders])] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee
________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
5 Include all applicable subfacilities, if any. Include L/C and Swingline only
if an assignment of Revolving Commitments.






--------------------------------------------------------------------------------




pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.
1.
Assignor[s]:    __________________________                    

                                
__________________________


2.
Assignee[s]:     __________________________



__________________________        
                                
3.
Borrowers: Sears Roebuck Acceptance Corp., a Delaware corporation, and Kmart
Corporation, a Michigan corporation.



4.
Agent: Bank of America, N.A., as the Agent under the Credit Agreement.Credit
Agreement: Superpriority Senior Secured Debtor-In-Possession Asset-Based Credit
Agreement, dated as of November 29, 2018 (as such may be amended, modified,
supplemented or restated hereafter, the



5.
“Credit Agreement”) by, among others, Sears Holdings Corporation, the Borrowers,
the Lenders party thereto, Bank of America, N.A., as Agent, and Bank of America,
N.A. and Wells Fargo Bank, National Association, as Co-Collateral Agents.



6.
Assigned Interest[s]:

Assignor[s]6
Assignee[s]7
Aggregate
Amount of
[Revolving
Commitment/
Advances] [Term
Loan]
for all Lenders8 
Amount of
[Revolving Commitment / Advances] [Term Loan]
Assigned9
Percentage
Assigned of
[Revolving
Commitment/
Advances]
[Term Loan]10
 
 
$______________
$______________
______ %
 
 
$______________
$______________
                                %



________________________


6 List each Assignor, as appropriate.


7 List each Assignee, as appropriate.


8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.


9 Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.


10 Set forth, to at least 4 decimals, as a percentage of the
Commitment/Advances/Term Loan of all applicable Lenders thereunder.








--------------------------------------------------------------------------------




7.
Trade Date:    __________________]11 

Effective Date: [_____________ [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
DATE OF DELIVERY OF THIS ASSIGNMENT AND ACCEPTANCE FOR RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: _______________________________            
Name:    __________________________________    
Title: ______________________________            
ASSIGNEE
[NAME OF ASSIGNEE]
By: _______________________________            
Name:    __________________________________    
Title: ______________________________        


Consented to and Accepted:
BANK OF AMERICA, N.A., as
Agent
By: _______________________________            
Name:    __________________________________    
Title: ______________________________                    


















____________________________


11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.Representations and Warranties.


1.1    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.


1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a [Revolving Lender] [Term Lender] under the
Credit Agreement, (ii) it meets all the requirements to be an Eligible Assignee
under the Credit Agreement (subject to such consents as may be required under
Section 9.07(a) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a
[Revolving Lender] [Term Lender] thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a [Revolving Lender]
[Term Lender] thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the] [such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(j) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent, any Co-Collateral Agent, or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Lender that is
organized under the laws of a jurisdiction other than that in which the
Borrowers are residents for tax purposes, to the extent reasonably requested by
the Agent, attached hereto are duly completed and executed by [the][such]
Assignee, any U.S. Internal Revenue Service forms required under Section 2.15 of
the Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance upon the Agent, any Co-Collateral Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a [Revolving Lender] [Term
Lender].




--------------------------------------------------------------------------------






2.Payments. From and after the Effective Date, the Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued up to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.


3.General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.


4.Fees. This Assignment and Acceptance shall be delivered to the Agent with a
processing and recordation fee of $3,500, to the extent required by the terms of
the Credit Agreement, unless such fee has been waived by the Agent in its sole
discretion.
 
 










--------------------------------------------------------------------------------




EXHIBIT C
FORM OF BORROWING BASE CERTIFICATE
[**]






































[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information.




--------------------------------------------------------------------------------




EXHIBIT D
FORM OF DIP GUARANTEE AND COLLATERAL AGREEMENT
(See attached)










--------------------------------------------------------------------------------




EXHIBIT E
FORM OF CREDIT CARD NOTIFICATION
CREDIT CARD NOTIFICATION
PREPARE ON BORROWER/LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR
__________________________.______________________         
To:
[Name and Address of Credit Card Processor]
(“Processor”)
 
Re:
[Sears, Roebuck and Co.]1 
Signature Page to Customs Broker Agency Agreement

Dear Sir/Madam:
BANK OF AMERICA, N.A. (“Bank of America”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION are Co-Collateral Agents (each, a “Co-Collateral Agent”, and
collectively, the “Co-Collateral Agents”) with respect to a loan arrangement
(the “Loan Arrangement”) evidenced by, among other things, the Superpriority
Senior Secured Debtor-In-Possession Asset-Based Credit Agreement, dated as of
November 29, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time) by, among others, Sears Holdings
Corporation, a Delaware corporation, as holdings (“Holdings”), Kmart
Corporation, a Michigan corporation (“Kmart”) and Sears Roebuck Acceptance Corp.
(“SRAC”, and collectively with Kmart, the “Borrowers”), the Co-Collateral Agents
and the other parties thereto. [The obligations of the Borrowers have been
guaranteed by [Sears, Roebuck and Co., a New York corporation (the
“Company”).]]2 To secure the obligations of the undersigned under the Loan
Arrangement, the undersigned has granted to the Control Co-Collateral Agent, for
the benefit of the Co-Collateral Agents and certain other secured parties
(together with the Co-Collateral Agents, the “Credit Parties”), a lien on, among
other things, all credit card charges submitted by the Company to Processor for
processing and the amounts which Processor owes to the Company on account
thereof (the “Credit Card Proceeds”). As used herein, the term “Control
Co-Collateral Agent” means, initially, Bank of America, provided that Bank of
America may at any time deliver written notice to Processor advising Processor
that the Control Co-Collateral Agent is no longer Bank of America, following
which time the term “Co-Collateral Agent” shall mean and refer to such other
entity as may be specified on such notice.
The undersigned hereby instructs Processor that, until Processor receives
written notification from the Control Co-Collateral Agent to the contrary, all
amounts as may become due from time to time from Processor to the Company
(including, without limitation, Credit Card Proceeds) with respect to the
above-referenced Merchant Account Number shall be transferred as follows:
_________________________
1 Insert name of appropriate Loan Party.
2 Use reference to guaranty to the extent the Company is not a Borrower and
insert name of appropriate Loan Party. Otherwise, define Kmart or SRAC as
“Company”.






--------------------------------------------------------------------------------




(a)
By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

[____________________]
ABA #        
Account Name: [Sears]
Account No.        
or
(b)
As Processor may be otherwise instructed from time to time in writing by an
officer of the Control Co-Collateral Agent.

Upon the written request of the Control Co-Collateral Agent, a copy of each
periodic statement issued by Processor to the Company should be provided to the
Control Co-Collateral Agent at the following address (which address may be
changed upon seven (7) days’ written notice given to Processor by the Control
Co-Collateral Agent):
Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Brian P. Lindblom
Re: Sears
Processor shall be fully protected in acting on any order or direction by the
Control Co-Collateral Agent respecting the Credit Card Proceeds and other
amounts without making any inquiry whatsoever as to the Control Co-Collateral
Agent’s right or authority to give such order or direction or as to the
application of any payment made pursuant thereto.
This Credit Card Notification may be amended only with the prior written consent
of the Control Co-Collateral Agent and may be terminated solely by prior written
notice signed by an officer of the Control Co-Collateral Agent.
Very truly yours,
[SEARS, ROEBUCK AND CO.]3








_________________________


3 Insert name of appropriate Loan Party.






--------------------------------------------------------------------------------




By: __________________________            
Name:    ____________________________         
Title: _________________________            
cc:
Bank of America, N.A., as Co-Collateral Agent
Wells Fargo Bank, National Association, as Co-Collateral Agent







--------------------------------------------------------------------------------




EXHIBIT F
FORM OF DIP INTERCREDITOR AGREEMENT


[**]
















































































[**] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.
Confidential treatment has been requested with respect to this omitted
information.










--------------------------------------------------------------------------------




EXHIBIT G
FORM OF CUSTOMS BROKER AGREEMENT
CUSTOMS BROKER AGENCY AGREEMENT


Name and Address of Customs Broker:
______________________________________                    
______________________________________                    
______________________________________                    


Dear Sir/Madam:
BANK OF AMERICA, N.A. (“Bank of America”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION are Co-Collateral Agents (each, a “Co-Collateral Agent”, and
collectively, the “Co-Collateral Agents”) with respect to a loan arrangement
(the “Loan Arrangement”) with [Kmart Corporation, a Michigan corporation
(“Kmart”) and Sears Roebuck Acceptance Corp. (“SRAC”, and collectively with
Kmart, the “Borrowers”), the obligations of which have been guaranteed by
[Sears, Roebuck and Co., a New York corporation (the “Company”)]]1. To secure
the obligations of the Company under the Loan Arrangement, the undersigned has
granted to the Co-Collateral Agents, for the benefit of the Co-Collateral Agents
and certain other secured parties (together with the Co-Collateral Agents, the
“Credit Parties”) a security interest in and to certain of the assets of the
Company (the “Collateral”), including, without limitation, all of the Company’s
inventory, documents, bills of lading and other documents of title.
The Co-Collateral Agents have requested that you (the “Customs Broker”) act as
their agent for the limited purpose of more fully perfecting and protecting the
security interest of the Co-Collateral Agents in such bills of lading, documents
and other documents of title and in the goods and inventory for which such bills
of lading, documents, or other documents of title have been issued, and, by
acknowledging and executing this letter agreement (this “Agreement”), the
Customs Broker has agreed to do so. This Agreement shall set forth the terms of
the Customs Broker’s engagement by the Co-Collateral Agents. As used herein, the
term “Control Co-Collateral Agent” means, initially, Bank of America, provided
that Bank of America may at any time deliver written notice to the Customs
Broker advising the Customs Broker that the Control Co-Collateral Agent is no
longer Bank of America, following which time the term “Co-Collateral Agent”
shall mean and refer to such other entity as may be specified on such notice.
Section 1    Acknowledgment of Security Interest; Power of Attorney: The Customs
Broker acknowledges, consents, and agrees that the Company has assigned to the
Co-Collateral Agents, for their own benefit and the benefit of the other Credit
Parties, all of the Company’s right, title, and interest in, to and under all
goods and any contracts or agreements with carriers, customs brokers, and/or
freight


__________________________


1 Use reference to guaranty to the extent the Company is not a Borrower; if the
Company is a Borrower, identify the name of the Company as appropriate.






--------------------------------------------------------------------------------




forwarders for shipment or delivery of such goods. The Company further advises
the Customs Broker, and the Customs Broker acknowledges, consents, and agrees,
that the Company has irrevocably constituted and appointed the Control
Co-Collateral Agent as the Company’s true and lawful attorney, with full power
of substitution to exercise all of such rights, title, and interest, which
appointment has been coupled with an interest.


Section 2    Appointment of Customs Broker as Agent of Co-Collateral Agents: The
Customs Broker is hereby appointed as agent for the Co-Collateral Agents to
receive and retain possession of all bills of lading, waybills, documents, and
other documents of title (collectively, the “Title Documents”) heretofore or at
any time hereafter issued for any inventory of the Company which are received by
the Customs Broker for processing (the “Inventory”), such receipt and retention
of possession of the Title Documents and Inventory being for the purpose of
perfecting and preserving more fully the Co-Collateral Agents’ security interest
in the Title Documents and the Inventory. The Customs Broker will maintain
possession of the Title Documents and the Inventory, subject to the security
interest of the Co-Collateral Agents, and will note the security interest of the
Co-Collateral Agents on the Customs Broker’s books and records. In the event
that the Control Co-Collateral Agent is designated as the consignee or
co-consignee on any such Title Documents, subject to the terms and conditions
hereof, the Control Co-Collateral Agent hereby appoints the Customs Broker as
its attorney-in-fact solely to execute and deliver any such Title Documents for
and on behalf of the Control Co-Collateral Agent pursuant to the terms of this
Agreement.


Section 3    Delivery of Title Documents; Release of Goods: Until the Customs
Broker receives written notification (given in accordance with paragraph 7
below) to the contrary from the Control Co-Collateral Agent pursuant to
paragraph 4 below, the Customs Broker is authorized by the Co-Collateral Agents
to, and the Customs Broker may, deliver:


3.1    the Title Documents to the Company or its agents for the purpose of
permitting the Company, as consignee, to obtain possession or control of the
Inventory subject to such Title Documents; and


3.2    the Inventory to the Company or as directed by the Company.


Section 4    Notice From Control Co-Collateral Agent To Follow Control
Co-Collateral Agent’s Instructions: Upon the Customs Broker’s receipt of written
notification from the Control Co-Collateral Agent, the Customs Broker shall
thereafter follow solely the instructions of the Control Co-Collateral Agent
concerning the disposition of the Title Documents and the Inventory and will not
follow any instructions of the Company or any other person concerning the same.


Section 5    Limited Authority: The Customs Broker’s sole authority as the agent
of the Co-Collateral Agents is to receive and maintain possession of the Title
Documents and the Inventory on behalf of the Co-Collateral Agents and to follow
the instructions of the Control Co-Collateral Agent as provided herein. Except
as may be specifically authorized and instructed by the Control Co-Collateral
Agent, the Customs Broker shall have no authority as the agent of the
Co-Collateral Agents to undertake any other action or to enter into any other
commitments on behalf of the Co-Collateral Agents.


Section 6    Expenses: No Co-Collateral Agent shall be obligated to compensate
the Customs Broker for serving as agent hereunder, nor shall any Co-Collateral
Agent be responsible for any fees,




--------------------------------------------------------------------------------




expenses, customs, duties, taxes, or other charges relating to the Title
Documents or the Inventory. The Customs Broker acknowledges that the Company is
solely responsible for payment of any compensation and charges which are to the
Company’s account. The Company is further responsible for paying any fees,
expenses, customs duties, taxes, or other charges which are, or may, accrue, to
the account of the Title Documents and the Inventory. The Control Co-Collateral
Agent, at the Control Co-Collateral Agent’s option, may authorize the Customs
Broker to perform specified services on behalf of the Co-Collateral Agents, at
mutually agreed rates of compensation, which shall be charged to the
Co-Collateral Agents’ account and payable to the Customs Broker by the
Co-Collateral Agents (provided, however, such payment shall not affect any
obligation of the Company to reimburse the Co-Collateral Agents for any such
compensation or other costs or expenses incurred by the Co-Collateral Agents
pursuant to the terms of the financing agreements referred to above).


Section 7    Term:


7.1    In the event that the Customs Broker desires to terminate this Agreement,
the Customs Broker shall furnish the Control Co-Collateral Agent with not less
than sixty (60) days’ prior written notice of the Customs Broker’s intention to
do so. During such sixty (60) day period (which may be shortened by notice to
the Customs Broker from the Control Co-Collateral Agent), the Customs Broker
shall continue to serve as agent hereunder and the Company shall fully
compensate the Customs Broker with respect to that period. The Customs Broker
shall also cooperate with the Co-Collateral Agents and execute all such
documentation and undertake all such action as may be reasonably required by the
Control Co-Collateral Agent in connection with such termination. Any written
notice provided to any party hereto shall be delivered to such party at the
following address (or to such other address, written notice of which is given by
such party to the other parties hereto in writing with at least seven (7) days’
prior notice):
If to any Co-Collateral Agent:


Bank of America, N.A., as Control Co-Collateral Agent
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Brian P. Lindblom
Re: Sears
                        




--------------------------------------------------------------------------------




If to the Customs Broker:
[Customs Broker]
_______________________            
_______________________            
_______________________            
Attention:         
If to the Company:
[Sears, Roebuck & Co.]2
_____________________            
_____________________            
_____________________            
Attention:         


7.2    Except as provided in Section 7.1, above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Control Co-Collateral Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Control Co-Collateral Agent
and may be terminated solely by written notice signed by an officer of the
Control Co-Collateral Agent.


Section 8    Customs Broker’s Lien: The Customs Broker shall have a lien, to the
extent provided by law, on any Inventory then in the possession of the Customs
Broker, which lien shall be to the extent of any out-of-pocket costs, fees,
freight charges, storage charges, or other charges or out-of-pocket expenses
incurred or paid by the Customs Broker with respect only to that Inventory then
in the possession of the Customs Broker, for which the Customs Broker has not
received payment, but not for any amount owed on account of any other Inventory,
item, or matter.


Section 9    Notice of Stoppage In Transit: The Customs Broker hereby covenants
and agrees to provide to the Control Co-Collateral Agent prompt written notice
of (but in any event within three (3) days following) the Customs Broker’s
receipt of notice of stoppage in transit with respect to any Title Documents or
Inventory.


Section 10    Counterparts; Integration: This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all contemporaneous or previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the parties and when the Control
Co-Collateral Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the


_________________________


2 Insert name of appropriate Loan Party.








--------------------------------------------------------------------------------




benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


Section 11    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF BUT INCLUDING SECTION 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.


[SIGNATURE PAGE FOLLOWS]










--------------------------------------------------------------------------------




If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below, following which this Agreement will take effect.
Very truly yours,
COMPANY:
[SEARS, ROEBUCK AND CO.]1


By: ________________________________            
Name:     ___________________________________    
Title: _______________________________            


Acknowledged and agreed:
CUSTOMS BROKER:
[________________________]
By: _____________________                
Name: ___________________                 
Title: ____________________                 
CO-COLLATERAL AGENTS:
BANK OF AMERICA, N.A.
By: _____________________                
Name: ___________________                 
Title: ____________________                 
    
WELLS FARGO BANK, NATIONAL ASSOCIATION
By: _____________________                
Name: ___________________                 
Title: ____________________                 






















____________________________


1 Insert name of appropriate Loan Party.




--------------------------------------------------------------------------------




EXHIBIT H
FORM OF THIRD PARTY PAYOR NOTIFICATION
THIRD PARTY PAYOR NOTIFICATION - PHARMACY RECEIVABLES
PREPARE ON BORROWER/LOAN PARTY LETTERHEAD -
ONE FOR EACH THIRD PARTY PAYOR
________________, _______
To:    [Name and Address of Third Party Payor]
(the “Processor”)
Re:    Kmart Corporation
[Account Number[s]:     ___________________]
Dear Sir/Madam:
BANK OF AMERICA, N.A. (“Bank of America”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION are Co-Collateral Agents (each, a “Co-Collateral Agent”, and
collectively, the “Co-Collateral Agents”) with respect to a loan arrangement
(the “Loan Arrangement”) pursuant to the Superpriority Senior Secured
Debtor-In-Possession Asset-Based Credit Agreement, dated as of November 29, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time) by and among (i) Sears Holdings Corporation, a Delaware
corporation, as holdings (“Holdings”), (ii) Kmart Corporation, a Michigan
corporation (the “Company”) and Sears Roebuck Acceptance Corp., a Delaware
corporation (“SRAC”, and collectively with the Company, the “Borrowers”) and
(iii) the other parties thereto. To secure the obligations of the undersigned
under the Loan Arrangement, the undersigned has granted to the Control
Co-Collateral Agent, for the benefit of the Co-Collateral Agents and certain
other secured parties (together with the Co-Collateral Agents, the “Credit
Parties”), a lien on, among other things, all claims on account of pharmacy
services submitted by the Company to the Processor for processing and the
amounts which the Processor owes to the Company on account thereof (the
“Pharmacy Proceeds”). As used herein, the term “Control Co-Collateral Agent”
means, initially, Bank of America, provided that Bank of America may at any time
deliver written notice to the Processor advising the Processor that the Control
Co-Collateral Agent is no longer Bank of America, following which time the term
“Co-Collateral Agent” shall mean and refer to such other entity as may be
specified on such notice.
The undersigned hereby instructs Processor that, until the Processor receives
written notification from the Control Co-Collateral Agent to the contrary, all
amounts that may become due from time to time from the Processor to the Company
with respect to the above-referenced Account Number[s] shall be transferred as
follows:
(a)
By ACH, Depository Transfer Check, or Electronic Depository Transfer to:





--------------------------------------------------------------------------------




[________________]
ABA # ___________
Account Name: [Sears]
Account No.    
Or
(b)
As the Processor may be otherwise instructed from time to time in writing by an
officer of the Control Co-Collateral Agent.

Upon the written request of the Control Co-Collateral Agent, a copy of each
periodic statement issued by the Processor to the Company should be provided to
the Control Co-Collateral Agent at the following address (which address may be
changed upon seven (7) days’ written notice given to the Processor by the
Control Co-Collateral Agent):
Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Brian P. Lindblom
Re: Sears
The Processor shall be fully protected in acting on any order or direction by
the Control Co-Collateral Agent respecting the Pharmacy Proceeds and other
amounts without making any inquiry whatsoever as to the Control Co-Collateral
Agent’s right or authority to give such order or direction or as to the
application of any payment made pursuant thereto.
This Notification may be amended only with the written consent of the Control
Co-Collateral Agent and may be terminated solely by written notice signed by an
officer of the Control Co-Collateral Agent.
Very truly yours,
KMART CORPORATION
By: _____________________                
Name: ___________________                 
Title: ____________________                 
            


cc:    Bank of America, N.A., as Co-Collateral Agent
Wells Fargo Bank, National Association, as Co-Collateral Agent




 




--------------------------------------------------------------------------------




EXHIBIT I
Form of Compliance Certificate
COMPLIANCE CERTIFICATE
Date of Certificate:________, 20__
To:
Bank of America, N.A.,

as Agent
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Brian P. Lindblom
Ladies and Gentlemen:
Reference is made to a certain Superpriority Senior Secured Debtor-In-Possession
Asset-Based Credit Agreement, dated as of November 29, 2018 (as modified,
amended, supplemented or restated and in effect from time to time, the “Credit
Agreement”) by, among others, Sears Holdings Corporation, a Delaware corporation
(“Holdings”), Sears Roebuck Acceptance Corp., a Delaware corporation, and Kmart
Corporation, a Michigan corporation (individually, a “Borrower”, and
collectively, the “Borrowers”), the banks, financial institutions and other
institutional lenders party thereto, the Issuing Lenders party thereto, Bank of
America, N.A. (the “Bank”), as Agent, co-collateral agent, and Swingline Lender
and Wells Fargo Bank, National Association, as co-collateral agent
(collectively, with the Bank in such capacity, the “Co-Collateral Agents”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
The undersigned, as a duly authorized and acting Authorized Officer of Holdings,
hereby certifies on behalf of Holdings and each of the other Loan Parties as of
the date hereof the following:
5.
No Defaults or Events of Default.

(b)
Since ___________ (the date of the last similar certification), and except as
set forth in Appendix I, no Default or Event of Default has occurred.

(c)
If a Default or Event of Default has occurred since __________ (the date of the
last similar certification), the Loan Parties have taken or propose to take
those actions with respect to such Default or Event of Default as described on
said Appendix I.

6.Financial Statements.
[Use following paragraph (a) for fiscal month-end financial statements]
(b)
Attached hereto as Appendix II are the unaudited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal month ended _________, and the
consolidated balance sheet of Holdings and its domestic Subsidiaries as of the
end of such fiscal month, and the consolidated statements of income and cash
flows of Holdings and its Subsidiaries and the consolidated statements of income
and cash flows of Holdings and its domestic Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such month.

[Use following paragraph (b) for fiscal quarter-end financial statements]




--------------------------------------------------------------------------------




(c)
Attached hereto as Appendix III are the unaudited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal quarter ended _________, and the
consolidated balance sheet of Holdings and its domestic Subsidiaries as of the
end of such fiscal quarter, and the consolidated statements of income and cash
flows of Holdings and its Subsidiaries and the consolidated statements of income
and cash flows of Holdings and its domestic Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter (or if not attached, a copy of the quarterly report filed with the
SEC on form 10-Q, reflecting such consolidated balance sheets and consolidated
statements of income and cash flows, has been delivered to the Agent in
accordance with Section 9.02(b) of the Credit Agreement).

[Use following paragraphs (c) and (d) for fiscal year-end financial statements]
(d)
Attached hereto as Appendix IV are the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended __________, and the
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, accompanied by a report without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, which report has been prepared by a Board-appointed auditor
of national standing (or if not attached, a copy of the annual report filed with
the SEC on form 10-K, reflecting such consolidated balance sheet and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries, has been delivered to the Agent in accordance with Section 9.02(b)
of the Credit Agreement).

(e)
Attached hereto as Appendix V are the unaudited consolidated balance sheet of
Holdings and its domestic Subsidiaries for the fiscal year ended _________. and
the consolidated statements of income and cash flows of Holdings and its
domestic Subsidiaries for such fiscal year.

7.No Material Accounting Changes Etc.
(b)
The financial statements furnished to the Agent for the [fiscal month/fiscal
quarter/fiscal year] ended __________ were prepared in accordance with GAAP.

(c)
Except as set forth in Appendix VI, there has been no change in GAAP used in the
preparation of the financial statements furnished to the Agent for the [fiscal
month/fiscal quarter/fiscal year] ended __________. If any such change has
occurred, a statement of reconciliation conforming such financial statements to
GAAP is attached hereto in Appendix VI.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, a duly authorized and acting Authorized Officer of Holdings,
on behalf of Holdings and each of the other Loan Parties, has duly executed this
Compliance Certificate as of the date first written above.
HOLDINGS:
SEARS HOLDINGS CORPORATION
By: ______________________________    
Name:
Title:
 






--------------------------------------------------------------------------------




APPENDIX I
Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]




--------------------------------------------------------------------------------




APPENDIX II




--------------------------------------------------------------------------------




APPENDIX III




--------------------------------------------------------------------------------




APPENDIX IV






--------------------------------------------------------------------------------




APPENDIX V




--------------------------------------------------------------------------------




APPENDIX VI








--------------------------------------------------------------------------------




EXHIBIT J
FORM OF APPROVED BUDGET
(See Attached)


























































































--------------------------------------------------------------------------------




EXHIBIT K
FORM OF FINAL FINANCING ORDER
(See Attached)






--------------------------------------------------------------------------------




EXHIBIT M
FORM OF BUDGET CERTIFICATE
BUDGET CERTIFICATE1 
Date of Certificate:________, 20__
To:
Bank of America, N.A.,

as Agent and Co-Collateral Agent

100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attention: Brian P. Lindblom
To:
Wells Fargo Bank, National Association,

as Co-Collateral Agent

One Boston Place, 19th Floor
Boston, Massachusetts 02108
Attention: Joseph Burt


Ladies and Gentlemen:
Reference is made to a certain Superpriority Senior Secured Debtor-In-Possession
Asset-Based Credit Agreement, dated as of November 29, 2018 (as modified,
amended, supplemented or restated and in effect from time to time, the “Credit
Agreement”) by, among others, Sears Holdings Corporation, a Delaware corporation
(“Holdings”), Sears Roebuck Acceptance Corp., a Delaware corporation, and Kmart
Corporation, a Michigan corporation (individually, a “Borrower”, and
collectively, the “Borrowers”), the banks, financial institutions and other
institutional lenders party thereto, the Issuing Lenders party thereto, Bank of
America, N.A. (the “Bank”), as Agent, co-collateral agent, and Swingline Lender
and Wells Fargo Bank, National Association, as co-collateral agent
(collectively, with the Bank in such capacity, the “Co-Collateral Agents”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
The undersigned, as a duly authorized and acting Authorized Officer of Holdings,
hereby certifies on behalf of Holdings and each of the other Loan Parties as of
the date hereof the following:
1.
Approved Budget.



(a)
Attached hereto as Appendix I is a Budget Variance Report, prepared for the last
day of the Prior Week ending [________].2 









__________________________


1 To be delivered pursuant to Section 6.03(c), no later than 5 pm on the
Wednesday of each week.


2 Insert date.






--------------------------------------------------------------------------------




(b)
The Loan Parties are in compliance with the Approved Budget, as of the Budget
Testing

Date.3


2.Financial Calculations.


(a)
Attached hereto as Appendix II is the Rolling Budget, prepared for the last day
of the Prior Week ending [________].4 



(b)
Attached hereto as Appendix III is a Weekly Flash Reporting Package prepared for
the last day of the Prior Week ending [________].5 

The attached Rolling Budget, Weekly Flash Reporting Package and Budget Variance
Report (the “Reports”) were prepared in good faith on the basis of assumptions
believed by Holdings to be reasonable in light of the conditions existing as of
the date hereof. I have no reason to believe that the Reports, in light of such
assumptions, are incorrect or misleading in any material respect.
IN WITNESS WHEREOF, a duly authorized and acting Authorized Officer of Holdings,
on behalf of Holdings and each of the other Loan Parties, has duly executed this
Budget Certificate as of the date first written above.
HOLDINGS:
SEARS HOLDINGS CORPORATION
By: ______________________________    
Name:
Title:
 
























__________________________


3 Include for any certificate delivered the Wednesday after a Budget Testing
Date.


4 Insert date.


5 Insert date.




--------------------------------------------------------------------------------




APPENDIX I




--------------------------------------------------------------------------------




APPENDIX II




--------------------------------------------------------------------------------




APPENDIX III














